



LOAN AND SECURITY AGREEMENT


Dated as of August 29, 2017
______________________________________________________________________________


DXP ENTERPRISES, INC.,
PUMP-PMI, LLC,
PMI OPERATING COMPANY, LTD.,
PMI INVESTMENT, LLC,
INTEGRATED FLOW SOLUTIONS, LLC,
DXP HOLDINGS, INC.,
BEST HOLDING, LLC,
BEST EQUIPMENT SERVICE & SALES COMPANY, LLC,
B27 HOLDINGS CORP.,
B27, LLC,
B27 RESOURCES, INC. and
PUMPWORKS 610, LLC,
as U.S. Borrowers


DXP CANADA ENTERPRISES LTD.,
INDUSTRIAL PARAMEDIC SERVICES LTD.,
HSE INTEGRATED LTD., and
NATIONAL PROCESS EQUIPMENT INC.,
as Canadian Borrowers


THE OTHER PERSONS PARTY HERETO FROM TIME TO TIME,
as Guarantors
______________________________________________________________________________


BANK OF AMERICA, N.A.,
as Agent


and


CERTAIN FINANCIAL INSTITUTIONS,
as Lenders
______________________________________________________________________________


BANK OF AMERICA, N.A.,
as Sole Lead Arranger and Sole Bookrunner
______________________________________________________________________________


BMO CAPITAL MARKETS CORP.,
as Documentation Agent
1

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

SECTION 1.
DEFINITIONS; RULES OF CONSTRUCTION

1.1
Definitions

1.2
Accounting Terms

1.3
Uniform Commercial Code/PPSA/STA

1.4
Certain Matters of Construction

1.5
Currency Equivalents

1.6
Interpretation (Quebec)

SECTION 2.
CREDIT FACILITIES

2.1
Revolver Commitment

2.2
U.S. Letter of Credit Facility

2.3
Canadian Letter of Credit Facility

2.4
Exchange Rate Fluctuations

SECTION 3.
INTEREST, FEES AND CHARGES

3.1
Interest

3.2
Fees

3.3
Computation of Interest, Fees, Yield Protection

3.4
Reimbursement Obligations

3.5
Illegality

3.6
Inability to Determine Rates

3.7
Increased Costs; Capital Adequacy

3.8
Mitigation

3.9
Funding Losses

3.10
Maximum Interest

SECTION 4.
LOAN ADMINISTRATION

4.1
Manner of Borrowing and Funding Loans

4.2
Defaulting Lender

4.3
Number and Amount of Interest Period Loans; Determination of Rate

4.4
Borrower Agent

4.5
One Obligation

4.6
Effect of Termination

SECTION 5.
PAYMENTS

5.1
General Payment Provisions

5.2
Repayment of Loans

5.3
[Reserved]

5.4
Payment of Other Obligations

5.5
Marshaling; Payments Set Aside

2

--------------------------------------------------------------------------------




5.6
Application and Allocation of Payments

5.7
Dominion Account

5.8
Account Stated

5.9
Taxes

5.10
Lender Tax Information

5.11
U.S. Guaranty

5.12
Canadian Guaranty

5.13
Additional Guarantors

5.14
Discharge for Guarantor

SECTION 6.
CONDITIONS PRECEDENT

6.1
Conditions Precedent to Initial Loans

6.2
Conditions Precedent to All Credit Extensions

SECTION 7.
COLLATERAL

7.1
Grant of Security Interest

7.2
Lien on Deposit Accounts; Securities Accounts; Cash Collateral

7.3
Vehicles and Pledged Collateral

7.4
Other Collateral

7.5
Limitations

7.6
Further Assurances

7.7
Intercreditor Agreement

SECTION 8.
COLLATERAL ADMINISTRATION

8.1
Borrowing Base Reports

8.2
Accounts

8.3
[Reserved]

8.4
Inventory

8.5
Equipment

8.6
Deposit Accounts; Securities Accounts

8.7
General Provisions

8.8
Power of Attorney

SECTION 9.
REPRESENTATIONS AND WARRANTIES

9.1
General Representations and Warranties

9.2
Complete Disclosure

SECTION 10.
COVENANTS AND CONTINUING AGREEMENTS

10.1
Affirmative Covenants

10.2
Negative Covenants

10.3
Financial Covenants

3

--------------------------------------------------------------------------------




SECTION 11.
EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1
Events of Default

11.2
Remedies upon Default

11.3
License

11.4
Setoff

11.5
Remedies Cumulative; No Waiver

SECTION 12.
AGENT

12.1
Appointment, Authority and Duties of Agents

12.2
Agreements Regarding Collateral, Guaranty and Borrower Materials

12.3
Reliance By Agent

12.4
Action Upon Default

12.5
Ratable Sharing

12.6
Indemnification

12.7
Limitation on Responsibilities of Agent

12.8
Successor Agent

12.9
Due Diligence and Non-Reliance

12.10
Remittance of Payments and Collections

12.11
Individual Capacities

12.12
Titles

12.13
Bank Product Providers

12.14
No Third Party Beneficiaries

SECTION 13.
BENEFIT OF AGREEMENT; ASSIGNMENTS

13.1
Successors and Assigns

13.2
Participations

13.3
Assignments

13.4
Replacement of Certain Lenders

SECTION 14.
MISCELLANEOUS

14.1
Consents, Amendments and Waivers

14.2
Indemnity

14.3
Notices and Communications

14.4
Performance of Borrowers' Obligations

14.5
Credit Inquiries

14.6
Severability

14.7
Cumulative Effect; Conflict of Terms

14.8
Counterparts; Execution

14.9
Entire Agreement

14.10
Relationship with Lenders

14.11
No Advisory or Fiduciary Responsibility

14.12
Confidentiality

14.13
GOVERNING LAW

14.14
Consent to Forum; Bail-In of EEA Financial Institutions

4

--------------------------------------------------------------------------------




14.15
Waivers by Obligors

14.16
Patriot Act Notice

14.17
Canadian Anti-Money Laundering Legislation

14.18
NO ORAL AGREEMENT



LIST OF EXHIBITS AND SCHEDULES
Exhibit A Form of Assignment

Exhibit B-1
U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

Exhibit B-2
U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit B-3
U.S. Tax Compliance Certificate (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

Exhibit B-4 U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)


Schedule 1.1(a) U.S. Revolver Commitments of Lenders
Schedule 1.1(b) Canadian Revolver Commitments of Lenders
Schedule 1.1(c) Closing Date Immaterial Domestic Subsidiaries
Schedule 1.1(d) U.S. Issuing Bank's Subline
Schedule 1.1(e) Canadian Issuing Bank's Subline
Schedule 1.1(f) Closing Date Guarantors
Schedule 7.3 Pledged Equity Interests and Pledged Debt
Schedule 7.4.1 Commercial Tort Claims
Schedule 8.6 Deposit Accounts
Schedule 8.6(a) Wells Fargo Cash Management
Schedule 8.7.1(a) U.S. Collateral Locations
Schedule 8.7.1(b) Canadian Collateral Locations
Schedule 9.1.4 Material Debt and Liabilities
Schedule 9.1.17 Capital Structure
Schedule 9.1.18 Names, Locations of Business and Offices and Capital Structure
Schedule 9.1.20 Intellectual Property
Schedule 9.1.23(a) Filing Offices
Schedule 10.2.1(i) Closing Date Borrowed Money
Schedule 10.2.2(d) Existing Liens
Schedule 10.2.4 Investments


5

--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT is dated as of August 29, 2017 (this
"Agreement"), among DXP ENTERPRISES, INC., a Texas corporation (the "Company"),
PUMP-PMI, LLC, a Texas limited liability company ("Pump-PMI"), PMI OPERATING
COMPANY, LTD., a Texas limited partnership ("PMI"), PMI INVESTMENT, LLC, a
Delaware limited liability company ("PMI Investment"), INTEGRATED FLOW
SOLUTIONS, LLC, a Delaware limited liability company ("IFS"), DXP HOLDINGS,
INC., a Texas corporation ("DXP Holdings"), BEST HOLDING, LLC, a Delaware
limited liability company ("Best Holding"), BEST EQUIPMENT SERVICE & SALES
COMPANY, LLC, a Delaware limited liability company ("Best"), B27 HOLDINGS CORP.,
a Delaware corporation ("B27 Holdings"), B27, LLC, a Delaware limited liability
company ("B27"), B27 RESOURCES, INC., a Texas corporation ("B27 Resources"),
PUMPWORKS 610, LLC, a Delaware limited liability company ("Pumpworks", together
with the Company, PMI, Pump-PMI, DXP Holdings, PMI Investment, IFS, Best
Holding, Best, B27 Holdings, B27 and B27 Resources, collectively, the "U.S.
Borrowers" and each a "U.S. Borrower"), DXP CANADA ENTERPRISES LTD., a
corporation organized under the laws of British Columbia, Canada, ("DXP
Canada"), INDUSTRIAL PARAMEDIC SERVICES LTD., a corporation amalgamated under
the laws of Alberta, Canada ("IPS"), HSE INTEGRATED LTD., a corporation
amalgamated under the laws of Alberta, Canada ("HSE") and NATIONAL PROCESS
EQUIPMENT INC., a corporation incorporated under the laws of Alberta, Canada
("NAT", together with DXP Canada, HSE and IPS, collectively, the "Canadian
Borrowers" and each a "Canadian Borrower" and together with the U.S. Borrowers
and any other Persons party to this Agreement from time to time as Borrowers
pursuant to Section 10.1.13, the "Borrowers" and each a "Borrower"), the other
Persons party to this Agreement from time to time as Guarantors (as defined
herein), the financial institutions party to this Agreement from time to time as
Lenders, BANK OF AMERICA, N.A., a national banking association, as Agent for the
Lenders and collateral agent for the Secured Parties.
R E C I T A L S:
Borrowers have requested that Lenders provide credit facilities to Borrowers to
finance their mutual and collective business enterprise.  Lenders are willing to
provide the credit facility on the terms and conditions set forth in this
Agreement.
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION
1.1 Definitions.  As used herein, the following terms have the meanings set
forth below:
 "ABL Priority Collateral": as defined in the Intercreditor Agreement.
 "Account": as defined in the UCC or the PPSA, as applicable, including all
rights to payment for goods sold or leased, or for services rendered.
 "Account Debtor": a Person obligated under an Account, Chattel Paper or General
Intangible.
 "Acquisition": a transaction or series of transactions resulting in the
(a) acquisition of a business, division, line of business or all or
substantially all assets of a Person; (b) record or beneficial ownership of
6

--------------------------------------------------------------------------------



more than 50% of the Equity Interests of a Person; or (c) merger, consolidation,
amalgamation or combination of a Borrower or a Subsidiary with another Person.
 "Additional Issuing Bank": any financial institution that is a Lender
acceptable to Agent in consultation with Borrower Agent to issue one or more
Letters of Credit hereunder, provided that such financial institution consents
to becoming an Additional Issuing Bank and provided, further that such financial
institution shall become a party to this Agreement in the capacity as a Canadian
Issuing Bank or U.S. Issuing Bank, as the case may be, by executing a joinder
agreement in form and substance reasonably satisfactory to Agent and signed by
Borrower Agent, the Additional Issuing Bank and Agent.
 "Affiliate": with respect to a specified Person, any branch of such Person or
any other Person that directly, or indirectly through one or more
intermediaries, Controls or is Controlled by or is under common Control with the
Person specified.  "Control" means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise.  "Controlling" and "Controlled" have correlative meanings.
 "Affiliate Transaction": as defined in Section 10.2.9.
 "Agent": Bank of America and Bank of America (Canada), as applicable, in its
capacity as collateral agent and administrative agent for itself and the other
Secured Parties, together with any successor agent appointed pursuant to
Section 12.8.
 "Agent Indemnitees": Agent and its officers, directors, employees, Affiliates,
agents and attorneys.
 "Agent Professionals": attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by any Agent.
 "Agreement": this Loan and Security Agreement.
  "Agreement Currency": as defined in Section 1.5.
  "Allocable Amount": as defined in Section 5.11.3(b).
 "Allocated U.S. Availability": as defined in Section 2.1.9.
 "Allocated U.S. Availability Reduction": as defined in Section 2.1.9.
 "Anti-Corruption Laws": all laws and published rules and regulations of any
jurisdiction applicable to the Borrowers or their Subsidiaries from time to time
which concern or relate to bribery or corruption, including, without limitation,
the U.S. Foreign Corrupt Practices Act of 1977, the Corruption of Foreign Public
Officers Act (Canada) and, if applicable, the U.K. Bribery Act.
 "Anti-Terrorism Law": any anti-terrorism, anti-money laundering, anti-terrorist
financing, economic or trade sanctions and "know your client" laws or published
policies, regulations or rules, including the Patriot Act, the Proceeds of Crime
Act and the Criminal Code (Canada).
7

--------------------------------------------------------------------------------





 "Applicable Law": any and all laws and published rules, regulations and
governmental guidelines applicable to any Person, conduct, transaction,
agreement or matter in question, including all applicable statutory law, common
law and equitable principles, and all provisions of constitutions, treaties,
statutes, rules, regulations, ordinances, judgments, orders and decrees of
Governmental Authorities.
 "Applicable Lenders": (a) with respect to Canadian Borrower, the Canadian
Lenders and (b) with respect to the U.S. Borrowers, the U.S. Lenders.
 "Applicable Margin": with respect to any Type of Loan and any other Obligations
specified below, the respective margin set forth below, based on the Borrowers'
average daily Total Availability (calculated as the arithmetic means of daily
Availability) expressed as a percentage of the Commitments determined as of the
most recent determination date:
Level
Average Daily Total Availability
CDOR Loans and LIBOR Loans and Letter of Credit Fees
Base Rate Loans, Canadian Base Rate Loans and Canadian Prime Rate Loans
I
> 50%
1.25%
0.25%
II
≥ 30% but < 50%
1.50%
0.50%
III
< 30%
1.75%
0.75%



Until the first day after the end of the second full Fiscal Quarter to be
completed after the Closing Date, the Applicable Margin shall be determined as
if Level II were applicable.  Thereafter, the Applicable Margin shall be subject
to increase or decrease by Agent on the first day of the calendar month
following each Fiscal Quarter end.  If Agent is unable to calculate average
daily Total Availability for a Fiscal Quarter due to Borrowers' failure to
deliver any Borrowing Base Report when required hereunder, then, at the option
of Agent or the Required Lenders, the Applicable Margin shall be determined as
if Level III were applicable until its receipt of such Borrowing Base Report.
  "Approved Fund": any Person (other than a natural Person) engaged in making,
purchasing, holding or otherwise investing in commercial loans in its ordinary
course of activities and that is administered or managed by a Lender, an entity
that administers or manages a Lender or an Affiliate of either.
 "Asset Disposition": a non-ordinary course sale, lease (as lessor), license,
consignment, transfer or other disposition of Property by any Obligor or any
Subsidiary, including any disposition in connection with a sale-leaseback
transaction or synthetic lease.
  "Assignment": an assignment and acceptance agreement between a Lender and
Eligible Assignee, in the form of Exhibit A or otherwise reasonably satisfactory
to Agent.
 "Availability Reallocation Date": as defined in Section 2.1.9.
8

--------------------------------------------------------------------------------





  "Availability Reserve": the Canadian Availability Reserve or the U.S.
Availability Reserve, as the context requires.
  "Bail-In Action": the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 "Bail-In Legislation": with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 "Bank of America": Bank of America, N.A., a national banking association, and
its successors and permitted assigns, and including its global branches and
affiliates.
 "Bank of America (Canada)": Bank of America, N.A. (acting through its Canada
branch) and its successors and assigns.
 "Bank of America Indemnitees": Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.
 "Bank Product": any of the following products, services or facilities extended
to any Obligor by a Lender or any of its Affiliates: (a) Cash Management
Services; (b) products under Hedging Agreements; (c) commercial credit card,
purchase cards and merchant card services; and (d) leases and other banking
products or services, other than Letters of Credit.
 "Bankruptcy Code": Title 11 of the United States Code.
 "Base Rate": Canadian Base Rate and/or U.S. Base Rate, as the context requires.
 "Base Rate Loan": Canadian Base Rate Loan and/or U.S. Base Rate Loan, as the
context requires.
 "BIA": Bankruptcy and Insolvency Act (Canada) (or any successor statute), as
amended from time to time and includes all regulations thereunder.
 "Board of Governors": the Board of Governors of the Federal Reserve System.
 "Borrowed Money": with respect to any Person, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Person or
(ii) is evidenced by notes, drafts, bonds, debentures, credit documents or
similar instruments; (b) Capital Leases; (c) reimbursement obligations with
respect to drawn letters of credit; and (d) guaranties of any Debt of the
foregoing types owing by another Person.
 "Borrower" and "Borrowers":  as defined in the preamble to this Agreement;
provided, that any Borrower that ceases to be a Wholly-Owned Subsidiary of the
Company shall no longer be a Borrower and, for the avoidance of doubt, shall be
excluded from the Borrowing Base.
 "Borrower Agent": as defined in Section 4.4.
9

--------------------------------------------------------------------------------





 "Borrower Group": (a) the Canadian Borrowers or (b) the U.S. Borrowers, as the
context requires.
 "Borrower Group Commitment": with respect to the commitment of (a) a Canadian
Lender, its Canadian Revolver Commitment and (b) a U.S. Lender, its U.S.
Revolver Commitment.  The term "Borrower Group Commitments" means (i) the
Borrower Group Commitment of all Canadian Lenders or (ii) the Borrower Group
Commitment of all U.S. Lenders, as the context requires.  To the extent any
Lender has more than one Borrower Group Commitment, each such Commitment shall
be considered as a separate Commitment for purposes of this definition.
 "Borrower Materials": Borrowing Base Reports, Compliance Certificates, Payment
Conditions Certificates and other information, reports, financial statements
(other than projections and any other forward-looking statements) and other
materials delivered by Borrowers hereunder, as well as other Reports and
information provided by Agent to Lenders.
 "Borrowing": a group of Loans that are made or converted together on the same
day and have the same interest option and, if applicable, Interest Period.
 "Borrowing Base": (a) the Canadian Borrowing Base and/or (b) the U.S. Borrowing
Base, as the context requires.  The Borrowing Base shall be determined by
reference to the most recent Borrowing Base Certificate delivered to the Agent,
and Reserves established from time to time in accordance with the terms of this
Agreement. In connection with any Acquisition, the Borrowers may submit a
Borrowing Base Certificate reflecting a calculation of the Borrowing Base that
includes Eligible Accounts and Eligible Inventory acquired in connection with
such Acquisition (the "Acquired Eligible Accounts" and the "Acquired Eligible
Inventory", respectively) and, from and after the Acquisition Date (as defined
below), the Borrowing Base hereunder shall be calculated giving effect thereto;
provided that prior to the completion of a field examination and inventory
appraisal with respect to such Acquired Eligible Accounts and Acquired Eligible
Inventory, from the date such Acquisition is consummated (the "Acquisition
Date") until the date that is 90 days after the Acquisition Date, the aggregate
amount of Acquired Eligible Accounts and Acquired Eligible Inventory included in
the Borrowing Base prior to the completion of a field examination and inventory
appraisal with respect thereto, shall not exceed $10,000,000.  From the 91st day
following the Acquisition Date (or such later date as the Agent may agree) with
respect to any applicable Acquired Eligible Accounts and Acquired Eligible
Inventory, the Borrowing Base shall be calculated without reference to such
Acquired Eligible Accounts and the Acquired Eligible Inventory until a field
examination and inventory appraisal has been completed with respect to such
assets; it being understood and agreed that (x) no Default or Event of Default
shall result from any failure to complete and deliver such inventory appraisal
and field examination on or prior to the dates indicated above and (y) the
performance of such inventory appraisal and field examination on the Acquired
Eligible Accounts and Acquired Eligible Inventory shall not count toward the
limitations on the number of inventory appraisals and field examinations
contained in Section 10.1.1(b).
 "Borrowing Base Report": a report of the Borrowing Base by the Borrowers, in
form reasonably satisfactory to Agent.
 "Business Day": any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and New York, and if such day relates to (a) a LIBOR
Loan, the term shall also exclude any day on which dealings in Dollar deposits
are not conducted between banks in the London interbank Eurodollar market or
(b) a Canadian Revolver
10

--------------------------------------------------------------------------------



Loan or a Canadian Letter of Credit, the term shall also exclude any day on
which banks in Toronto, Ontario, Canada are not open for the transaction of
banking business.
 "Canadian Accounts Formula Amount": the Dollar Equivalent amount equal to 85%
of the Value of Canadian Eligible Accounts.
  "Canadian Availability": the Canadian Borrowing Base minus Canadian Revolver
Usage.
 "Canadian Availability Reserves": the sum (without duplication) of (a) the
Canadian Inventory Reserve; (b) the Canadian Rent and Charges Reserve; (c) the
Canadian Bank Product Reserve; (d) the Canadian Priority Payables Reserve;
(e) the Canadian Dilution Reserve; (f) the aggregate amount of liabilities
secured by Liens upon the ABL Priority Collateral of the Canadian Borrowers that
are senior to Agent's Liens (but imposition of any such reserve shall not waive
an Event of Default arising therefrom) and (g) such additional reserves, in such
amounts and with respect to such matters, as Agent in its Permitted Discretion
may elect to impose from time to time with respect to the Collateral or the
Canadian Borrowing Base, in the case of clauses (a)-(d), without duplication of
any reductions or eligibility exclusions applicable to Canadian Eligible
Accounts, Canadian Eligible Inventory or any other reserves.
 "Canadian Bank Product Reserve": the aggregate amount of reserves established
by Agent from time to time in its Permitted Discretion in respect of Secured
Bank Product Obligations of the Canadian Domiciled Obligors.
 "Canadian Base Rate": for any day, the greater of (a) the per annum rate of
interest designated by Bank of America (acting through its Canada branch) from
time to time as its base rate for commercial loans made by it in U.S. Dollars,
which rate is based on various factors, including its costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above or below such rate;
(b) the Federal Funds Rate for such day, plus 0.50% per annum; or (c) LIBOR for
a 30 day interest period as of such day, plus 1.00%; provided, that in no event
shall the Canadian Base Rate be less than zero.  Any change in such rate shall
take effect at the opening of business on the applicable Business Day.
 "Canadian Base Rate Loan": a Canadian Revolver Loan funded in U.S. Dollars and
bearing interest calculated by reference to the Canadian Base Rate.
 "Canadian Borrower" and "Canadian Borrowers": as defined in the preamble to
this Agreement.
 "Canadian Borrowing Base": on any date of determination, an amount equal to the
lesser of (a) the Canadian Revolver Commitments; and (b) the sum of the Canadian
Accounts Formula Amount, plus the Canadian Inventory Formula Amount, plus 100%
of the US Dollar Equivalent of Canadian Eligible Cash, plus Allocated U.S.
Availability, minus the Canadian Availability Reserve.
  "Canadian Cash Collateral Account": a demand deposit, money market or other
account established by Agent at Bank of America (Canada) or at such other
financial institution as Agent may select in its discretion, exercised in good
faith, which account shall be subject to a Lien in favor of Agent securing the
Canadian Facility Obligations.
 "Canadian Defined Benefit Pension Plan": a Canadian Pension Plan which contains
a "defined benefit provision" as defined in subsection 147.1(1) of the Income
Tax Act (Canada).
11

--------------------------------------------------------------------------------





 "Canadian Dilution Reserve": the aggregate amount of reserves, as established
by Agent from time to time in its Permitted Discretion, in an amount equal to
the Value of the Canadian Eligible Accounts multiplied by 1.0% for each
percentage point (or portion thereof) that the Canadian Domiciled Obligors'
Dilution Percent exceeds 5.0%.
 "Canadian Dollars" or "Cdn$": the lawful currency of Canada.
 "Canadian Domiciled Obligor": Canadian Borrower and each Canadian Subsidiary
now or hereafter party hereto as an Obligor, and "Canadian Domiciled Obligors"
means all such Persons, collectively.
  "Canadian Dominion Account": each deposit account established by a Canadian
Borrower at Bank of America (Canada) or another bank acceptable to Agent, over
which Agent has exclusive or springing control pursuant to a Deposit Account
Control Agreement; provided that such deposit account is a collection account
and not also an operating or disbursement account.
 "Canadian Eligible Account": an Account owing to a Canadian Borrower that
arises in the Ordinary Course of Business from the sale of goods or rendition of
services, is payable in U.S. Dollars or Canadian Dollars and is deemed by Agent,
in its Permitted Discretion, to be a Canadian Eligible Account.  Without
limiting the foregoing, no Account shall be an Canadian Eligible Account if (a)
it is unpaid for more than 60 days after the original due date, or more than
90 days after the original invoice date (or, in the case of the supply chain
services business, unpaid for more than 60 days after the original due date , or
more than 120 days after the original invoice date); (b) 50% or more of the
Accounts owing by the Account Debtor are either (1) not Canadian Eligible
Accounts under the foregoing clause (a) or (2) not U.S. Eligible Accounts of
such Account Debtor under clause (a) of the definition thereof; (c) when
aggregated with other Accounts owing by the Account Debtor, it exceeds 20% (or
such higher percentage as Agent may establish for such Account Debtor from time
to time in its discretion) of the aggregate Canadian Eligible Accounts and the
aggregate U.S. Eligible Accounts of such Account Debtor (provided that only the
amount in excess of 20% (or in excess of such higher percentage (if any)) with
respect to such Account Debtor shall be deemed ineligible); (d) it does not
conform in any material respect with the representations set forth in Section
9.1.6; (e) subject to rights of setoff, or is otherwise reasonably determined by
the Agent to be subject to a potential offset, counterclaim, dispute, deduction,
discount, recoupment, reserve, defense, chargeback, credit or allowance;
provided that the portion of such Account that is not subject to offset,
counter-claim or other such defense shall not be excluded from Eligible
Account); (f) an Insolvency Proceeding has been commenced by or against the
Account Debtor; or the Account Debtor has failed, has suspended or ceased doing
business, is liquidating, dissolving or winding up its affairs, is not Solvent
(other than Accounts approved by Agent in its discretion, exercised in good
faith, owing to a Canadian Borrower pursuant to an order granting critical
vendor status to a Canadian Borrower), or, to the knowledge of the Borrowers, is
subject to any Sanction or on any specially designated nationals list maintained
by OFAC; or a Canadian Borrower is not able to bring suit or enforce remedies
against the Account Debtor through judicial process (unless such Account is
guaranteed or supported by a guarantor or support provider reasonably acceptable
to Agent, on such terms as a reasonably acceptable to Agent); provided that for
greater certainty, the Agent confirms that Export Development Canada is an
acceptable guarantor of Canadian Eligible Accounts; (g) the goods are not sent
to an address in or the services are not rendered in the United States or Canada
or, in each case, are not billed to an address in the United States or Canada
(unless otherwise agreed by Agent); (h) it is owing by a Governmental Authority,
unless the Account Debtor is (i) the United States or any department, agency or
instrumentality thereof and the Account has been
12

--------------------------------------------------------------------------------



 assigned to Agent in compliance with the federal Assignment of Claims Act, (ii)
the government of Canada or a province or territory thereof, and the Account has
been assigned to Agent in compliance with the Financial Administration Act (or
similar Applicable Law of such province or territory) or (iii) any state or
local, provincial or territorial subdivision of the United States or Canada, or
any department, agency or instrumentality thereof, and the Account has been
assigned to the Agent in compliance with all Applicable Laws; (i) it is not
subject to a duly perfected, first priority Lien in favor of Agent, or is
subject to any other Lien (other than Liens permitted by clauses (g) or (h) of
Section 10.2.2 and inchoate Liens permitted by Section 10.2.2 that are at all
times junior to Agent's Liens); (j) the goods giving rise to it have not been
delivered to the Account Debtor (except in connection with a bill-and-hold
instruction by the applicable Account Debtor to hold such goods in form and
substance reasonably acceptable to Agent), or the services giving rise to it
have not been accepted by the Account Debtor, or it otherwise does not represent
a final sale (other than with respect to progress payments); (k) it is evidenced
by Chattel Paper or an Instrument of any kind, or has been reduced to judgment;
(l) its payment has been extended beyond the periods specified in clause (a)
above or the Account Debtor has made a partial payment other than a progress
payment (solely with respect to the invoice relating to such Account); (m) it
arises from a sale to an Affiliate, from a sale on a cash-on-delivery,
bill-and-hold (other than as permitted by clause (j) above), sale‑or‑return,
sale‑on‑approval, consignment, or other repurchase or return basis, or from a
sale for personal, family or household purposes; (n) it represents a progress
billing or retainage, or relates to services for which a performance, surety or
completion bond or similar assurance has been issued; (o) it includes a billing
for interest, fees or late charges, but ineligibility shall be limited to the
extent thereof; or (p) it has not been billed or is not evidenced by an
invoice.  In calculating delinquent portions of Accounts under clauses (a) and
(b), credit balances more than 90 days (or 120 days in the case of the supply
chain services business) old will be excluded.
 "Canadian Eligible Cash": cash and Cash Equivalents of a Canadian Borrower held
in a blocked account maintained with Agent or another financial institution
acceptable to Agent, and in which Agent, for the benefit of the Canadian
Facility Secured Parties, has a first priority perfected security interest,
which provides for, inter alia (i) the sole dominion and control of Agent over
such blocked account, and (ii) Agent to be required to consent to and execute
withdrawals and transfers from such blocked account after any request by the
applicable Canadian Borrower only so long as after giving effect to such
withdrawal or transfer, so long as (1) no Canadian Overadvance exists and
Canadian Revolver Usage does not exceed the Canadian Borrowing Base at such
time, (2) after giving effect to such withdrawal or transfer, no Default is
continuing or would result therefrom and (3) such Canadian Borrower delivers a
written request therefor to Agent at least three (3) Business Days prior
thereto, certifying to the satisfaction of condition in clauses (1) and (2).
 "Canadian Eligible Inventory": Inventory owned by a Canadian Borrower that
Agent, in its Permitted Discretion deems to be Canadian Eligible Inventory. 
Without limiting the foregoing, no Inventory shall be Canadian Eligible
Inventory unless it (a) is finished goods or raw materials, and not
work-in-process, packaging or shipping materials, labels, samples, display
items, bags or manufacturing supplies; (b) is not held on consignment, nor
subject to any deposit or down payment; (c) is in new and saleable condition and
is not damaged, defective, shopworn or otherwise unfit for sale; (d) is not
slow-moving, perishable, obsolete or unmerchantable, and does not constitute
repossessed goods; (e) meets all applicable standards imposed by any
Governmental Authority, has not been acquired from a Person subject to any
Sanction or on any specially designated nationals list maintained by OFAC, and
does not constitute hazardous materials under any Environmental Law;
(f) conforms with the covenants, representations and warranties contained in
Sections 8.4.3 and 9.1.21; (g) is subject to Agent's duly perfected, first
priority Lien, and no other Lien (other than Liens permitted by clauses (g) or
(h) of Section 10.2.2 and inchoate Liens permitted by Section 10.2.2 that are at
all times junior to Agent's Liens); (h) is within the continental
13

--------------------------------------------------------------------------------



United States or Canada, is not in transit except between locations of Borrowers
and is not consigned to any Person; (i) is not subject to any warehouse receipt
or negotiable Document; (j) is not subject to any License or other arrangement
that restricts such Canadian Borrower's or Agent's right to dispose of such
Inventory, unless Agent has received an appropriate Lien Waiver; (k) is not
located on leased premises or in the possession of a warehouseman, processor,
repairman, mechanic, shipper, freight forwarder or other Person, unless the
lessor or such Person has delivered a Lien Waiver or an appropriate Rent and
Charges Reserve has been established; (l) is reflected in the details of a
current perpetual inventory report; and (m) is located at any location at which
the aggregate book value of Inventory at any such location (as reflected in the
current perpetual inventory report) is greater than Dollar Equivalent of $50,000
(unless otherwise determined by Agent it its Permitted Discretion).
 "Canadian Employee Plan": any employee benefit plan, policy, program, agreement
or arrangement, including retirement, pension, profit sharing, employment, bonus
or other incentive compensation, retention, stock purchase, equity or
equity-based compensation, deferred compensation, change in control, severance,
accident, sick leave, vacation, loans, salary continuation, hospitalization,
dental, health, disability, life insurance, educational assistance or other
fringe benefit or perquisite plan, policy, agreement which is or was sponsored,
maintained or contributed to by, or required to be contributed to by, a Canadian
Domiciled Obligor, or with respect to which a Canadian Domiciled Obligor has, or
could reasonably be expected to have, any obligation or liability, contingent or
otherwise with any employee or former employee, but excluding the Canada Pension
Plan, Quebec Pension Plan and any provincial or federal program providing health
benefits, employment insurance or workers' compensation benefits.
 "Canadian Facility Collateral": Collateral that now or hereafter secures (or is
intended to secure) any of the Canadian Facility Obligations, including Property
of the Canadian Facility Guarantors pledged to secure the Canadian Facility
Obligations under their guarantee of the Canadian Facility Obligations.
 "Canadian Facility Guarantor": each U.S. Facility Guarantor, each Canadian
Subsidiary (other than an Excluded Subsidiary), including, without limitation,
any Canadian Subsidiary that is a general partner of any such Canadian
Subsidiary organized as a limited partnership, and each other Subsidiary (other
than an Excluded Subsidiary) that guarantees payment and performance of any
Canadian Facility Obligations.
 "Canadian Facility Obligations": all Obligations of the Canadian Domiciled
Obligors (but excluding, for the avoidance of doubt, the U.S. Facility
Obligations).
 "Canadian Facility Obligors": the Canadian Borrowers and the Canadian Facility
Guarantors.
 "Canadian Facility Secured Parties": Agent, Canadian Issuing Bank, Canadian
Lenders and Secured Bank Product Providers of Bank Products to Canadian
Domiciled Obligors.
 "Canadian Inventory Formula Amount": the Dollar Equivalent amount equal to the
lesser of (a) 65% of the Value of Canadian Eligible Inventory; and (b) 85% of
the NOLV Percentage of the value of Canadian Eligible Inventory, plus the Dollar
Equivalent amount equal to the least of (x) 20% of the cost of Inventory owned
by a Canadian Borrower that is work-in-process or slow-moving but otherwise
would be Canadian Eligible Inventory, (y) 85% of the NOLV Percentage of the
value of Inventory owned by a Canadian Borrower that is work-in-process or
slow-moving but otherwise would be Canadian Eligible Inventory and (z)
$7,500,000.
14

--------------------------------------------------------------------------------





 "Canadian Inventory Reserve": reserves established by Agent in its Permitted
Discretion to reflect factors that may negatively impact the Value of Inventory
owned by a Canadian Borrower, including change in salability, obsolescence,
theft, imbalance, change in composition or mix, and vendor chargebacks.
 "Canadian Issuing Bank": (a) Bank of America (Canada), any Affiliate thereof
that agrees to issue Canadian Letters of Credit, (b) any Additional Issuing
Bank, in each case, in its capacity as issuer of Canadian Letters of Credit
hereunder, (c) any replacement issuer appointed pursuant to Section 2.3.4, or
(d) collectively, all of the foregoing.  For the avoidance of doubt, references
to "Issuing Bank" in Section 13.1 and Section 14.1 shall include Canadian
Issuing Banks within the meaning specified in clause (d) of the foregoing
sentence.  Except as provided in the immediately preceding sentence, any
reference to "Canadian Issuing Bank" herein shall be to the applicable Canadian
Issuing Bank, as appropriate.
 "Canadian Issuing Bank Indemnitees": Canadian Issuing Bank and its officers,
directors, employees, Affiliates, agents and attorneys.
 "Canadian Issuing Bank's Subline": on any date of determination, as to any
Canadian Issuing Bank, the amount set forth under the caption "Canadian Issuing
Bank's Subline" opposite such Canadian Issuing Bank's name on Schedule 1.1(e)
hereto, or, as the case may be, opposite such caption in executing a joinder
agreement by Borrower Agent, the Additional Issuing Bank and Agent pursuant to
which a financial institution becomes a party to this Agreement in the capacity
as a Canadian Issuing Bank.
  "Canadian LC Application": an application by Borrower Agent to the Canadian
Issuing Bank for issuance of a Canadian Letter of Credit, in form and substance
reasonably satisfactory to the Canadian Issuing Bank.  In the event of any
conflict between the terms of any Canadian LC Application and this Agreement,
the terms of this Agreement shall govern.
 "Canadian LC Conditions": the following conditions necessary for issuance of a
Canadian Letter of Credit: (a) each of the conditions set forth in Section 6.2
has been satisfied; (b) after giving effect to such issuance, total Canadian LC
Obligations do not exceed the Canadian Letter of Credit Subline, Canadian LC
Obligations with respect to each Canadian Issuing Bank do not exceed such
Canadian Issuing Bank's Subline, no Canadian Overadvance exists and Canadian
Revolver Usage does not exceed the Canadian Borrowing Base; (c) the Canadian
Letter of Credit and payments thereunder are denominated in Canadian Dollars,
U.S. Dollars or other currency satisfactory to Agent and the applicable Canadian
Issuing Bank; and (d) the form of the proposed Canadian Letter of Credit is
reasonably satisfactory to Agent and the Canadian Issuing Bank.  Additionally,
no Canadian Issuing Bank shall have any obligation to issue a Letter of Credit
if (i) any order, judgment, or decree of any Governmental Authority or
arbitrator shall, by its terms, purport to enjoin or restrain such Canadian
Issuing Bank from issuing such Letter of Credit, or any law applicable to such
Canadian Issuing Bank or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over such
Canadian Issuing Bank shall prohibit or request that such Canadian Issuing Bank
refrain from the issuance of letters of credit generally or such Canadian Letter
of Credit in particular or (ii) the issuance of such Canadian Letter of Credit
would violate one or more policies of such Canadian Issuing Bank applicable to
letters of credit generally.
15

--------------------------------------------------------------------------------





 "Canadian LC Documents": all documents, instruments and agreements (including
Canadian LC Requests and Canadian LC Applications) delivered by a Canadian
Borrower or any other Person to a Canadian Issuing Bank or Agent in connection
with any Canadian Letter of Credit.
 "Canadian LC Obligations": the Dollar Equivalent of the sum (without
duplication) of (a) the aggregate amount of any unreimbursed drawings under
Canadian Letters of Credit; and (b) the Stated Amount of all outstanding
Canadian Letters of Credit.
 "Canadian LC Request": a request for issuance of a Canadian Letter of Credit,
to be provided by a Canadian Borrower or Borrower Agent on behalf of a Canadian
Borrower to a Canadian Issuing Bank, in form reasonably satisfactory to Agent
and such Canadian Issuing Bank.
 "Canadian Lenders": Each Lender that has provided a Canadian Revolver
Commitment or, if the Canadian Revolver Commitments have been terminated, that
has a Canadian Revolver Loan or a participation in any Canadian LC Obligation.
 "Canadian Letter of Credit": any standby or documentary letter of credit,
foreign guaranty, documentary bankers acceptance or similar instrument issued by
a Canadian Issuing Bank for the account of a Canadian Domiciled Obligor.
 "Canadian Letter of Credit Subline": on any date of determination, $5,000,000.
 "Canadian Multi-Employer Plan": each multi-employer plan, within the meaning of
the Regulations under the Income Tax Act (Canada).
  "Canadian Overadvance": as defined in Section 2.1.5.
  "Canadian Overadvance Loan": a Loan made to Canadian Borrowers when a Canadian
Overadvance exists or is caused by the funding thereof.
  "Canadian Overnight Rate": for any day, the rate of interest charged by the
Bank of Canada on one-day loans to financial institutions for such day.
  "Canadian Pension Plan": a "registered pension plan," as defined in the Income
Tax Act (Canada) and any other pension plan maintained or contributed to by, or
to which there is or may be an obligation to contribute by, any Canadian
Subsidiary in respect of its Canadian employees or former employees, excluding,
for greater certainty, a Canadian Multi-Employer Plan.
  "Canadian Prime Rate": for any day, the greatest of (a) the per annum rate of
interest designated by Bank of America, N.A. (acting through its Canada branch)
from time to time as its prime rate for commercial loans made by it in Canada in
Canadian Dollars, which rate is based on various factors, including its costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above or
below such rate and (b) CDOR Rate for a one month interest period as of such
day, plus 1.00%; provided, that in no event shall the Canadian Prime Rate be
less than zero.  Any change in such rate shall take effect at the opening of
business on the applicable Business Day.
16

--------------------------------------------------------------------------------





 "Canadian Prime Rate Loan": a Canadian Revolver Loan funded in Canadian Dollars
and bearing interest calculated by reference to the Canadian Prime Rate.
 "Canadian Priority Payables Reserve": on any date of determination, a reserve
in such amount as Agent may determine in its Permitted Discretion which reflects
amounts secured by any Liens, choate or inchoate arising under Applicable Law,
which rank or are capable of ranking in priority to or pari passu with Agent's
and/or the Secured Parties' Liens, including, without limitation, any such
amounts due and not paid for wages, severance pay or vacation pay (including
amounts protected by the Wage Earner Protection Program Act (Canada)), amounts
due and not paid under any legislation relating to workers' compensation or to
employment insurance, all amounts deducted or withheld and not paid and remitted
when due under the Income Tax Act (Canada), sales tax, goods and services tax,
value added tax, harmonized tax, excise tax, tax payable pursuant to Part IX of
the Excise Tax Act (Canada) or similar applicable provincial legislation,
government royalties, amounts currently or past due and not paid for realty,
municipal or similar taxes, all amounts currently or past due and not
contributed, remitted or paid to any Canadian Pension Plan or under the Canada
Pension Plan or the PBA, and any amounts representing any unfunded liability,
solvency deficiency or wind up deficiency with respect to any Canadian Pension
Plan.
  "Canadian Protective Advances": as defined in Section 2.1.6.
 "Canadian Reimbursement Date": as defined in Section 2.3.2.
  "Canadian Rent and Charges Reserve": the Dollar Equivalent of the aggregate of
(a) all past due rent and other amounts owing by a Canadian Facility Obligor to
any landlord, warehouseman, processor, repairman, mechanic, shipper, freight
forwarder, broker or other Person who possesses any Collateral or could assert a
Lien on any Collateral; and (b) a reserve at least equal to two months' rent and
other charges that could be payable to any such Person, unless it has executed a
Lien Waiver.
  "Canadian Revolver Commitment": for any Canadian Lender, its obligation to
make Canadian Revolver Loans and to issue Canadian Letters of Credit, in the
case of Canadian Issuing Bank, or participate in Canadian LC Obligations, in the
case of the other Canadian Lenders, to the Canadian Borrowers up to the maximum
principal amount shown on Schedule 1.1(b), as hereafter modified pursuant to
Section 2.1.4, Section 2.1.7 or Section 2.1.8 or an Assignment to which it is a
party.  "Canadian Revolver Commitments" means the aggregate amount of such
commitments of all Canadian Lenders.
  "Canadian Revolver Commitment Termination Date": the earliest to occur of
(a) the U.S. Revolver Commitment Termination Date (without regard to the reason
therefor), (b) the date on which the Canadian Borrowers terminate the Canadian
Revolver Commitments pursuant to Section 2.1.4, and (c) the date on which the
Canadian Revolver Commitments are terminated pursuant to Section 11.2.
 "Canadian Revolver Loan": a Loan made by Canadian Lenders to Canadian Borrower
pursuant to Section 2.1.1(b), which Loan shall, if denominated in Canadian
Dollars, be either a CDOR Loan or a Canadian Prime Rate Loan and, if denominated
in U.S. Dollars, shall be either a Canadian Base Rate Loan or a LIBOR Loan, in
each case as selected by Canadian Borrower or Borrower Agent, and including any
Canadian Swingline Loan, Canadian Overadvance Loan or Canadian Protective
Advance.
17

--------------------------------------------------------------------------------





  "Canadian Revolver Usage": the Dollar Equivalent of an amount equal to (a) the
aggregate principal amount of outstanding Canadian Revolver Loans; plus (b) the
aggregate Stated Amount of outstanding Canadian Letters of Credit (except to the
extent Cash Collateralized by the Canadian Borrowers) and, without duplication,
the aggregate amount of all unreimbursed drawings under Canadian Letters of
Credit.
 "Canadian Security Agreement":  this Agreement, each general security agreement
and any related documents among any Canadian Domiciled Obligor and Agent.
 "Canadian Subsidiary": each Subsidiary incorporated or organized under the laws
of Canada or any province or territory of Canada.
 "Canadian Swingline Lender": Bank of America (Canada) or an Affiliate of Bank
of America (Canada) that agrees to extend Canadian Swingline Loans, in its
capacity as lender of Canadian Swingline Loans hereunder.
  "Canadian Swingline Loan":  any Borrowing of Swingline Loans by a Canadian
Borrower funded with Canadian Swingline Lender's funds pursuant to Section
4.1.3, until such Borrowing is settled among Canadian Lenders or repaid by
Canadian Borrower.
  "Canadian Swingline Sublimit": on any date of determination, an amount equal
to $5,000,000.
  "Canadian Unused Line Fee Rate": a per annum rate equal to (a) until the first
day after the end of the first full Fiscal Quarter to be completed after the
Closing Date, 0.375%, and (b) on such day and thereafter, (i) 0.375%, if
Canadian Revolver Usage was less than 30% of the Canadian Revolver Commitments
during the preceding calendar quarter, or (ii) 0.250%, if Canadian Revolver
Usage was equal to 30% or more than 30% of the Canadian Revolver Commitments
during such quarter.
  "Capital Expenditures": all liabilities incurred or expenditures made by a
Borrower or Subsidiary for the acquisition of fixed assets, or any improvements,
repairs, replacements, expansions, substitutions or additions thereto with a
useful life of more than one year.
 "Capital Lease": any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
 "Cash Collateral": cash, and any interest or other income earned thereon, that
is delivered to Agent to Cash Collateralize any Obligations.
 "Cash Collateral Account": the Canadian Cash Collateral Account and/or the U.S.
Cash Collateral Account, as the context requires.
 "Cash Collateralize": the delivery of cash to Agent, as security for the
payment of Obligations, in an amount equal to (a) with respect to LC
Obligations, 102% of the aggregate LC Obligations, and (b) with respect to any
inchoate, contingent or other Obligations (including Secured Bank Product
Obligations), in an amount equal to Agent's good faith estimate of the amount
due or to become due, including fees, expenses and indemnification hereunder. 
"Cash Collateralization" has a correlative meaning.
18

--------------------------------------------------------------------------------





 "Cash Equivalents": (a) direct obligations of the United States or Canada or
any agency thereof, or obligations guaranteed by the United States or any agency
thereof, in each case maturing within one (1) year from the date of acquisition
thereof; (b) deposits maturing within one (1) year from the date of acquisition
thereof with, including certificates of deposit issued by, any Lender or any
office located in the United States or Canada of any other bank or trust company
which is organized under the laws of the United States or any state thereof, has
capital, surplus and undivided profits aggregating at least $100,000,000 (as of
the date of such bank or trust company's most recent financial reports) and has
a short term deposit rating of no lower than A2 or P2, as such rating is set
forth from time to time, by S&P or Moody's, respectively or, in the case of any
Foreign Subsidiary, a bank organized in a jurisdiction in which the Foreign
Subsidiary conducts operations having assets in excess of $500,000,000;
(c) repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (b) hereof, having a term of not more than 30 days
with respect to securities issued or fully guaranteed or insured by the United
States government; (d) commercial paper maturing within one year from the date
of creation thereof rated in the highest grade by S&P or Moody's; (e) securities
with maturities of six months or less from the date of acquisition backed by
standby letters of credit issued by any Lender or any commercial bank satisfying
the requirements of clause (b) hereof; and (f) deposits in money market funds
investing exclusively in Investments described in clauses (a) through (e)
hereof.
 "Cash Management Services": services relating to operating, collections,
payroll, trust, or other depository or disbursement accounts, including
automated clearinghouse, e-payable, electronic funds transfer, wire transfer,
controlled disbursement, overdraft, depository, information reporting, lockbox
and stop payment services.
 "CCAA": Companies' Creditors Arrangement Act (Canada), (or any successor
statute), as amended from time to time, and includes all regulations thereunder.
  "CDOR Loan": a Canadian Revolver Loan funded in Canadian Dollars and bearing
interest calculated by reference to the CDOR Rate.
  "CDOR Rate": on any day the annual rate of interest which is the rate
determined as being the average of the quotations of all financial institutions
listed in respect of the rate for Canadian Dollar bankers' acceptances for the
relevant period displayed and identified as such on the "Reuters Screen CDOR
Page" (as defined in the International Swap Dealer Association, Inc.
definitions, as modified and amended from time to time) as of 10:00 a.m.
Toronto, Ontario local time on such day and, if such day is not a Business Day,
then on the immediately preceding Business Day (as adjusted by the Agent after
10:00 a.m. Toronto, Ontario local time to reflect any error in a posted rate of
interest or in the posted average annual rate of interest with notice of such
adjustment in reasonable detail evidencing the basis for such determination
being concurrently provided to the Borrower). If such rates are not available on
the Reuters Screen CDOR Page on any particular day, then the CDOR Rate on that
day shall be the rates applicable to Canadian Dollar bankers' acceptances for
the relevant period quoted for customers in Canada by the Agent as of 10:00 a.m.
Toronto, Ontario local time on such day; or if such day is not a Business Day,
then on the immediately preceding Business Day, provided further that at no time
shall the "CDOR Rate" be less than 0.
 "CERCLA": the Comprehensive Environmental Response Compensation and Liability
Act (42 U.S.C. § 9601 et seq.).
19

--------------------------------------------------------------------------------





 "CFC": a "controlled foreign corporation" within the meaning of section 957 of
the Code.
 "CFC Holdco": any direct or indirect U.S. Subsidiary that has no material
assets other than the Equity Interests in and, if any, indebtedness of, (a) one
or more Subsidiaries that are not U.S. Subsidiaries or (b) other CFC Holdcos.
  "Change in Law": the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority; or (c) the
making, issuance or application of any request, guideline, requirement or
directive (whether or not having the force of law) by any Governmental
Authority; provided, however, that "Change in Law" shall include, regardless of
the date enacted, adopted or issued, all requests, rules, guidelines,
requirements or directives (i) under or relating to the Dodd-Frank Wall Street
Reform and Consumer Protection Act, or (ii) promulgated pursuant to Basel III by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any similar authority) or any other Governmental Authority.
 "Change of Control": the occurrence of one or more of the following events:
(a) any sale, lease, transfer, conveyance or other disposition (in one
transaction or a series of related transactions) of all or substantially all of
the properties or assets of the Company and its Subsidiaries taken as a whole to
any Person or group of related Persons for purposes of Section 13(d) of the
Exchange Act (a "Group") together with any Affiliates thereof (whether or not
otherwise in compliance with the provisions of this Agreement) unless
immediately following such sale, lease, transfer, conveyance or other
disposition in compliance with this Agreement such properties or assets are
owned, directly or indirectly, by (i) the Company or a Subsidiary of the Company
or (ii) a Person controlled by the Company or a Subsidiary of the Company;
(b) the approval by the holders of Equity Interests of the Company of any plan
or proposal for the liquidation or dissolution of the Company;
(c) the acquisition, in one or more transactions, of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of the Equity
Interests of the Company by any Person or Group that, as a result of such
acquisition, either
(i)
beneficially owns (within the meaning of Rule 13d-3 under the Exchange Act),
directly or indirectly, more than 50% of the Company's then outstanding Voting
Stock, or

(ii)
otherwise has the ability to elect, directly or indirectly, a majority of the
members of the board of directors of the Company, including, without limitation,
by the acquisition of revocable proxies for the election of directors;

(d) during any period of two consecutive years, individuals who at the beginning
of such period constituted the board of directors of the Company (together with
any new directors whose election to the board of directors or whose nomination
for election by the shareholders (or members, as applicable) of the Company was
approved by a vote of a majority of the directors of the Company then still in
office who were either directors at the beginning of such period or whose
election or nomination for
20

--------------------------------------------------------------------------------



election was previously so approved) cease for any reason to constitute a
majority of the board of directors then in office;
(e) a "change in control", "change of control offer" or any comparable term
under, and as defined in, the Term Loan Credit Agreement; or
(f) (i) the Company ceases to own and control, beneficially and of record,
directly or indirectly, all Equity Interests in any Guarantor, or (ii) the sale
or transfer of all or substantially all assets of an Obligor, except to another
Obligor; except that, in the case of either of the preceding clauses (i) or
(ii), if the transaction giving rise to such occurrence was not prohibited by a
Loan Document.
 "Claims": all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys' fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) any Loans,
Letters of Credit, Loan Documents, Borrower Materials, or the use thereof or
transactions relating thereto, (b) any action taken or omitted to be taken in
connection with any Loan Documents, (c) the existence or perfection of any
Liens, or realization upon any Collateral, (d) exercise of any rights or
remedies under any Loan Documents or Applicable Law, or (e) failure by any
Obligor to perform or observe any terms of any Loan Document, in each case
including all costs and expenses relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Indemnitee is a party thereto.
 "Closing Date": as defined in Section 6.1.
 "Code": the United States Internal Revenue Code of 1986.
 "Collateral": all Property described in Section 7.1, all Property described in
any Security Documents as security for any Obligations, and all other Property
that now or hereafter secures (or is intended to secure) any Obligations (it
being understood that Collateral shall not include any Excluded Property).
 "Collateral Reporting Trigger Period": the period (a) commencing on the day
that an Event of Default occurs or Total Availability is less than the greater
of (i) $10,625,000 and (ii) 12.5% of the Line Cap then in effect; and (b)
continuing until the day (i) Total Availability has been greater than the
greater of (A) $10,625,000 and (B) 12.5% of the Line Cap then in effect and (ii)
no Default has occurred and is continuing, in the case of each of the clauses
(b)(i)(A), (b)(i)(B) and (b)(ii), for a period of 30 consecutive calendar days.
 "Commitment": for any Lender, the aggregate amount of such Lender's Borrower
Group Commitment.  "Commitments" means the aggregate amount of all Borrower
Group Commitments, which amount shall on the Closing Date be equal to
$85,000,000 (which represents the sum of (a) $10,000,000 in respect of the
Canadian Revolver Commitments and (b) $75,000,000 in respect of the U.S.
Revolver Commitments).
 "Commitment Reallocation": as defined in Section 2.1.8(a).
  "Commitment Reallocation Consent": as defined in Section 2.1.8(b).
21

--------------------------------------------------------------------------------





  "Commitment Reallocation Date": as defined in Section 2.1.8(a).
  "Commodity Exchange Act": the Commodity Exchange Act (7 U.S.C. § 1 et seq.).
 "Company": as defined in the introductory paragraph hereto.
 "Compliance Certificate": a certificate, in form reasonably satisfactory to
Agent, by which Borrowers (a) calculate the Fixed Charge Coverage Ratio for the
applicable date (regardless of whether compliance with the Fixed Charge Coverage
Ratio for the applicable date is tested for such period) and, if a Covenant
Trigger Period is in effect, certify as to compliance with Section 10.3, and
(b) lists any office or place of business that was opened or was closed during
the period covered by the certificate.
 "Connection Income Taxes": Other Connection Taxes that are imposed on or
measured by net income (however denominated), or are franchise or branch profits
Taxes.
 "Consolidated": when used with reference to financial statements or financial
statement items of any Person, such statements or items on a consolidated basis
in accordance with applicable principles of consolidation under GAAP.
  "Consolidated Cash Interest Expense": Consolidated Interest Expense excluding
any amount described in clause (a) of the definition thereof and any amount not
payable in cash (including any interest payable-in-kind).
 "Consolidated Interest Expense": for any period, the sum (determined without
duplication) of the aggregate gross interest expense of the Company and the
Consolidated Subsidiaries for such period, whether paid or accrued, including to
the extent included in interest expense under GAAP:  (a) amortization of debt
issuance costs and original issue discount, non-cash interest payments, the
interest component of any deferred payment obligations, commissions, discounts
and other fees and charges incurred in respect of letter of credit or bankers'
acceptance financings, and net payments (if any) pursuant to Hedging Agreements;
(b) any interest expense on Debt of another Person that is guaranteed by the
Company or any Consolidated Subsidiary or secured by a Lien on assets of the
Company or any Consolidated Subsidiary (whether or not such guarantee or Lien is
called upon); (c) capitalized interest and (d) the portion of any payments or
accruals under Capital Leases allocable to interest expense, plus the portion of
any payments or accruals under synthetic leases allocable to interest expense
whether or not the same constitutes interest expense under GAAP.
 "Consolidated Net Income": for any period of determination, the aggregate of
the net income (or loss) of the Company and the Consolidated Subsidiaries after
allowances for taxes for such period determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein) the following: (a) the net income of
any Person in which the Company or any Consolidated Subsidiary has an interest
(which interest does not cause the net income of such other Person to be
consolidated with the net income of the Company and the Consolidated
Subsidiaries in accordance with GAAP), except to the extent of the amount of
dividends or distributions actually paid in cash during such period by such
other Person to the Company or to a Consolidated Subsidiary, as the case may be;
(b) the net income (but not loss) during such period of any Consolidated
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions or transfers or loans by that Consolidated Subsidiary is not at
the time permitted by operation of the terms
22

--------------------------------------------------------------------------------



of its charter or any agreement, instrument or Applicable Law applicable to such
Consolidated Subsidiary or is otherwise restricted or prohibited, in each case
determined in accordance with GAAP; (c) any non-cash gains or losses during such
period, including any under ASC 718  or ASC 815 and (d) any non-cash gains or
losses attributable to writeups or writedowns of assets.
  "Consolidated Secured Debt": as of any date of determination, Consolidated
Total Debt which is secured by a Lien on Property of an Obligor.
 "Consolidated Subsidiaries": each Subsidiary of the Company (whether now
existing or hereafter created or acquired) the financial statements of which
shall be consolidated with the financial statements of the Company in accordance
with GAAP.
 "Consolidated Total Debt": as of any date of determination, (a) the aggregate
stated balance sheet amount of all Borrowed Money of the Company and its
Subsidiaries determined on a consolidated basis in accordance with GAAP, minus
(b) the aggregate amount of Unrestricted Cash (not to exceed $30,000,000)
included in the consolidated balance sheet of the Company and its Subsidiaries
as of such date.
 "Contingent Obligation": any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation ("primary obligations") of another obligor
("primary obligor") in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof.  The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.
 "Control": with respect to a specified form of Investment Property of a
Canadian Domiciled Obligor, "control" as defined in sections 23 through 26 of
the STA as applicable to such form of Investment Property.
 "Covenant Trigger Period": the period (a) commencing on the day that Total
Availability is less than the greater of (i) $8,500,000 and (ii) 10.0% of the
Line Cap then in effect; and (b) continuing until the day (i) Total Availability
has been greater than the greater of (A) $8,500,000 and (B) 10.0% of the Line
Cap then in effect and (ii) no Default has occurred and is continuing, in the
case of each of the clauses (b)(i)(A), (b)(i)(B) and (b)(ii), for a period of 90
consecutive calendar days.
 "Cumulative Retained Excess Cash Flow": as defined in the Term Loan Credit
Agreement.
 "CWA": the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
 "Debt": for any Person, the sum of the following (without duplication): (a) all
obligations of such Person for Borrowed Money, reimbursement obligations of such
Person in respect of issued and outstanding letters of credit and Hedging
Agreements entered into by such Person; (b) all accounts payable and all
23

--------------------------------------------------------------------------------



accrued expenses, liabilities or other obligations of such Person to pay the
deferred purchase price of Property or services; (c) all obligations of such
Person under synthetic leases; (d) all Debt (as defined in the other clauses of
this definition) of others secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) a Lien on any
Property of such Person, whether or not such Debt is assumed by such Person and,
if not so assumed, to the extent of the lesser of (i) the amount of such Debt
and (ii) the fair market value of such Property; (e) all Debt (as defined in the
other clauses of this definition) of others guaranteed by such Person or in
which such Person otherwise assures a creditor against loss of the Debt
(howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (f) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or Property of others; (g) obligations to pay for goods or
services even if such goods or services are not actually received or utilized by
such Person; (h) any Debt of a partnership for which such Person is liable
either by agreement, by operation of law or by Applicable Law but only to the
extent of such liability; (i) Disqualified Capital Stock issued by such Person;
and (j) all Contingent Obligations of such Person.
 "Debtor Relief Laws": the Bankruptcy Code, the BIA, the Winding-Up and
Restructuring Act (Canada), the CCAA and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws
(including under corporate statutes or any law of any jurisdiction permitting a
debtor to obtain a stay or compromise of the claims of its creditors against it)
of the United States, Canada, states, provinces or territories thereof or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
 "Deed of Movable Hypothec": any deed of hypothec granted pursuant to the Civil
Code of Quebec by a Canadian Domiciled Obligor.
 "Default": any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 "Default Rate": for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2.0% plus the interest rate otherwise applicable
thereto, and with respect to the fee payable pursuant to Section 3.2.2 herein as
provided in the last sentence thereof.
 "Defaulting Lender": any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Agent or any Borrower that such Lender does not intend to
comply with its funding obligations hereunder or under any other credit
facility, or has made a public statement to that effect; (c) has failed, within
three Business Days following request by Agent or any Borrower, to confirm in a
manner satisfactory to Agent and Borrowers that such Lender will comply with its
funding obligations hereunder; or (d) has, or has a direct or indirect parent
company that has, become the subject of an Insolvency Proceeding (including
reorganization, liquidation, or appointment of a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person by the Federal Deposit Insurance Corporation or any other
regulatory authority) or Bail-In Action; provided, however, that a Lender shall
not be a Defaulting Lender solely by virtue of a Governmental Authority's
ownership of an equity interest in such Lender or parent company unless the
ownership provides immunity for such Lender from jurisdiction of courts within
the United States or
24

--------------------------------------------------------------------------------



Canada or from enforcement of judgments or writs of attachment on its assets, or
permits such Lender or Governmental Authority to repudiate, disavow, disaffirm
or otherwise to reject such Lender's agreements.
 "Deposit Account": (a) any "deposit account" as such term is defined in Article
9 of the UCC and in any event shall include all accounts and sub-accounts
relating to any of the foregoing and (b) with respect to any such Deposit
Account located outside of the U.S., any bank account with a deposit function.
  "Deposit Account Control Agreement": control agreement reasonably satisfactory
to Agent executed by an institution maintaining a Deposit Account for an
Obligor, to perfect Agent's Lien on such account.
 "Designated Jurisdiction": a country or territory that is the subject of a
Sanction.
 "Dilution Percent": the percent, determined for the U.S. Borrowers' or the
Canadian Borrowers' (as applicable) most recently completely 12-month period,
equal to (a) bad debt write-downs or write-offs, discounts, returns, promotions,
credits, credit memos and other dilutive items with respect to Accounts owing to
the U.S. Borrowers or the Canadian Borrowers (as applicable), divided by
(b) gross sales of the U.S. Borrowers or the Canadian Borrowers (as applicable).
 "Discharge of Term Obligations": as defined in the Intercreditor Agreement.
 "Disqualified Capital Stock": any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the later of
(a) the Maturity Date and (b) the latest maturity of the Term Loans at the date
of issuance of such Equity Interest.
 "Disqualified Institution": (a) any banks, financial institutions and
institutional investors and competitors of the Company and Subsidiaries
identified by the Company to the Lead Arranger by name in writing on or prior to
August 24, 2017, (b) any competitors of the Company or any of its Subsidiaries
identified by the Borrower Agent to the Lead Arranger by name in writing on or
prior to August 24, 2017 or to Agent and Lenders on or from time to time after
the Closing Date and (c) any affiliates of the foregoing that are (i) identified
by name by the Borrower Agent to Agent and Lenders from time to time in writing
or (ii) readily identifiable solely on the basis of similarity of their names;
provided that (A) "Disqualified Institutions" under clause (b) or (c) shall not
include any bona fide diversified debt fund or a diversified investment vehicle
that is engaged in the making, purchasing, holding or otherwise investing in,
acquiring or trading commercial loans, bonds and similar extensions of credit in
the ordinary course; (B) Agent shall not have any responsibility for monitoring
compliance with any provisions of this Agreement with respect to Disqualified
Institutions and (z) updates to the Disqualified Institution schedule shall not
retroactively invalidate or otherwise affect any (1) assignments or
participations made to, (2) any trades entered into with or (3) information
provided to any Person before it was designated as a Disqualified Institution. 
It is acknowledged and agreed by the Borrowers that the identity of Disqualified
Institutions will be made available to the Lenders.
25

--------------------------------------------------------------------------------





 "Distribution": any payment of a distribution, interest or dividend on any
Equity Interest (other than payment-in-kind); distribution, advance or repayment
of Debt to a holder of Equity Interests; or purchase, redemption, or other
acquisition or retirement for value of any Equity Interest.
 "Document": as defined in the UCC (and/or, to the extent the PPSA applies, a
"document of title" as defined in the PPSA) or any other Applicable Law, as
applicable.
 "Dollar Equivalent": on any date, with respect to any amount denominated in
U.S. Dollars, such amount in U.S. Dollars, and with respect to any stated amount
in a currency other than U.S. Dollars, the amount of U.S. Dollars that Agent
determines (which determination shall be conclusive and binding absent manifest
error) would be necessary to be sold on such date at the applicable Spot Rate to
obtain the stated amount of the other currency.
  "Dominion Account": with respect to (a) the Canadian Borrowers, each Canadian
Dominion Account and (b) the U.S. Borrowers, each U.S. Dominion Account.
 "Drawing Document": any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.
  "EBITDA": for any period of determination, the sum of (without duplication),
the following determined on a consolidated basis:
(a) Consolidated Net Income during such period; plus
(b) to the extent deducted from Consolidated Net Income in such period:
(i) income tax expense, (ii) franchise tax expense, (iii) Consolidated Interest
Expense, (iv) amortization and depreciation during such period, (v) all non-cash
charges and adjustments, (vi) non-recurring cash expenses related to the
Transactions, and (vii) solely for the purposes of calculating the Fixed Charge
Coverage Ratio, one time integration costs, facility consolidation and closing
costs, severance costs and expenses and compensation costs in connection with
any Permitted Acquisition in an aggregate amount not to exceed the lesser of (A)
10% of EBITDA for the most recently completed four Fiscal Quarter period and (B)
$5,000,000 for the most recently completed four Fiscal Quarter period.
 provided, that if the Company or any Consolidated Subsidiary shall acquire
(including in connection with any Permitted Acquisition) or dispose of any
Property during such period (other than (A) pursuant to clauses (a), (b), (d)
and (e) of Section 10.2.8 and (B) acquisitions and dispositions of Equipment in
the Ordinary Course of Business), then EBITDA shall be calculated, with such
calculation in form and substance reasonably satisfactory to Agent, after giving
pro forma effect to such acquisition or disposition, as if such acquisition or
disposition had occurred on the first day of such period.
 "EEA Financial Institution": (a) any credit institution or investment firm
established in an EEA Member Country which is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) above; or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in the foregoing clauses and is subject to
consolidated supervision with its parent.
26

--------------------------------------------------------------------------------





 "EEA Member Country": any of the member states of the European Union, Iceland,
Liechtenstein and Norway.
 "EEA Resolution Authority": any public administrative authority or any Person
entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
  "Eligible Accounts": the Canadian Eligible Accounts and/or U.S. Eligible
Accounts, as the context requires.
  "Eligible Assignee": a Person that is (a) a Lender (except for any Defaulting
Lender), Affiliate of a Lender (except for any Affiliate of a Defaulting Lender)
or Approved Fund (except for any Approved Fund managed by any Defaulting Lender
or by any Affiliate of a Defaulting Lender); (b) if such Person is to hold
Canadian Facility Obligations, a Qualified Lender, (c) any other assignee
approved by Agent and, so long as no Event of Default has occurred and is
continuing, Borrower Agent (which approval by Borrower Agent shall not be
unreasonably withheld or delayed, and shall be deemed given if no objection is
made within ten Business Days after notice of the proposed assignment is given
to Borrower Agent); and (d) during an Event of Default, any Person acceptable to
Agent in its discretion; provided, that no Disqualified Institution shall be an
Eligible Assignee.
 "Eligible Inventory": the Canadian Eligible Inventory and/or U.S. Eligible
Inventory, as the context requires.
 "Enforcement Action": any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, setoff or recoupment, credit bid, action in an
Obligor's Insolvency Proceeding or otherwise).
 "Environmental Laws": any and all Applicable Laws (including orders-in-council,
programs, permits and guidance promulgated by Governmental Authorities
thereunder) relating to public health (other than occupational safety and health
regulated by OSHA) or the protection or pollution of the environment, including
Environmental Protection Act (Canada), CERCLA, RCRA and CWA.
 "Environmental Notice": a notice (whether written or, to any Borrower's
knowledge, oral) from any Governmental Authority or other Person of any possible
noncompliance with, investigation of a possible violation of, litigation
relating to, or potential fine or liability under any Environmental Law, or with
respect to any Release, environmental pollution or hazardous materials,
including any complaint, summons, citation, order, claim, demand or request for
correction, remediation or otherwise.
 "Environmental Permit": any permit, registration, license, notice, approval,
consent, exemption, variance, spill or response plan, or other authorization
required under or issued pursuant to applicable Environmental Laws.
 "Equity Interest": the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company or unlimited liability
company; or (d) other Person having any other form of equity security or
ownership interest.
27

--------------------------------------------------------------------------------





 "ERISA": the Employee Retirement Income Security Act of 1974.
 "ERISA Affiliate": any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
 "ERISA Event": (a) a Reportable Event with respect to a Pension Plan;
(b) withdrawal of an Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) complete or
partial withdrawal by an Obligor or ERISA Affiliate from a Multiemployer Plan;
(d) filing of a notice of intent to terminate a Pension Plan, the treatment of a
Pension Plan amendment as a distress termination under Section 4041(c) of ERISA,
or the institution of proceedings by the PBGC to terminate a Pension Plan;
(e) determination that any Pension Plan is considered in at-risk status and
subject to at-risk requirements in the Pension Funding Rules or a Multiemployer
Plan is in endangered or critical status and subject to the requirements for
Plans in endangered or critical status under Section 432 of the Code or Section
305 of ERISA; (f) an event or condition that constitutes grounds under
Section 4042 of ERISA for termination of, or appointment of a trustee to
administer, any Pension Plan; (g) imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Obligor or ERISA Affiliate; or (h) failure by an Obligor or
ERISA Affiliate to meet all applicable requirements under the Pension Funding
Rules in respect of a Pension Plan, whether or not waived, or to make a required
contribution to a Multiemployer Plan.
 "EU Bail-In Legislation Schedule": the EU Bail-In Legislation Schedule
published by the Loan Market Association, as in effect from time to time.
  "Event of Default": as defined in Section 11.1.
 "Excepted Liens": (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being Properly
Contested; (b) Liens in connection with workers' compensation, unemployment
insurance or other social security, old age pension or public liability
obligations which are not delinquent or which are being Properly Contested;
(c) landlord's liens, maritime liens, liens granted under storage contracts,
operators', vendors', carriers', warehousemen's, repairmen's, mechanics',
suppliers', workers', materialmen's, construction or other like Liens, in each
case arising in the Ordinary Course of Business or incident to the operation and
maintenance of Properties each of which is in respect of obligations that are
not delinquent or which are being Properly Contested; (d) Liens arising solely
by virtue of any statutory or common law provision relating to banker's liens,
rights of set-off or similar rights and remedies and burdening only deposit
accounts or other funds maintained with a creditor depository institution,
provided that no such deposit account is a dedicated cash collateral account or
is subject to restrictions against access by the depositor in excess of those
set forth by regulations promulgated by the Board of Governors and no such
deposit account is intended by any Borrower or any Subsidiaries to provide
collateral to the depository institution; (e) easements, zoning restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations in any
Property of any Borrower or any Subsidiary for the purpose of roads, pipelines,
transmission lines, transportation lines or distribution lines, or for the joint
or common use of real estate, rights of way, facilities and equipment, that do
not secure any monetary obligations and which in the aggregate do not materially
impair the use of such Property for the purposes of which such Property is held
by any Borrower or any Subsidiary or materially impair the value of such
28

--------------------------------------------------------------------------------



 Property subject thereto; (f) Liens on cash or securities pledged to secure
performance of tenders, stay, customs, surety and appeal bonds, government
contracts, performance and return of money bonds, bids, trade contracts, leases,
statutory obligations, regulatory obligations and other obligations of a like
nature, in each case incurred in the Ordinary Course of Business, (g) Liens
arising out of any conditional sale, title retention, consignment or similar
arrangements for the sale of goods entered into in the ordinary course of
business, (h) judgment and attachment Liens not giving rise to an Event of
Default, provided that any appropriate legal proceedings which may have been
duly initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceeding may be initiated shall not
have expired and no action to enforce such Lien has been commenced unless any
such action to enforce is effectively stayed or enjoined and (i) Liens (if any)
identified on Schedule 10.2.2(d), together with any renewals, extensions and
replacements thereof (provided that (i) the Property covered thereby is not
increased and (ii) the amount secured or benefited thereby is not increased);
provided, further that Liens described in clauses (a) through (d), (f), (h) and
(i) shall remain "Excepted Liens" only for so long as no action to enforce such
Lien has been commenced (unless any such action to enforce has been effectively
stayed or enjoined) and no intention to subordinate the first priority Lien
granted in favor of Agent and the Lenders is to be hereby implied or expressed
by the permitted existence of such Excepted Liens.
 "Exchange Act": Securities Exchange Act of 1934 and any successor statute
thereto, in each case as amended from time to time.
 "Excluded Canadian Property": with respect to any Canadian Facility Obligor:
(a) (i) any lease, license or other agreement to which a Canadian Domiciled
Obligor is a party or any of its rights or interests thereunder to the extent
and for so long as the grant of a Lien thereon by such Obligor shall constitute
or result in a breach or termination pursuant to the terms of, or a default
under, any such lease, license, contract or agreement, and (ii) any Property
subject to a purchase money security interest to the extent and for so long as
the terms of the agreement governing such security interest prohibit or make
void or unenforceable the grant of a Lien thereon by such Obligor, in each case
except to the extent any of the foregoing is rendered ineffective, or is
otherwise unenforceable, pursuant to Section 41(7) of the PPSA or any other
Applicable Law;
(b) any Property to the extent and for so long as the grant of a Lien thereon by
any Canadian Facility Obligor is prohibited or made void or unenforceable
pursuant to Applicable Law;
(c) any leasehold interests in Real Estate or any other rights or interests to
any leased Real Estate;
(d) any rights or interests in any owned Real Estate;
(e) any Equity Interests or Equity Interest Equivalents of any Person that is
not a Wholly-Owned Subsidiary of the Company to the extent a lien on such Equity
Interests is prohibited by such Person's Organic Documents;
(f) any Vehicles owned by an Obligor;
(g) deposit accounts solely for the purpose of payroll and withholding tax and
other fiduciary deposit accounts;
(h) Equity Interests in captive insurance Subsidiaries;
29

--------------------------------------------------------------------------------



(i) intent to use trademark applications; and
(j) other Property to the extent Agent determines that the cost of obtaining
perfecting a lien or security interest therein is excessive in relation to the
benefit afforded to the Lenders thereby;
provided that, in any event, the proceeds received by any Canadian Domiciled
Obligor from the sale, transfer or other disposition of any Excluded Canadian
Property shall only constitute Excluded Canadian Property if such proceeds meet
any of the requirements set forth in clauses (a) through (j) above.
 "Excluded Property": the Excluded Canadian Property and/or Excluded U.S.
Property, as the context requires.
  "Excluded Subsidiaries": each of the following:
(a) Immaterial Subsidiaries;
(b) any Subsidiary that is prohibited by Applicable Law or regulation or
contractual obligation from providing a guaranty (provided that such contractual
obligation exists on the Closing Date or at the time such Subsidiary becomes a
Subsidiary of a U.S. Borrower or Canadian Borrower, as applicable, and was not
incurred in contemplation thereof) or that would require Governmental Approvals
in order to provide such guaranty (unless such Governmental Approvals have been
obtained);
(c) with respect to the U.S. Facility Obligations only, (i) any CFC Holdco and
(ii) for as long as owned, directly or indirectly, by a CFC, CRS Technologies,
Inc., a Michigan corporation, HSE Integrated, Inc., a Delaware corporation and
HSE Integrated, LLC, a Delaware limited liability company (it being understood
and agreed that no non-U.S. Subsidiary will be permitted to form or acquire U.S.
Subsidiaries after the Closing Date);
(d) captive insurance Subsidiaries;
(e) any U.S. Subsidiary or Canadian Subsidiary, as applicable, acquired by the
Borrowers that, at the time of the relevant acquisition, is an obligor in
respect of assumed Debt permitted by the Loan Documents to the extent (and for
so long as) the documentation governing the applicable assumed Debt prohibits
such Subsidiary from providing a guaranty; provided that the relevant
restriction was not entered into in contemplation of the relevant acquisition;
(f) any Subsidiary that is neither a U.S. Subsidiary nor a Canadian Subsidiary;
or
(g) any Subsidiary to the extent that the burden or cost of providing a guaranty
outweighs the benefit afforded thereby as reasonably determined in writing by
Agent and the Borrower Agent.
 "Excluded Swap Obligation": with respect to an Obligor, each Swap Obligation as
to which, and only to the extent that, such Obligor's guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an "eligible
contract participant" as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation.  If a Hedging
30

--------------------------------------------------------------------------------



Agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor.
 "Excluded Taxes": any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b)  U.S. federal  withholding Taxes
imposed on amounts payable to or for the account of a Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by Borrower Agent under
Section 13.4) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 5.9, amounts with respect to such
Taxes were payable either to such Lender's assignor immediately prior to such
assignment or to such Lender immediately prior to its change in Lending Office,
(c) Canadian federal withholding Taxes (i) imposed on a payment or deemed
payment to a Lender by reason of the Borrower not dealing at arm's length (as
defined for the purposes of the Income Tax Act (Canada) (the "Tax Act")) with
such Lender at the time of making such payment or deemed payment or (ii) imposed
on a payment or deemed payment to a Lender by reason of such Lender being a
"specified shareholder" of the Borrower (within the meaning of subsection 18(5)
of the Tax Act) at the time of payment or deemed payment, or by reason of such
Lender not dealing at arm's length (as defined for the purposes of the Tax Act)
with a "specified shareholder" of the Borrower at the time of payment or deemed
payment, (d) Taxes attributable to such Recipient's failure to comply with
Section 5.10 and (e) any U.S. federal withholding Taxes imposed under FATCA.
 "Excluded U.S. Property": with respect to any U.S. Facility Obligor:
(a) (i) any lease, license or other agreement to which a U.S. Domiciled Obligor
is a party or any of its rights or interests thereunder to the extent and for so
long as the grant of a Lien thereon by such Obligor shall constitute or result
in a breach or termination pursuant to the terms of, or a default under, any
such lease, license, contract or agreement, and (ii) any Property subject to a
purchase money security interest to the extent and for so long as the terms of
the agreement governing such security interest prohibit or make void or
unenforceable the grant of a Lien thereon by such Obligor, in each case except
to the extent any of the foregoing is rendered ineffective, or is otherwise
unenforceable, pursuant to Section 9-406, 9-407, 9-408, or 9-409 of the UCC or
any other Applicable Law;
(b) any property to the extent and for so long as the grant of a Lien thereon by
any U.S. Domiciled Obligor is prohibited or made void or unenforceable pursuant
to Applicable Law;
(c) any leasehold interests in Real Estate or any other rights or interests to
any leased Real Estate;
(d) any rights or interests in any owned Real Estate;
(e) any Equity Interests or Equity Interest Equivalents of any Person that is
not a Wholly-Owned Subsidiary of the Company to the extent a lien on such Equity
Interests is prohibited by such Person's Organic Documents;
31

--------------------------------------------------------------------------------



(f) any Voting Stock of any Foreign Subsidiary of such U.S. Facility Obligor
other than up to 65% of the voting power of all Voting Stock outstanding of any
First Tier Foreign Subsidiary of such U.S. Facility Obligor;
(g) any Vehicles owned by an Obligor with a book value of less than
$2,500,000 in the aggregate for all such Vehicles;
(h) deposit accounts solely for the purpose of payroll and withholding tax and
other fiduciary deposit accounts;
(i) Equity Interests in captive insurance Subsidiaries;
(j) intent to use trademark applications; and
(k) other Property to the extent Agent determines that the cost of obtaining
perfecting a lien or security interest therein is excessive in relation to the
benefit afforded to the Lenders thereby;
provided that, in any event, the proceeds received by any U.S. Domiciled Obligor
from the sale, transfer or other disposition of any Excluded U.S. Property shall
only constitute Excluded U.S. Property if such proceeds meet any of the
requirements set forth in clauses (a) through (k) above.
  "Executive Order": Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001.
 "Existing Credit Agreement": as defined in Section 6.1(o).
 "Extraordinary Expenses": all costs, expenses or advances that Agent may incur
while an Event of Default is continuing, or during the pendency of an Insolvency
Proceeding of an Obligor, including those incurred by Agent during such period
relating to (a) any audit, inspection, repossession, storage, repair, appraisal,
insurance, manufacture, preparation or advertising for sale, sale, collection,
or other preservation of or realization upon any Collateral; (b) any action,
arbitration or other proceeding (whether instituted by or against Agent, any
Lender, any Obligor, any representative of creditors of an Obligor or any other
Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of Agent's Liens with respect to any
Collateral), Loan Documents, Letters of Credit or Obligations, including any
lender liability or other Claims; (c) the exercise of any rights or remedies of
Agent in, or the monitoring of, any Insolvency Proceeding; (d) settlement or
satisfaction of Taxes, charges or Liens with respect to any Collateral; (e) any
Enforcement Action; and (f) negotiation and documentation of any modification,
waiver, workout, restructuring or forbearance with respect to any Loan Documents
or Obligations.  Such costs, expenses and advances include transfer fees, Other
Taxes, storage fees, insurance costs, permit fees, utility reservation and
reasonable and documented standby fees, legal fees and expenses, appraisal fees,
brokers' and auctioneers' fees and commissions, accountants' fees, environmental
study fees, wages and salaries paid to employees of any Obligor or independent
contractors in liquidating any Collateral, and travel expenses.
 "FATCA": Sections 1471 through 1474 of the Code (including any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such
32

--------------------------------------------------------------------------------



Sections of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to such intergovernmental agreement.
 "Federal Funds Rate": (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System on the
applicable day (or the preceding Business Day, if the applicable day is not a
Business Day), as published by the Federal Reserve Bank of New York on the next
Business Day; or (b) if no such rate is published on the next Business Day, the
average rate (rounded up to the nearest 1/8 of 1%) charged to Bank of America on
the applicable day on such transactions, as determined by Agent; provided, that
in no event shall such rate be less than zero.
 "Financial Administration Act": Financial Administration Act (Canada) and all
regulations and schedules thereunder.
  "Financial Reporting Trigger Period": the period (a) commencing on the day
Total Availability is less than the greater of (i) $10,625,000 and (ii) 12.5% of
the Line Cap then in effect; and (b) continuing until the day Total Availability
has been greater than the greater of (i) $10,625,000 and (ii) 12.5% of the Line
Cap then in effect, in the case of each of the clauses (b)(i) and (b)(ii), for a
period of 45 consecutive calendar days.
  "First Tier Foreign Subsidiary": any Foreign Subsidiary that is a CFC and the
Equity Interests of which are owned directly by any US Facility Obligor.
 "Fiscal Quarter": each period of three months, commencing on the first day of a
Fiscal Year.
 "Fiscal Year": the fiscal year of the Company and its Subsidiaries for
accounting and tax purposes, ending on December 31 of each year.
 "Fixed Charge Coverage Ratio": the ratio, determined on a consolidated basis
for the Company and its Consolidated Subsidiaries for the most recently
completed four-Fiscal Quarter or, during the Financial Reporting Trigger Period,
for the most recently completed 12-month period, of (a) EBITDA minus Capital
Expenditures (excluding (i) those financed or funded with Borrowed Money (other
than Loans), (ii) the portion thereof funded with the Net Proceeds from Asset
Dispositions of Equipment or Real Estate which Borrowers are permitted to
reinvest pursuant to the Term Loan Credit Agreement and (iii) the portion
thereof funded with the Net Proceeds of casualty insurance or condemnation
awards in respect of any Equipment and Real Estate which Borrowers are not
required to use to prepay the Loans pursuant to the Term Loan Credit Agreement
or with the proceeds of casualty insurance or condemnation awards in respect of
any other Property) minus cash taxes paid (net of cash tax refunds received
during such period), to (b) Fixed Charges.
 "Fixed Charges": the sum of Consolidated Cash Interest Expense, scheduled
principal payments made on Borrowed Money, and Distributions  (other than
Upstream Payments) paid in cash.
 "Floating Rate Loan": a Base Rate Loan or a Canadian Prime Rate Loan.
 "Flood Disaster Protection Act": the federal Flood Disaster Protection Act of
1973.
 "Flood Laws": (a) the National Flood Insurance Act of 1994 (which
comprehensively revised the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973) as now or hereafter in effect or any successor
statute thereto, (b) the Flood Insurance Reform Act of 2004 as now or hereafter
33

--------------------------------------------------------------------------------



in effect or any successor statute thereto, (c) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto, and (d) all other applicable Laws relating to policies and
procedures that address requirements placed on federally regulated lenders
relating to flood matters, in each case, as now or hereafter in effect or any
successor statute thereto.
 "FLSA": the Fair Labor Standards Act of 1938.
 "Foreign Lender": (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.
 "Foreign Plan": any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States or Canada (or any province or territory thereof); or
(b) mandated by a government other than the United States or Canada (or any
province of territory thereof) for employees of any Obligor or Subsidiary,
including, in each such case, any plan or arrangement administered or maintained
by a Governmental Authority.
 "Foreign Subsidiary": any Subsidiary other than a U.S. Subsidiary.
 "Fronting Exposure": a Defaulting Lender's interest in LC Obligations,
Swingline Loans and Protective Advances, except to the extent Cash
Collateralized by the Defaulting Lender or allocated to other Lenders hereunder.
 "FSCO": The Financial Services Commission of Ontario or like body in Canada or
in any other province or territory or jurisdiction of Canada with whom a
Canadian Pension Plan or Canadian Multi-Employer Plan is required to be
registered in accordance with Applicable Law and any other Governmental
Authority succeeding to the functions thereof.
 "Full Payment": with respect to any Obligations (other than Secured Bank
Product Obligations), (a) the full cash payment thereof (other than inchoate or
contingent obligations for which no claim has been asserted), including any
interest, fees and other charges accruing during an Insolvency Proceeding
(whether or not allowed in the proceeding); and (b) if such Obligations are LC
Obligations or inchoate or contingent in nature (other than inchoate or
contingent obligations for which no claim has been asserted), Cash
Collateralization thereof (or delivery of a standby letter of credit acceptable
to Agent in its discretion, in the amount of required Cash Collateral) or other
arrangements acceptable to the applicable Issuing Bank.  No Loans shall be
deemed to have been paid in full unless all Commitments related to such Loans
have expired or been terminated.
 "GAAP": generally accepted accounting principles in effect in the United States
from time to time.
 "General Intangibles": as defined in the UCC (and/or, to the extent the PPSA
applies, an "intangible" as defined in the PPSA) or any other Applicable Law, as
applicable.
 "Governmental Approvals": all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
 "Governmental Authority": the government of the United States of America,
Canada, any other nation or any political subdivision thereof, whether state or
local, provincial or territorial, municipal, foreign
34

--------------------------------------------------------------------------------



or other governmental department, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supranational bodies, such as the
European Union or the European Central Bank).
 "Guarantors": Canadian Facility Guarantors and U.S. Facility Guarantors; the
Guarantors as of the Closing Date are those entities indicated as such on
Schedule 1.1(f) .
 "Guaranty": the guaranty of each U.S. Domiciled Obligor set forth in
Section 5.11 and the guaranty of each Canadian Domiciled Obligor set forth in
Section 5.12.
 "Hazardous Material": any substance regulated or as to which liability might
arise under any applicable Environmental Law including:  (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of "hazardous substance, " "hazardous
material, " "hazardous waste, " "solid waste, " "toxic waste, " "extremely
hazardous substance," "toxic substance, " "contaminant, " "pollutant, " or words
of similar meaning or import found in any applicable Environmental Law;
(b) hydrocarbons, petroleum products, petroleum substances, natural gas, oil,
oil and gas waste, crude oil, and any components, fractions, or derivatives
thereof; and (c) radioactive materials, explosives, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon, infectious or medical
wastes, to the extent any of the foregoing are present in quantities or
concentrations prohibited under applicable Environmental Laws.
 "Hedging Agreement": a "swap agreement" as defined in Section 101(53B)(A) of
the Bankruptcy Code.
 "Hedging Termination Value": in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined by the
counterparties to such Hedging Agreements.
 "Immaterial Subsidiary": any Subsidiary (other than any Borrower or any
Subsidiary that holds any Equity Interest in any Borrower) that (i) had no more
than 5% of the Consolidated total assets and generated no more than 5% of the
Consolidated revenues of the Company and its Subsidiaries as reflected in the
most recent financial statements delivered pursuant to Section 10.1.2(a),
10.1.2(b) or 10.1.2(c) prior to such date and (ii) has been designated as an
"Immaterial Subsidiary" by the Company in the manner provided below; provided
that, if at any time, the total assets or total revenues of the Immaterial
Subsidiaries, taken as a whole, as of the last day of the Company's most
recently ended Fiscal Quarter shall be greater than 10% of the Consolidated
total assets or 10% the Consolidated total revenues of the Company and its
Subsidiaries on such date, then the Company shall take such actions necessary,
including causing an Immaterial Subsidiary to become an Obligor and grant
security interests pursuant to Section 10.1.13, to ensure that the total assets
and the total revenues of the remaining Immaterial Subsidiaries, taken as a
whole, would not constitute greater than 10% of the Consolidated total assets or
10% of the Consolidated total revenues of the Company and its Subsidiaries at
such time. The Company may from time to time designate any Subsidiary (including
a newly-created or newly-acquired Subsidiary) as an Immaterial Subsidiary by
delivering to Agent an officer's certificate making such designation and
confirming that (x) such Subsidiary
35

--------------------------------------------------------------------------------



 meets the requirements set forth in this definition and (y) immediately after
giving effect to such designation, no Event of Default shall have occurred and
be continuing.  All of the Immaterial Subsidiaries as of the Closing Date are
listed on Schedule 1.1(c) and designated thereon as Immaterial Subsidiaries.
  "Incremental Debt": at any time, all Incremental Notes and Incremental Term
Loans.
 "Incremental Debt Cap": as determined with respect to any Incremental Debt to
be incurred, an amount equal to the sum of (a) $30,000,000 and (b) (i) if such
Incremental Debt is (or is intended to be) secured, an additional amount if,
after giving effect to the incurrence of such Incremental Debt, any acquisition
consummated in connection therewith and Consolidated Secured Debt and
Consolidated Total Debt, as applicable, on the date of determination, the
Secured Leverage Ratio (as defined by the Term Loan Credit Agreement) is equal
to or less than 3.60 to 1.00 on a pro forma basis and (ii) if such Incremental
Debt consists of Incremental Notes and is unsecured, an additional amount if,
after giving effect to the incurrence of such Incremental Debt and any
acquisition consummated in connection therewith, the Total Leverage Ratio (as
defined by the Term Loan Credit Agreement) is equal to or less than 4.00 to 1.00
on a pro forma basis.
 "Incremental Notes": as defined in Section 10.2.1(n).
 "Incremental Term Loan": as defined in the Term Loan Credit Agreement.
 "Indemnified Taxes": (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment on account of any Obligation pursuant to the Loan
Documents; and (b) to the extent not otherwise described in clause (a), Other
Taxes.
 "Indemnitees": Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees
and Bank of America Indemnitees.
"Industrial Design License": any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any Industrial
Design, now or hereafter owned by any Obligor or that any Obligor otherwise has
the right to license, is in existence, or granting to any Obligor any right to
make, use or sell any Industrial Design, now or hereafter owned by any third
party, is in existence, and all rights of any Obligor under any such agreement.
 "Industrial Designs": all of the following now owned or hereafter acquired by
any Obligor: (a) all industrial design registrations, design patents and other
design rights that the Obligor now or hereafter owns or uses, and all renewals
and extensions thereof, and (b) all registrations and recordings thereof and all
applications that have been or shall be made or filed in the Canadian
Intellectual Property Office or any similar office or agency in Canada or any
other country or political subdivision thereof and all records thereof and all
reissues, extensions or renewals thereof.
 "Insolvency Proceeding": any case or proceeding commenced by or against a
Person under any state, provincial or territorial, federal or foreign law for,
or any agreement of such Person to, (a) the entry of an order for relief under
the Bankruptcy Code, or any other Debtor Relief Laws or debt adjustment law;
(b) the appointment of a receiver, interim receiver, trustee, liquidator,
administrator, conservator, monitor, manager, receiver and manager or other
custodian for such Person or any part of its Property; or (c) an assignment or
trust mortgage for the benefit of creditors.
 "Intellectual Property": all intellectual and similar Property of a Person,
including inventions,
36

--------------------------------------------------------------------------------



 designs, Industrial Designs, Industrial Design Licenses, patents, copyrights,
trademarks, service marks, trade names, trade secrets, confidential or
proprietary information, customer lists, know-how, software and databases; all
embodiments or fixations thereof and all related documentation, applications,
registrations and franchises; all licenses or other rights to use any of the
foregoing; and all books and records relating to the foregoing.
 "Intellectual Property Claim": any claim or assertion (whether in writing, by
suit or otherwise) that an Obligor's or Subsidiary's ownership, use, marketing,
sale or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person's Intellectual Property.
 "Intercreditor Agreement": the Intercreditor Agreement of even date herewith,
between the Term Loan Agent/Collateral Trustee and Agent.
 "Interest Period": as defined in Section 3.1.4.
 "Interest Period Loan": a LIBOR Loan or a CDOR Loan.
 "Inventory": as defined in the UCC or the PPSA, as applicable, including all
goods intended for sale, lease, display or demonstration; all work in process;
and all raw materials, and other materials and supplies of any kind that are or
could be used in connection with the manufacture, printing, packing, shipping,
advertising, sale, lease or furnishing of such goods, or otherwise used or
consumed in a Borrower's business (but excluding Equipment).
 "Investment": with respect to any Person, all direct or indirect investments by
such Person in other Persons (including Affiliates) in the forms of loans
(including guarantees or other obligations), advances or capital contributions
(excluding Accounts arising in the ordinary course of business and commission,
travel and similar advances to officers and employees made in the ordinary
course of business), purchases or other acquisitions for consideration of Debt,
Equity Interests or other securities, together with all items that are or would
be classified as investments on a balance sheet prepared in accordance with
GAAP.  If any Obligor or any Subsidiary of an Obligor sells or otherwise
disposes of less than all of the Equity Interests of any direct or indirect
Subsidiary of an Obligor such that, after giving effect to any such sale or
disposition, such Person is no longer a Subsidiary of an Obligor, Obligors will
be deemed to have made an Investment on the date of any such sale or disposition
equal to the fair market value of the applicable Obligor's Investments in such
Subsidiary that were not disposed of or sold.
 "Investment Property Control Agreement": (a) with respect to any Uncertificated
Securities included in the Collateral, an agreement between the issuer of such
Uncertificated Securities and another Person whereby such issuer agrees to
comply with instructions that are originated by such Person in respect of such
Uncertificated Securities, without the further consent of any Canadian Domiciled
Obligor, as applicable, and (b) with respect to any Security Entitlements in
respect of Financial Assets included in the Collateral, an agreement between the
Securities Intermediary in respect of such Security Entitlements and another
Person pursuant to which such Securities Intermediary agrees to comply with any
Entitlement Orders with respect to such Security Entitlements that are
originated by such Person, without the further consent of the Canadian Domiciled
Obligor, as applicable.
 "IP Assignment": a collateral assignment or security agreement pursuant to
which an Obligor grants a Lien on its Intellectual Property to Agent, as
security for its Obligations.
 "IRS": the United States Internal Revenue Service.
37

--------------------------------------------------------------------------------



 "Issuing Bank": a Canadian Issuing Bank and/or a U.S. Issuing Bank, as the
context requires.
 "Issuing Bank Indemnitees": Canadian Issuing Bank Indemnitees and/or U.S.
Issuing Bank Indemnitees, as the context requires.
 "Judgment Currency": as defined in Section 1.5.
 "LC Conditions": Canadian LC Conditions and/or U.S. LC Conditions, as the
context requires.
 "LC Documents": any of the Canadian LC Documents and/or the U.S. LC Documents,
as the context requires.
 "LC Obligations": the Canadian LC Obligations and/or the U.S. LC Obligations,
as the context requires.
 "Lead Arranger": Bank of America, or any of its affiliates in such capacity.
 "Lender Indemnitees": Lenders and Secured Bank Product Providers, and their
officers, directors, employees, Affiliates, agents and attorneys.
 "Lenders": lenders party to this Agreement, including the U.S. Swingline
Lender, the Canadian Swingline Lender and any Person who hereafter becomes a
"Lender" pursuant to an Assignment (other than any such Person that ceases to be
a party hereto pursuant to an Assignment) or pursuant to Section 2.1.7 or
Section 2.1.8, including any Lending Office of the foregoing.
 "Lending Office": the office (including any domestic or foreign Affiliate or
branch) designated as such by a Lender or Issuing Bank by notice to Agent and
Borrower Agent.
 "Letter of Credit": any Canadian Letter of Credit and/or U.S. Letter of Credit,
as the context requires; and "Letters of Credit": Canadian Letters of Credit
and/or U.S. Letters of Credit, as the context requires.
 "LIBOR":  approximately 11:00 a.m. (London, England time) on the second
Business Day prior to the first day of such Interest Period by reference to the
rate set by ICE Benchmark Administration for deposits in United States Dollars
(as set forth by any service selected by the Agent that has been nominated by
ICE Benchmark Administration as an authorized information vendor for the purpose
of displaying such rates) for a period equal to the Interest Period in question;
provided, however, that, to the extent that such rate is not ascertainable
pursuant to the foregoing provisions of this definition, "LIBOR" shall be
determined by the Agent as the rate for the relevant period at which deposits of
comparable term and amount are offered by it to prime banks in the London
interbank market at approximately 11:00 a.m. London, England time on such date,
provided further that in no event shall "LIBOR" be less than zero.
 "LIBOR Loan": a Loan that bears interest based on LIBOR.
 "License": any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
38

--------------------------------------------------------------------------------



 "Licensor": any Person from whom an Obligor obtains the right to use any
Intellectual Property.
 "Lien": a Person's interest in Property securing an obligation owed to, or a
claim by, such Person, including any lien, security interest, pledge, mortgage,
hypothecation, assignment, trust, reservation, encroachment, easement,
right-of-way, covenant, condition, restriction, lease, or other title exception
or encumbrance.
 "Lien Waiver": an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Agent to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent's Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor's Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent's Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.
 "Line Cap": as of any time or date of determination, the lesser of the (i) the
sum of the Canadian Borrowing Base then in effect plus the U.S. Borrowing Base
then in effect and (ii) the aggregate amount of Commitments of all Lenders then
in effect.
  "Loan": a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.
 "Loan Documents": this Agreement, the Other Agreements and the Security
Documents.
 "Loan Year": each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.
 "Local Time": with respect to (a) U.S. Revolver Loans, Central time in the
United States and (b) Canadian Revolver Loans, prevailing time in Toronto,
Ontario, Canada.
 "Margin Stock": as defined in Regulation U of the Board of Governors.
 "Material Adverse Effect": a material adverse change in, or a material adverse
effect on (a) the business, Properties or condition (financial or otherwise) of
the Borrowers and their Subsidiaries, taken as a whole; (b) the rights and
remedies of Agent or any Lender under the Loan Documents, or of the ability of
any Obligor to perform its obligations under any Loan Document to which it is a
party; or (c) the validity or enforceability against any Obligor of any Loan
Document to which it is a party; provided, however, that none of the following,
either alone or in combination, shall constitute, or be considered in
determining whether there has been, a Material Adverse Effect: (i) any change
(A) that generally affects the industries and markets in which any of the
Obligors conducts business, or (B) in conditions (including prevailing interest
rates, elimination of the London interbank offered rate as a basis for
establishing interest rates, and commodity prices) on the United States, Canada,
foreign or global economy or capital or financial markets generally, in each
case, to the extent that such change does not materially disproportionately
affect the Company and its Subsidiaries, taken as a whole, as compared to
similarly situated companies in the industry
39

--------------------------------------------------------------------------------



in which the Obligors and their Subsidiaries conduct business, or (ii) any
change in Applicable Law or GAAP, or the enforcement or interpretation thereof.
 "Material Contract": any agreement or arrangement to which a Borrower or any
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities law applicable to such Person, including
the Securities Act of 1933; (b) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect;
or (c) that relates to Material Debt.
 "Material Debt": Debt (other than the Loans and Letters of Credit), or
obligations in respect of one or more Hedging Agreements, of any one or more of
Obligors and their Subsidiaries in an aggregate principal amount exceeding
$25,000,000.  For purposes of determining Material Debt, the "principal amount"
of the obligations of any Obligor or any Subsidiary in respect of any Hedging
Agreement at any time shall be the Hedging Termination Value.
 "Maturity Date": August 29, 2022.
 "Moody's": Moody's Investors Service, Inc., and its successors.
 "Multiemployer Plan": any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which an Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
 "Net Proceeds": with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by an Obligor or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal,
accounting and investment banking fees and sales commissions; (b) amounts
applied to repayment of Debt secured by a Permitted Lien senior to Agent's Liens
on Collateral sold; (c) transfer or similar taxes; (d) all income taxes payable
by such Obligor or Subsidiary as a result of any gain recognized in connection
therewith (and, in the case of a Subsidiary that is treated as a disregarded
entity or partnership for U.S. federal income tax purposes, income taxes payable
by such Subsidiary's direct or indirect owners as a direct result of such gain
recognized), and (e) reserves for indemnities, adjustments to sale prices, and
(without duplication of items set forth in clause (d) above)  taxes reasonably
estimated by Borrowers to be payable as a result thereof, until such reserves
are no longer needed.
 "NOLV Percentage": the net orderly liquidation value of Inventory, expressed as
a percentage, expected to be realized at an orderly, negotiated sale held within
a reasonable period of time, net of all liquidation expenses reasonably
estimated to be incurred in connection with such liquidation in accordance with
this Agreement, as determined from the most recent appraisal of Borrowers'
Inventory performed by an appraiser reasonably satisfactory to Agent.
 "Notice of Borrowing": a request by Borrower Agent of a Borrowing of Loans, in
form satisfactory to Agent.
 "Notice of Conversion/Continuation": a request by Borrower Agent of a
conversion or continuation of any Loans as CDOR Loan or LIBOR Loans, as the case
may be, in form reasonably satisfactory to Agent.
 "Obligations": all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification
40

--------------------------------------------------------------------------------



obligations, Extraordinary Expenses and other amounts payable by Obligors under
Loan Documents, (d) Secured Bank Product Obligations, and (e) other Debts,
obligations and liabilities of any kind owing by Obligors pursuant to the Loan
Documents, whether now existing or hereafter arising, whether evidenced by a
note or other writing, whether allowed in any Insolvency Proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several; provided, that Obligations of an Obligor shall not include its Excluded
Swap Obligations.
 "Obligor": each Borrower, Guarantor and any other Person that is liable for
payment of any Obligations or that has granted a Lien on its assets in favor of
Agent to secure any Obligations.
 "Obligor Group": a group consisting of Canadian Facility Obligors or U.S.
Facility Obligors, as the context requires.
 "Obligor Group Obligations": with respect to (a) Canadian Borrower and the
other Canadian Facility Obligors, the Canadian Facility Obligations, and (b) the
U.S. Borrowers and the other U.S. Facility Obligors, the U.S. Facility
Obligations.
 "OFAC": Office of Foreign Assets Control of the U.S. Treasury Department.
 "Ordinary Course of Business": the ordinary course of business of any Borrower
or Subsidiary, undertaken in good faith and consistent in all material respects
with Applicable Law and past practices.
 "Organic Documents": with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, continuation or
amalgamation, limited liability company agreement, operating agreement, members
agreement, shareholders agreement, partnership agreement, certificate of
partnership, certificate of formation, memorandum or articles of association,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.
 "OSHA": the Occupational Safety and Hazard Act of 1970.
 "Other Agreement": each LC Document, fee letter, the Intercreditor Agreement,
Borrower Materials, Lien Waiver, promissory note, Canadian Intercompany Note or
U.S. Intercompany Note now or hereafter delivered by an Obligor or other Person
to Agent or a Lender in connection with any transactions relating hereto.
 "Other Connection Taxes": Taxes imposed on a Recipient as a result of a present
or former connection between the Recipient and the jurisdiction imposing such
Tax (other than connections arising from the Recipient having executed,
delivered, become a party to, performed obligations or received payments under,
received or perfected a Lien or engaged in any other transaction pursuant to,
enforced, or sold or assigned an interest in, any Loan or Loan Document).
 "Other Taxes": all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 13.4).
41

--------------------------------------------------------------------------------



 "Overadvance": a Canadian Overadvance and/or U.S. Overadvance, as the context
requires.
 "Overadvance Loan": a Canadian Overadvance Loan and/or U.S. Overadvance Loan,
as the context requires.
 "Participant": as defined in Section 13.2.1.
 "Patriot Act": the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).
 "Payment Conditions": with respect to any applicable payment or transaction,
each of the following conditions:
(a) as of the date of any such payment or transaction, and after giving effect
thereto, no Event of Default arising under Section 11.1(a), 11.1(c) (solely with
respect to Section 10.3 if the covenant set forth in such Section is then in
effect) and 11.(h) shall exist, and either
(b) (A) Total Availability at any time during the immediately preceding 30
consecutive day period on a pro forma basis shall have been not less than,
(i)
in the case of a Permitted Acquisition, the greater of (X) $14,875,000 and
(Y) 17.5% of the Line Cap then in effect, and

(ii)
in the case of a Debt payment, the greater of (X) $19,125,000 and (Y) 22.5% of
the Line Cap then in effect, or

(B)
both

(i)
as of the date of any such payment or transaction, and after giving effect
thereto, on a pro forma basis (including with respect to periods prior to the
Closing Date), the Fixed Charge Coverage Ratio (i) for the four-Fiscal Quarter
period ending on the last day of the most recent Fiscal Quarter or (ii) during
the Financial Reporting Trigger Period, for the 12-month period ending on the
last day of the most recent month, prior to the date of such payment or
transaction for which Agent has received financial statements in accordance with
Section 10.1.2(a), 10.1.2(b) or 10.1.2(c), as applicable, shall be at least 1.00
to 1, and

(ii)
Total Availability at any time during the immediately preceding 30 consecutive
day period on a pro forma basis shall have been not less than,

(1)
in the case of a Permitted Acquisition, the greater of (X) $10,625,000 and
(Y) 12.5% of the Line Cap then in effect; and

(2)
in the case of a Debt payment, the greater of (X) $14,875,000 and (Y) 17.5% of
the Line Cap then in effect; and

42

--------------------------------------------------------------------------------



(c) receipt by Agent of a certificate of a Senior Officer of Borrower Agent
certifying as to compliance with the preceding clauses and demonstrating (in
reasonable detail) the calculations required thereby (each, a "Payment
Conditions Certificate")
 "Payment Item": each check, draft or other item of payment payable to any
Obligor, including those constituting proceeds of any Collateral.
 "PBA": the Pension Benefits Act (Ontario) or any other Canadian federal or
provincial or territorial pension benefit standards legislation pursuant to
which any Canadian Pension Plan or Canadian Multi-Employer Plan is required to
be registered.
 "PBGC": the Pension Benefit Guaranty Corporation.
 "Pension Funding Rules": Code and ERISA rules regarding minimum required
contributions (including installment payments) to Pension Plans set forth in
Sections 412, 430 and 436 of the Code and Sections 302 and 303 of ERISA.
 "Pension Plan": any employee pension benefit plan (as defined in Section 3(2)
of ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by an Obligor or ERISA Affiliate or to which the
Obligor or ERISA Affiliate contributes or has an obligation to contribute, or in
the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time during the preceding five plan years.
 "Permitted Acquisition": an Acquisition by any Obligor or any of its
Subsidiaries, provided that (a) the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be engaged in substantially the
same lines of business as one or more of the businesses of Obligors and their
Subsidiaries or in a business or businesses reasonably related thereto;
(b) [reserved]; (c) so long as after giving effect to such Acquisition on a pro
forma basis, the Payment Conditions have been satisfied; (d) if such acquired
Person has outstanding Debt at the time of such Acquisition, such Debt is
permitted pursuant to Section 10.2.1; (e) any such newly created or acquired
Subsidiary shall comply with the requirements of Section 10.1.13, (f) if such
Acquisition is (i) an Acquisition of assets located primarily in the United
States, the Acquisition is structured so that a U.S. Borrower or a U.S. Facility
Guarantor (including a Person that becomes a U.S. Borrower or a U.S. Facility
Guarantor concurrently therewith) shall acquire such assets, or (ii) an
Acquisition of assets located primarily in Canada, the Acquisition is structured
so that the Canadian Borrower or a Canadian Facility Guarantor (including a
Person that becomes a Canadian Guarantor concurrently therewith) shall acquire
such assets; (g) if such Acquisition is an Acquisition of the Equity Interests
of a Person, such Acquisition is structured so that the acquired Person shall
become a Wholly-Owned Subsidiary of an Obligor; and (h) with respect to any
Acquisition for which the consideration with respect to such Acquisition equals
or exceeds $25,000,000, the Borrowers shall have delivered to Agent and each
Lender, at least five Business Days prior to the date on which such Acquisition
is to be consummated, a certificate of a Senior Officer, in form and substance
reasonably satisfactory to Agent, certifying that all of the requirements set
forth in this definition have been satisfied or will be satisfied on or prior to
the consummation of such Acquisition.
 "Permitted Contingent Obligations": Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar
43

--------------------------------------------------------------------------------



obligations; (e) arising from customary indemnification obligations in favor of
purchasers in connection with dispositions of Equipment and other assets
permitted hereunder; (f) arising under the Loan Documents and/or the Term Loan
Documents; (g) arising with respect to customary provisions of any contract,
customer agreement, purchase order, document or other agreement incurred in the
Ordinary Course of Business; (h) arising by operation of law; or (i) in an
aggregate amount of $10,000,000 or less at any time.
 "Permitted Discretion": a determination made in the exercise of good faith and
reasonable credit judgment (from the perspective of a secured, asset-based
lender) in accordance with the customary business practice of Agent.
  "Permitted Junior Debt Conditions": of an applicable Debt are that such Debt
(a) is not scheduled to mature prior to the date that is 91 days after the
latest maturity of the Loans and the Term Loans and (b) does not mature or have
scheduled amortization payments of principal or payments of principal and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (except customary asset sale or change of control provisions that
provide for the prior repayment in full of the Loans and all other Obligations),
in each case prior to the latest maturity of the Loans and the Term Loans at the
time such Debt is incurred.
 "Permitted Lien": as defined in Section 10.2.2.
 "Permitted Prior Liens": Permitted Liens identified under any of
(a) clauses (a), (b), (c), (d) and (f) of the definition of "Excepted Liens" and
(b) any of clauses (c), (d) and (e) of Section 10.2.2.
 "Permitted Purchase Money Debt": Purchase Money Debt of Obligors and their
Subsidiaries that is unsecured or secured only by a Purchase Money Lien, as long
as the aggregate amount does not exceed $20,000,000 at any time.
 "Person": any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, Governmental
Authority or other entity.
 "Plan": an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of an Obligor or ERISA Affiliate, or to which an
Obligor or ERISA Affiliate is required to contribute on behalf of its employees.
 "Platform": as defined in Section 14.3.3.
 "PPSA": the Personal Property Security Act (Alberta), (or any successor
statute) and the regulations thereunder; provided, however, if validity,
perfection and effect of perfection and non-perfection and opposability of
Agent's security interest in and Lien on any Canadian Facility Collateral of any
Canadian Domiciled Obligor are governed by the personal property security laws
of any jurisdiction other than Alberta, PPSA shall mean those personal property
security laws (including the Civil Code of Quebec) in such other jurisdiction
for the purposes of the provisions hereof relating to such validity, perfection,
and effect of perfection and non-perfection and priority and for the definitions
related to such provisions, as from time to time in effect.
 "Pro Rata": with respect to any Lender, a percentage (rounded to the ninth
decimal place) determined (a) by dividing the amount of such Lender's Borrower
Group Commitment to a Borrower Group by the aggregate outstanding Borrower Group
Commitments of all Lenders to such Borrower Group; or (b) following termination
of such Borrower Group Commitments, by dividing the amount of such Lender's
44

--------------------------------------------------------------------------------



Loans to, and LC Obligations owing to such Lender by, members of such Borrower
Group by the aggregate outstanding Loans by all Lenders to, and LC Obligations
to all Lenders owing by, members of such Borrower Group or, if all Loans and LC
Obligations of members of such Borrower Group have been paid in full and/or Cash
Collateralized, by dividing the remaining Obligations owing by members of such
Borrower Group to such Lender and its Affiliates by the aggregate remaining
Obligations owing by such Borrower Group to all Lenders and their respective
Affiliates.
 "Proceeds of Crime Act": the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) (or any successor statute), as amended from time to time,
and includes all regulations thereunder.
 "Process Agent": as defined in Section 14.14.3.
 "Properly Contested": with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor's
liability to pay; (b) the obligation is being properly contested in good faith
and, if necessary, by appropriate proceedings promptly instituted and diligently
pursued; (c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment would not reasonably be expected to have a Material Adverse
Effect, nor result in forfeiture or sale of any assets of the Obligor; (e) no
Lien is imposed on assets of the Obligor, unless bonded and stayed to the
satisfaction of Agent; and (f) if the obligation results from entry of a
judgment or other order, such judgment or order is stayed pending appeal or
other judicial review.
 "Property": any interest in any kind of property or asset, whether real
(immovable), personal (movable) or mixed, or tangible (corporeal) or intangible
(incorporeal).
 "Protective Advances": Canadian Protective Advances and/or U.S. Protective
Advances, as the context requires.
 "Purchase Money Debt": (a) Debt (other than the Obligations), including Capital
Leases, for payment of any of the purchase price of fixed assets or the repairs,
additions and improvements thereto or expansion thereof; (b) Debt (other than
the Obligations), including Capital Leases,  incurred within 20 days before or
after acquisition of any fixed assets, for the purpose of financing any of the
purchase price thereof or the repairs, additions and improvements thereto or
expansion thereof; and (c) any renewals, extensions or refinancings (but not
increases) thereof.
 "Purchase Money Lien": a Lien that secures Purchase Money Debt, encumbering
only the fixed assets acquired with such Debt and constituting a Capital Lease
or a purchase money security interest under the UCC.
 "Qualified ECP": an Obligor with total assets exceeding $10,000,000, or that
constitutes an "eligible contract participant" under the Commodity Exchange Act
and can cause another Person to qualify as an "eligible contract participant"
under Section 1a(18)(A)(v)(II) of such act.
 "Qualified Lender": a financial institution that is listed on Schedule I, II,
or III of the Bank Act (Canada) or is not a foreign bank for purposes of the
Bank Act (Canada), and if such financial institution is not resident in Canada
and is not deemed to be resident in Canada for purposes of the Income Tax Act
(Canada), that financial institution deals at arm's length with Canadian
Borrower for purposes of the Income Tax Act (Canada).
45

--------------------------------------------------------------------------------



 "RCRA": the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
 "Real Estate": all right, title and interest (whether as owner, lessor or
lessee) in any real Property or any buildings, structures, parking areas or
other improvements thereon.
 "Recipient": Agent, any Issuing Bank, any Lender or any other recipient of a
payment to be made by an Obligor under a Loan Document or on account of an
Obligation.
 "Refinancing Conditions": the following conditions for Refinancing Debt: 
(a) it is in an aggregate principal amount that does not exceed the principal
amount of the Debt being extended, renewed or refinanced (other than an increase
in an aggregate principal amount resulting solely from the amount of any fees,
premiums or expenses incurred in connection therewith and, without duplication,
accrued and unpaid interest thereon and any capitalized or payment in kind
interest); (b) it has a final maturity no sooner than and a weighted average
life no less than the Debt being extended, renewed or refinanced; (c) if the
Debt being extended, renewed or refinanced is subordinated, it is subordinated
to the Obligations at least to the same extent as the Debt being extended,
renewed or refinanced or otherwise on terms and conditions acceptable to Agent;
(d) the representations, covenants and defaults applicable to it are no less
favorable (taken as a whole in any material respect) to Obligors, than those
applicable to the Debt being extended, renewed or refinanced, unless otherwise
approved by Agent; (e) no additional Lien is granted to secure it; (f) no
additional Person is obligated on such Debt; and (g) upon giving effect to its
incurrence, no Event of Default exists; provided, that the conditions in clauses
(e) and (f) above shall not apply to Refinancing Debt of Debt permitted under
Section 10.2.1(g) or (n).
 "Refinancing Debt": Borrowed Money that is the result of an extension, renewal
or refinancing of Debt permitted under Section 10.2.1(g), (i), (k) or (n).
 "Release": any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing in quantities or concentrations
prohibited under Environmental Laws.  "Released" has a correlative meaning.
 "Report": as defined in Section 12.2.3.
 "Reportable Event": any event set forth in Section 4043(c) of ERISA, other than
an event for which the 30 day notice period has been waived.
 "Required Borrower Group Lenders": (a) if there are two or fewer Lenders
holding (i) Borrower Group Commitments to a Borrower Group or (ii) following
termination of such Borrower Group Commitments, the aggregate outstanding Loans
and LC Obligations owing by such Borrower Group or, if all Loans and LC
Obligations have been satisfied by Full Payment thereof, the aggregate remaining
Obligations of such Borrower Group, in each case, all such Lenders or (b) if
there are more than two Lenders to a Borrower Group holding Borrower Group
Commitments to (or, following termination of such Borrower Group Commitments,
Loans, LC Obligations or other Obligations of) such Borrower Group, at least two
(2) Lenders  holding more than 50% of (i) the aggregate outstanding Borrower
Group Commitments to such Borrower Group; or (ii) following termination of such
Borrower Group Commitments, the aggregate outstanding Loans and LC Obligations
owing by such Borrower Group or, if all Loans and LC Obligations have been
satisfied by Full Payment thereof, the aggregate remaining Obligations of such
Borrower Group; provided, that for the purpose of determining the number of
Lenders hereunder, a Lender and its Affiliates that are also Lenders shall be
treated as one Person; provided, further, that Commitments, Loans and other
Obligations held by a Defaulting Lender and its Affiliates shall be
46

--------------------------------------------------------------------------------



disregarded in making such calculation, but any related Fronting Exposure shall
be deemed held as a Loan or LC Obligation by the Lender that funded the
applicable Loan or issued the applicable Letter of Credit.
  "Required Lenders": (a) if there are two or fewer Lenders, all such Lenders or
(b) if there are more than two Lenders, at least two (2) Lenders holding more
than 50% of (i) the aggregate outstanding Commitments; or (ii) following
termination of the Commitments, the aggregate outstanding Loans and LC
Obligations or, if all Loans and LC Obligations have been paid in full, the
aggregate remaining Obligations; provided, however, that Commitments, Loans and
other Obligations held by a Defaulting Lender and its Affiliates shall be
disregarded in making such calculation, but any related Fronting Exposure shall
be deemed held as a Loan or LC Obligation by the Secured Party that funded the
applicable Loan or issued the applicable Letter of Credit; provided, further
that for purposes of determining the number of Lenders hereunder, a Lender and
its Affiliates that are also Lenders shall be treated as one Person.
 "Restrictive Agreement": an agreement (other than a Loan Document and a Term
Loan Document) that conditions or restricts the right of any Obligor or
Subsidiary to incur or repay Borrowed Money owed to an Obligor or constituting
Obligations, to grant, convey, create or impose Liens on any assets to secure
the Obligations or obligations owed to an Obligor, to declare or make
Distributions to an Obligor, to modify, extend or renew any agreement evidencing
Borrowed Money owed to an Obligor or constituting Obligations, or to repay any
intercompany Debt or requires the consent of other Persons in connection with
any of the foregoing.
 "Revolver Commitment Increase":  as defined in Section 2.1.7.
  "Revolver Usage": Canadian Revolver Usage or U.S. Revolver Usage, as the
context requires.
 "Royalties": all royalties, fees, expense reimbursement and other amounts
payable by a Borrower under a License.
 "S&P": Standard & Poor's Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
 "Sanctioned Person": at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any EU member
state, (b) any Person operating, organized or resident in a Designated
Jurisdiction or (c) any Person owned or controlled by any such Person.
 "Sanctions": economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty's Treasury of the
United Kingdom.
 "Secured Bank Product Obligations": Debt, obligations and other liabilities
with respect to Bank Products owing by an Obligor to a Secured Bank Product
Provider; provided, that Secured Bank Product Obligations of an Obligor shall
not include its Excluded Swap Obligations.
 "Secured Bank Product Provider": (a) Bank of America or any of its Affiliates;
and (b) any other Lender or Affiliate of a Lender that is providing a Bank
Product, provided such provider delivers written
47

--------------------------------------------------------------------------------



 notice to Agent, in form and substance reasonably satisfactory to Agent, within
10 days following the later of the Closing Date or creation of the Bank Product,
(i) describing the Bank Product and setting forth the maximum amount to be
secured by the Collateral and the methodology to be used in calculating such
amount, and (ii) agreeing to be bound by Section 12.13.
 "Secured Leverage Ratio": the ratio as of the last day of any four-Fiscal
Quarter of (i) Consolidated Secured Debt as of such day to (ii) EBITDA for the
four‑Fiscal Quarter period ending on such date.
 "Secured Parties": Canadian Facility Secured Parties and/or U.S. Facility
Secured Parties, as the context requires.
 "Securities Account Control Agreement": a control agreement reasonably
satisfactory to Agent executed by an institution maintaining a Securities
Account for an Obligor, to perfect Agent's Lien or otherwise grant control to
Agent on such account.
 "Securities Accounts": all present and future "securities accounts" (as defined
in Article 8 of the UCC, PPSA or STA, as applicable), including all monies,
"uncertificated securities," "securities entitlements" and other "financial
assets" (as defined in Article 8 of the UCC, PPSA or STA, as applicable)
contained therein.
 "Security Documents": this Agreement, IP Assignments, Deposit Account Control
Agreements, Securities Account Control Agreements, any other Canadian Security
Agreements and all other documents, instruments and agreements now or hereafter
securing (or given with the intent to secure) any Obligations.
 "Seller Financing": unsecured Debt incurred by one or more Obligors as full or
partial consideration for a Permitted Acquisition, which shall be subordinated
to the Obligations on terms and pursuant to documentation reasonably
satisfactory to the Agent.
 "Senior Officer": the chairman of the board, president, chief executive
officer, chief financial officer, controller, treasurer or any senior vice
president of a Borrower or, if the context requires, any other Obligor.
 "Settlement Report": a report summarizing Loans and participations in LC
Obligations outstanding as of a given settlement date, allocated to Lenders on a
Pro Rata basis in accordance with their Commitments.
 "Solvent": as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not "insolvent" within the meaning of Section 101(32) of the
Bankruptcy Code and is not an "insolvent person" within the meaning of the
Bankruptcy and Insolvency Act (Canada); and (f) has not incurred (by way of
assumption or otherwise) any obligations or liabilities (contingent or
otherwise) under any Loan Documents, or made any conveyance in connection
therewith, with actual intent to hinder, delay or defraud either present or
future creditors of such Person or any of its Affiliates.  "Fair salable value"
means the amount that could be obtained for assets
48

--------------------------------------------------------------------------------



within a reasonable time, either through collection or through sale under
ordinary selling conditions by a capable and diligent seller to an interested
buyer who is willing (but under no compulsion) to purchase.
 "Specified Obligor": an Obligor that is not then an "eligible contract
participant" under the Commodity Exchange Act (determined prior to giving effect
to Section 5.11).
 "Spot Rate": the exchange rate, as determined by Agent, that is applicable to
conversion of one currency into another currency, which is (a) the exchange rate
reported by Bloomberg (or other commercially available source designated by
Agent) as of the end of the preceding business day in the financial market for
the first currency; or (b) if such report is unavailable for any reason, the
spot rate for the purchase of the first currency with the second currency as in
effect during the preceding business day in Agent's principal foreign exchange
trading office for the first currency.
  "STA": the Securities Transfer Act, 2006 (Alberta), including the regulations
thereto, provided that, to the extent that perfection or the effect of
perfection or non-perfection or the priority of any Lien created hereunder on
Collateral that is Investment Property is governed by the laws in effect in any
province or territory of Canada other than Alberta in which there is in force
legislation substantially the same as the Securities Transfer Act, 2006
(Alberta) (an "Other STA Province"), then "STA" shall mean such other
legislation as in effect from time to time in such Other STA Province for
purposes of the provisions hereof referring to or incorporating by reference
provisions of the STA; and to the extent that such perfection or the effect of
perfection or non-perfection or the priority of any Lien created hereunder on
the Collateral is governed by the laws of a jurisdiction other than Alberta or
an Other STA Province, then references herein to the STA shall be disregarded
except for the terms "Certificated Security" and "Uncertificated Security",
which shall have the meanings herein as defined in the Securities Transfer Act,
2006 (Alberta) regardless of whether the STA is in force in the applicable
jurisdiction.
 "Standard Letter of Credit Practice": for Issuing Bank, any domestic or foreign
law or letter of credit practices applicable in the city in which Issuing Bank
issued the applicable Letter of Credit or, for its branch or correspondent, such
laws and practices applicable in the city in which it has advised, confirmed or
negotiated such Letter of Credit, as the case may be, in each case, (a) which
letter of credit practices are of banks that regularly issue letters of credit
in the particular city, and (b) which laws or letter of credit practices are
required or permitted under (i) the International Standby Practices 1998
(International Chamber of Commerce Publication No. 590) or (ii) the Uniform
Customs and Practice for Documentary Credits 2007 Revision (International
Chamber of Commerce Publication No. 600); each of (i) and (ii) above, as adopted
by the International Chamber of Commerce and including any subsequent revisions
thereof as of the date such Letter of Credit is issued, as chosen in the
applicable Letter of Credit.
 "Stated Amount": the outstanding amount of a Letter of Credit, including any
automatic increase or tolerance (whether or not then in effect) provided by the
Letter of Credit or related LC Documents.
 "Subsidiary": any entity more than 50% of whose voting securities or Equity
Interests is owned by a Borrower or combination of Borrowers (including indirect
ownership through other entities in which a Borrower directly or indirectly owns
more than 50% of the voting securities or Equity Interests). Notwithstanding the
foregoing, solely for purposes of Section 9 and Section 11.1, Immaterial
Subsidiaries shall not be considered "Subsidiaries" and the provisions contained
in such Articles shall not apply to any Immaterial Subsidiary.
49

--------------------------------------------------------------------------------



 "Swap Obligations": with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a "swap" within the meaning of Section 1a(47) of the
Commodity Exchange Act.
 "Sweep Trigger Period": the period (a) commencing on the day that an Event of
Default occurs, or Total Availability is less than the greater of (i) $8,500,000
and (ii) 10% of the Line Cap then in effect; and (b) continuing until the day
(i) Total Availability has been greater than the greater of (A) $8,500,000 and
(B) 10% of the Line Cap then in effect and (ii) no Event of Default has occurred
and is continuing, in the case of each of the clauses (b)(i)(A), (b)(i)(B) and
(b)(ii), for a period of 90 consecutive calendar days.
 "Swingline Lender": Canadian Swingline Lender and/or U.S. Swingline Lender, as
the context requires.
 "Swingline Loan": Canadian Swingline Loans and/or U.S. Swingline Loans, as the
context requires.
 "Taxes": all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 "Term Loan Agent": Goldman Sachs Bank USA, and its successors and assigns.
 "Term Loan Credit Agreement": the Term Loan and Security Agreement, dated as of
the Closing Date, among the Company, as borrower, the financial institutions
party thereto from time to time as lenders, and the Term Loan Agent, as agent
for such lenders.
 "Term Loan Documents": "Loan Documents" under (and as defined) in the Term Loan
Credit Agreement.
  "Term Loans": "Loans" under (and as defined) in the Term Loan Credit
Agreement.
 "Term Loan Obligations": "Obligations" under (and as defined) in the Term Loan
Credit Agreement.
  "Term Loan Security Documents": "Security Documents" under (and as defined) in
the Term Loan Credit Agreement
 "Term Loan Secured Bank Product Obligations": "Secured Bank Product
Obligations" under (and as defined) in the Term Loan Credit Agreement.
 "Term Priority Collateral": as defined in the Intercreditor Agreement.
 "Termination Event": (a) the voluntary full or partial wind up of a Canadian
Pension Plan that is a registered pension plan by a Canadian Facility Obligor;
(b) the institution of proceedings by any Governmental Authority to terminate in
whole or in part or have a trustee appointed to administer such a plan; or
(c) any other event or condition which might constitute grounds for the
termination of, winding up or partial termination or winding up or the
appointment of trustee to administer, any such plan.
  "TL Priority Collateral Account": as defined in the Intercreditor Agreement.
50

--------------------------------------------------------------------------------



 "Total Leverage Ratio": the ratio as of the last day of any four-Fiscal Quarter
of (i) Consolidated Total Debt as of such day to (ii) EBITDA for the four‑Fiscal
Quarter period ending on such date.
 "Total Availability": on any date of determination, an amount equal to the sum
of the Canadian Availability and the U.S. Availability.
 "Total Revolver Usage": on any date of determination, the sum of the Canadian
Revolver Usage and the U.S. Revolver Usage on such date of determination.
  "Transactions": with respect to the Obligors, the execution, delivery and
performance by the Obligors of this Agreement and each other Loan Document and
the borrowing of Loans by the Borrowers, the use of the proceeds thereof, the
issuance of Letters of Credit hereunder, the guarantee of the Obligations and
the grant of Liens by the Obligors on Collateral pursuant to the Loan Documents.
 "Transferee": any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.
 "Type": any type of a Loan (i.e., U.S. Base Rate Loan, LIBOR Loan, CDOR Loan,
Canadian Base Rate Loan, or Canadian Prime Rate Loan) and which shall be either
an Interest Period Loan or a Floating Rate Loan.
  "UCC": the Uniform Commercial Code as in effect in the State of New York or,
when the laws of any other jurisdiction govern the perfection or enforcement of
any Lien, the Uniform Commercial Code of such jurisdiction.
 "ULC": any unlimited liability company or unlimited liability corporation
existing under the laws of any province or territory of Canada and any successor
to any such unlimited liability company or unlimited liability corporation.
 "ULC Pledged Shares": any Pledged Equity Interests which constitute Equity
Interests of a ULC.
 "Unrestricted Cash": the aggregate amount of cash and Cash Equivalents held in
accounts on the consolidated balance sheet of Obligors to the extent that the
use of such cash for application to payment of the Obligations or other Debt is
not prohibited by law or any contract or other agreement and such cash and Cash
Equivalents are free and clear of all Liens (other than Liens in favor of Agent
and Term Loan Agent).
 "Upstream Payment": Distribution by a Subsidiary made ratably with respect to
its Equity Interests and Distributions by an Obligor to another Obligor or made
with respect to Debt held by a holder of Equity Interests (other than holders of
Equity Interests in the Company); it being understood and agreed that nothing in
this definition shall permit or be deemed to permit any Distribution by an
Obligor with respect to Debt held by a holder of Equity Interest that is not an
Obligor.
 "U.S.": the United States of America.
 "U.S. Accounts Formula Amount": the Dollar Equivalent amount equal to 85% of
the Value of U.S. Eligible Accounts.
  "U.S. Availability": the U.S. Borrowing Base minus U.S. Revolver Usage.
51

--------------------------------------------------------------------------------



 "U.S. Availability Block": as defined in Section 2.1.9.
 "U.S. Availability Block Reduction": as defined in Section 2.1.9.
 "U.S. Availability Reallocation": as defined in Section 2.1.9.
 "U.S. Availability Reserves": the sum (without duplication) of (a) the U.S.
Inventory Reserve; (b) the U.S. Rent and Charges Reserve; (c) the U.S. Bank
Product Reserve; (d) the aggregate amount of liabilities secured by Liens upon
the ABL Priority Collateral of the U.S. Borrowers that are senior to Agent's
Liens (but imposition of any such reserve shall not waive an Event of Default
arising therefrom), (e) U.S. Availability Block, (f) the U.S. Dilution Reserve
and (g) such additional reserves, in such amounts and with respect to such
matters, as Agent in its Permitted Discretion may elect to impose from time to
time in accordance with the terms of this Agreement with respect to the
Collateral or the U.S. Borrowing Base, in the case of clauses (a)-(d) without
duplication of any reductions or eligibility exclusions applicable to U.S.
Eligible Accounts, U.S. Eligible Inventory or any other reserves.
 "U.S. Bank Product Reserve": the aggregate amount of reserves established by
Agent from time to time in its Permitted Discretion in respect of Secured Bank
Product Obligations of the U.S. Facility Obligors.
 "U.S. Base Rate": for any day, a per annum rate equal to the greater of (a) the
U.S. Prime Rate for such day; (b) the Federal Funds Rate for such day, plus
0.50%; or (c) LIBOR for a 30 day interest period as of such day, plus 1.0%.
 "U.S. Base Rate Loan": a Loan bearing interest calculated by reference to the
U.S. Base Rate.
 "U.S. Borrower" and "U.S. Borrowers": as defined in the preamble to this
Agreement.
 "U.S. Borrowing Base": on any date of determination, an amount equal to the
lesser of (a) the U.S. Revolver Commitments minus U.S. Availability Block; and
(b) the sum of the U.S. Accounts Formula Amount, plus the U.S. Inventory Formula
Amount plus 100% of the US Dollar Equivalent of U.S. Eligible Cash, minus U.S.
Availability Reserves.
  "U.S. Cash Collateral Account": a demand deposit, money market or other
account established by Agent at Bank of America or at such other financial
institution as Agent may select in its discretion, exercised in good faith,
which account shall be subject to a Lien in favor of Agent securing the U.S.
Facility Obligations.
 "U.S. Dilution Reserve": the aggregate amount of reserves, as established by
Agent from time to time in its discretion, exercised in good faith, in an amount
equal to the Value of the U.S. Eligible Accounts multiplied by 1.0% for each
percentage point (or portion thereof) that the U.S. Borrowers' Dilution Percent
exceeds 5.0%.
 "U.S. Dollars" or "$": lawful money of the U.S.
 "U.S. Domiciled Obligor": each U.S. Borrower and each U.S. Subsidiary now or
hereafter party hereto as an Obligor, and "U.S. Domiciled Obligors" means all
such Persons, collectively.
52

--------------------------------------------------------------------------------



 "U.S. Dominion Account": each deposit account established by the U.S. Borrowers
at Bank of America or another bank acceptable to Agent, over which Agent has
exclusive or springing control pursuant to a Deposit Account Control Agreement;
provided that such deposit account is a collection account and not also an
operating or disbursement account.
 "U.S. Eligible Account": an Account owing to a U.S. Borrower that arises in the
Ordinary Course of Business from the sale of goods or rendition of services, is
payable in U.S. Dollars or Canadian Dollars and is deemed by Agent, in its
Permitted Discretion, to be an U.S. Eligible Account.  Without limiting the
foregoing, no Account shall be an U.S. Eligible Account if (a) it is unpaid for
more than 60 days after the original due date, or more than 90 days after the
original invoice date (or, in the case of the supply chain services business,
unpaid for more than 60 days after the original due date, or more than 120 days
after the original invoice date); (b) 50% or more of the Accounts owing by the
Account Debtor are either (1) not U.S. Eligible Accounts under the foregoing
clause (a) or (2) not Canadian Eligible Accounts of such Account Debtor under
clause (a) of the definition thereof; (c) when aggregated with other Accounts
owing by the Account Debtor, it exceeds 20% (or such higher percentage as Agent
may establish for such Account Debtor from time to time in its discretion) of
the aggregate U.S. Eligible Accounts and the aggregate Canadian Eligible
Accounts (provided that only the amount in excess of 20% (or in excess of such
higher percentage (if any)) with respect to such Account Debtor shall be deemed
ineligible); (d) it does not conform in any material respect with the
representations set forth in Section 9.1.6; (e) subject to rights of setoff, or
is otherwise reasonably determined by the Agent to be subject to a potential
offset, counterclaim, dispute, deduction, discount, recoupment, reserve,
defense, chargeback, credit or allowance; provided that the portion of such
Account that is not subject to offset, counter-claim or other such defense shall
not be excluded from Eligible Account); (f) an Insolvency Proceeding has been
commenced by or against the Account Debtor; or the Account Debtor has failed,
has suspended or ceased doing business, is liquidating, dissolving or winding up
its affairs, is not Solvent (other than Accounts approved by Agent in its
discretion, exercised in good faith, owing to a U.S. Borrower pursuant to an
order granting critical vendor status to a U.S. Borrower), or, to the knowledge
of the Borrowers, is subject to any Sanction or on any specially designated
nationals list maintained by OFAC; or a U.S. Borrowers is not able to bring suit
or enforce remedies against the Account Debtor through judicial process (unless
such Account is guaranteed or supported by a guarantor or support provider
reasonably acceptable to Agent, on such terms as a reasonably acceptable to
Agent); (g) the goods are not sent to an address in or the services are not
rendered in the United States or Canada or, in each case, are not billed to an
address in the United States or Canada (unless otherwise agreed by Agent); (h)
it is owing by a Governmental Authority, unless the Account Debtor is (i) the
United States or any department, agency or instrumentality thereof and the
Account has been assigned to Agent in compliance with the federal Assignment of
Claims Act, (ii) the government of Canada or a province or territory thereof,
and the Account has been assigned to Agent in compliance with the Financial
Administration Act (or similar Applicable Law of such province or territory) or
(iii) any state or local, provincial or territorial subdivision of the United
States or Canada, or any department, agency or instrumentality thereof, and the
Account has been assigned to the Agent in compliance with all Applicable Laws;
(i) it is not subject to a duly perfected, first priority Lien in favor of
Agent, or is subject to any other Lien (other than Liens permitted by clauses
(g) or (h) of Section 10.2.2 and inchoate Liens permitted by Section 10.2.2 that
are at all times junior to Agent's Liens); (j) the goods giving rise to it have
not been delivered to the Account Debtor (except in connection with a
bill-and-hold instruction by the applicable Account Debtor to hold such goods in
form and substance reasonably acceptable to Agent), or the services giving rise
to it have not been accepted by the Account Debtor, or it otherwise does not
represent a final sale (other than with respect to progress payments); (k) it is
evidenced by Chattel Paper or an Instrument of any kind, or has been reduced to
judgment; (l) its payment has been extended beyond the periods specified in
clause (a) above or the Account Debtor has made a partial payment other than a
progress payment (solely with respect to the invoice relating to such Account);
(m) it arises from a sale to an Affiliate,
53

--------------------------------------------------------------------------------



from a sale on a cash-on-delivery, bill-and-hold (other than as permitted by
clause (j) above), sale‑or‑return, sale‑on‑approval, consignment, or other
repurchase or return basis, or from a sale for personal, family or household
purposes; (n) it represents a progress billing or retainage, or relates to
services for which a performance, surety or completion bond or similar assurance
has been issued; (o) it includes a billing for interest, fees or late charges,
but ineligibility shall be limited to the extent thereof; or (p) it has not been
billed or is not evidenced by an invoice.  In calculating delinquent portions of
Accounts under clauses (a) and (b), credit balances more than 90 days (or 120
days in the case of the supply chain services business) old will be excluded.
 "U.S. Eligible Cash": cash and Cash Equivalents of a U.S. Borrower held in a
blocked account maintained with Agent or another financial institution
acceptable to Agent, and in which Agent, for the benefit of the U.S. Facility
Secured Parties, has a first priority perfected security interest, which
provides for, inter alia (i) the sole dominion and control of Agent over such
blocked account, and (ii) Agent to be required to consent to and execute
withdrawals and transfers from such blocked account after any request by the
applicable U.S. Borrower only so long as (1) no U.S. Overadvance exists and U.S.
Revolver Usage does not exceed the U.S. Borrowing Base at such time, (2) after
giving effect to such withdrawal or transfer, no Default is continuing or would
result therefrom and (3) such U.S. Borrower delivers a written request therefor
to Agent at least three (3) Business Days prior thereto, certifying to the
satisfaction of condition in clauses (1) and (2).
 "U.S. Eligible Inventory": Inventory owned by a U.S. Borrower that Agent, in
its Permitted Discretion deems to be U.S. Eligible Inventory.  Without limiting
the foregoing, no Inventory shall be U.S. Eligible Inventory unless it (a) is
finished goods or raw materials, and not work-in-process, packaging or shipping
materials, labels, samples, display items, bags, or manufacturing supplies;
(b) is not held on consignment, nor subject to any deposit or down payment;
(c) is in new and saleable condition and is not damaged, defective, shopworn or
otherwise unfit for sale; (d) is not slow-moving, perishable, obsolete or
unmerchantable, and does not constitute repossessed goods; (e) meets all
applicable standards imposed by any Governmental Authority, has not been
acquired from a Person subject to any Sanction or on any specially designated
nationals list maintained by OFAC, and does not constitute hazardous materials
under any Environmental Law; (f) conforms with the covenants, representations
and warranties contained in Sections 8.4.3 and 9.1.21; (g) is subject to Agent's
duly perfected, first priority Lien, and no other Lien (other than Liens
permitted by clauses (g) or (h) of Section 10.2.2 and inchoate Liens permitted
by Section 10.2.2 that are at all times junior to Agent's Liens); (h) is within
the continental United States or Canada, is not in transit except between
locations of Borrowers, and is not consigned to any Person; (i) is not subject
to any warehouse receipt or negotiable Document; (j) is not subject to any
License or other arrangement that restricts such U.S. Borrower's or Agent's
right to dispose of such Inventory, unless Agent has received an appropriate
Lien Waiver; (k) is not located on leased premises or in the possession of a
warehouseman, processor, repairman, mechanic, shipper, freight forwarder or
other Person, unless the lessor or such Person has delivered a Lien Waiver or an
appropriate Rent and Charges Reserve has been established; (l) is reflected in
the details of a current perpetual inventory report; and (m) it is located at
any location at which the aggregate book value of Inventory at any such location
(as reflected in the current perpetual inventory report) is greater than $50,000
(unless otherwise determined by Agent it its Permitted Discretion).
 "U.S. Facility Collateral": Collateral that now or hereafter secures (or is
intended to secure) any of the U.S. Facility Obligations, including Property of
the U.S. Facility Guarantors pledged to secure the U.S. Facility Obligations
under their guarantee of the U.S. Facility Obligations.
54

--------------------------------------------------------------------------------



 "U.S. Facility Guarantor": the Company, each U.S. Subsidiary (other than an
Excluded Subsidiary), including, without limitation, any U.S. Subsidiary that is
a general partner of any such U.S. Subsidiary organized as a limited
partnership, and each other U.S. Subsidiary (other than an Excluded Subsidiary)
that guarantees payment and performance of any U.S. Facility Obligations.
 "U.S. Facility Obligations": all Obligations of the U.S. Facility Obligors
(including, for the avoidance of doubt, the Obligations of the U.S. Domiciled
Obligors as guarantors of the Canadian Facility Obligations).
 "U.S. Facility Obligors": the U.S. Borrowers and the U.S. Facility Guarantors.
 "U.S. Facility Secured Parties": Agent, U.S. Issuing Bank, U.S. Lenders and
Secured Bank Product Providers of Bank Products to U.S. Borrowers or other U.S.
Domiciled Obligors.
 "U.S. Inventory Formula Amount": the Dollar Equivalent amount equal to the
lesser of (a) 65% of the Value of U.S. Eligible Inventory; and (b) 85% of the
NOLV Percentage of the value of U.S. Eligible Inventory, plus the Dollar
Equivalent amount equal to the least of (x) 20% of the cost of Inventory owned
by a U.S. Borrower that is work-in-process or slow-moving but otherwise would be
U.S. Eligible Inventory, (y) 85% of the NOLV Percentage of the value of
Inventory owned by a U.S. Borrower that is work-in-process or slow-moving but
otherwise would be U.S. Eligible Inventory and (z) $7,500,000.
 "U.S. Inventory Reserve": reserves established by Agent in its Permitted
Discretion to reflect factors that may negatively impact the Value of Inventory
owned by a U.S. Borrower, including change in salability, obsolescence, theft,
imbalance, change in composition or mix, and vendor chargebacks.
 "U.S. Issuing Bank": (a) Bank of America, any Affiliate thereof that agrees to
issue U.S. Letters of Credit, (b) any Additional Issuing Bank, in each case, in
its capacity as issuer of U.S. Letters of Credit hereunder, (c) any replacement
issuer appointed pursuant to Section 2.2.4, or (d) collectively, all of the
foregoing.  For the avoidance of doubt, references to "Issuing Bank" in
Section 13.1 and Section 14.1 shall include U.S. Issuing Banks within the
meaning specified in clause (d) of the foregoing sentence.  Except as provided
in the immediately preceding sentence, any reference to "U.S. Issuing Bank"
herein shall be to the applicable U.S. Issuing Bank, as appropriate.
 "U.S. Issuing Bank Indemnitees": U.S. Issuing Bank and its officers, directors,
employees, Affiliates, agents and attorneys.
 "U.S. Issuing Bank's Subline": on any date of determination, as to any U.S.
Issuing Bank, the amount set forth under the caption "U.S. Issuing Bank's
Subline" opposite such U.S. Issuing Bank's name on Schedule 1.1(d) hereto, or,
as the case may be, opposite such caption in executing a joinder agreement by
the Company, the Additional Issuing Bank and Agent pursuant to which a financial
institution becomes a party to this Agreement in the capacity as a U.S. Issuing
Bank.
 "U.S. LC Application": an application by Borrower Agent to the U.S. Issuing
Bank for issuance of a U.S. Letter of Credit, in form and substance reasonably
satisfactory to the U.S. Issuing Bank.  In the event of any conflict between the
terms of any LC Application and this Agreement, the terms of this Agreement
shall govern.
 "U.S. LC Conditions": the following conditions necessary for issuance of a U.S.
Letter of Credit: (a) each of the conditions set forth in Section 6.2 has been
satisfied; (b) after giving effect to such issuance,
55

--------------------------------------------------------------------------------



total LC Obligations do not exceed the U.S. Letter of Credit Subline, U.S. LC
Obligations with respect to each U.S. Issuing Bank do not exceed such U.S.
Issuing Bank's U.S. Issuing Bank's Subline, no U.S. Overadvance exists and U.S.
Revolver Usage does not exceed the U.S. Borrowing Base; (c) the U.S. Letter of
Credit and payments thereunder are denominated in U.S. Dollars or other currency
satisfactory to Agent and the applicable U.S. Issuing Bank; and (d) the form of
the proposed U.S. Letter of Credit is reasonably satisfactory to Agent and the
U.S. Issuing Bank.  Additionally, no U.S. Issuing Bank shall have any obligation
to issue a Letter of Credit if (i) any order, judgment, or decree of any
Governmental Authority or arbitrator shall, by its terms, purport to enjoin or
restrain such U.S. Issuing Bank from issuing such Letter of Credit, or any law
applicable to such Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Bank shall prohibit or request that such U.S. Issuing Bank refrain
from the issuance of letters of credit generally or such U.S. Letter of Credit
in particular or (ii) the issuance of such U.S. Letter of Credit would violate
one or more policies of such U.S. Issuing Bank applicable to letters of credit
generally.
 "U.S. LC Documents": all documents, instruments and agreements (including U.S.
LC Requests and U.S. LC Applications) delivered by a U.S. Borrower or any other
Person to a U.S. Issuing Bank or Agent in connection with any U.S. Letter of
Credit.
 "U.S. LC Obligations": the Dollar Equivalent of the sum (without duplication)
of (a) the aggregate amount of any unreimbursed drawings under U.S. Letters of
Credit; and (b) the Stated Amount of all outstanding U.S. Letters of Credit.
 "U.S. LC Request": a request for issuance of a U.S. Letter of Credit, to be
provided by a U.S. Borrower or Borrower Agent on behalf of a U.S. Borrower to a
U.S. Issuing Bank, in form reasonably satisfactory to Agent and such U.S.
Issuing Bank.
 "U.S. Lenders": Each Lender that has provided a U.S. Revolver Commitment or, if
the U.S. Revolver Commitments have been terminated, that has a U.S. Revolver
Loan or a participation in any U.S. LC Obligation.
 "U.S. Letter of Credit": any standby or documentary letter of credit, foreign
guaranty, documentary bankers acceptance or similar instrument issued by a U.S.
Issuing Bank for the account of a U.S. Facility Obligor.
 "U.S. Letter of Credit Subline": on any date of determination, $50,000,000.
 "U.S. Overadvance": as defined in Section 2.1.5.
  "U.S. Overadvance Loan": a Loan made to U.S. Borrowers when a U.S. Overadvance
exists or is caused by the funding thereof.
  "U.S. Person": "United States Person" as defined in Section 7701(a)(30) of the
Code.
 "U.S. Prime Rate": the rate of interest announced by Bank of America from time
to time as its prime rate.  Such rate is set by Bank of America on the basis of
various factors, including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate.  Any change in such
rate publicly announced by Bank of America shall take effect at the opening of
business on the day specified in the announcement.
56

--------------------------------------------------------------------------------





 "U.S. Prime Rate Loan": a Loan bearing interest calculated by reference to the
U.S. Prime Rate.
 "U.S. Protective Advances": as defined in Section 2.1.6.
  "U.S. Reimbursement Date": as defined in Section 2.2.2.
  "U.S. Rent and Charges Reserve": the Dollar Equivalent of the  aggregate of
(a) all past due rent and other amounts owing by a U.S. Facility Obligor to any
landlord, warehouseman, processor, repairman, mechanic, shipper, freight
forwarder, broker or other Person who possesses any Collateral or could assert a
Lien on any Collateral; and (b) a reserve at least equal to two months' rent and
other charges that could be payable to any such Person, unless it has executed a
Lien Waiver.
 "U.S. Revolver Commitment": for any U.S. Lender, its obligation to make U.S.
Revolver Loans and to issue U.S. Letters of Credit, in the case of U.S. Issuing
Bank, or participate in U.S. LC Obligations, in the case of the other U.S.
Lenders, to the U.S. Borrowers up to the maximum principal amount shown on
Schedule 1.1(a), as hereafter modified pursuant to Section 2.1.4, Section 2.1.7
or Section 2.1.8 or an Assignment to which it is a party.  "U.S. Revolver
Commitments" means the aggregate amount of such commitments of all U.S. Lenders.
  "U.S. Revolver Commitment Termination Date": the earliest to occur of (a) the
Maturity Date, (b) the date on which the U.S. Borrowers terminate the U.S.
Revolver Commitments pursuant to Section 2.1.4, and (c) the date on which the
U.S. Revolver Commitments are terminated pursuant to Section 11.2.
 "U.S. Revolver Loan": a Loan made by U.S. Lenders to U.S. Borrower pursuant to
Section 2.1.1(a), which Loan shall be denominated in U.S. Dollars and shall be
either a LIBOR Loan or a U.S. Prime Rate Loan, in each case as selected by U.S.
Borrower or Borrower Agent, and including any U.S. Swingline Loan, U.S.
Overadvance Loan or U.S. Protective Advance.
  "U.S. Revolver Usage": an amount equal to (a) the aggregate principal amount
of outstanding U.S. Revolver Loans; plus (b) the aggregate Stated Amount of
outstanding U.S. Letters of Credit (except to the extent Cash Collateralized by
the U.S. Borrowers) and, without duplication, the aggregate amount of all
unreimbursed drawings under U.S. Letters of Credit.
 "U.S. Subsidiary": any Subsidiary that is organized under the laws of the
United States of America or any state thereof or the District of Columbia.
 "U.S. Swingline Lender": Bank of America or an Affiliate of Bank of America
that agrees to extend U.S. Swingline Loans, in its capacity as lender of U.S.
Swingline Loans hereunder.
  "U.S. Swingline Loan":  any Borrowing of Swingline Loans by a U.S. Borrower
funded with U.S. Swingline Lender's funds pursuant to Section 4.1.3, until such
Borrowing is settled among U.S. Lenders or repaid by U.S. Borrower.
  "U.S. Swingline Sublimit": on any date of determination, an amount equal to
$20,000,000.
  "U.S. Tax Compliance Certificate": as defined in Section 5.10.2(b)(iii).
57

--------------------------------------------------------------------------------



 "U.S. Unused Line Fee Rate": a per annum rate equal to (a) until the first day
after the end of the first full Fiscal Quarter to be completed after the Closing
Date, 0.375% and (b) on such day and thereafter, (i) 0.375%, if U.S. Revolver
Usage was less than 30% of the U.S. Revolver Commitments during the preceding
calendar quarter, or (ii) 0.250%, if U.S. Revolver Usage was equal to 30% or
more than 30% of the U.S. Revolver Commitments during such quarter.
  "Value": (a) for Inventory, its value determined on the basis of the lower of
cost (determined in accordance with GAAP on a first-in, first‑out basis) or
market, and excluding any portion of cost attributable to intercompany profit
among Borrowers and their Subsidiaries; and (b) for an Account, its face amount,
net of any returns, rebates, discounts (calculated on the shortest terms),
credits, allowances or Taxes (including sales, excise or other taxes) that have
been or could be claimed by the Account Debtor or any other Person.
 "Vehicles": all vehicles covered by a certificate of title law of any state.
 "Voting Stock": of any Person as of any date, the Equity Interests of such
Person that is at the time entitled to vote in the election of the board of
directors of such Person.
 "Wholly-Owned Subsidiary": with respect to any Person shall mean a Subsidiary
of such Person of which Equity Interests representing 100% of the Equity
Interests (other than directors' qualifying shares and other nominal amounts of
Equity Interests that are required to be held by other Persons under Applicable
Law) are, at the time any determination is being made, owned, controlled or held
by such Person or one or more Wholly-Owned Subsidiaries of such Person or by
such Person and one or more Wholly-Owned Subsidiaries of such Person.
1.2 Accounting Terms.
(a) Under the Loan Documents (except as otherwise specified therein), all
accounting terms shall be interpreted, all accounting determinations shall be
made, and all financial statements shall be prepared, in accordance with GAAP,
applied on a basis consistent with the most recent audited financial statements
of the Company delivered to Agent before the Closing Date and using the same
inventory valuation method as used in such financial statements, as in effect
from time to time; provided that if at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Agent and the Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided, further, that
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change becomes effective until such provision is
amended in accordance herewith.
(b) Notwithstanding anything to the contrary contained in paragraph (a) above or
in the definition of "Capital Lease," in the event of an accounting change
requiring all leases to be capitalized, only those leases (assuming for purposes
hereof that such leases were in existence on the date hereof) that would
constitute Capital Leases in conformity with GAAP on the date hereof shall be
considered Capital Leases and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.
1.3 Uniform Commercial Code/PPSA/STA.  As used herein, the following terms are
defined in accordance with the UCC in effect in the State of New York from time
to time:  "Chattel Paper," "Commercial Tort Claim," "Commodity Account,"
"Equipment," "Goods," "Instrument," "Investment
58

--------------------------------------------------------------------------------



 Property," "Letter-of-Credit Right," "Securities Account" and "Supporting
Obligation" and, as such terms relate to any such Property of any Canadian
Domiciled Obligor, such terms shall refer to such Property as defined in the
PPSA to the extent applicable.  As used herein, the following terms are defined
in accordance with the STA: "Certificated Security", "Entitlement Holder",
"Entitlement Order", "Financial Asset", "Issuer", "Securities", "Securities
Account", "Securities Intermediary", "Security Entitlement" and "Uncertificated
Security".
1.4 Certain Matters of Construction.  The terms "herein," "hereof," "hereunder"
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision.  Any pronoun used shall be
deemed to cover all genders.  In the computation of periods of time from a
specified date to a later specified date, "from" means "from and including," and
"to" and "until" each mean "to but excluding."  The terms "including" and
"include" shall mean "including, without limitation." Section titles appear as a
matter of convenience only and shall not affect the interpretation of any Loan
Document.  All references to (a) laws include all related regulations,
interpretations, supplements, amendments and successor provisions; (b) any
document, instrument or agreement include any amendments, waivers and other
modifications, extensions or renewals (to the extent not prohibited by the Loan
Documents); (c) any section mean, unless the context otherwise requires, a
section of this Agreement; (d) any exhibits or schedules mean, unless the
context otherwise requires, exhibits and schedules attached hereto, which are
hereby incorporated by reference; (e) any Person include such Person's
successors and assigns; (f) time of day mean Local Time; or (g) except as
expressly provided, discretion of Agent, any Issuing Bank or any Lender mean the
sole and absolute discretion of such Person.  All determinations (including
calculations of Borrowing Base and financial covenants) made from time to time
under the Loan Documents shall be made in light of the circumstances existing at
such time, and financial ratios required to be maintained or inured by Borrowers
pursuant to any provision of this Agreement shall be calculated to the
thousandth decimal place without giving effect to rounding.  Borrowing Base
calculations shall be consistent with historical methods of valuation and
calculation, and otherwise satisfactory to Agent (and not necessarily calculated
in accordance with GAAP).  Borrowers shall have the burden of establishing any
alleged negligence, misconduct or lack of good faith by Agent, any Issuing Bank
or any Lender under any Loan Documents.  No provision of any Loan Documents
shall be construed against any party by reason of such party having, or being
deemed to have, drafted the provision.  Reference to an Obligor's "knowledge" or
similar concept means actual knowledge of a Senior Officer, or knowledge that a
Senior Officer would have obtained if he or she had engaged in good faith and
diligent performance of his or her duties, including reasonably specific
inquiries of employees or agents and a good faith attempt to ascertain the
matter.
1.5 Currency Equivalents.
(a) Calculations.  All references in the Loan Documents to Loans, Letters of
Credit, Obligations, Borrowing Base components and other amounts shall be
denominated in U.S. Dollars, unless expressly provided otherwise.  The Dollar
Equivalent of any amounts denominated or reported under a Loan Document in a
currency other than U.S. Dollars shall be determined by Agent on a daily basis
based on the current Spot Rate; notwithstanding the foregoing, for purposes of
determining compliance with the negative covenants set forth in Section 10.2 
with respect to any amount in a currency other than U.S. Dollars, no breach of
any basket contained in such Section shall be deemed to have occurred solely as
a result of changes in rates of exchange occurring after the time any applicable
transaction shall have occurred, including without limitation, the incurrence of
Debt or the making of any Investment.  Obligors shall report Value and other
Borrowing Base components to Agent in the currency invoiced by Obligors or shown
in Obligors' financial records, and unless expressly provided otherwise,
Borrower Agent shall
59

--------------------------------------------------------------------------------



deliver financial statements and calculate financial covenants in U.S. Dollars. 
Notwithstanding anything herein to the contrary, if any Obligation is funded and
expressly denominated in a currency other than U.S. Dollars, Borrowers shall
repay such Obligation in such other currency.
(b) Judgments.  If, for purposes of obtaining judgment in any court, it is
necessary to convert a sum from the currency provided under a Loan Document
("Agreement Currency") into another currency, the Spot Rate shall be used as the
rate of exchange.  Notwithstanding any judgment in a currency ("Judgment
Currency") other than the Agreement Currency, a Borrower shall discharge its
obligation in respect of any sum due under a Loan Document only if, on the
Business Day following receipt by Agent of payment in the Judgment Currency,
Agent can use the amount paid to purchase the sum originally due in the
Agreement Currency.  If the purchased amount is less than the sum originally
due, such Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify Agent and Lenders against such loss.  If the purchased
amount is greater than the sum originally due, Agent shall return the excess
amount to such Borrower (or to the Person legally entitled thereto).
1.6 Interpretation (Quebec).  For purposes of any Collateral located in the
Province of Quebec or charged by any deed of hypothec (or any other Loan
Document) and for all other purposes pursuant to which the interpretation or
construction of a Loan Document may be subject to the laws of the Province of
Quebec or a court or tribunal exercising jurisdiction in the Province of Québec,
(a) "personal property" shall be deemed to include "movable property", (b) "Real
Estate" shall be deemed to include "immovable property", (c) "tangible property"
shall be deemed to include "corporeal property", (d) "intangible property" shall
be deemed to include "incorporeal property", (e) "security interest", "mortgage"
and "lien" shall be deemed to include a "hypothec", "prior claim" and a
"resolutory clause", (f) all references to filing, registering or recording
financing statements or other required documents under the UCC or the PPSA or
other applicable law shall be deemed to include publication under the Civil Code
of Quebec, and any reference to a "financing statement" shall be deemed to
include a reference to an application for publication under the Civil Code of
Quebec, (g) all references to "perfection" of or "perfected" Liens shall be
deemed to include a reference to an "opposable" or "set up" Liens as against
third parties, (h) any "right of offset", "right of setoff" or similar
expression shall be deemed to include a "right of compensation", (i) "goods"
shall be deemed to include "corporeal movable property" other than chattel
paper, documents of title, instruments, money and securities, (j) an "agent"
shall be deemed to include a "mandatary", (k) "construction liens" shall be
deemed to include "legal hypothecs", (l) "joint and several" shall be deemed to
include "solidary", (m) "gross negligence or willful misconduct" shall be deemed
to be "intentional or gross fault", (n) "beneficial ownership" shall be deemed
to include "ownership on behalf of another as mandatary", (o) "servitude" shall
be deemed to include "easement", (p) "priority" shall be deemed to include
"prior claim", (q) "survey" shall be deemed to include "certificate of location
and plan", and (r) "fee simple title" shall be deemed to include "absolute
ownership".  The parties hereto confirm that it is their wish that this
Agreement and any other document executed in connection with the transactions
contemplated herein be drawn up in the English language only (except if another
language is required under any Applicable Law) and that all other documents
contemplated thereunder or relating thereto, including notices, may also be
drawn up in the English language only.  Les parties aux présentes confirment que
c'est leur volonté que cette convention et les autres documents de crédit soient
rédigés en langue anglaise seulement et que tous les documents, y compris tous
avis, envisagés par cette convention et les autres documents peuvent être
rédigés en la langue anglaise seulement (sauf si une autre langue est requise en
vertu d'une Applicable Law).
60

--------------------------------------------------------------------------------



SECTION 2. CREDIT FACILITIES
2.1 Revolver Commitment.
2.1.1 Loans.
(a) U.S. Revolver Loans to U.S. Borrowers.  Each U.S. Lender agrees, severally
on a Pro Rata basis up to its U.S. Revolver Commitment, on the terms set forth
herein, to make U.S. Revolver Loans to U.S. Borrowers from time to time through
the U.S. Revolver Commitment Termination Date.  The U.S. Revolver Loans may be
repaid and reborrowed as provided herein.  In no event shall U.S. Lenders have
any obligation to honor a request for a U.S. Revolver Loan if the U.S. Revolver
Usage at such time plus the requested U.S. Revolver Loan would exceed the U.S.
Borrowing Base.
(b) Canadian Revolver Loans to Canadian Borrower.  Each Canadian Lender agrees,
severally on a Pro Rata basis up to its Canadian Revolver Commitment, on the
terms set forth herein, to make Canadian Revolver Loans to Canadian Borrowers
from time to time through the Canadian Revolver Commitment Termination Date. 
The Canadian Revolver Loans may be repaid and reborrowed as provided herein.  In
no event shall Canadian Lenders have any obligation to honor a request for a
Canadian Revolver Loan if the Canadian Revolver Usage at such time plus the
Dollar Equivalent of the requested Canadian Revolver Loan would exceed the
Canadian Borrowing Base.
(c) Cap on Total Revolver Usage.  Notwithstanding anything to the contrary
contained in this Section 2.1.1, in no event shall any Borrower be entitled to
receive a Loan if at the time of the proposed funding of such Loan (and after
giving effect thereto and all pending requests for Loans), the Total Revolver
Usage exceeds (or would exceed) the Commitments.
2.1.2 Notes.  Loans and interest accruing thereon shall be evidenced by the
records of Agent and the applicable Lender.  At the request of a Lender, the
Borrowers within the Borrower Group to which such Lender has extended
Commitments shall deliver promissory note(s) to such Lender in the amount of
such Lender's Commitment to such Borrower Group.
2.1.3 Use of Proceeds.  The proceeds of Loans shall be used by Borrowers solely
(a) to satisfy existing Debt of the Borrowers and their Subsidiaries; (b) to pay
fees and transaction expenses associated with the Transactions; (c) to pay
Obligations in accordance with this Agreement; (d) for ongoing working capital
and for other lawful, general corporate, limited liability company or
partnership purposes of Borrowers and their Subsidiaries, including without
limitation to finance permitted restricted payments, share repurchases,
acquisitions, permitted Capital Expenditures and other Investments of Borrowers
and their Subsidiaries.  Borrowers shall not, directly or indirectly, use any
Letter of Credit or Loan proceeds, nor use, lend, contribute or otherwise make
available any Letter of Credit or Loan proceeds to any Subsidiary, joint venture
partner or other Person, (i) to fund any activities of or business with any
Person, or in any Designated Jurisdiction, that, at the time of issuance of the
Letter of Credit or funding of the Loan, is the subject of any Sanction; (ii) in
any manner that would result in a violation of a Sanction by any Person
(including any Secured Party or other individual or entity participating in a
transaction); or (iii) for any purpose that would violate the U.S. Foreign
Corrupt Practices Act of 1977, the Corruption of Foreign Public Officials Act
(Canada), U.K. Bribery Act 2010 or similar law in any jurisdiction.
2.1.4 Voluntary Reduction or Termination of Commitments.
(a) The U.S. Revolver Commitments shall terminate on the U.S. Revolver
61

--------------------------------------------------------------------------------



 Commitment Termination Date and the Canadian Revolver Commitments shall
terminate on the Canadian Revolver Commitment Termination Date, in each case,
unless sooner terminated in accordance with this Agreement.  Upon at least three
(3) Business Days prior written notice to Agent from Borrower Agent, (i) the
U.S. Borrowers may, at their option, terminate the U.S. Revolver Commitments
and/or (ii) Canadian Borrower may, at its option, terminate the Canadian
Revolver Commitments.  If the U.S. Borrowers elect to reduce to zero or
terminate the U.S. Revolver Commitments pursuant to this Section, the Canadian
Revolver Commitments shall automatically terminate concurrently with the
termination of the U.S. Revolver Commitments.  Any notice of termination given
by Borrower Agent shall specify the date of effectiveness of the termination and
shall be irrevocable; provided that a notice of termination of the U.S. Revolver
Commitments or the Canadian Revolver Commitments may state that such notice is
conditioned upon the effectiveness of another credit facility or facilities as
specified therein, in which case such notice may be revoked by Borrower Agent
(by notice to Agent on or prior to the specified effective date) if such
condition is not satisfied.  On the U.S. Revolver Commitment Termination Date,
the U.S. Facility Obligors shall make Full Payment of all U.S. Facility
Obligations.  On the Canadian Revolver Commitment Termination Date, the Canadian
Facility Obligors shall make Full Payment of all Canadian Facility Obligations.
(b) U.S. Borrowers may permanently reduce the U.S. Revolver Commitments, on a
ratable basis for all U.S. Lenders, and Canadian Borrower may permanently reduce
the Canadian Revolver Commitments, on a ratable basis for all Canadian Lenders,
in each case, so long as no Overadvance would result therefrom and upon at least
three (3) Business Days prior written notice to Agent, which notice shall
specify the date of effectiveness of the reduction and the amount of the
reduction and shall be irrevocable once given.  Each reduction shall be in a
minimum amount of $10,000,000, or an increment of $5,000,000 in excess thereof.
2.1.5 Overadvances.  If (a) the U.S. Revolver Usage exceeds the U.S. Borrowing
Base (a "U.S. Overadvance") or (b) the Dollar Equivalent of Canadian Revolver
Usage exceeds the Canadian Borrowing Base (a "Canadian Overadvance") at any
time, the excess amount shall be payable by the U.S. Borrowers or Canadian
Borrower, as applicable, on demand by Agent, but all such Loans shall
nevertheless constitute U.S. Facility Obligations secured by the U.S. Facility
Collateral or Canadian Facility Obligations secured by the Canadian Facility
Collateral, as applicable, and, in each case, entitled to all benefits of the
Loan Documents.  Agent may require Applicable Lenders to honor requests for
Overadvance Loans and to forbear from requiring the applicable Borrower(s) to
cure an Overadvance as long as (a) when no other Event of Default is known to
Agent, (i) such Overadvance does not continue for more than 30 consecutive days
(and no Overadvance may exist for at least five consecutive days thereafter
before further Overadvance Loans are required), and (ii) such Overadvance is not
known by Agent to exceed 5% of the applicable Borrowing Base; and (b) regardless
of whether an Event of Default exists, if Agent discovers an Overadvance not
previously known by it to exist, as long as from the date of such discovery the
Overadvance is not increased by more than $2,500,000 and does not continue for
more than 30 consecutive days.  In no event shall Overadvance Loans be required
that would cause (A) the Canadian Revolver Usage to exceed the aggregate
Canadian Revolver Commitments or (B) the U.S. Revolver Usage to exceed the
aggregate U.S. Revolver Commitments.  All Canadian Overadvance Loans shall
constitute Canadian Facility Obligations secured by the Canadian Facility
Collateral and shall be entitled to all benefits of the Loan Documents.  All
U.S. Overadvance Loans shall constitute U.S. Facility Obligations secured by the
U.S. Facility Collateral and shall be entitled to all benefits of the Loan
Documents.  Any funding of an Overadvance Loan or sufferance of an Overadvance
shall not constitute a waiver by Agent or Lenders of the Event of Default caused
thereby.  In no event shall any Borrower or other Obligor be deemed a
beneficiary of this Section 2.1.5 nor authorized to enforce any of its terms.
62

--------------------------------------------------------------------------------



2.1.6 Protective Advances.  Agent shall be authorized, in its discretion, at any
time that any conditions in Section 6.2 are not satisfied, to make U.S. Base
Rate Loans to the U.S. Borrowers on behalf of the U.S. Lenders ("U.S. Protective
Advances") and Canadian Base Rate Loans or Canadian Prime Rate Loans to Canadian
Borrower on behalf of the Canadian Lenders ("Canadian Protective Advances")
(a) up to an aggregate amount for all Protective Advances of the greater of
(i) $10,000,000 and (ii) 10.0% of the aggregate amount of Commitment outstanding
at any time, less, in each case, the amount of Overadvance Loans outstanding
pursuant to Section 2.1.5 if Agent deems such Loans necessary or desirable to
preserve or protect Collateral, or to enhance the collectability or repayment of
Obligations, as long as no U.S. Protective Advance shall cause the U.S. Revolver
Usage to exceed the U.S. Revolver Commitments, and no Canadian Protective
Advance shall cause the Canadian Revolver Usage to exceed the Canadian Revolver
Commitments; or (b) to pay any other amounts chargeable to Obligors under any
Loan Documents, including interest, costs, fees and expenses.  Each Applicable
Lender shall participate in each Protective Advance on a Pro Rata basis. 
Required Borrower Group Lenders may at any time revoke Agent's authority to make
further Protective Advances under clause (a) to the Borrowers of the applicable
Borrower Group by written notice to Agent.  Absent such revocation, Agent's
determination that funding of a Protective Advance is appropriate shall be
conclusive.
2.1.7 Increase in Commitments.  Borrower Agent may request an increase in the
Commitments from time to time upon notice to Agent (a "Revolver Commitment
Increase") by adding to this Agreement one or more Eligible Assignees that are
not already Lenders hereunder to provide additional Revolver Commitments and
become Lenders hereunder that are reasonably satisfactory to Agent (not to be
unreasonably withheld, delayed or conditioned) or by allowing one or more
existing Lenders to increase their respective Commitments, as long as (a) the
requested Revolver Commitment Increase is in a minimum amount of $10,000,000 and
is offered on the same terms as the existing U.S. Revolver Commitments or
Canadian Revolver Commitments, as applicable, except for any upfront fees agreed
to by Borrower Agent and the Persons providing the Revolver Commitment Increase,
(b) the Revolver Commitment Increases under this Section do not exceed
$50,000,000 in the aggregate, (c) no Event of Default (or, if such Revolving
Commitment Increase is being requested in connection with a Permitted
Acquisition, no Event of Default under Section 11.1(a) or (h)) shall have
occurred and be continuing as of the date of the request of the Revolver
Commitment Increase and both immediately before and after giving effect thereto,
(d) the Revolver Commitment Increase will be allocated between the U.S. Revolver
Commitments and the Canadian Revolver Commitments as designated by Borrower
Agent and the Persons providing the Revolver Commitment Increase, subject to the
consent of Agent, not to be unreasonably withheld or delayed, and (e) Borrower
Agent shall deliver or cause to be delivered any officers' certificates, board
resolutions, legal opinions or other documents reasonably requested by Agent in
connection with the Revolver Commitment Increase.  Agent shall promptly notify
the Applicable Lenders of the requested Revolver Commitment Increase and, within
10 Business Days, thereafter, each Applicable Lender shall notify Agent if and
to what extent such Applicable Lender commits to increase its Commitment.  Any
Applicable Lender not responding within such period shall be deemed to have
declined an increase.  Agent may allocate, in its discretion, the increased
Commitments among committing Applicable Lenders and, if necessary, Eligible
Assignees.  Provided the conditions set forth in Section 6.2 are satisfied,
total applicable Commitments shall be increased by the requested amount (or such
lesser amount committed by Applicable Lenders and Eligible Assignees) on a date
agreed upon by Agent and Borrower Agent, but no later than 45 days following
Borrower Agent's Revolver Commitment Increase request.  Agent, Borrower Agent,
Borrower(s) within the applicable Borrower Group, and new and existing
Applicable Lenders shall execute and deliver such documents and agreements as
Agent deems appropriate to evidence the Revolver Commitment Increase in and
allocations of the applicable Commitments.  On the effective date of an
increase, the applicable Revolver Usage and other exposures under the applicable
Commitments shall be reallocated among Applicable Lenders, and settled by Agent
if necessary, in accordance with Applicable Lenders'
63

--------------------------------------------------------------------------------



adjusted shares of such Commitments.  This Section 2.1.7 shall supersede any
provisions in Section 14.1.1 to the contrary.
2.1.8 Commitment Reallocation Mechanism.
(a) Subject to the terms and conditions of this Section 2.1.8 and 2.1.10,
Borrower Agent may request that the Lenders to the Borrower Groups (and such
Lenders in their individual sole discretion may agree to) change the then
current allocation of each such Lender's (and, if applicable, its Affiliate's)
Commitment among the Borrower Group Commitments in order to effect an increase
or decrease in particular Borrower Group Commitments, with any such increase or
decrease in a Borrower Group Commitment to be accompanied by a concurrent and
equal decrease or increase, respectively, in another Borrower Group Commitment
(each, a "Commitment Reallocation").  In addition to the conditions set forth in
Section 2.1.8(b), any such Commitment Reallocation shall be subject to the
following conditions: (i) Borrower Agent shall have provided to Agent a written
request (in reasonable detail) at least ten Business Days prior to the requested
effective date therefor (which effective date must be a Business Day) (the
"Commitment Reallocation Date") setting forth the proposed Commitment
Reallocation Date and the amounts of the proposed Borrower Group Commitment
reallocations to be effected, (ii) Agent consents to such Commitment
Reallocation, (iii) any such Commitment Reallocation shall increase or decrease
the applicable Borrower Group Commitments in an amount equal to $5,000,000 and
in increments of $1,000,000 in excess thereof, (iv) Agent shall have received
Commitment Reallocation Consents from Lenders having applicable Borrower Group
Commitments sufficient to effectuate such requested Commitment Reallocation,
(v) no more than one Commitment Reallocation may be requested in any Fiscal
Quarter, (vi) no Default shall have occurred and be continuing either as of the
date of such request or on the Commitment Reallocation Date (both immediately
before and after giving effect to such Commitment Reallocation), (vii) any
increase in a Borrower Group Commitment shall result in a dollar-for-dollar
decrease in the other Borrower Group Commitment, (viii) in no event shall the
sum of all the Borrower Group Commitments exceed the aggregate amount of the
Commitments then in effect, (ix) after giving effect to such Commitment
Reallocation, no Overadvance would exist or would result therefrom, (x) in no
event shall Canadian Revolver Commitments exceed $37,500,000 and (xi) at least
three Business Days prior to the proposed Commitment Reallocation Date, a Senior
Officer of Borrower Agent shall have delivered to Agent a certificate certifying
as to compliance with preceding clause (vi), which certificate shall be deemed
recertified to Agent by a Senior Officer of Borrower Agent on and as of the
Commitment Reallocation Date.
(b) Agent shall promptly inform the Lenders of any request for a Commitment
Reallocation.  Each Lender electing to reallocate its Borrower Group Commitments
shall notify Agent within five Business Days after its receipt of such notice of
its election and the maximum amount of the respective Borrower Group Commitment
reallocations to which it would agree (each, a "Commitment Reallocation
Consent"), it being agreed that any such reallocation may be consummated, as to
any Lender, by an Affiliate of such Lender providing a Borrower Group Commitment
of the applicable class (whether or not such Affiliate already has a Borrower
Group Commitment of such class) provided such Affiliate provides to Agent any
documents requested by Agent in connection with its Borrower Group Commitment,
each in form and substance reasonably satisfactory to Agent.  Notwithstanding
the foregoing, (i) no Lender shall be obligated to agree to any such Commitment
Reallocation of its Commitment (and no consent by any Lender to any Commitment
Reallocation on one occasion shall be deemed consent to any future Commitment
Reallocation by such Lender), (ii) other than the Lenders consenting to such
Commitment Reallocation and Agent's consent, no consent of any other Lender
shall be required, and (iii) the failure of any Lender to affirmatively consent
to participate in any such Commitment Reallocation on or prior to the fifth
(5th) Business Day after its receipt of notice thereof shall be deemed to
constitute an election by such
64

--------------------------------------------------------------------------------



 Lender not to participate in such Commitment Reallocation.  If, at the end of
such five (5) Business Day period, Agent receives Commitment Reallocation
Consents from Lenders in an aggregate amount greater than the required
reallocation amounts, each such consenting Lender's affected Borrower Group
Commitments shall be increased or decreased on a pro rata basis based on the
Borrower Group Commitments of the participating Lenders offered to be
reallocated.  If the conditions set forth in this Section, including, without
limitation, the receipt of sufficient Commitment Reallocation Consents within
the time period set forth above, are not satisfied on the applicable Commitment
Reallocation Date (or, to the extent such conditions relate to an earlier date,
such earlier date), Agent shall notify Borrower Agent in writing that the
requested Commitment Reallocation will not be effectuated; provided that
(A) Agent shall in all cases be entitled to rely (without liability) on the
certificate delivered by Borrower Agent pursuant to Section 2.1.8(a)(xi) in
making its determination as to the satisfaction of the conditions set forth in
Sections 2.1.8(a)(vi) and 2.1.8(a)(xi) and (B) if the proposed Commitment
Reallocation cannot be effected because sufficient Commitment Reallocation
Consents were not received, then Borrower Agent may elect to consummate such
Commitment Reallocation in the lesser amount of the Commitment Reallocation
Consents that were received.  On each Reallocation Date, Agent shall notify the
Lenders and Borrower Agent, on or before 3:00 p.m. (Local Time) by facsimile,
e-mail or other electronic means, of the occurrence of the Commitment
Reallocation to be effected on such Commitment Reallocation Date, the amount of
the Loans held by each such Lender (or an Affiliate thereof) as a result thereof
and the amount of the Borrower Group Commitments of each such Lender as a result
thereof.  To the extent necessary where a Lender in one Borrower Group and its
separate affiliate that is a Lender in the other Borrower Group are
participating in a Commitment Reallocation, the Commitment Reallocation among
such Persons shall be deemed to have been consummated pursuant to an
Assignment.  The respective Pro Rata shares of the Lenders shall thereafter, to
the extent applicable, be determined based on such reallocated amounts (subject
to any subsequent changes thereto), and Agent and the affected Lenders shall
make such adjustments as Agent shall deem reasonably necessary so that the
outstanding Loans and LC Obligations of each Lender equals its Pro Rata share
thereof after giving effect to the Commitment Reallocation.  This Section 2.1.8
shall supersede any provisions in Section 14.1.1 to the contrary.
2.1.9 U.S. Availability Reallocation Mechanism.
(a) Subject to the terms and conditions of this Section 2.1.9, Borrower Agent
may request that (i) a portion of U.S. Availability be included in the Canadian
Borrowing Base in order to effect an increase in the Canadian Borrowing Base by
such amount (each, a "U.S. Availability Reallocation" and each such amount, an
"Allocated U.S. Availability") to be accompanied by concurrently including in
the U.S. Borrowing Base an availability block in the amount of such Allocated
U.S. Availability in order to effect a decrease in the U.S. Borrowing Base by
such amount (each, a "U.S. Availability Block") and (ii) the U.S. Availability
Block be reduced or eliminated in order to effect an increase in the U.S.
Borrowing Base by the amount of such reduction or the amount of eliminated U.S.
Availability Block (each, a "U.S. Availability Block Reduction") to be
accompanied by concurrently reducing or eliminating Allocated U.S. Availability
in the Canadian Borrowing Base in the amount of such U.S. Availability Block
Reduction in order to effect a decrease in the Canadian Borrowing Base by such
amount (each, an "Allocated U.S. Availability Reduction").  Any such U.S.
Availability Reallocation and U.S. Availability Block Reduction, as the case may
be, shall be subject to the following conditions: (i) Borrower Agent shall have
provided to Agent a written request (in reasonable detail) at least ten
(Business Days prior to the requested effective date therefor (which effective
date must be a Business Day) (the "Availability Reallocation Date") setting
forth the proposed Availability Reallocation Date and the amounts of the
proposed U.S. Availability Reallocation and U.S. Availability Block Reduction,
as the case may be, to be effected, (ii) Agent consents to such U.S.
Availability Reallocation and U.S. Availability Block Reduction, as the case may
be, (iii) any such U.S. Availability Reallocation and U.S. Availability
65

--------------------------------------------------------------------------------



 Block Reduction, as the case may be, shall be in an amount equal to $5,000,000
and in increments of $1,000,000 in excess thereof, (iv) no more than one U.S.
Availability Reallocation or U.S. Availability Block Reduction may be requested
in any Fiscal Quarter, (v) no Default shall have occurred and be continuing
either as of the date of such request or on the Availability Reallocation Date
(both immediately before and after giving effect to such U.S. Availability
Reallocation or U.S. Availability Block Reduction, as the case may be), (vi) any
increase in Canadian Borrowing Base pursuant to a U.S. Availability Reallocation
shall result in a dollar-for-dollar decrease in the U.S. Borrowing Base and any
increase in U.S. Borrowing Base pursuant to U.S. Availability Block Reduction
shall result in a dollar-for-dollar decrease in the Canadian Borrowing Base,
(viii) after giving effect to such U.S. Availability Reallocation and the
concurrent establishment of U.S. Availability Block or after giving effect to
such U.S. Availability Block Reduction and the concurrent Allocated U.S.
Availability Reduction, as the case may be, no Overadvance would exist or would
result therefrom, and (ix) at least three Business Days prior to the proposed
Availability Reallocation Date, a Senior Officer of Borrower Agent shall have
delivered to Agent a certificate certifying as to compliance with preceding
clause (v), which certificate shall be deemed recertified to Agent by a Senior
Officer of Borrower Agent on and as of the Availability Reallocation Date.
(b) If the conditions set forth in clause (a) above are not satisfied on the
applicable Availability Reallocation Date (or, to the extent such conditions
relate to an earlier date, such earlier date), Agent shall notify Borrower Agent
in writing that the requested U.S. Availability Reallocation or
U.S. Availability Block Reduction, as the case may be, will not be effectuated;
provided that Agent shall in all cases be entitled to rely (without liability)
on the certificate delivered by Borrower Agent pursuant to
Section 2.1.8(a)(ix) in making its determination as to the satisfaction of the
conditions set forth in Sections 2.1.8(a)(v) and 2.1.8(a)(ix).
2.1.10 U.S. Revolver Commitments and Canadian Revolver Commitments.  In no event
shall at any time U.S. Revolver Commitments be less than Canadian Revolver
Commitments, including after any Commitment Reallocation under Section 2.1.8,
any Revolver Commitment Increase under Section 2.1.7, any Commitment reduction
or termination under Section 2.1.4 or any other adjustment in Commitments
hereunder.
2.2 U.S. Letter of Credit Facility.
2.2.1 Issuance of U.S. Letters of Credit.  U.S. Issuing Bank shall issue U.S.
Letters of Credit for the account of any U.S. Borrower from time to time until
five (5) Business days prior to the Maturity Date (or until the U.S. Revolver
Commitment Termination Date, if earlier), on the terms set forth herein,
including the following:
(a) Each U.S. Borrower acknowledges that U.S. Issuing Bank's issuance of any
U.S. Letter of Credit is conditioned upon U.S. Issuing Bank's receipt of a U.S.
LC Application with respect to the requested U.S. Letter of Credit, as well as
such other instruments and agreements as U.S. Issuing Bank may customarily
require for issuance of a letter of credit of similar type and amount. Each U.S.
LC Request for the issuance of an U.S. Letter of Credit, or the amendment,
renewal, or extension of any outstanding U.S. Letter of Credit, shall be
irrevocable and shall be made in writing by an authorized Person and delivered
to U.S. Issuing Bank via telefacsimile or other electronic method of
transmission reasonably acceptable to U.S. Issuing Bank.  U.S. Issuing Bank
shall have no obligation to issue any U.S. Letter of Credit unless (i) U.S.
Issuing Bank receives a U.S. LC Request and U.S. LC Application at least three
Business Days prior to the requested date of issuance; (ii) each U.S. LC
Condition is satisfied; and (iii) if a Defaulting Lender that is a U.S. Lender
exists, such Lender or U.S. Borrowers have entered into arrangements
satisfactory to Agent and U.S. Issuing Bank to eliminate any Fronting Exposure
associated
66

--------------------------------------------------------------------------------



with such U.S. Lender.  If, in sufficient time to act, U.S. Issuing Bank
receives written notice from Agent or Required Borrower Group Lenders that a
U.S. LC Condition has not been satisfied, U.S. Issuing Bank shall not issue the
requested U.S. Letter of Credit until such notice is withdrawn in writing or
until Required Borrower Group Lenders have waived such condition in accordance
with this Agreement.  Prior to receipt of any such notice, U.S. Issuing Bank
shall not be deemed to have knowledge of any failure of U.S. LC Conditions.
(b) Each U.S. Letter of Credit shall be for the account (and a liability) of the
U.S. Borrowers.  Increase, renewal or extension of a U.S. Letter of Credit shall
be treated as issuance of a new U.S. Letter of Credit, except that U.S. Issuing
Bank may require a new U.S. LC Application in its discretion.
(c) U.S. Borrowers assume all risks of the acts, omissions or misuses of any
U.S. Letter of Credit by the beneficiary.  In connection with issuance of any
U.S. Letter of Credit, none of Agent, any U.S. Issuing Bank or any U.S. Lender
shall be responsible for the existence, character, quality, quantity, condition,
packing, value or delivery of any goods purported to be represented by any
Documents; any differences or variation in the character, quality, quantity,
condition, packing, value or delivery of any goods from that expressed in any
Documents; the form, validity, sufficiency, accuracy, genuineness or legal
effect of any Documents or of any endorsements thereon; the time, place, manner
or order in which shipment of goods is made; partial or incomplete shipment of,
or failure to ship, any goods referred to in a U.S. Letter of Credit or
Documents; any deviation from instructions, delay, default or fraud by any
shipper or other Person in connection with any goods, shipment or delivery; any
breach of contract between a shipper or vendor and an Obligor; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any U.S. Letter of Credit or the proceeds thereof; or any consequences
arising from causes beyond the control of any U.S. Issuing Bank, Agent or any
U.S. Lender, including any act or omission of a Governmental Authority.  The
rights and remedies of any U.S. Issuing Bank under the Loan Documents shall be
cumulative.  Each U.S. Issuing Bank shall be fully subrogated to the rights and
remedies of each beneficiary whose claims against U.S. Borrowers are discharged
with proceeds of any U.S. Letter of Credit.
(d) In connection with its administration of and enforcement of rights or
remedies under any U.S. Letters of Credit or U.S. LC Documents, each U.S.
Issuing Bank shall be entitled to act, and shall be fully protected in acting,
upon any certification, documentation or communication in whatever form believed
by U.S. Issuing Bank, in good faith, to be genuine and correct and to have been
signed, sent or made by a proper Person.  Each U.S. Issuing Bank may consult
with and employ legal counsel, accountants and other experts to advise it
concerning its obligations, rights and remedies, and shall be entitled to act
upon, and shall be fully protected in any action taken in good faith reliance
upon, any advice given by such experts.  Each U.S. Issuing Bank may employ
agents and attorneys-in-fact in connection with any matter relating to U.S.
Letters of Credit or U.S. LC Documents, and shall not be liable for the
negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.
(e) U.S. Borrowers are responsible for preparing or approving the final text of
the U.S. Letter of Credit as issued by an U.S. Issuing Bank, irrespective of any
assistance such U.S. Issuing Bank may provide such as drafting or recommending
text or by such U.S. Issuing Bank's use or refusal to use text submitted by U.S.
Borrowers.  U.S. Borrowers are solely responsible for the suitability of the
U.S. Letter of Credit for U.S. Borrowers' purposes.  With respect to any U.S. 
Letter of Credit containing an "automatic amendment" to extend the expiration
date of such U.S. Letter of Credit, an U.S. Issuing Bank, in its sole and
absolute discretion, may give notice of nonrenewal of such U.S. Letter of Credit
and, if U.S.
67

--------------------------------------------------------------------------------



 Borrowers do not at any time want such U.S. Letter of Credit to be renewed,
U.S. Borrowers will so notify Agent and the applicable U.S. Issuing Bank at
least 15 calendar days before such U.S. Issuing Bank is required to notify the
beneficiary of such U.S. Letter of Credit or any advising bank of such
nonrenewal pursuant to the terms of such U.S. Letter of Credit.
2.2.2 U.S. Letters of Credit Reimbursement; U.S. Letters of Credit
Participations.
(a) If U.S. Issuing Bank honors any request for payment under a U.S. Letter of
Credit, the U.S. Borrowers shall pay to U.S. Issuing Bank on the same day (the
"U.S. Reimbursement Date") the amount paid by U.S. Issuing Bank under such U.S.
Letter of Credit, together with interest at the interest rate for U.S. Base Rate
Loans from the U.S. Reimbursement Date until such payment by U.S. Borrowers. 
The obligation of U.S. Borrowers to reimburse U.S. Issuing Bank for any payment
made under a U.S. Letter of Credit shall be absolute, unconditional,
irrevocable, and joint and several, and shall be paid under any and all
circumstances whatsoever, including: (i) any lack of validity, enforceability or
legal effect of any U.S. Letter of Credit or this Agreement or any term or
provision therein or herein; (ii) payment against presentation of any draft,
demand or claim for payment under any Drawing Document which proves to be
fraudulent, forged, or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, or which is signed, issued or presented by
a Person or a transferee of such Person purporting to be a successor or
transferee of the beneficiary of such U.S. Letter of Credit; (iii) U.S. Issuing
Bank or any of its branches or affiliates being the beneficiary of any U.S.
Letter of Credit; (iv) U.S. Issuing Bank or any correspondent honoring a drawing
against a Drawing Document up to the amount available under any U.S. Letter of
Credit even if such Drawing Document claims an amount in excess of the amount
available under the U.S. Letter of Credit; (v) the existence of any claim,
set-off, defense or other right that any Borrower or any of its Subsidiaries may
have at any time against any beneficiary, any assignee of proceeds, U.S. Issuing
Bank or any other Person; (vi) any other event, circumstance or conduct
whatsoever, whether or not similar to any of the foregoing that might, but for
this Section 2.2.2(a), constitute a legal or equitable defense to or discharge
of, or provide a right of set-off against, any Borrower's or any of its
Subsidiaries' reimbursement and other payment obligations and liabilities,
arising under, or in connection with, any U.S. Letter of Credit, whether against
U.S. Issuing Bank, the beneficiary or any other Person; or (vii) the fact that
any Default or Event of Default shall have occurred and be continuing.  Whether
or not Borrower Agent submits a Notice of Borrowing, U.S. Borrowers shall be
deemed to have requested a Borrowing of U.S. Base Rate Loans in an amount
necessary to pay all amounts due to a U.S. Issuing Bank on the applicable U.S.
Reimbursement Date and each U.S. Lender shall fund its Pro Rata share of such
Borrowing whether or not the Commitments have terminated, an Overadvance exists
or is created thereby, or the conditions in Section 6.2 are satisfied.
(b) Each U.S. Lender hereby irrevocably and unconditionally purchases from U.S.
Issuing Bank, without recourse or warranty, an undivided Pro Rata participation
in all U.S. LC Obligations outstanding from time to time.  U.S. Issuing Bank is
issuing U.S. Letters of Credit in reliance upon this participation.  If U.S.
Borrowers do not make a payment to U.S. Issuing Bank when due hereunder, Agent
shall promptly notify the U.S. Lenders and each U.S. Lender shall within one
Business Day after such notice pay to Agent in U.S. Dollars, for the benefit of
U.S. Issuing Bank, the U.S. Lender's Pro Rata share of such payment, whether or
not the Commitments have terminated, an Overadvance exists or is created
thereby, or the conditions in Section 6.2 are satisfied.  Upon request by a U.S.
Lender, U.S. Issuing Bank shall provide copies of any U.S. Letters of Credit and
U.S. LC Documents in its possession at such time.
(c) The obligation of each U.S. Lender to make payments to Agent for the account
of U.S. Issuing Bank in connection with U.S. Issuing Bank's payment under a U.S.
Letter of Credit shall be absolute, unconditional and irrevocable, not subject
to any counterclaim, setoff, qualification or
68

--------------------------------------------------------------------------------



 exception whatsoever, and shall be made in accordance with this Agreement under
all circumstances, irrespective of any lack of validity or unenforceability of
any Loan Documents; any draft, certificate or other document presented under a
U.S. Letter of Credit having been determined to be forged, fraudulent,
noncompliant, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; any waiver by U.S. Issuing Bank of a
requirement that exists for its protection (and not a U.S. Borrower's
protection) or that does not materially prejudice a U.S. Borrower; any honor of
an electronic demand for payment even if a draft is required; any payment of an
item presented after a U.S. Letter of Credit's expiration date if authorized by
the UCC or applicable customs or practices; or any setoff or defense that an
Obligor may have with respect to any Obligations.  No U.S. Issuing Bank assumes
any responsibility for any failure or delay in performance or any breach by any
U.S. Borrower or other Person of any obligations under any U.S. LC Documents. 
No U.S. Issuing Bank makes to U.S. Lenders any express or implied warranty,
representation or guaranty with respect to any U.S. Letter of Credit,
Collateral, U.S. LC Document or any U.S. Facility Obligor.  No U.S. Issuing Bank
shall be responsible to any U.S. Lender for any recitals, statements,
information, representations or warranties contained in, or for the execution,
validity, genuineness, effectiveness or enforceability of any U.S. LC Documents;
the validity, genuineness, enforceability, collectability, value or sufficiency
of any U.S. Facility Collateral or the perfection of any Lien therein; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor.
(d) No U.S. Issuing Bank Indemnitee shall be liable to any U.S. Lender or other
Person for any action taken or omitted to be taken in connection with any U.S.
Letter of Credit or U.S. LC Document except as a result of its gross negligence
or willful misconduct.  U.S. Issuing Bank may (but is not obligated to) refrain
from taking any action with respect to a U.S. Letter of Credit until it receives
written instructions (and in its discretion, appropriate assurances) from the
Required Borrower Group Lenders of the Borrower Group consisting of the U.S.
Borrowers.
2.2.3 U.S. Letters of Credit Cash Collateral.  Subject to Section 2.1.5, if at
any time (a) an Event of Default exists or (b) the U.S. Revolver Commitment
Termination Date has occurred, then U.S. Borrowers shall, at U.S. Issuing Bank's
or Agent's request, Cash Collateralize all outstanding U.S. Letters of Credit. 
U.S. Borrowers shall, at U.S. Issuing Bank's or Agent's request at any time,
Cash Collateralize the Fronting Exposure of any Defaulting Lender that is a U.S.
Lender.  Any Cash Collateral provided by the U.S. Borrowers in accordance with
this Section 2.2.3 and not otherwise applied as the result of (i) an Event of
Default or (ii) a U.S. Lender being a Defaulting Lender shall be returned to the
U.S. Borrowers if, as applicable, all Events of Default have been cured or
waived or such Defaulting Lender ceases to be a Defaulting Lender (or the
Fronting Exposure of such Defaulting Lender is reduced (other than as a result
of the provision of Cash Collateral), in which case Cash Collateral shall be so
returned to the extent of such reduction)) and no Overadvance would result from
such return.  If U.S. Borrowers fail to provide any Cash Collateral as required
hereunder, U.S. Lenders may (and shall upon direction of Agent) advance, as U.S.
Revolver Loans, the amount of Cash Collateral required (whether or not the U.S.
Revolver Commitments have terminated, an Overadvance exists or the conditions in
Section 6.2 are satisfied).
2.2.4 Resignation of U.S. Issuing Bank.  U.S. Issuing Bank may resign at any
time upon notice to Agent and Borrower Agent.  From the effective date of such
resignation, U.S. Issuing Bank shall have no obligation to issue, amend, renew,
extend or otherwise modify any U.S. Letter of Credit, but shall continue to have
all rights and other obligations of an U.S. Issuing Bank hereunder relating to
any U.S. Letter of Credit issued by it prior to such date.  Agent shall promptly
appoint a replacement U.S. Issuing Bank, which, as long as no Event of Default
exists, shall be reasonably acceptable to U.S. Borrowers.
2.2.5 Indemnification.  In addition to (and not in any way in limitation of) any
other
69

--------------------------------------------------------------------------------



 terms or provisions of this Agreement or any other Loan Document or U.S. LC
Document providing for the indemnification of any U.S. Issuing Bank or
otherwise, each U.S. Borrower agrees to indemnify, defend and hold harmless each
U.S. Issuing Bank Indemnitee (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any Issuing Bank Indemnitee (other than Taxes, which shall be
governed by Section 5.9) (the "U.S. Letter of Credit Indemnified Costs"), and
which arise out of or in connection with, or as a result of this Agreement, any
Letter of Credit, any U.S. LC Document, or any Drawing Document referred to in
or related to any U.S. Letter of Credit, or any action or proceeding arising out
of any of the foregoing (whether administrative, judicial or in connection with
arbitration); in each case, including that resulting from the Issuing Bank
Indemnitee's own negligence; provided, however, that such indemnity shall not be
available to any Issuing Bank Indemnitee claiming indemnification to the extent
that such U.S. Letter of Credit Indemnified Costs may be finally determined in a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted directly from the gross negligence or willful misconduct of the Issuing
Bank Indemnitee claiming indemnity.  This indemnification provision shall
survive termination of this Agreement and all U.S. Letters of Credit.
2.2.6 Limitation of Liability.  The liability of U.S. Issuing Bank (or any other
Indemnitee) under, in connection with or arising out of any U.S. Letter of
Credit (or pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by U.S. Borrowers that
are caused directly by U.S. Issuing Bank's gross negligence or willful
misconduct in (i) honoring a presentation under an U.S. Letter of Credit that on
its face does not at least substantially comply with the terms and conditions of
such U.S. Letter of Credit, (ii) failing to honor a presentation under a U.S.
Letter of Credit that strictly complies with the terms and conditions of such
U.S. Letter of Credit or (iii) retaining Drawing Documents presented under a
U.S. Letter of Credit.  U.S. Issuing Bank shall be deemed to have acted with due
diligence and reasonable care if U.S. Issuing Bank's conduct is in accordance
with Standard Letter of Credit Practice or in accordance with this Agreement.
2.3 Canadian Letter of Credit Facility.
2.3.1 Issuance of Canadian Letters of Credit.  Canadian Issuing Bank shall issue
Canadian Letters of Credit for the account of any Canadian Borrower from time to
time until five (5) Business Days prior to the Maturity Date (or until the
Canadian Revolver Commitment Termination Date, if earlier), on the terms set
forth herein, including the following:
(a) Each Canadian Borrower acknowledges that Canadian Issuing Bank's issuance of
any Canadian Letter of Credit is conditioned upon Canadian Issuing Bank's
receipt of a Canadian LC Application with respect to the requested Canadian
Letter of Credit, as well as such other instruments and agreements as Canadian
Issuing Bank may customarily require for issuance of a letter of credit of
similar type and amount. Each Canadian LC Request for the issuance of an
Canadian Letter of Credit, or the amendment, renewal, or extension of any
outstanding Canadian Letter of Credit, shall be irrevocable and shall be made in
writing by an authorized Person and delivered to Canadian Issuing Bank via
telefacsimile or other electronic method of transmission reasonably acceptable
to Canadian Issuing Bank.  Canadian Issuing Bank shall have no obligation to
issue any Canadian Letter of Credit unless (i) Canadian Issuing Bank receives a
Canadian LC Request and Canadian LC Application at least three Business Days
prior to the requested date of issuance; (ii) each Canadian LC Condition is
satisfied; and (iii) if a Defaulting Lender that is a Canadian Lender exists,
such Lender or Canadian Borrowers have
70

--------------------------------------------------------------------------------



entered into arrangements satisfactory to Agent and Canadian Issuing Bank to
eliminate any Fronting Exposure associated with such Canadian Lender.  If, in
sufficient time to act, Canadian Issuing Bank receives written notice from Agent
or Required Borrower Group Lenders that a Canadian LC Condition has not been
satisfied, Canadian Issuing Bank shall not issue the requested Canadian Letter
of Credit until such notice is withdrawn in writing or until Required Borrower
Group Lenders have waived such condition in accordance with this Agreement. 
Prior to receipt of any such notice, Canadian Issuing Bank shall not be deemed
to have knowledge of any failure of Canadian LC Conditions.
(b) Each Canadian Letter of Credit shall be for the account (and a liability) of
the Canadian Borrowers.  Increase, renewal or extension of a Canadian Letter of
Credit shall be treated as issuance of a new Canadian Letter of Credit, except
that Canadian Issuing Bank may require a new Canadian LC Application in its
discretion.
(c) Canadian Borrowers assume all risks of the acts, omissions or misuses of any
Canadian Letter of Credit by the beneficiary.  In connection with issuance of
any Canadian Letter of Credit, none of Agent, any Canadian Issuing Bank or any
Canadian Lender shall be responsible for the existence, character, quality,
quantity, condition, packing, value or delivery of any goods purported to be
represented by any Documents; any differences or variation in the character,
quality, quantity, condition, packing, value or delivery of any goods from that
expressed in any Documents; the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Documents or of any endorsements thereon; the
time, place, manner or order in which shipment of goods is made; partial or
incomplete shipment of, or failure to ship, any goods referred to in a Canadian
Letter of Credit or Documents; any deviation from instructions, delay, default
or fraud by any shipper or other Person in connection with any goods, shipment
or delivery; any breach of contract between a shipper or vendor and an Obligor;
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex, telecopy, e-mail, telephone or
otherwise; errors in interpretation of technical terms; the misapplication by a
beneficiary of any Canadian Letter of Credit or the proceeds thereof; or any
consequences arising from causes beyond the control of any Canadian Issuing
Bank, Agent or any Canadian Lender, including any act or omission of a
Governmental Authority.  The rights and remedies of any Canadian Issuing Bank
under the Loan Documents shall be cumulative.  Each Canadian Issuing Bank shall
be fully subrogated to the rights and remedies of each beneficiary whose claims
against Canadian Borrowers are discharged with proceeds of any Canadian Letter
of Credit.
(d) In connection with its administration of and enforcement of rights or
remedies under any Canadian Letters of Credit or Canadian LC Documents, each
Canadian Issuing Bank shall be entitled to act, and shall be fully protected in
acting, upon any certification, documentation or communication in whatever form
believed by Canadian Issuing Bank, in good faith, to be genuine and correct and
to have been signed, sent or made by a proper Person.  Each Canadian Issuing
Bank may consult with and employ legal counsel, accountants and other experts to
advise it concerning its obligations, rights and remedies, and shall be entitled
to act upon, and shall be fully protected in any action taken in good faith
reliance upon, any advice given by such experts.  Each Canadian Issuing Bank may
employ agents and attorneys-in-fact in connection with any matter relating to
Canadian Letters of Credit or Canadian LC Documents, and shall not be liable for
the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.
(e) Canadian Borrowers are responsible for preparing or approving the final text
of the Canadian Letter of Credit as issued by an Canadian Issuing Bank,
irrespective of any assistance such Canadian Issuing Bank may provide such as
drafting or recommending text or by such Canadian Issuing Bank's use or refusal
to use text submitted by Canadian Borrowers.  Canadian Borrowers are solely
71

--------------------------------------------------------------------------------



 responsible for the suitability of the Canadian Letter of Credit for Canadian
Borrowers' purposes.  With respect to any Canadian  Letter of Credit containing
an "automatic amendment" to extend the expiration date of such Canadian Letter
of Credit, an Canadian Issuing Bank, in its sole and absolute discretion, may
give notice of nonrenewal of such Canadian Letter of Credit and, if Canadian
Borrowers do not at any time want such Canadian Letter of Credit to be renewed,
Canadian Borrowers will so notify Agent and the applicable Canadian Issuing Bank
at least 15 calendar days before such Canadian Issuing Bank is required to
notify the beneficiary of such Canadian Letter of Credit or any advising bank of
such nonrenewal pursuant to the terms of such Canadian Letter of Credit.
2.3.2 Canadian Letters of Credit Reimbursement; Canadian Letters of Credit
Participations.
(a) If Canadian Issuing Bank honors any request for payment under a Canadian
Letter of Credit, the Canadian Borrowers shall pay to Canadian Issuing Bank on
the same day (the "Canadian Reimbursement Date") the amount paid by Canadian
Issuing Bank under such Canadian Letter of Credit, together with interest at the
interest rate for Canadian Base Rate Loans from the Canadian Reimbursement Date
until such payment by Canadian Borrowers.  The obligation of Canadian Borrowers
to reimburse Canadian Issuing Bank for any payment made under a Canadian Letter
of Credit shall be absolute, unconditional, irrevocable, and joint and several,
and shall be paid under any and all circumstances whatsoever, including: (i) any
lack of validity, enforceability or legal effect of any Canadian Letter of
Credit or this Agreement or any term or provision therein or herein;
(ii) payment against presentation of any draft, demand or claim for payment
under any Drawing Document which proves to be fraudulent, forged, or invalid in
any respect or any statement therein being untrue or inaccurate in any respect,
or which is signed, issued or presented by a Person or a transferee of such
Person purporting to be a successor or transferee of the beneficiary of such
Canadian Letter of Credit; (iii) Canadian Issuing Bank or any of its branches or
affiliates being the beneficiary of any Canadian Letter of Credit; (iv) Canadian
Issuing Bank or any correspondent honoring a drawing against a Drawing Document
up to the amount available under any Canadian Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Canadian Letter of Credit; (v) the existence of any claim, set-off, defense or
other right that any Borrower or any of its Subsidiaries may have at any time
against any beneficiary, any assignee of proceeds, Canadian Issuing Bank or any
other Person; (vi) any other event, circumstance or conduct whatsoever, whether
or not similar to any of the foregoing that might, but for this
Section 2.2.2(a), constitute a legal or equitable defense to or discharge of, or
provide a right of set-off against, any Borrower's or any of its Subsidiaries'
reimbursement and other payment obligations and liabilities, arising under, or
in connection with, any Canadian Letter of Credit, whether against Canadian
Issuing Bank, the beneficiary or any other Person; or (vii) the fact that any
Default or Event of Default shall have occurred and be continuing.  Whether or
not Borrower Agent submits a Notice of Borrowing, Canadian Borrowers shall be
deemed to have requested a Borrowing of Canadian Base Rate Loans in an amount
necessary to pay all amounts due to a Canadian Issuing Bank on the applicable
Canadian Reimbursement Date and each Canadian Lender shall fund its Pro Rata
share of such Borrowing whether or not the Commitments have terminated, an
Overadvance exists or is created thereby, or the conditions in Section 6.2 are
satisfied.
(b) Each Canadian Lender hereby irrevocably and unconditionally purchases from
Canadian Issuing Bank, without recourse or warranty, an undivided Pro Rata
participation in all Canadian LC Obligations outstanding from time to time. 
Canadian Issuing Bank is issuing Canadian Letters of Credit in reliance upon
this participation.  If Canadian Borrowers do not make a payment to Canadian
Issuing Bank when due hereunder, Agent shall promptly notify the Canadian
Lenders and each Canadian Lender shall within one Business Day after such notice
pay to Agent in Canadian Dollars or such other currency as Agent may reasonably
request, for the benefit of Canadian Issuing Bank, the Canadian
72

--------------------------------------------------------------------------------



 Lender's Pro Rata share of such payment, whether or not the Commitments have
terminated, an Overadvance exists or is created thereby, or the conditions in
Section 6.2 are satisfied.  Upon request by a Canadian Lender, Canadian Issuing
Bank shall provide copies of any Canadian Letters of Credit and Canadian LC
Documents in its possession at such time.
(c) The obligation of each Canadian Lender to make payments to Agent for the
account of Canadian Issuing Bank in connection with Canadian Issuing Bank's
payment under a Canadian Letter of Credit shall be absolute, unconditional and
irrevocable, not subject to any counterclaim, setoff, qualification or exception
whatsoever, and shall be made in accordance with this Agreement under all
circumstances, irrespective of any lack of validity or unenforceability of any
Loan Documents; any draft, certificate or other document presented under a
Canadian Letter of Credit having been determined to be forged, fraudulent,
noncompliant, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; any waiver by Canadian Issuing Bank
of a requirement that exists for its protection (and not a Canadian Borrower's
protection) or that does not materially prejudice a Canadian Borrower; any honor
of an electronic demand for payment even if a draft is required; any payment of
an item presented after a Canadian Letter of Credit's expiration date if
authorized by the UCC or applicable customs or practices; or any setoff or
defense that an Obligor may have with respect to any Obligations.  No Canadian
Issuing Bank assumes any responsibility for any failure or delay in performance
or any breach by any Canadian Borrower or other Person of any obligations under
any Canadian LC Documents.  No Canadian Issuing Bank makes to Canadian Lenders
any express or implied warranty, representation or guaranty with respect to any
Canadian Letter of Credit, Collateral, Canadian LC Document or any Canadian
Facility Obligor.  No Canadian Issuing Bank shall be responsible to any Canadian
Lender for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any Canadian LC Documents; the validity, genuineness,
enforceability, collectability, value or sufficiency of any Canadian Facility
Collateral or the perfection of any Lien therein; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Obligor.
(d) No Canadian Issuing Bank Indemnitee shall be liable to any Canadian Lender
or other Person for any action taken or omitted to be taken in connection with
any Canadian Letter of Credit or Canadian LC Document except as a result of its
gross negligence or willful misconduct.  Canadian Issuing Bank may (but is not
obligated to) refrain from taking any action with respect to a Canadian Letter
of Credit until it receives written instructions (and in its discretion,
appropriate assurances) from the Required Borrower Group Lenders of the Borrower
Group consisting of the Canadian Borrowers.
2.3.3 Canadian Letters of Credit Cash Collateral.  Subject to Section 2.1.5, if
at any time (a) an Event of Default exists or (b) the Canadian Revolver
Commitment Termination Date has occurred, then Canadian Borrowers shall, at
Canadian Issuing Bank's or Agent's request, Cash Collateralize all outstanding
Canadian Letters of Credit.  Canadian Borrowers shall, at Canadian Issuing
Bank's or Agent's request at any time, Cash Collateralize the Fronting Exposure
of any Defaulting Lender that is a Canadian Lender.  Any Cash Collateral
provided by the Canadian Borrowers in accordance with this Section 2.2.3 and not
otherwise applied as the result of (i) an Event of Default or (ii) a Canadian
Lender being a Defaulting Lender shall be returned to the Canadian Borrowers if,
as applicable, all Events of Default have been cured or waived or such
Defaulting Lender ceases to be a Defaulting Lender (or the Fronting Exposure of
such Defaulting Lender is reduced (other than as a result of the provision of
Cash Collateral), in which case Cash Collateral shall be so returned to the
extent of such reduction)) and no Overadvance would result from such return.  If
Canadian Borrowers fail to provide any Cash Collateral as required hereunder,
Canadian Lenders may (and shall upon direction of Agent) advance, as Canadian
73

--------------------------------------------------------------------------------



Revolver Loans, the amount of Cash Collateral required (whether or not the
Canadian Revolver Commitments have terminated, an Overadvance exists or the
conditions in Section 6.2 are satisfied).
2.3.4 Resignation of Canadian Issuing Bank.  Canadian Issuing Bank may resign at
any time upon notice to Agent and Borrower Agent.  From the effective date of
such resignation, Canadian Issuing Bank shall have no obligation to issue,
amend, renew, extend or otherwise modify any Canadian Letter of Credit, but
shall continue to have all rights and other obligations of an Canadian Issuing
Bank hereunder relating to any Canadian Letter of Credit issued by it prior to
such date.  Agent shall promptly appoint a replacement Canadian Issuing Bank,
which, as long as no Event of Default exists, shall be reasonably acceptable to
Canadian Borrowers.
2.3.5 Indemnification.  In addition to (and not in any way in limitation of) any
other terms or provisions of this Agreement or any other Loan Document or
Canadian LC Document providing for the indemnification of any Canadian Issuing
Bank or otherwise, each Canadian Borrower agrees to indemnify, defend and hold
harmless each Canadian Issuing Bank Indemnitee (to the fullest extent permitted
by law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys, experts, or consultants
and all other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any Issuing Bank Indemnitee (other than Taxes, which shall be
governed by Section 5.9) (the "Canadian Letter of Credit Indemnified Costs"),
and which arise out of or in connection with, or as a result of this Agreement,
any Letter of Credit, any Canadian LC Document, or any Drawing Document referred
to in or related to any Canadian Letter of Credit, or any action or proceeding
arising out of any of the foregoing (whether administrative, judicial or in
connection with arbitration); in each case, including that resulting from the
Issuing Bank Indemnitee's own negligence; provided, however, that such indemnity
shall not be available to any Issuing Bank Indemnitee claiming indemnification
to the extent that such Canadian Letter of Credit Indemnified Costs may be
finally determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted directly from the gross negligence or willful
misconduct of the Issuing Bank Indemnitee claiming indemnity.  This
indemnification provision shall survive termination of this Agreement and all
Canadian Letters of Credit.
2.3.6 Limitation of Liability.  The liability of Canadian Issuing Bank (or any
other Indemnitee) under, in connection with or arising out of any Canadian
Letter of Credit (or pre-advice), regardless of the form or legal grounds of the
action or proceeding, shall be limited to direct damages suffered by Canadian
Borrowers that are caused directly by Canadian Issuing Bank's gross negligence
or willful misconduct in (i) honoring a presentation under an Canadian Letter of
Credit that on its face does not at least substantially comply with the terms
and conditions of such Canadian Letter of Credit, (ii) failing to honor a
presentation under a Canadian Letter of Credit that strictly complies with the
terms and conditions of such Canadian Letter of Credit or (iii) retaining
Drawing Documents presented under a Canadian Letter of Credit.  Canadian Issuing
Bank shall be deemed to have acted with due diligence and reasonable care if
Canadian Issuing Bank's conduct is in accordance with Standard Letter of Credit
Practice or in accordance with this Agreement.
2.4 Exchange Rate Fluctuations.
If as a result of fluctuations in exchange rates or otherwise (a) the U.S. LC
Obligations exceed the U.S. Letter of Credit Sublimit or (b) the Canadian LC
Obligations exceed the Canadian Letter of Credit
74

--------------------------------------------------------------------------------



Sublimit, the Borrowers shall Cash Collateralize the applicable Letters of
Credit to the extent necessary to eliminate such excess amount within one
Business Day following the written request by Agent.
SECTION 3. INTEREST, FEES AND CHARGES
3.1 Interest.
3.1.1 Rates and Payment of Interest.
(a) The outstanding portions of the Loans shall bear interest (i) if a U.S. Base
Rate Loan, at the U.S. Base Rate in effect from time to time, plus the
Applicable Margin; (ii) if a LIBOR Loan, at LIBOR for the applicable Interest
Period, plus the Applicable Margin; (iii) if a Canadian Prime Rate Loan, at the
Canadian Prime Rate in effect from time to time, plus the Applicable Margin,
(iv) if a Canadian Base Rate Loan, at the Canadian Base Rate in effect from time
to time, plus the Applicable Margin, and (v) if a CDOR Loan, at CDOR for the
applicable Interest Period, plus the Applicable Margin; and (x) if any other
U.S. Facility Obligation (other than Secured Bank Product Obligations) is not
paid when due (including, to the extent permitted by Applicable Law, interest
not paid when due), it will bear interest at the U.S. Base Rate in effect from
time to time, plus the Applicable Margin for U.S. Base Rate Loans; and (y) if
any other Canadian Facility Obligation (other than Secured Bank Product
Obligations) is not paid when due (including, to the extent permitted by
Applicable Law, interest not paid when due), it will bear interest at the
Canadian Prime Rate (if such Obligation is denominated in Canadian Dollars) or
at the Canadian Base Rate (if such Obligation is denominated in U.S. Dollars) in
effect from time to time, plus the Applicable Margin for Canadian Prime Rate
Loans or Canadian Base Rate Loans, as the case may be.  Interest on the Loans
shall be payable in the currency (i.e., U.S. Dollars or Canadian Dollars, as the
case may be) of the underlying Loan.
(b) During an Insolvency Proceeding with respect to any Obligor, or during any
other Event of Default if Required Lenders in their discretion so elect,
Obligations shall bear interest at the Default Rate (whether before or after any
judgment).  Each Borrower acknowledges that the cost and expense to Agent and
Lenders due to an Event of Default are difficult to ascertain and that the
Default Rate is fair and reasonable compensation for this.
(c) Interest shall accrue from the date a Loan is advanced or Obligation is not
paid when due on the unpaid portion thereof from time to time outstanding, until
paid in full by Borrowers.  Interest accrued on the Loans shall be due and
payable in arrears, (i) on the first day of each quarter with respect to a Base
Rate Loan or a Canadian Prime Rate Loan, and on the last day of the applicable
Interest Period with respect to an Interest Period Loan (except in the case of
an Interest Period Loan with an Interest Period of more than three months'
duration, in which case accrued interest shall be payable on the last day of
such Interest Period and, in addition, on each day prior to the last day of such
Interest Period that occurs at intervals of three months' duration after the
first day of such Interest Period); (ii) on any date of prepayment, with respect
to the principal amount of Loans being prepaid; and (iii) on the Canadian
Revolver Commitment Termination Date, with respect to interest accrued on the
Canadian Revolver Loans and on the U.S. Revolver Commitment Termination Date,
with respect to interest accrued on the U.S. Revolver Loans.  Interest accrued
on any other Obligations shall be due and payable as provided in the Loan
Documents and, if no payment date is specified, shall be due and payable on
demand.  Notwithstanding the foregoing, interest accrued at the Default Rate
shall be due and payable on demand.
3.1.2 Application of LIBOR to Outstanding Loans.
75

--------------------------------------------------------------------------------



(a) Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR Loan
or to convert any portion of the LIBOR Loans to Base Rate Loans.  During any
Event of Default, Agent may (and shall at the direction of Required Borrower
Group Lenders of the applicable Borrower Group) declare that no Loan may be
made, converted or continued as a LIBOR Loan.
(b) Whenever Borrowers within a Borrower Group desire to convert or continue
Loans as LIBOR Loans, or to convert Loans to Base Rate Loans, Borrower Agent
shall give Agent a Notice of Conversion/Continuation, no later than 11:00 a.m.
(Local Time) at least two Business Days before the requested conversion or
continuation date.  Promptly after receiving any such notice, Agent shall notify
each Applicable Lender thereof.  Each Notice of Conversion/Continuation shall be
irrevocable, and shall specify the amount of Loans to be converted or continued,
the conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be one month if not
specified).  If, upon the expiration of any Interest Period in respect of any
LIBOR Loans, Borrower Agent shall have failed to deliver a Notice of
Conversion/Continuation, the applicable Borrowers shall be deemed to have
elected to convert such Loans into U.S. Base Rate Loans (if owing by the U.S.
Borrowers) or Canadian Base Rate Loans (if owing by any Canadian Borrower). 
Agent does not warrant or accept responsibility for, nor shall it have any
liability with respect to, administration, submission or any other matter
related to any rate described in the definition of LIBOR.
3.1.3 Application of CDOR to Outstanding Loans.
(a) Canadian Borrowers may on any Business Day, subject to delivery of a Notice
of Conversion/Continuation, elect to convert any portion of the Canadian Prime
Rate Loans to, or to continue any CDOR Loan at the end of its Interest Period
as, a CDOR Loan.  During any Event of Default, Agent may (and shall at the
direction of Required Borrower Group Lenders of the Borrower Group that consists
of Canadian Borrowers) declare that no Loan may be made, converted or continued
as a CDOR Loan.
(b) Whenever Canadian Borrowers desire to convert or continue Loans as CDOR
Loans, Borrower Agent shall give Agent a Notice of Conversion/Continuation, no
later than 11:00 a.m. (Local Time) at least two Business Days before the
requested conversion or continuation date.  Promptly after receiving any such
notice, Agent shall notify each Canadian Lender thereof.  Each Notice of
Conversion/Continuation shall be irrevocable, and shall specify the amount of
Loans to be converted or continued, the conversion or continuation date (which
shall be a Business Day), and the duration of the Interest Period (which shall
be deemed to be one month if not specified).  If, upon the expiration of any
Interest Period in respect of any CDOR Loans, Borrower Agent shall have failed
to deliver a Notice of Conversion/Continuation, the Canadian Borrowers shall be
deemed to have elected to convert such Loans into Canadian Prime Rate Loans or
Canadian Base Rate Loans.  Agent does not warrant or accept responsibility for,
nor shall it have any liability with respect to, administration, submission or
any other matter related to any rate described in the definition of CDOR.
3.1.4 Interest Periods.  In connection with the making, conversion or
continuation of any LIBOR Loans or CDOR Loans, Borrower Agent, on behalf of the
applicable Borrowers, shall select an interest period ("Interest Period") to
apply, which interest period shall be one, two, three or six months (or,
76

--------------------------------------------------------------------------------



with the consent of all Applicable Lenders, such longer period not to exceed
twelve months); provided, however, that:
(a) the Interest Period shall begin on the date the Loan is made or continued
as, or converted into, a LIBOR Loan or CDOR Loan, and shall expire on the
numerically corresponding day in the calendar month at its end;
(b) if any Interest Period begins on a day for which there is no corresponding
day in the calendar month at its end or if such corresponding day falls after
the last Business Day of such month, then the Interest Period shall expire on
the last Business Day of such month; and if any Interest Period would otherwise
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and
(c) no Interest Period shall extend beyond the Maturity Date (or, in the case of
any U.S. Revolver Loan, the U.S. Revolver Commitment Termination Date, if
earlier, or, in the case of any Canadian Revolver Loan, the Canadian Revolver
Commitment Termination Date, if earlier).
3.1.5 Interest Rate Not Ascertainable.  If, due to any circumstance affecting
the London interbank market or the Canadian bankers' acceptances market
generally, respectively, Agent determines that adequate and fair means do not
exist for ascertaining LIBOR or CDOR on any applicable date or that any Interest
Period is not available on the basis provided herein, then Agent shall
immediately notify Borrowers of such determination.  Until Agent notifies
Borrowers that such circumstance no longer exists, the obligation of Lenders to
make affected LIBOR Loans or CDOR Loans shall be suspended and no further Loans
may be converted into or continued as such LIBOR Loans or CDOR Loans.
3.2 Fees.
3.2.1 Unused Line Fee.
(a) U.S. Borrowers shall pay to Agent, for the Pro Rata benefit of U.S. Lenders,
a fee equal to the U.S. Unused Line Fee Rate times the amount by which the U.S.
Revolver Commitments exceed the average daily Revolver Usage during any calendar
quarter.  Such fee shall be payable quarterly in arrears, on the first day of
each calendar quarter and on the U.S. Revolver Commitment Termination Date.
(b) Canadian Borrowers shall pay to Agent, for the Pro Rata benefit of Canadian
Lenders, a fee equal to the Unused Line Fee Rate times the amount by which the
Canadian Revolver Commitments exceed the average daily Revolver Usage during any
calendar quarter.  Such fee shall be payable quarterly in arrears, on the first
day of each calendar quarter and on the Canadian Revolver Commitment Termination
Date.
3.2.2 LC Facility Fees.
(a) U.S. Borrowers shall pay (i) to Agent, for the Pro Rata benefit of U.S.
Lenders, a fee equal to the Applicable Margin for LIBOR Loans times the average
daily Stated Amount of U.S. Letters of Credit, which fee shall be payable
quarterly in arrears, on the first day of each calendar quarter; (ii) to the
applicable U.S. Issuing Bank, for its own account, a fronting fee equal to
0.125% per annum on the Stated Amount of each U.S. Letter of Credit, which fee
shall be payable quarterly in arrears, on the first day of each calendar
quarter; and (iii) to the applicable U.S. Issuing Bank, for its own account,
77

--------------------------------------------------------------------------------



all customary charges associated with the issuance, amending, negotiating,
payment, processing, transfer and administration of U.S. Letters of Credit,
which charges shall be paid as and when incurred.  During an Event of Default,
the fee payable under clause (i) shall be increased by 2.0% per annum to the
extent the Default Rate is applied pursuant to Section 3.1.1(b) hereof.
(b) Canadian Borrowers shall pay (i) to Agent, for the Pro Rata benefit of
Canadian Lenders, a fee equal to the Applicable Margin for LIBOR Loans times the
average daily Stated Amount of Canadian Letters of Credit, which fee shall be
payable quarterly in arrears, on the first day of each calendar quarter; (ii) to
the applicable Canadian Issuing Bank, for its own account, a fronting fee equal
to 0.125% per annum on the Stated Amount of each Canadian Letter of Credit,
which fee shall be payable quarterly in arrears, on the first day of each
calendar quarter; and (iii) to the applicable Canadian Issuing Bank, for its own
account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of Canadian
Letters of Credit, which charges shall be paid as and when incurred.  During an
Event of Default, the fee payable under clause (i) shall be increased by 2.0%
per annum to the extent the Default Rate is applied pursuant to Section 3.1.1(b)
hereof.
3.2.3 Fee Letters.  Borrowers shall pay all fees set forth in any fee letter
executed in connection with this Agreement.
3.3 Computation of Interest, Fees, Yield Protection.  All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days; provided that (a) interest
on the Loans denominated in Canadian Dollars and interest on Loans computed by
reference to the Canadian Base Rate shall be computed on the basis of a 365 (or
366, as applicable) day year, and (b) in the case of interest on Loans computed
by reference to the U.S. Base Rate at times when the U.S. Base Rate is based on
the U.S. Prime Rate, interest will be determined on the basis of a year of 365
days or 366 days, as applicable.  Each determination by Agent of any interest,
fees or interest rate hereunder shall be final, conclusive and binding for all
purposes, absent manifest error.  All fees shall be fully earned when due and
shall not be subject to rebate, refund or proration.  All fees payable under
Section 3.2 are compensation for services and are not, and shall not be deemed
to be, interest or any other charge for the use, forbearance or detention of
money.  A certificate as to amounts payable by Borrowers under Section 3.4, 3.6,
3.7, 3.9 or 5.9, submitted to Borrower Agent by Agent or the affected Lender
shall be final, conclusive and binding for all purposes, absent manifest error,
and Borrowers shall pay such amounts to the appropriate party within 10 days
following receipt of the certificate.  For the purposes of the Interest Act
(Canada), the yearly rate of interest to which any rate calculated on the basis
of a period of time different from the actual number of days in the year (360
days, for example) is equivalent is the stated rate multiplied by the actual
number of days in the year (365 or 366, as applicable) and divided by the number
of days in the shorter period (360 days, in the example), and the parties hereto
acknowledge that there is a material distinction between the nominal and
effective rates of interest and that they are capable of making the calculations
necessary to compare such rates and that the calculations herein are to be made
using the nominal rate method and not on any basis that gives effect to the
principle of deemed reinvestment of interest.
3.4 Reimbursement Obligations.  Borrowers shall pay all Extraordinary Expenses
promptly upon request.  Borrowers shall also reimburse Agent for all reasonable
and documented out-of-pocket legal, accounting, appraisal, consulting, and other
fees, costs and expenses incurred by it in connection with (a) negotiation and
preparation of any Loan Documents, including any amendment or other modification
thereof; (b) administration of and actions relating to any Collateral, Loan
Documents and transactions contemplated thereby, including any actions taken to
perfect or maintain priority of Agent's Liens on any Collateral, to maintain any
insurance required hereunder or to verify Collateral, in each case, in
accordance
78

--------------------------------------------------------------------------------



with the terms of this Agreement; and (c) subject to the limits of
Section 10.1.1(a) or 10.1.1(b), as applicable, each inspection, audit or
appraisal with respect to any Obligor within such Borrowers' related Obligor
Group or Collateral securing such Obligor Group's Obligations, whether prepared
by Agent's personnel or a third party; provided that legal fees shall be limited
to one firm of counsel, one Canadian firm of counsel, and an additional local
law firm in each applicable jurisdiction and, in the case of an actual or
potential conflict of interest as determined by the affected party, one
additional firm of counsel to such affected party and one additional firm of
local counsel to such affected party in each applicable jurisdiction.  All
reasonable and documented legal, accounting and consulting fees shall be charged
to Borrowers by Agent's professionals at their full hourly rates, regardless of
any alternative fee arrangements that Agent, any Lender or any of their
Affiliates may have with such professionals that otherwise might apply to this
or any other transaction.  Borrowers acknowledge that counsel may provide Agent
with a benefit (such as a discount, credit or accommodation for other matters)
based on counsel's overall relationship with Agent, including fees paid
hereunder.  If, for any reason (including inaccurate reporting in any Borrower
Materials), it is determined that a higher Applicable Margin should have applied
to a period than was actually applied, then the proper margin shall be applied
retroactively and Borrowers shall immediately pay to Agent, for the ratable
benefit of Lenders, an amount equal to the difference between the amount of
interest and fees that would have accrued using the proper margin and the amount
actually paid.  All amounts payable by Borrowers under this Section shall be due
within ten days of demand.
3.5 Illegality.  If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make, maintain or fund Interest Period Loans, or to determine
or charge interest rates based upon LIBOR or CDOR, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, U.S. Dollars in the London interbank market or
Canadian Dollars through bankers' acceptances, then, on notice thereof by such
Lender to Agent, any obligation of such Lender to make or continue Interest
Period Loans or to convert Floating Rate Loans to Interest Period Loans shall be
suspended until such Lender notifies Agent that the circumstances giving rise to
such determination no longer exist.  Upon delivery of such notice, Borrowers of
the affected Borrower Group shall prepay or, if applicable, convert all Interest
Period Loans of such Lender to Floating Rate Loans, either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Interest Period Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Interest Period Loans.  Upon any such
prepayment or conversion, Borrowers of the affected Borrower Group shall also
pay accrued interest on the amount so prepaid or converted.
3.6 Inability to Determine Rates.  Agent will promptly notify Borrower Agent and
Lenders if, in connection with any Loan or request for a Loan, (a) Agent
determines that (i) Dollar deposits or bankers' acceptances are not being
offered to, as regards LIBOR, banks in the London interbank Eurodollar market
or, as regards CDOR, Persons in Canada, for the applicable Loan amount or
Interest Period, or (ii) adequate and reasonable means do not exist for
determining LIBOR or CDOR for the Interest Period; or (b) Agent or Required
Lenders determine for any reason that LIBOR or CDOR for the applicable Interest
Period does not adequately and fairly reflect the cost to Lenders of funding the
Loan.  Thereafter, the Applicable Lenders' obligations to make or maintain
affected Interest Period Loans, utilization of the LIBOR component (if affected)
in determining U.S. Base Rate and Canadian Base Rate and utilization of the CDOR
component (if affected) in determining Canadian Prime Rate shall be suspended
until Agent
79

--------------------------------------------------------------------------------



 (upon instruction by Required Lenders) withdraws the notice.  Upon receipt of
such notice, Borrower Agent may revoke any pending request for a LIBOR Loan or
CDOR Loan or, failing that, will be deemed to have requested a Base Rate Loan.
3.7 Increased Costs; Capital Adequacy.
3.7.1 Increased Costs Generally.  If any Change in Law shall:
(a) impose, modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in calculating CDOR or
LIBOR) or any Issuing Bank;
(b) subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes, and
(iii) Connection Income Taxes) with respect to any Loan, Letter of Credit,
Commitment or other obligations, or its deposits, reserves, other liabilities or
capital attributable thereto; or
(c) impose on any Lender, any Issuing Bank or interbank market any other
condition, cost or expense (other than Taxes) affecting any Loan, Letter of
Credit, participation in LC Obligations, Commitment or Loan Document;
and the result thereof shall be to increase the cost to a Lender of making or
maintaining any Loan or Commitment, or converting to or continuing any interest
option for a Loan, or to increase the cost to a Lender or an Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by a Lender or an Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank, the Borrower Group to which such Lender
or Issuing Banks has a Commitment will pay to it such additional amount(s) as
will compensate it for the additional costs incurred or reduction suffered.
3.7.2 Capital Requirements.  If a Lender or an Issuing Bank determines that a
Change in Law affecting such Lender or Issuing Bank or its holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender's, Issuing Bank's or holding
company's capital as a consequence of this Agreement, or such Lender's or
Issuing Bank's Commitments, Loans, Letters of Credit or participations in LC
Obligations or Loans, to a level below that which such Lender, Issuing Bank or
holding company could have achieved but for such Change in Law (taking into
consideration its policies with respect to capital adequacy and liquidity), then
from time to time the Borrower Group to which such Lender or Issuing Bank has a
Commitment will pay to such Lender or Issuing Bank, as the case may be, such
additional amounts as will compensate it or its holding company for the
reduction suffered.
3.7.3 LIBOR Loan Reserves.  If any Lender is required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits, Borrowers shall pay additional interest to such Lender on each
LIBOR Loan equal to the costs of such reserves allocated to the Loan by the
Lender (as determined by it in good faith, which determination shall be
conclusive).  The additional interest shall be due and payable on each interest
payment date for the Loan; provided, however,
80

--------------------------------------------------------------------------------



 that if the Lender notifies Borrowers (with a copy to Agent) of the additional
interest less than 10 days prior to the interest payment date, then such
interest shall be payable 10 days after Borrowers' receipt of the notice.
3.7.4 Compensation.  Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of its right to demand such compensation, but Borrowers of a Borrower
Group shall not be required to compensate a Lender to such Borrower Group or  an
Issuing Bank for to such Borrower Group for any increased costs incurred or
reductions suffered more than six months (plus any period of retroactivity of
the Change in Law giving rise to the demand) prior to the date that such Lender
or Issuing Bank notifies Borrower Agent of the applicable Change in Law and of
such Lender's or Issuing Bank's intention to claim compensation therefor.
3.8 Mitigation.  If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay any
Indemnified Taxes or additional amounts with respect to a Lender under
Section 5.9, then at the request of Borrower Agent, such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or reduce amounts payable or to be
withheld in the future, as applicable; and (b) would not subject the Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
it or unlawful.  Borrowers of each affected Borrower Group shall pay all
reasonable and documented costs and expenses incurred by any Lender that has
issued a Commitment to such Borrower Group in connection with any such
designation or assignment.
3.9 Funding Losses.  If for any reason (a) any Borrowing, conversion or
continuation of, an Interest Period Loan does not occur on the date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn), (b) any repayment or conversion of an Interest Period Loan
occurs on a day other than the end of its Interest Period, (c) any Borrower of
either Borrower Group fails to repay an Interest Period Loan when required
hereunder, or (d) a Lender (other than a Defaulting Lender) is required to
assign an Interest Period Loan prior to the end of its Interest Period pursuant
to Section 13.4, then Borrowers of such Borrower Group shall pay to Agent its
customary administrative charge and to each Lender all losses, expenses and fees
arising from redeployment of funds or termination of match funding.  For
purposes of calculating amounts payable under this Section, a Lender shall be
deemed to have funded an Interest Period Loan by a matching deposit or other
borrowing in the London interbank market or Canadian interbank market, as
applicable, for a comparable amount and period, whether or not the Loan was in
fact so funded.
3.10 Maximum Interest.  Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law ("maximum rate").  If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations or, if it exceeds such unpaid
principal, refunded to Borrowers.  In determining whether the interest
contracted for, charged or received by Agent or a Lender exceeds the maximum
rate, such Person may, to the extent permitted by Applicable Law,
(a) characterize any payment that is not principal as an expense, fee or premium
rather than interest; (b) exclude voluntary prepayments and the effects thereof;
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.  Without limiting the generality of the foregoing provisions of this
Section 3.10, if any provision of any of the Loan Documents would obligate any
Canadian Domiciled Obligor to make any payment of interest with respect to the
Canadian Facility Obligations in an amount or calculated at a rate which would
be prohibited by Applicable Law or would
81

--------------------------------------------------------------------------------



 result in the receipt of interest with respect to the Canadian Facility
Obligations at a criminal rate (as such terms are construed under the Criminal
Code (Canada)), then notwithstanding such provision, such amount or rates shall
be deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law or so
result in a receipt by the applicable recipient of interest with respect to the
Canadian Facility Obligations at a criminal rate, such adjustment to be
effected, to the extent necessary, as follows:  (i) first, by reducing the
amount or rates of interest required to be paid by the Canadian Facility
Obligors to the applicable recipient under the Loan Documents; and
(ii) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid by the Canadian Facility Obligors to the applicable
recipient which would constitute interest with respect to the Canadian Facility
Obligations for purposes of Section 347 of the Criminal Code (Canada). 
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if the applicable recipient shall have received an amount
in excess of the maximum permitted by that section of the Criminal Code
(Canada), then Canadian Facility Obligors shall be entitled, by notice in
writing to Agent, to obtain reimbursement from the applicable recipient in an
amount equal to such excess, and pending such reimbursement, such amount shall
be deemed to be an amount payable by the applicable recipient to the applicable
Canadian Facility Obligor.  Any amount or rate of interest with respect to the
Canadian Facility Obligations referred to in this Section 3.10 shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term that any
Canadian Revolver Loans to Canadian Borrowers remains outstanding on the
assumption that any charges, fees or expenses that fall within the meaning of
"interest" (as defined in the Criminal Code (Canada)) shall, if they relate to a
specific period of time, be pro-rated over that period of time and otherwise be
pro-rated over the period from the Closing Date to the date of Full Payment of
the Canadian Facility Obligations, and, in the event of a dispute, a certificate
of a Fellow of the Canadian Institute of Actuaries appointed by Agent shall be
conclusive for the purposes of such determination.
SECTION 4. LOAN ADMINISTRATION
4.1 Manner of Borrowing and Funding Loans.
4.1.1 Notice of Borrowing.
(a) Whenever Borrowers within a Borrower Group desire funding of Loans, Borrower
Agent shall give Agent a Notice of Borrowing.  Such notice must be received by
Agent by 11:00 a.m. (Local Time) (i) on the requested funding date, in the case
of Floating Rate Loans, and (ii) at least three Business Days prior to the
requested funding date, in the case of LIBOR Loans and CDOR Loans.  Notices
received after such time shall be deemed received on the next Business Day. 
Each Notice of Borrowing shall be irrevocable and shall specify (A) the amount
of the Borrowing, (B) the requested funding date (which must be a Business Day),
(C) whether the Borrowing is to be made as a U.S. Base Rate Loan or LIBOR Loan
in the case of a U.S. Borrower, or a Canadian Base Rate Loan, LIBOR Loan,
Canadian Prime Rate Loan or CDOR Loan, in the case of Canadian Borrower, (D) in
the case of a LIBOR Loan, the applicable Interest Period (which shall be deemed
to be one month if not specified), (E) in the case of a CDOR Loan, the
applicable Interest Period (which shall be deemed to be one month if not
specified) and (F) the Borrower Group Commitment under which such Borrowing is
proposed to be made and, if such Borrowing is requested for Canadian Borrower,
whether such Loan is to be denominated in U.S. Dollars or Canadian Dollars.
(b) Unless payment is otherwise made by Borrowers within a Borrower Group, the
becoming due of any Obligation (other than Secured Bank Product Obligations) of
the Obligor Group to which such Borrowers belongs (whether principal, interest,
fees or other charges, including
82

--------------------------------------------------------------------------------



Extraordinary Expenses, Canadian LC Obligations, U.S. LC Obligations and Cash
Collateral) shall be deemed to be a request for a Loan by the related Borrower
Group on the due date in the amount due and shall bear interest at the per annum
rate applicable hereunder to U.S. Base Rate Loans, in the case of such
Obligations owing by any U.S. Domiciled Obligor, or to Canadian Prime Rate Loans
(if denominated in Canadian Dollars) or Canadian Base Rate Loans (if denominated
in U.S. Dollars), in the case of such Obligations owing by a Canadian Domiciled
Obligor.  The proceeds of such Loan shall be disbursed as direct payment of such
related Obligation.  In addition, Agent may, at its option, charge such amount
against any operating, investment or other account of a Borrower within the
applicable Borrower Group maintained with Agent or any of its Affiliates.
(c) If a Borrower within a Borrower Group maintains a disbursement account with
Agent or any of its Affiliates, then presentation for payment in the account of
a Payment Item when there are insufficient funds to cover it shall be deemed to
be a request for a Floating Rate Loan on the presentation date by such Borrower
Group, in the amount of the Payment Item , and shall bear interest at the per
annum rate applicable hereunder to U.S. Base Rate Loans, in the case of
insufficient funds owing by any U.S. Domiciled Obligor, or to Canadian Prime
Rate Loans (if denominated in Canadian Dollars) or to Canadian Base Rate Loans
(if denominated in U.S. Dollars), in the case of insufficient funds owing by a
Canadian Domiciled Obligor.  Proceeds of such Loan may be disbursed directly to
the disbursement account.
4.1.2 Fundings by Lenders.  Except for Borrowings to be made as Swingline Loans,
Agent shall endeavor to notify the Applicable Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 1:00 p.m. (Local Time) on the
proposed funding date for a Floating Rate Loan or by 3:00 p.m. (Local Time) at
least three Business Days before a proposed funding of an Interest Period Loan. 
Each Applicable Lender shall fund its Pro Rata share of a Borrowing in
immediately available funds not later than 3:00 p.m. (Local Time) on the
requested funding date, unless Agent's notice is received after the times
provided above, in which case Applicable Lender shall fund by 11:00 a.m. (Local
Time) on the next Business Day.  Subject to its receipt of such amounts from the
Applicable Lenders, Agent shall disburse the Borrowing proceeds as directed by
Borrower Agent.  Unless Agent shall have received (in sufficient time to act)
written notice from an Applicable Lender that it does not intend to fund its
share of a Borrowing, Agent may assume that such Applicable Lender has deposited
or promptly will deposit its share with Agent, and Agent may disburse a
corresponding amount to Borrowers within such Borrower Group.  If an Applicable
Lender's share of a Borrowing or of a settlement under Section 4.1.3(b) is not
received by Agent, then Borrowers within the Borrower Group agree to repay to
Agent on demand the amount of such share, together with interest thereon from
the date disbursed until repaid, at the rate applicable to the Borrowing. A
Lender or an Issuing Bank may fulfill its obligations under Loan Documents
through one or more Lending Offices, and this shall not affect any obligation of
Obligors under the Loan Documents or with respect to any Obligations.
4.1.3 Swingline Loans; Settlement.
(a) Each Swingline Lender may in its discretion advance Swingline Loans to
Borrowers, up to an aggregate outstanding amount of $20,000,000; provided that
(i) the aggregate outstanding amount of any U.S. Swingline Loans advanced
pursuant to this Section 4.1.3 shall not exceed the U.S. Swingline Sublimit and
(ii) the aggregate outstanding amount of any Canadian Swingline Loans advanced
pursuant to this Section 4.1.3 shall not exceed the Canadian Swingline
Sublimit.  Swingline Loans shall constitute Revolver Loans for all purposes,
except that payments thereon shall be made to the applicable Swingline Lender
for its own account until Applicable Lenders have funded their participations
83

--------------------------------------------------------------------------------



therein as provided below. Swingline Loans shall either (i) be Base Rate Loans
or Canadian Prime Rate Loans (as applicable) or (ii) bear interest at a rate
mutually acceptable to Borrower Agent, Agent and the applicable Swingline
Lender.
(b) Settlement of Loans, including Swingline Loans, among the Applicable Lenders
and Agent shall take place on a date determined from time to time by Agent in
its discretion (but at least weekly, unless the settlement amount is de
minimis), on a Pro Rata basis in accordance with the Settlement Report delivered
by Agent to the Applicable Lenders.  Between settlement dates, Agent may in its
discretion apply payments on Revolver Loans to Swingline Loans, regardless of
any designation by Borrowers or any provision herein to the contrary.  Each
Applicable Lender hereby purchases, without recourse or warranty, an undivided
Pro Rata participation in all U.S. Swingline Loans or Canadian Swingline Loans,
as applicable, outstanding from time to time until settled.  If a Swingline Loan
cannot be settled among Applicable Lenders, whether due to an Obligor's
Insolvency Proceeding or for any other reason, each Applicable Lender shall pay
the amount of its participation in the U.S. Swingline Loan or Canadian Swingline
Loan, as applicable, to Agent, in immediately available funds, within one
Business Day after Agent's request therefor.  Lenders' obligations to make
settlements and to fund participations are absolute, irrevocable and
unconditional, without offset, counterclaim or other defense, and whether or not
the Commitments have terminated, an Overadvance exists or the conditions in
Section 6 are satisfied.
4.1.4 Notices.  Borrowers may request, convert or continue Loans, select
interest rates and transfer funds based on telephonic or e-mailed instructions
to Agent.  Borrowers shall confirm each such request by prompt delivery to Agent
of a Notice of Borrowing or Notice of Conversion/Continuation, if applicable,
but if it differs materially from the action taken by Agent or Lenders, the
records of Agent and Lenders shall govern.  Neither Agent nor any Lender shall
have any liability for any loss suffered by a Borrower as a result of Agent or
any Lender acting upon its understanding of telephonic or e-mailed instructions
from a person believed in good faith by Agent or any Lender to be a person
authorized to give such instructions on a Borrower's behalf.
4.2 Defaulting Lender.  Notwithstanding anything herein to the contrary:
4.2.1 Reallocation of Pro Rata Share; Amendments.  For purposes of determining
Lenders' obligations or rights to fund, participate in or receive collections
with respect to Loans and Letters of Credit (including existing Swingline Loans,
Protective Advances and LC Obligations), Agent may in its discretion reallocate
Pro Rata shares by excluding a Defaulting Lender's Commitments and Loans from
the calculation of shares.  A Defaulting Lender shall have no right to vote on
any amendment, waiver or other modification of a Loan Document, except as
provided in Section 14.1.1(c).
4.2.2 Payments; Fees.  To the extent the Borrowers are required to pay any
amounts to a Defaulting Lender hereunder, Agent may, in its discretion, receive
and retain any amounts payable to a Defaulting Lender under the Loan Documents,
and a Defaulting Lender shall be deemed to have assigned to Agent such amounts
until all Obligations owing to Agent, non-Defaulting Lenders and other Secured
Parties have been paid in full.  Agent may use such amounts to cover the
Defaulting Lender's defaulted obligations, to Cash Collateralize such Lender's
Fronting Exposure, to readvance the amounts to Borrowers or to repay
Obligations.  A Lender shall not be entitled to receive any fees accruing
hereunder while it is a Defaulting Lender and its unfunded Commitment shall be
disregarded for purposes of calculating the unused line fee under Section 3.2.1,
and the Borrowers shall not be required to pay such unused line fee to such
Defaulting Lender (or Agent for the benefit of such Defaulting Lender).  If any
LC Obligations owing
84

--------------------------------------------------------------------------------



to a Defaulting Lender are reallocated to other Lenders, fees attributable to
such LC Obligations under Section 3.2.2 shall be paid to such Lenders.  Agent
shall be paid all fees attributable to LC Obligations that are not reallocated.
4.2.3 Status; Cure.  Agent may determine in its discretion that a Lender
constitutes a Defaulting Lender and the effective date of such status shall be
conclusive and binding on all parties, absent manifest error.  Borrowers, Agent
and Issuing Bank may agree in writing that a Lender has ceased to be a
Defaulting Lender, whereupon Pro Rata shares shall be reallocated without
exclusion of the reinstated Lender's Commitments and Loans, and the Revolver
Usage and other exposures under the Commitments shall be reallocated among
Lenders and settled by Agent (with appropriate payments by the reinstated
Lender, including payment of any breakage costs for reallocated LIBOR Loans) in
accordance with the readjusted Pro Rata shares.  Unless expressly agreed by
Borrowers, Agent and Issuing Bank, no reinstatement of a Defaulting Lender shall
constitute a waiver or release of claims against such Lender.  The failure of
any Lender to fund a Loan, to make a payment in respect of LC Obligations or
otherwise to perform obligations hereunder shall not relieve any other Lender of
its obligations under any Loan Document.  No Lender shall be responsible for
default by another Lender.
4.3 Number and Amount of Interest Period Loans; Determination of Rate.  Each
Borrowing of Interest Period Loans when made shall be in a minimum amount of
$1,000,000 (or Cdn$1,000,000 if denominated in Canadian Dollars), plus an
increment of $100,000 (or Cdn$100,000 if denominated in Canadian Dollars), in
excess thereof.  No more than eight (8) Borrowings of Interest Period Loans may
be outstanding at any time, and all Interest Period Loans of the same Type to a
Borrower Group having the same length and beginning date of their Interest
Periods and the same currency shall be aggregated together and considered one
Borrowing for this purpose.  Upon determining LIBOR or CDOR for any Interest
Period requested by Borrowers within a Borrower Group, Agent shall promptly
notify Borrower Agent thereof by telephone or electronically and, if requested
by Borrower Agent, shall confirm any telephonic notice in writing.
4.4 Borrower Agent.  Each Borrower hereby designates the Company ("Borrower
Agent") as its representative and agent for all purposes under the Loan
Documents, including requests for and receipt of Loans and Letters of Credit,
designation of interest rates, delivery or receipt of communications,
preparation and delivery of Borrower Materials, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with Agent, any Canadian Issuing Bank, any U.S. Issuing
Bank or any Lender.  Borrower Agent hereby accepts such appointment.  Agent and
Lenders shall be entitled to rely upon, and shall be fully protected in relying
upon, any notice or communication (including any notice of borrowing) delivered
by Borrower Agent on behalf of any Borrower.  Agent and Lenders may give any
notice or communication with a Borrower hereunder to Borrower Agent on behalf of
such Borrower.  Each of Agent, each Canadian Issuing Bank, each U.S. Issuing
Bank and each Lender shall have the right, in its discretion, to deal
exclusively with Borrower Agent for all purposes under the Loan Documents.  Each
Borrower agrees that any notice, election, communication, delivery,
representation, agreement, action, omission or undertaking on its behalf by
Borrower Agent shall be binding upon and enforceable against it.
4.5 One Obligation.  Without in any way limiting any Guaranty of the
Obligations, (i) the U.S. Facility Obligations owing by each U.S. Facility
Obligor constitute one general obligation of the U.S. Facility Obligors (unless
otherwise expressly provided in any Loan Document) and are secured by Agent's
Lien on all Collateral of each U.S. Facility Obligor; provided, that Agent, each
U.S. Lender and each U.S. Issuing Bank shall be deemed to be a creditor of, and
the holder of a separate claim against, each U.S.
85

--------------------------------------------------------------------------------



Facility Obligor to the extent of any U.S. Facility Obligations jointly or
severally owed by such U.S. Facility Obligor to such Person, and (ii) the
Canadian Facility Obligations owing by each Canadian Facility Obligor constitute
one general obligation of the Canadian Facility Obligors and (unless otherwise
expressly provided in any Loan Document) are secured by Agent's Lien on all
Collateral of each Canadian Facility Obligor, provided that Agent, each Canadian
Lender and Canadian Issuing Bank shall be deemed to be a creditor of, and the
holder of a separate claim against, each Canadian Facility Obligor to the extent
of any Canadian Facility Obligations owed by such Canadian Facility Obligor
jointly or severally owed to such Person.
4.6 Effect of Termination.  On the effective date of the termination of all
Commitments, the Obligations shall be immediately due and payable, and each
Secured Bank Product Provider may terminate its Bank Products to the extent
permitted by the agreements covering such Bank Products.  Until Full Payment of
the Obligations, all undertakings of Obligors contained in the Loan Documents
shall continue, and Agent shall retain its Liens in the Collateral and all of
its rights and remedies under the Loan Documents.  Agent shall not be required
to terminate its Liens unless it receives Cash Collateral or a written
agreement, in each case reasonably satisfactory to it, protecting Agent and
Lenders from dishonor or return of any Payment Item previously applied to the
Obligations.  Sections 2.2.5, 2.3.5, 3.4, 3.7, 3.9, 5.5, 5.9, 5.10, 12, 14.2,
this Section, and each indemnity or waiver given by an Obligor or Lender in any
Loan Document, shall survive Full Payment of the Obligations.
SECTION 5. PAYMENTS
5.1 General Payment Provisions.  All payments of Obligations shall be made
without offset, counterclaim or defense of any kind, free and clear of (and, as
provided in Section 5.9, without deduction for) any Taxes, and in immediately
available funds, not later than 12:00 noon (Local Time) on the due date.  Any
payment after such time shall be deemed made on the next Business Day.  Any
payment of a LIBOR Loan or CDOR Loan prior to the end of its Interest Period
shall be accompanied by all amounts due under Section 3.9.  Borrowers agree that
so long as an Event of Default has occurred and is continuing, Agent shall have
the continuing, exclusive right to apply and reapply payments and proceeds of
Collateral against the Obligations, in such manner as Agent deems advisable, but
whenever possible, any prepayment of Loans to a Borrower Group shall be applied
first to Floating Rate Loans of such Borrower Group and then to Interest Period
Loans of such Borrower Group.  All payments with respect to any U.S. Facility
Obligations shall be made in U.S. Dollars and all payments with respect to any
Canadian Facility Obligations shall be made in Canadian Dollars or, if any
portion of such Canadian Facility Obligations is denominated in U.S. Dollars,
then in U.S. Dollars; provided that the payment currency for each payment of
fees by a Canadian Borrower pursuant to Section 3.2.1(b) shall be in U.S.
Dollars or Canadian Dollars, at the option of Canadian Borrowers, and the amount
of any such payment made in Canadian Dollars shall be determined by Agent based
on the Spot Rate.
5.2 Repayment of Loans.  All Canadian Facility Obligations shall be due and
payable in full on the Canadian Revolver Commitment Termination Date and all
U.S. Facility Obligations shall be immediately due and payable in full on the
U.S. Revolver Commitment Termination Date, unless, in each case, payment of such
Obligations is sooner required hereunder.  Loans may be prepaid from time to
time, without penalty or premium, subject to, in the case of Interest Period
Loans, the payment of costs set forth in Section 3.9.  Subject to Section 2.1.5,
if an Overadvance (whether as a result of exchange rate fluctuations or
otherwise) exists at any time, Borrowers of the Borrower Group owing such
Overadvance shall, on the sooner of Agent's demand or the first Business Day
after any Borrower of such Borrower Group has knowledge thereof, repay Loans or
Cash Collateralize Letters of Credit in an amount sufficient to reduce Revolver
Usage to the Borrowing Base.
86

--------------------------------------------------------------------------------



5.3 [Reserved].
5.4 Payment of Other Obligations.  Obligations under the Loan Documents other
than Loans, including LC Obligations and Extraordinary Expenses, shall be paid
by Borrowers as provided in the Loan Documents or, if no payment date is
specified, on demand.
5.5 Marshaling; Payments Set Aside.  None of Agent or Lenders shall be under any
obligation to marshal any assets in favor of any Obligor or against any
Obligations.  If any payment by or on behalf of Borrowers is made to Agent, any
Canadian Issuing Bank, any U.S. Issuing Bank or any Lender, or if Agent, any
Canadian Issuing Bank, any U.S. Issuing Bank or any Lender exercises a right of
setoff, and any of such payment or setoff is subsequently invalidated, declared
to be fraudulent or preferential, set aside or required (including pursuant to
any settlement entered into by Agent, a Canadian Issuing Bank, a U.S. Issuing
Bank or a Lender in its discretion) to be repaid to a trustee, receiver or any
other Person, then the Obligation originally intended to be satisfied, and all
Liens, rights and remedies relating thereto, shall be revived and continued in
full force and effect as if such payment or setoff had not occurred.
5.6 Application and Allocation of Payments.
5.6.1 Application.  Payments made by Borrowers hereunder shall be applied
(a) first, as specifically required hereby; (b) second, to Obligations then due
and owing; (c) third, to other Obligations specified by Borrowers; and
(d) fourth, as determined by Agent in its discretion.
5.6.2 Post-Default Allocation.  Notwithstanding anything in any Loan Document to
the contrary, while an Event of Default is continuing, monies to be applied to
the Obligations, whether arising from payments by Obligors, realization on
Collateral, setoff or otherwise, shall be allocated as follows (subject to the
terms of the Intercreditor Agreement):
(a) with respect to monies, payments, Property or Collateral of or from any U.S.
Domiciled Obligors:
(i)
first, to all fees, indemnification, costs and expenses, including Extraordinary
Expenses, owing to Agent, to the extent owing by any U.S. Domiciled Obligor;

(ii)
second, to all amounts owing to Agent and U.S. Swingline Lender on U.S.
Swingline Loans, U.S. Protective Advances, and U.S. Revolver Loans and
participations that a Defaulting Lender has failed to settle or fund;

(iii)
third, to all amounts owing to each U.S. Issuing Bank on U.S. LC Obligations,
ratably among each U.S. Issuing Bank in proportion to the respective amounts
described in this clause payable to it;

(iv)
fourth, to all U.S. Facility Obligations (other than Secured Bank Product
Obligations) constituting fees, indemnification, costs or expenses owing to U.S.
Lenders (exclusive of any Canadian Facility Obligations which are guaranteed by
the U.S. Domiciled Obligors);

87

--------------------------------------------------------------------------------



(v)
fifth, to all U.S. Facility Obligations (other than Secured Bank Product
Obligations) constituting interest (exclusive of any Canadian Facility
Obligations which are guaranteed by the U.S. Domiciled Obligors);

(vi)
sixth, to Cash Collateralize all U.S. LC Obligations;

(vii)
seventh, to all U.S. Revolver Loans, and to Secured Bank Product Obligations
arising under Hedging Agreements (including Cash Collateralization thereof)
owing by the U.S. Domiciled Obligors (exclusive of any Canadian Facility
Obligations which are guaranteed by the U.S. Domiciled Obligors) up to the
amount of the U.S. Availability Reserves existing therefor;

(viii)
eighth, to all other Secured Bank Product Obligations owing by the U.S.
Domiciled Obligors (exclusive of any Canadian Facility Obligations which are
guaranteed by the U.S. Domiciled Obligors);

(ix)
ninth, to all remaining U.S. Facility Obligations (exclusive of any Canadian
Facility Obligations which are guaranteed by the U.S. Domiciled Obligors); and

(x)
tenth, to be applied in accordance with clause (b) below, to the extent there
are insufficient funds for the Full Payment of all Obligations owing by the
Canadian Domiciled Obligors;

(b) with respect to monies, payments, Property or Collateral of or from any
Canadian Domiciled Obligors:
(i)
first, to all fees, indemnification, costs and expenses, including Extraordinary
Expenses, owing to Agent, to the extent owing by any Canadian Domiciled Obligor;

(ii)
second, to all amounts owing to Agent and Canadian Swingline Lender on Canadian
Swingline Loans, Canadian Protective Advances, and Canadian Revolver Loans and
participations that a Defaulting Lender has failed to settle or fund;

(iii)
third, to all amounts owing to each Canadian Issuing Bank on Canadian LC
Obligations, ratably among each Canadian Issuing Bank in proportion to the
respective amounts described in this clause payable to it;

(iv)
fourth, to all Canadian Facility Obligations (other than Secured Bank Product
Obligations) constituting fees, indemnification, costs or expenses owing to
Canadian Lenders;

(v)
fifth, to all Canadian Facility Obligations (other than Secured Bank Product
Obligations) constituting interest;

(vi)
sixth, to Cash Collateralize all Canadian LC Obligations;

88

--------------------------------------------------------------------------------



(vii)
seventh, to all Canadian Revolver Loans, and to Secured Bank Product Obligations
arising under Hedging Agreements (including Cash Collateralization thereof)
owing by the Canadian Domiciled Obligors up to the amount of the Canadian
Availability Reserves existing therefor;

(viii)
eighth, to all other Secured Bank Product Obligations owing by the Canadian
Domiciled Obligors; and

(ix)
ninth, to all remaining Canadian Facility Obligations;

Amounts shall be applied to payment of each category of Obligations set forth
within clauses (a) and (b) above only after Full Payment of amounts payable from
time to time under all preceding categories.  If amounts are insufficient to
satisfy a category, they shall be paid ratably among outstanding Obligations in
the category.  Monies and proceeds obtained from an Obligor shall not be applied
to its Excluded Swap Obligations, but appropriate adjustments shall be made with
respect to amounts obtained from other Obligors to preserve the allocations in
any applicable category.  Agent shall have no obligation to calculate the amount
of any Secured Bank Product Obligation and may request a reasonably detailed
calculation thereof from a Secured Bank Product Provider.  If the Secured Bank
Product Provider fails to deliver the calculation within five days following
request, Agent may assume the amount is zero.  The allocations set forth in this
Section are solely to determine the rights and priorities among Secured Parties,
and may be changed by agreement of the affected Secured Parties as among
themselves, and any allocation within clauses (a) and (b) above, without the
consent of any Obligor.  This Section is not for the benefit of or enforceable
by any Obligor, and each Obligor  irrevocably waives the right to direct the
application of any payments or Collateral proceeds subject to this Section.
5.6.3 Erroneous Application.  Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by a
Secured Party, the Secured Party agrees to return it).
5.7 Dominion Account.  The ledger balance in the Dominion Accounts of each
Borrower Group as of the end of a Business Day shall be applied to the
Obligations at the beginning of the next Business Day, during any Sweep Trigger
Period.  If a credit balance results from such application, it shall not accrue
interest in favor of Borrowers and shall be made available to Borrowers of the
applicable Obligor Group as long as no Event of Default exists.
5.8 Account Stated.  Agent shall maintain, in accordance with its customary
practices, loan account(s) evidencing the Debt of Borrowers within each Borrower
Group hereunder.  Any failure of Agent to record anything in a loan account, or
any error in doing so, shall not limit or otherwise affect the obligation of
Borrowers to pay any amount owing hereunder.  Entries made in a loan account
shall constitute presumptive evidence of the information contained therein.  If
any information contained in a loan account is provided to or inspected by any
Person, the information shall be conclusive and binding on such Person for all
purposes absent manifest error, except to the extent such Person notifies Agent
in writing within 30 days after receipt or inspection that specific information
is subject to dispute.
5.9 Taxes.
89

--------------------------------------------------------------------------------



5.9.1 Payments Free of Taxes; Obligation to Withhold; Tax Payment.  All payments
of Obligations by Obligors shall be made without deduction or withholding for
any Taxes, except as required by Applicable Law.  If Applicable Law (as
determined by Agent in its discretion) requires the deduction or withholding of
any Tax from any such payment by Agent or an Obligor, then (i) Agent or such
Obligor shall be entitled to make such deduction or withholding, (ii) Agent or
such Obligor shall pay the full amount that it determines is to be withheld or
deducted to the relevant Governmental Authority in accordance with Applicable
Law and (iii) to the extent the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.
5.9.2 Payment of Other Taxes.  Without limiting the foregoing, Obligors shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at Agent's option, timely reimburse Agent for payment of, any Other
Taxes.
5.9.3 Tax Indemnification.
(a) Each Obligor shall indemnify and hold harmless, on a joint and several
basis, each Recipient against any Indemnified Taxes (including those Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by a Recipient or required to be withheld or deducted
from a payment to a Recipient, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  Each Obligor shall make payment within 10 days after
written demand for any amount or liability payable under this Section.  A
certificate as to the amount of such payment or liability delivered to Obligors
by an Applicable Lender or an applicable Issuing Bank (with a copy to Agent), or
by Agent on its own behalf or on behalf of any Recipient, shall be conclusive
absent manifest error.  Notwithstanding anything to the contrary, nothing in
this Section 5.9.3(a) shall require an Obligor that is not a U.S. Facility
Obligor to indemnify any Recipient with respect to any Indemnified Taxes arising
from any obligations which are U.S. Facility Obligations.
(b) To the extent required by any Applicable Law, Agent may withhold from any
payment to any Lender or Issuing Bank an amount equivalent to any applicable
withholding Tax.  Each Lender and Issuing Bank shall indemnify and hold harmless
Agent, on a several basis, against (i) any Indemnified Taxes attributable to
such Lender or Issuing Bank (but only to the extent Obligors have not already
paid or reimbursed Agent therefor and without limiting Obligors' obligation to
do so), (ii) any Taxes attributable to such Lender's failure to maintain a
Participant register as required hereunder, and (iii) any Excluded Taxes
attributable to such Lender or Issuing Bank, in each case, that are payable or
paid by Agent in connection with any Obligations, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  Each Lender and Issuing Bank shall make payment within 10 days after
written demand for any amount or liability payable under this Section.  A
certificate as to the amount of such payment or liability delivered to any
Lender or any Issuing Bank by Agent shall be conclusive absent manifest error.
5.9.4 Evidence of Payments.  If Agent or an Obligor pays any Taxes pursuant to
this Section, then upon request, Agent shall deliver to Borrower Agent or
Borrower Agent shall deliver to Agent, respectively, a copy of a receipt issued
by the appropriate Governmental Authority evidencing the payment,
90

--------------------------------------------------------------------------------



 a copy of any return required by Applicable Law to report the payment, or other
evidence of payment reasonably satisfactory to Agent or Borrower Agent, as
applicable.
5.9.5 Treatment of Certain Refunds.  Unless required by Applicable Law, at no
time shall Agent have any obligation to file for or otherwise pursue on behalf
of a Lender or an Issuing Bank, nor have any obligation to pay to any Lender or
any Issuing Bank, any refund of Taxes withheld or deducted from funds paid for
the account of a Lender or an Issuing Bank.  If a Recipient determines in its
discretion, exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by Obligors or with respect to which an
Obligor has paid additional amounts pursuant to this Section, it shall pay
Obligors an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid pursuant to this Section 5.9.5, by
Obligors with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that Obligors agree, upon request by the
Recipient, to repay the amount paid over to Obligors (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient if the Recipient is required to repay such refund to the Governmental
Authority.  Notwithstanding anything herein to the contrary, no Recipient shall
be required to pay any amount to Borrowers pursuant to this Section 5.9.5 if
such payment would place the Recipient in a less favorable net after-Tax
position than it would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  In no event shall Agent or any Recipient be required to
make its tax returns (or any other information relating to its Taxes that it
deems confidential) available to any Obligor or other Person.
5.9.6 Survival.  Each party's obligations under Sections 5.9 and 5.10 shall
survive the resignation or replacement of Agent or any assignment of rights by
or replacement of a Lender or an Issuing Bank, the termination of the
Commitments, and the repayment, satisfaction, discharge or Full Payment of any
Obligations.
5.10 Lender Tax Information.
5.10.1 Status of Lenders.  Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrowers and Agent properly completed and executed documentation
reasonably requested by Borrowers or Agent as will permit such payments to be
made without or at a reduced rate of withholding Tax.  In addition, any Lender,
if reasonably requested by Borrowers or Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by Borrowers
or Agent to enable them to determine whether such Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding the
foregoing, such documentation (other than documentation described in
Sections 5.10.2(a), (b) and (d)) shall not be required if a Lender reasonably
believes delivery of the documentation would subject it to any material
unreimbursed cost or expense or would materially prejudice its legal or
commercial position.
5.10.2 Documentation.  Without limiting the foregoing, if any Borrower is a U.S.
Person,
(a) Any Lender that is a U.S. Person shall deliver to Borrower Agent on or prior
to the date on which such Lender becomes a Lender hereunder (and from time to
time thereafter upon reasonable request of Borrower Agent or Agent), executed
copies of IRS Form W-9, certifying that such Lender is exempt from U.S. federal
backup withholding Tax;
91

--------------------------------------------------------------------------------



(b) Any Foreign Lender with respect to the U.S. Borrowers shall, to the extent
it is legally entitled to do so, deliver to Borrower Agent and Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender hereunder (and from time to time
thereafter upon reasonable request of Borrower Agent or Agent), whichever of the
following is applicable:
(i)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party, (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from or reduction of U.S. federal
withholding Tax pursuant to the "interest" article of such tax treaty, and
(y) with respect to other payments under the Loan Documents, IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from or reduction of U.S.
federal withholding Tax pursuant to the "business profits" or "other income"
article of such tax treaty;

(ii)
executed copies of IRS Form W-8ECI or IRS Form W-8EXP;

(iii)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially  in the form of Exhibit B-1 and satisfactory to Agent to the
effect that such Foreign Lender is not a "bank" within the meaning of
Section 881(c)(3)(A) of the Code, a "10 percent shareholder" of a Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a "controlled foreign
corporation" described in Section 881(c)(3)(C) of the Code ("U.S. Tax Compliance
Certificate"), and (y) executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(iv)
to the extent a Foreign Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8EXP, IRS Form
W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit B-2 or Exhibit B-3 and satisfactory to
Agent, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit B-4 and satisfactory
to Agent on behalf of each such direct and indirect partner;

(c) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower Agent and Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender hereunder (and from time to time thereafter upon the reasonable
request of Borrower Agent or Agent), executed originals of any other form
prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in Canadian or U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by Applicable Law to
permit Borrower Agent or Agent to determine the withholding or deduction
required to be made; and
(d) if payment of an Obligation to a Recipient would be subject to U.S. federal
withholding Tax imposed by FATCA if such Recipient were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code), such
92

--------------------------------------------------------------------------------



Recipient shall deliver to Borrower Agent and Agent at the time(s) prescribed by
law and otherwise as reasonably requested by Borrower Agent or Agent such
documentation prescribed by Applicable Law (including
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower Agent or Agent as may be necessary for them to
comply with their obligations under FATCA and to determine that such Recipient
has complied with its obligations under FATCA or to determine the amount to
deduct and withhold from such payment.  Solely for purposes of this clause (d),
"FATCA" shall include any amendments made to FATCA after the date hereof.
5.10.3 [Reserved.]
5.10.4 Redelivery of Documentation.  If any form or certification previously
delivered by a Lender or Agent pursuant to this Section expires or becomes
obsolete or inaccurate in any respect, such Lender or Agent, as applicable shall
promptly update the form or certification or notify Borrowers and Agent in
writing of its inability to do so.
5.10.5 Defined Terms.  For purposes of this Section 5.10, the term "Lender"
includes any Issuing Bank.
5.11 U.S. Guaranty.
5.11.1 Joint and Several Liability and Guaranty of U.S. Domiciled Obligors. 
Each of U.S. Domiciled Obligors agrees that it is jointly and severally liable
for, and absolutely and unconditionally guarantees to Agent and Lenders the
prompt payment and performance of, all Obligations, except its Excluded Swap
Obligations.  Each of U.S. Domiciled Obligors agrees that its guaranty
obligations hereunder as a U.S. Facility Guarantor and as a Canadian Facility
Guarantor constitute a continuing guaranty of payment and not of collection,
that such obligations shall not be discharged until Full Payment of the
Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by Agent or any Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guaranty for any
Obligations or any action, or the absence of any action, by Agent or any Lender
in respect thereof (including the release of any security or guaranty); (d) the
insolvency of any Obligor; (e) any election by Agent or any Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code or otherwise; (f) any borrowing or grant of a Lien by any other
Obligor, as debtor-in-possession under Section 364 of the Bankruptcy Code or
otherwise; (g) the disallowance of any claims of Agent or any Lender against any
Obligor for the repayment of any Obligations under Section 502 of the Bankruptcy
Code or otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of all Obligations.
5.11.2 Waivers by U.S. Domiciled Obligors.
(a) Each U.S. Domiciled Obligor hereby expressly waives all rights that it may
have now or in the future under any statute, at common law, in equity or
otherwise, to compel Agent or Lenders to marshal assets or to proceed against
any Obligor, other Person or security for the payment or performance of any
Obligations before, or as a condition to, proceeding against such Obligor.  Each
U.S. Domiciled Obligor waives all defenses available to a surety, guarantor or
accommodation co-obligor other
93

--------------------------------------------------------------------------------



 than Full Payment of Obligations and waives, to the maximum extent permitted by
law, any right to revoke any guaranty of Obligations as long as it is an
Obligor.  It is agreed among each U.S. Domiciled Obligor, Agent and Lenders that
the provisions of this Section 5.11 are of the essence of the transaction
contemplated by the Loan Documents and that, but for such provisions, Agent and
Lenders would decline to make Loans and issue Letters of Credit.  Each U.S.
Domiciled Obligor acknowledges that its guaranty pursuant to this Section is
necessary to the conduct and promotion of its business, and can be expected to
benefit such business.
(b) Agent and Lenders may, in their discretion, pursue such rights and remedies
as they deem appropriate, including realization upon Collateral by judicial
foreclosure or non-judicial sale or enforcement, without affecting any rights
and remedies under this Section 5.11.  If, in taking any action in connection
with the exercise of any rights or remedies, Agent or any Lender shall forfeit
any other rights or remedies, including the right to enter a deficiency judgment
against any U.S. Domiciled Obligor or other Person, whether because of any
Applicable Laws pertaining to "election of remedies" or otherwise, each U.S.
Domiciled Obligor consents to such action and waives any claim based upon it,
even if the action may result in loss of any rights of subrogation that any U.S.
Domiciled Obligor might otherwise have had.  Any election of remedies that
results in denial or impairment of the right of Agent or any Lender to seek a
deficiency judgment against any U.S. Domiciled Obligor shall not impair any
other U.S. Domiciled Obligor's obligation to pay the full amount of the
Obligations.  Each U.S. Domiciled Obligor waives all rights and defenses arising
out of an election of remedies, such as non-judicial foreclosure with respect to
any security for Obligations, even though that election of remedies destroys
such U.S. Domiciled Obligor's rights of subrogation against any other Person. 
Agent may bid Obligations, in whole or part, at any foreclosure, trustee or
other sale, including any private sale, and the amount of such bid need not be
paid by Agent but shall be credited against the Obligations.  The amount of the
successful bid at any such sale, whether Agent or any other Person is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral, and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 5.11, notwithstanding that any present
or future law or court decision may have the effect of reducing the amount of
any deficiency claim to which Agent or any Lender might otherwise be entitled
but for such bidding at any such sale.
5.11.3 Extent of Liability; Contribution of U.S. Domiciled Obligors.
(a) Notwithstanding anything herein to the contrary, each of U.S. Domiciled
Obligors' liability under this Section 5.11 shall not exceed the greater of
(i) all amounts for which such U.S. Domiciled Obligor  is primarily liable, as
described in clause (c) below, and (ii) such U.S. Domiciled Obligor's Allocable
Amount.
(b) If any of U.S. Domiciled Obligors makes a payment under this Section 5.11 of
any Obligations (other than amounts for which such of U.S. Domiciled Obligors is
primarily liable) (a "Guarantor Payment") that, taking into account all other
Guarantor Payments previously or concurrently made by any other of U.S.
Domiciled Obligors, exceeds the amount that such of U.S. Domiciled Obligors
would otherwise have paid if each of U.S. Domiciled Obligors had paid the
aggregate Obligations satisfied by such Guarantor Payments in the same
proportion that such of U.S. Domiciled Obligor's Allocable Amount bore to the
total Allocable Amounts of all of U.S. Domiciled Obligors, then such of U.S.
Domiciled Obligors shall be entitled to receive contribution and indemnification
payments from, and to be reimbursed by, each other of U.S. Domiciled Obligors
for the amount of such excess, ratably based on their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.  The
94

--------------------------------------------------------------------------------



"Allocable Amount" for any of U.S. Domiciled Obligors shall be the maximum
amount that could then be recovered from such Borrower under this Section 5.11
without rendering such payment voidable under Section 548 of the Bankruptcy Code
or under any applicable state fraudulent transfer or conveyance act, or similar
statute or common law.
(c) Section 5.11.3(a) shall not limit the liability of any of U.S. Domiciled
Obligors to pay or guarantee Loans made directly or indirectly to it (including
Loans advanced hereunder to any other Person and then re-loaned or otherwise
transferred to, or for the benefit of, such Obligor), U.S. LC Obligations
relating to U.S. Letters of Credit issued to support its business, Secured Bank
Product Obligations incurred to support its business, and all accrued interest,
fees, expenses and other related Obligations with respect thereto, for which
such Obligor shall be primarily liable for all purposes hereunder.  During the
continuance of an Event of Default, Agent and Lenders shall have the right, at
any time in their discretion, to condition Loans and Letters of Credit upon a
separate calculation of borrowing availability for each U.S. Borrower and to
restrict the disbursement and use of Loans and Letters of Credit to a U.S.
Borrower based on that calculation.
(d) Each Obligor that is a Qualified ECP when its guaranty of or grant of Lien
as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP's obligations
and undertakings under this Section 5.11 voidable under any applicable
fraudulent transfer or conveyance act).  The obligations and undertakings of
each Qualified ECP under this Section shall remain in full force and effect
until Full Payment of all Obligations.  Each Obligor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a "keepwell, support or other agreement" for the benefit of,
each Obligor for all purposes of the Commodity Exchange Act.
5.12 Canadian Guaranty.
5.12.1 Joint and Several Liability and Guaranty of Canadian Domiciled Obligors. 
Each of Canadian Domiciled Obligors agrees that it is jointly and severally
liable for, and absolutely and unconditionally guarantees to Agent and Canadian
Lenders the prompt payment and performance of, all Canadian Facility
Obligations.  Each of Canadian Domiciled Obligors agrees that its guaranty
obligations as a Canadian Facility Guarantor hereunder constitute a continuing
guaranty of payment and not of collection, that such obligations shall not be
discharged until Full Payment of the Canadian Facility Obligations, and that
such obligations are absolute and unconditional, irrespective of (a) the
genuineness, validity, regularity, enforceability, subordination or any future
modification of, or change in, any Canadian Facility Obligations or Loan
Document, or any other document, instrument or agreement to which any Obligor is
or may become a party or be bound; (b) the absence of any action to enforce this
Agreement (including this Section) or any other Loan Document, or any waiver,
consent or indulgence of any kind by Agent or any Canadian Lender with respect
thereto; (c) the existence, value or condition of, or failure to perfect,
register, stamp or terminate a Lien or to preserve rights against, any security
or guaranty for any Canadian Facility Obligations or any action, or the absence
of any action, by Agent or any Canadian Lender in respect thereof (including the
release of any security or guaranty); (d) the insolvency of any Canadian
Facility Obligor; (e) any election by Agent or any Canadian Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code (or the equivalent under any other Debtor Relief Law) or
otherwise; (f) any borrowing or grant of a Lien by any other Obligor, as
debtor-in-possession under
95

--------------------------------------------------------------------------------



Section 364 of the Bankruptcy Code (or the equivalent under any other Debtor
Relief Law) or otherwise; (g) the disallowance of any claims of Agent or any
Lender against any Obligor for the repayment of any Obligations under
Section 502 of the Bankruptcy Code (or the equivalent under any other Debtor
Relief Law) or otherwise; or (h) any other action or circumstances that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, except Full Payment of all Canadian Facility Obligations.
5.12.2 Waivers by Canadian Domiciled Obligors.
(a) Each Canadian Domiciled Obligor hereby expressly waives all rights that it
may have now or in the future under any statute, at common law, in equity or
otherwise, to compel Agent or Lenders to marshal assets or to proceed against
any Obligor, other Person or security for the payment or performance of any
Canadian Facility Obligations before, or as a condition to, proceeding against
such Obligor.  Each Canadian Domiciled Obligor waives all defenses available to
a surety, guarantor or accommodation co-obligor other than Full Payment of
Canadian Facility Obligations and waives, to the maximum extent permitted by
law, any right to revoke any guaranty of Canadian Facility Obligations as long
as it is an Obligor.  It is agreed among each Canadian Domiciled Obligor, Agent
and Lenders that the provisions of this Section 5.12 are of the essence of the
transaction contemplated by the Loan Documents and that, but for such
provisions, Agent and Lenders would decline to make Loans and issue Letters of
Credit.  Each Canadian Domiciled Obligor acknowledges that its guaranty pursuant
to this Section is necessary to the conduct and promotion of its business, and
can be expected to benefit such business.
(b) Agent and Canadian Lenders may, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon Collateral by
judicial foreclosure or non-judicial sale or enforcement, without affecting any
rights and remedies under this Section 5.12.  If, in taking any action in
connection with the exercise of any rights or remedies, Agent or any Canadian
Lender shall forfeit any other rights or remedies, including the right to enter
a deficiency judgment against any Canadian Domiciled Obligor or other Person,
whether because of any Applicable Laws pertaining to "election of remedies" or
otherwise, each Canadian Domiciled Obligor consents to such action and waives
any claim based upon it, even if the action may result in loss of any rights of
subrogation that any Canadian Domiciled Obligor might otherwise have had.  Any
election of remedies that results in denial or impairment of the right of Agent
or any Canadian Lender to seek a deficiency judgment against any Canadian
Domiciled Obligor shall not impair any other Canadian Domiciled Obligor's
obligation to pay the full amount of the Canadian Facility Obligations.  Each
Canadian Domiciled Obligor waives all rights and defenses arising out of an
election of remedies, such as non-judicial foreclosure with respect to any
security for Canadian Facility Obligations, even though that election of
remedies destroys such Canadian Domiciled Obligor's rights of subrogation
against any other Person.  Agent may bid Canadian Facility Obligations, in whole
or part, at any foreclosure, trustee or other sale, including any private sale,
and the amount of such bid need not be paid by Agent but shall be credited
against the Canadian Facility Obligations.  The amount of the successful bid at
any such sale, whether Agent or any other Person is the successful bidder, shall
be conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Canadian
Facility Obligations shall be conclusively deemed to be the amount of the
Canadian Facility Obligations guaranteed under this Section 5.11,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which Agent or any
Canadian Lender might otherwise be entitled but for such bidding at any such
sale.
5.12.3 Joint Enterprise.  Each Borrower has requested that Agent and Lenders
make this credit facility available to Borrowers on a combined basis, in order
to finance Borrowers' business most
96

--------------------------------------------------------------------------------



efficiently and economically.  Borrowers' business is a mutual and collective
enterprise, and the successful operation of each Borrower is dependent upon the
successful performance of the integrated group.  Borrowers believe that
consolidation of their credit facility will enhance the borrowing power of each
Borrower and ease administration of the facility, all to their mutual
advantage.  Borrowers acknowledge that Agent's and Lenders' willingness to
extend credit and to administer the Collateral on a combined basis hereunder is
done solely as an accommodation to Borrowers and at Borrowers' request.
5.12.4 Subordination.  Each Obligor hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of its
Obligations.
5.13 Additional Guarantors.  Each Person that is required to become a party to
this Guaranty pursuant to Section 10.1.13 shall become a Guarantor for all
purposes of this Guaranty upon execution and delivery by such Person of a
supplement in form reasonably satisfactory to Agent.
5.14 Discharge for Guarantor.  If all of the Equity Interests of any Guarantor
or any of its successors in interest hereunder shall be sold or otherwise
disposed of (including by merger or consolidation , but excluding a sale or
disposition of such Equity Interests to another Obligor) in accordance with (and
as permitted by) the terms and conditions hereof, or if any Guarantor is
released of its Guaranty otherwise in accordance with this Agreement, then the
Guaranty of such Guarantor or such successor in interest, as the case may be,
hereunder shall automatically be discharged and released without any further
action by any Secured Party or any other Person effective as of the time of such
Asset Disposition.
SECTION 6. CONDITIONS PRECEDENT
6.1 Conditions Precedent to Initial Loans.  In addition to the conditions set
forth in Section 6.2, Lenders shall not be required to fund any requested Loan,
issue any Letter of Credit, or otherwise extend credit to Borrowers hereunder,
until the date ("Closing Date") that each of the following conditions has been
satisfied (or waived in accordance with Section 14.1.1(d)(i) hereof):
(a) Each Loan Document shall have been duly executed and delivered to Agent by
each of the signatories thereto, and each Obligor shall be in compliance with
all terms thereof.
(b) Agent shall have received (i) all filings or recordations necessary to
perfect its Liens in the Collateral or arrangements reasonably satisfactory to
Agent for such filings and recordations shall have been made (and all filing and
recording fees and taxes in connection therewith shall have been duly paid or
arrangements reasonably satisfactory to Agent for the payment of such fees and
taxes shall have been made) and (ii) UCC, PPSA and Lien searches and other
evidence reasonably satisfactory to Agent that such Liens are the only Liens
upon the Collateral (including estoppel letters with respect to Canadian
Domiciled Obligors), except Permitted Liens.
(c) Agent shall have received duly executed agreements establishing each
Dominion Account and related lockbox, in form and substance, and with financial
institutions, reasonably satisfactory to Agent.
(d) Agent shall have received certificates, in form and substance reasonably
satisfactory to it, from a knowledgeable Senior Officer of Borrower Agent
certifying that, after giving effect to the Loans made on the Closing Date and
Transactions, the Company and its Subsidiaries on a
97

--------------------------------------------------------------------------------



Consolidated basis, are Solvent; (ii) no Default exists; (iii) the
representations and warranties set forth in Section 9 are true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that are already qualified or
modified by materiality in the text thereof and except for representations and
warranties that expressly relate to an earlier date); and (iv) Obligors have
complied with all agreements and conditions to be satisfied by it on or before
the Closing Date under the Loan Documents.
(e) Agent shall have received a certificate of a duly authorized officer of each
Obligor, certifying (i) that attached copies of such Obligor's Organic Documents
are true and complete, and in full force and effect, without amendment except as
shown; (ii) that an attached copy of resolutions authorizing execution and
delivery of the Loan Documents is true and complete, and that such resolutions
are in full force and effect, were duly adopted, have not been amended, modified
or revoked, and constitute all resolutions adopted with respect to this credit
facility; and (iii) to the title, name and signature of each Person authorized
to sign the Loan Documents.  Agent may conclusively rely on this certificate
until it is otherwise notified by the applicable Obligor in writing.
(f) Agent shall have received a written opinion of Weil, Gotshal & Manges LLP
and Dentons Canada LLP in form and substance reasonably satisfactory to Agent.
(g) Agent shall have received copies of the charter documents of each Obligor,
and in the case of U.S. Domiciled Obligors certified by the Secretary of State
or other appropriate official of such Obligor's jurisdiction of organization. 
Agent shall have received good standing certificates or similar instrument for
each Obligor, issued by the Secretary of State or other appropriate official of
such Obligor's jurisdiction of organization.
(h) Agent shall have received copies of policies or certificates of insurance
for the insurance policies carried by Obligors, as well as all necessary
endorsements naming Agent as a lender loss payee with respect to the Collateral,
as the case may be, all in compliance with the Loan Documents.
(i) No event shall have occurred or circumstance exist since December 31, 2016
that, either individually or in the aggregate, has or would reasonably be
expected to have a Material Adverse Effect.  Agent shall have completed its
business, financial and legal due diligence of Obligors, including a field
examination and inventory appraisal, with results reasonably satisfactory to
Agent.  No changes or developments shall have occurred, and no new or additional
information, shall have been received or discovered by Agent or the Lenders
regarding the Obligors after the date such due diligence investigation has
completed that (i) either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect or (ii) purports to materially
adversely affect the Transactions, and nothing shall have come to the attention
of the Lenders to lead them to reasonably believe that (A) the Information
Memorandum delivered in connection with the Term Loan Credit Agreement was or
has become misleading, incorrect or incomplete in any material respect or
(B) the Transactions will have a Material Adverse Effect.
(j) Borrowers shall have paid all reasonable and documented fees and expenses to
be paid to Agent and Lenders on the Closing Date (provided that invoices for
expenses shall have been delivered to Borrower Agent three Business Days prior
to the Closing Date).
(k) Agent shall have received a Borrowing Base Report as of June 30, 2017. 
Agent shall have received a certificate of a duly authorized Senior Officer of
each Borrower demonstrating
98

--------------------------------------------------------------------------------



 that upon giving effect to the initial funding of Loans, issuance of Letters of
Credit and the funding of the Term Loans, and the payment by Borrowers of all
fees and expenses incurred in connection herewith as well as any payables
stretched beyond their customary payment practices, Total Availability shall be
at least $50,000,000.
(l) Agent shall have received evidence reasonably satisfactory to Agent that
Company shall have consummated the transactions contemplated by the Term Loan
Credit Agreement and that the proceeds of the Term Loans received by the Company
shall be in an aggregate principal amount not less than $225,000,000.
(m) Agent shall have received (i) pro forma consolidated financial statements of
the Company and its Consolidated Subsidiaries giving effect to the initial
funding of Loans, issuance of Letters of Credit and the funding of the Initial
Term Loans (as defined in the Term Loan Credit Agreement) on or before the
Closing Date, and forecasts prepared by management of the Company (each in form
reasonably satisfactory to Agent and evidencing Borrowers' ability to comply
with the financial covenant set forth in Section 10.3) of balance sheets, income
statements and cash flow statements on a monthly basis for the first year
following the Closing Date and on an annual basis for each year thereafter
during the term of this Agreement, and (ii) the annual (or other audited)
financial statements of the Company and its Consolidated Subsidiaries for the
Fiscal Years ended 2014, 2015 and 2016 and all amendments thereto).
(n) There shall be no action, suit, investigation, litigation or proceeding
pending or, to the knowledge of the Borrowers, threatened in any court or before
any arbitrator or governmental instrumentality that in Agent's reasonable
judgment (a) either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect or (b) would reasonably be expected
to materially and adversely affect this Agreement or the transactions
contemplated thereby.
(o) Agent shall have received evidence that the Amended and Restated Credit
Agreement, dated as of January 2, 2014, by and among, inter alios, the Company,
Wells Fargo Bank, National Association, as administrative agent and the lenders
party thereto (as amended prior to the date hereof, the "Existing Credit
Agreement") has been, or concurrently with the initial Loans on the Closing Date
is being, terminated and all Liens securing obligations under the Existing
Credit Agreement have been, or concurrently with the initial Loans on the
Closing Date are being, released.
(p) Agent shall have received, at least three Business Days prior to the Closing
Date, all documentation and other information required by Governmental
Authorities under applicable "know your customer" and anti-money laundering
rules and regulations, including the PATRIOT Act, that has been reasonably
requested in writing at least ten Business Days prior to the Closing Date by the
Lenders.
6.2 Conditions Precedent to All Credit Extensions.  Agent, Issuing Bank and
Lenders shall not be required to fund any Loans or arrange for issuance of any
Letters of Credit to or for the benefit of Borrowers, unless the Closing Date
shall have occurred and the following conditions are satisfied (or waived in
accordance with Section 14.1.1(d) hereof):
(a) No Default shall exist at the time of, or immediately result from, such
funding or issuance;
(b) The representations and warranties of each Obligor in the Loan Documents
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that are
already qualified or modified by materiality in
99

--------------------------------------------------------------------------------



 the text thereof) on the date of, and upon giving effect to, such funding or
issuance (except for representations and warranties that expressly relate to an
earlier date);
(c) [reserved];
(d) With respect to issuance of a Letter of Credit, the Issuing Bank shall have
received an LC Request and LC Application and the LC Conditions shall have been
satisfied; and
(e) Agent shall have received a Notice of Borrowing with respect to the funding
of any Loan.
Each request (or deemed request) by Borrowers for funding of a Loan or issuance
of a Letter of Credit shall constitute a representation by Borrowers that the
foregoing conditions are satisfied on the date of such request and on the date
of such funding or issuance.
SECTION 7. COLLATERAL
7.1 Grant of Security Interest.  To secure the prompt payment and performance of
(a) all Obligations (including all obligations of the Guarantors), each U.S.
Domiciled Obligor hereby grants to Agent, for the benefit of the Secured
Parties, and (b) all Canadian Facility Obligations, each Canadian Domiciled
Obligor hereby grants to Agent, for the benefit of the Canadian Facility Secured
Parties, in each case, a continuing security interest in and Lien upon all
Property of such Obligor, including all of the following Property, whether now
owned or hereafter acquired, and wherever located:
(a) all Accounts;
(b) all Chattel Paper, including electronic chattel paper;
(c) all Commercial Tort Claims, including those shown on Schedule 7.4.1;
(d) all Deposit Accounts;
(e) all Documents;
(f) all General Intangibles, including Intellectual Property;
(g) all Goods, including Inventory, Equipment and fixtures;
(h) all Instruments;
(i) all Investment Property;
(j) all Letter-of-Credit Rights;
(k) all Supporting Obligations;
(l) all Vehicles;
100

--------------------------------------------------------------------------------



(m) all monies, whether or not in the possession or under the control of Agent,
a Lender, or a bailee or an Affiliate of Agent or a Lender, including any Cash
Collateral;
(n) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral;
(o) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing; and
(p) all products and proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.
Notwithstanding anything herein to the contrary, in no event shall the security
interest attach to, or the term "Collateral" be deemed to include, any Excluded
Property.
7.2 Lien on Deposit Accounts; Securities Accounts; Cash Collateral.
7.2.1 Deposit Accounts; Securities Accounts.  (a) To further secure the prompt
payment and performance of all Obligations, each U.S. Domiciled Obligor hereby
grants to Agent, for the benefit of the Secured Parties, and (b) to further
secure the prompt payment and performance of all Canadian Facility Obligations,
each Canadian Domiciled Obligor hereby grants to Agent, for the benefit of the
Canadian Facility Secured Parties, in each case, a continuing security interest
in and Lien upon all amounts credited to any Deposit Account and Securities
Account of such Obligor, including sums in any blocked, lockbox, sweep or
collection account; provided that, subject to the Intercreditor Agreement, any
security interest in the TL Priority Collateral Account shall have second
priority.  Each Obligor hereby authorizes and directs each bank or other
depository or securities intermediary to deliver to Agent, upon request of
Agent, all balances in any Deposit Account and Securities Account maintained for
such Obligor, without inquiry into the authority or right of Agent to make such
request. Agent hereby agrees that it will not issue any such request unless an
Event of Default has occurred and is continuing.
7.2.2 Cash Collateral.  Cash Collateral may be invested, at Agent's discretion
(and with the consent of Borrower Agent, as long as no Event of Default is
continuing), but Agent shall have no duty to do so, regardless of any agreement
or course of dealing with any Obligor, and shall have no responsibility for any
investment or loss.  As security for all Obligations, each U.S. Domiciled
Obligor hereby grants to Agent, for the benefit of the Secured Parties, and as
security for all Canadian Facility Obligations, each Canadian Domiciled Obligor
hereby grants to Agent, for the benefit of the Canadian Facility Secured
Parties, in each case, a security interest in and Lien upon all Cash Collateral
held from time to time and all proceeds thereof, whether held in a Cash
Collateral Account or otherwise.  At any time while an Event of Default is
continuing, Agent may apply Cash Collateral of a U.S. Domiciled Obligor to the
payment of the Obligations as they become due, and may apply Cash Collateral of
a Canadian Domiciled Obligor to the payment of any Canadian Facility Obligations
as they become due, in each case, in accordance with Section 5.6; provided that
unless an Event of Default shall have occurred and is continuing, Cash
Collateral shall be held as security for, and shall be applied to, solely the
Obligations with respect to which such Cash Collateral was provided.  Each Cash
Collateral Account and all Cash Collateral shall be under the sole dominion and
control of Agent, and (a) no U.S. Domiciled Obligor or other Person claiming
through or on behalf of any U.S. Domiciled Obligor shall have any right to any
Cash Collateral, until Full Payment of all Obligations and (b) no Canadian
Domiciled Obligor or other Person claiming through or on behalf of any
101

--------------------------------------------------------------------------------



Canadian Domiciled Obligor shall have any right to any Cash Collateral, until
Full Payment of all Canadian Facility.
7.3 Vehicles and Pledged Collateral.
7.3.1 Vehicles.  If any Obligor acquires a Vehicle that does not constitute
Excluded Property (or if any Vehicle ceases to be Excluded Property), Obligors
shall, within 90 days (as may be extended by Agent in its sole discretion),
execute and deliver such documents and take such actions (including notation on
the certificate of title) as Agent may reasonably request to create a perfected
Lien in favor of Agent on such Vehicle.
7.3.2  Pledged Equity Interests and Debt.  As security for the payment or
performance, as the case may be, in full of all (a) Obligations, each U.S.
Domiciled Obligor hereby assigns and pledges to Agent, its successors and
assigns, for the benefit of the Secured Parties, and hereby grants to Agent, its
successors and assigns, for the benefit of the Secured Parties, and (b) Canadian
Facility Obligations, each Canadian Domiciled Obligor hereby assigns and pledges
to Agent, its successors and assigns, for the benefit of the Canadian Facility
Secured Parties, and hereby grants to Agent, its successors and assigns, for the
benefit of the Canadian Facility Secured Parties, in each case, a security
interest in all of such Obligor's right, title and interest in, to and under
(i) the Equity Interests now owned or at any time hereafter acquired by such
Obligor (except for any Excluded Property), including the Equity Interests set
forth on Schedule 7.3, and all certificates and other instruments representing
such Equity Interests (collectively, the "Pledged Equity Interests"); (ii) the
debt instruments now owned or at any time hereafter acquired by such Obligor,
including the debt instruments set forth on Schedule 7.3 (which Schedule
identifies debt instruments (other than checks received for deposit or
collection in the ordinary course of business) that individually has a face or
principal amount of at least $1,000,000), and all promissory notes and other
instruments evidencing such debt instruments (collectively, the "Pledged Debt");
(iii) all other Property that may be delivered to and held by Agent pursuant to
the terms of this Section 7.3.2; (iv) subject to Section 7.3.6, all payments of
principal or interest, dividends, cash, instruments and other Property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other proceeds received in respect of,
the securities and instruments referred to in clauses (i) and (ii) above;
(v) subject to Section 7.3.6, all rights and privileges of such Obligor with
respect to the securities, instruments and other Property referred to in
clauses (i), (ii), (iii) and (iv) above; and (vi) all proceeds of any and all of
the foregoing (the items referred to in clauses (i) through (vi) above being
collectively referred to as the "Pledged Collateral").
Notwithstanding the foregoing, (A) no security interest is granted in and no
Lien is granted upon any Excluded Property (and no Excluded Property shall
constitute Pledged Equity Interests, Pledged Debt or Pledged Collateral) and
(B) Obligors shall not be required to take any action under the law of any
non-U.S. jurisdiction to create or perfect a security interest in Pledged Equity
Interests in Immaterial Subsidiaries.
7.3.3 Delivery of the Pledged Collateral.
(a) Each of the U.S. Domiciled Obligors and the Canadian Domiciled Obligors
agrees to deliver or cause to be delivered to Agent any and all tangible Pledged
Collateral (other than (i) checks received for deposit or collection in the
ordinary course of business and (ii) Pledged Debt of a face or principal amount
of less than $1,000,000, individually, and in any event less than $2,000,000 in
the aggregate for all such Pledged Debt) at every time owned by such Obligor
promptly following its acquisition thereof.
102

--------------------------------------------------------------------------------



(b) Each of the U.S. Domiciled Obligors and the Canadian Domiciled Obligors will
cause all Debt of any Person (including Subsidiaries and Affiliates of any such
Obligor) in a principal amount of at least $1,000,000 that is owing to such
Obligor to be evidenced by a duly executed promissory note that is pledged and
delivered to Agent pursuant to the terms hereof.
(c) Upon delivery to Agent, (i) any Pledged Equity Interests shall be
accompanied by undated transfer powers duly executed by the applicable U.S.
Domiciled Obligor or Canadian Domiciled Obligor in blank or other instruments of
transfer satisfactory to Agent and by such other instruments and documents as
Agent may reasonably request and (ii) all other Property comprising part of the
Pledged Collateral shall be accompanied by undated proper instruments of
assignment duly executed by the applicable U.S. Domiciled Obligor or Canadian
Domiciled Obligor in blank and by such other instruments and documents as Agent
may reasonably request.  Each delivery of Pledged Collateral after the date
hereof shall be accompanied by a schedule describing the Pledged Collateral so
delivered, which schedule shall be attached to Schedule 7.3 and made a part
hereof; provided that failure to attach any such schedule hereto or any error in
a schedule so attached shall not affect the validity of the pledge of any
Pledged Collateral.
(d) In respect of any Uncertificated Securities included in the Pledged
Collateral (i) on request by Agent, each Canadian Domiciled Obligor shall cause
the appropriate issuers of such Uncertificated Securities either to register
Agent or its nominee as the registered owner of such Uncertificated Securities
or mark their books and records with the numbers and face amounts of all such
Uncertificated Securities and all rollovers and replacements therefore to
reflect the Lien of Agent granted pursuant to this Agreement; and (ii) each
Canadian Domiciled Obligor shall on request by the  Agent consent to Agent
entering into an Investment Property Control Agreement with the issuer of any
such Uncertificated Securities such that Agent shall have control thereof.
(e) In respect of any Security Entitlements or Securities Accounts included in
the Pledged Collateral, (i) upon the occurrence and during the continuance of an
Event of Default, each Canadian Domiciled Obligor shall upon request by Agent,
direct the Securities Intermediary in respect of such Security Entitlements to
transfer the Financial Assets to which such Security Entitlements relate to a
Securities Account designated by Agent such that Agent shall become the
Entitlement Holder in respect of such Financial Asset; and (ii) each Canadian
Domiciled Obligor shall, upon request by Agent, consent to Agent entering into
an Investment Property Control Agreement, reasonably satisfactory to Agent, with
the Securities Intermediary in respect of any such Security Entitlements and
Uncertificated Securities such that Agent shall have Control thereof.
(f) Following the occurrence and during the continuance of an Event of Default,
such Canadian Domiciled Obligor will permit any Pledged Collateral in registered
form to be registered in the name of Agent or its nominee at any time at the
option of Agent.
(g) Such Canadian Domiciled Obligor shall not consent to: (i) the entering into
by any issuer of any Uncertificated Securities included in or relating to the
Pledged Collateral of an Investment Property Control Agreement in respect of
such Uncertificated Securities with any Person other than Agent or its nominee;
or (ii) the entering into by any Securities Intermediary for any Security
Entitlements included in or relating to the Pledged Collateral of an Investment
Property Control Agreement in respect of such Security Entitlements with any
Person other than Agent or its nominee.
(h) Such Canadian Domiciled Obligor shall not enter into any agreement with any
Securities Intermediary that governs any Securities Account included in or
relating to any Pledged
103

--------------------------------------------------------------------------------



Collateral that either (i) specifies any such Securities Intermediary's
jurisdiction to be a jurisdiction other than the Province of Alberta for the
purposes of the STA, (ii) specifies the laws of a jurisdiction other than the
Province of Alberta as applicable to the acquisition of a Security Entitlement
from such Securities Intermediary, or (iii) which is governed by the laws of a
jurisdiction other than the Province of Alberta or consent to any amendment to
any such agreement that would change (x) such Securities Intermediary's
jurisdiction to a jurisdiction other than the Province of Alberta for the
purposes of the STA, (y) the applicable law to the acquisition of a Security
Entitlement from such Securities Intermediary to be  the laws of a jurisdiction
other than the Province of Alberta, or (z) its governing law to a jurisdiction
other than the Province of Alberta.
7.3.4 Pledge Related Representations, Warranties and Covenants.  Each of the
U.S. Domiciled Obligors and the Canadian Domiciled Obligors hereby represents,
warrants and covenants to Agent and the Secured Parties that:
(a) Schedule 7.3 sets forth, as of the Closing Date, a true and complete list of
(i) all the Equity Interests owned by such Obligor and the percentage of the
issued and outstanding units of each class of the Equity Interests of the issuer
thereof represented by the Pledged Equity Interests owned by such Obligor and
required to be pledged hereunder and (ii) all promissory notes and other
instruments evidencing debt which are required to be pledged hereunder and
delivered to the Agent in accordance with Section 7.3.3.
(b) The Pledged Equity Interests and Pledged Debt have been duly authorized and
validly issued by the issuers thereof and (i) in the case of Pledged Equity
Interests that are shares of a corporation, are fully paid and nonassessable and
(ii) in the case of Pledged Debt, are legal, valid and binding obligations of
the issuers thereof, subject to applicable Debtor Relief Laws and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law).
(c) Except for the security interests granted hereunder and under any other
Security Document, such Obligor (i) is and, subject to any transfers or
dispositions made in compliance with this Agreement, will continue to be the
direct owner, beneficially and of record, of the Pledged Collateral listed on
Schedule 7.3, (ii) holds the same free and clear of all Liens (other than
Permitted Liens or transfers or dispositions permitted under this Agreement),
(iii) will make no assignment, pledge, hypothecation or transfer of, or create
or permit to exist any security interest in or other Lien on, the Pledged
Collateral (other than Permitted Liens or transfers or dispositions permitted
under this Agreement) and (iv) will defend its title or interest thereto or
therein against any and all Liens (other than Permitted Liens or transfers or
dispositions permitted under this Agreement), however arising, of all persons
whomsoever.
(d) Each of the U.S. Domiciled Obligors and the Canadian Domiciled Obligors has
the power and authority to pledge the Pledged Collateral pledged by it hereunder
in the manner hereby done or contemplated.
(e) No Governmental Approval or any other action by any Governmental Authority
and no consent or approval of any securities exchange or any other person
(including stockholders, partners, members or creditors of the applicable
Obligor) is or will be required for the validity of the pledge effected hereby
(other than such as have been obtained and are in full force and effect).
(f) By virtue of the execution and delivery by each U.S. Domiciled Obligor and
each Canadian Domiciled Obligor of this Agreement (or a supplement or joinder to
this Agreement) or
104

--------------------------------------------------------------------------------



any other Canadian Security Agreement (or a supplement or joinder to such
Canadian Security Agreement), as applicable, or, when any Pledged Collateral of
any such Obligor is delivered to Agent (or its gratuitous bailee) in accordance
with this Agreement, Agent will obtain a legal, valid and perfected lien upon
and security interest in such Pledged Collateral as security for the payment and
performance of, in the case of each U.S. Domiciled Obligor, the Obligations,
and, in the case of each Canadian Domiciled Obligor, the Canadian Facility
Obligations.
(g) Each Obligor agrees that it will not, nor will it permit any other Person to
cause any Pledged Equity Interests comprised of interests in a partnership or
limited liability company to be classified as "securities" for purposes of
Article 8 of the UCC without the express, prior written consent of Agent, or to
certificate such Pledged Equity Interests pursuant to, Article 8 of the UCC
without the express, prior written consent of Agent.  With respect to each
partnership or limited liability company that is a Wholly-Owned Subsidiary and
the issuer of Pledged Equity Interests (A)  on the Closing Date, within the time
periods set forth on Schedule 10.1.18 and (B) that is acquired or formed after
the Closing Date, within 30 days after such acquisition or formation, each
Obligors that is a pledgor of such Pledged Equity Interest shall cause each
partnership or limited liability company that is an issuer of such Pledged
Equity Interest to amend its partnership agreement or limited liability company
agreement to include the following provisions:
"The [Partnership] [LLC] hereby irrevocably agrees that all [partnership
interests (including any Units and any interests in such Units, collectively the
"Partnership Interests")] [membership interests ("Membership Interests")] in
[Partnership] [LLC] shall not be securities governed by Article 8 of the Uniform
Commercial Code as in effect in the State of [_______]  and each other
applicable jurisdiction. 
Notwithstanding any other provision in this [Limited Partnership Agreement]
[Operating Agreement] or otherwise to the contrary, each [Partner] [Member]
consents to and agrees that (i) any [Partner] [Member] may pledge its
[partnership interests (including any Units and any interests in such Units,
collectively the [Partnership][Membership] Interests to secure obligations
arising pursuant to loans or other financial accommodations made to a [Partner]
[Member], the [Partnership] [LLC] and/or one or more of their respective
affiliates from time to time, (ii) a pledgee of [Partnership] [Membership]
Interests, or such pledgee's permitted successors or assigns, may, in connection
with the valid exercise of such pledgee's or such permitted successor's or
assign's rights, sell, transfer or otherwise dispose of all or part of the
[Partnership] [Membership] Interests (including a sale, transfer or disposition
in connection with any foreclosure) without any further consent of any [Partner]
[Member] and without having to comply with any restrictions of the sale,
transfer of other disposition of the [Partnership] [Membership] Interests set
forth in this [Limited Partnership Agreement] [Operating Agreement] or otherwise
and (iii) a pledgee of [Partnership] [Membership] Interests, or such pledgee's
permitted successors or assigns, in connection with the valid exercise of such
pledgee's or such permitted successor's or assign's rights, or any purchaser of
the [Partnership] [Membership]  Interests acquired the [Partnership]
[Membership] Interests in connection with the valid exercise of such rights
(including in connection with any foreclosure), may acquire the [Partnership]
[Membership] Interests and become a [Partner] [Member] or be substituted for a
[Partner] [Member] under this [Limited Partnership Agreement] [Operating
Agreement] without the consent of any [Partner] [Member] and without having to
comply with any of the
105

--------------------------------------------------------------------------------



 restrictions on the sale, transfer or other disposition of the interests set
forth in this [Limited Partnership Agreement] [Operating Agreement] or
otherwise."
So long as any pledge of any [Partnership][Membership] is in effect, this
Section shall not be amended and any purported amendment to this provision shall
null and void.  So long as any pledge of any [Partnership][Membership] is in
effect, this provision shall inure to the benefit of such pledgee and its
successors, assigns and designated agents, as an intended third party
beneficiary, and no amendment, modification or waiver of, or consent with
respect to this provision shall in any event be effective without the prior
written consent of such pledgee.  Any amendment, modification or waiver of this
provision without such consent shall be null and void."
7.3.5 Registration in Nominee Name; Denominations.  Agent shall have the right
(in its sole and absolute discretion) to hold the Pledged Collateral in its own
name as pledgee, in the name of its nominee (as pledgee or as sub-agent) or in
the name of the applicable U.S. Domiciled Obligor or Canadian Domiciled Obligor,
endorsed or assigned in blank or in favor of Agent.  Each of the U.S. Domiciled
Obligors and the Canadian Domiciled Obligors will promptly give to Agent copies
of any notices or other communications received by it with respect to its
Pledged Collateral.  Upon the occurrence and during the continuance of an Event
of Default, Agent shall at all times have the right to exchange the certificates
representing Pledged Collateral for certificates of smaller or larger
denominations for any purpose consistent with this Agreement.
7.3.6 Voting Rights; Dividends and Interest.
(a) Unless and until an Event of Default shall have occurred and be continuing
and Agent shall have notified the Borrower Agent that the U.S. Domiciled
Obligors' and the Canadian Domiciled Obligors' rights under this Section 7.3.6
are being suspended:
(i)
Each of the U.S. Domiciled Obligors and the Canadian Domiciled Obligors shall be
entitled to exercise any and all voting and other consensual rights and powers
inuring to an owner of Pledged Collateral or any part thereof for any purpose
consistent with the terms of this Agreement and the other Loan Documents;
provided that such rights and powers shall not be exercised in any manner that
could materially and adversely affect the rights inuring to a holder of any
Pledged Collateral or the rights and remedies of Agent or any other Secured
Party under this Agreement or any other Loan Document or the ability of the
Secured Parties to exercise the same.

(ii)
Agent shall execute and deliver to each U.S. Domiciled Obligor and each Canadian
Domiciled Obligor, or cause to be executed and delivered to it, all such
proxies, powers of attorney and other instruments as such Obligor may reasonably
request for the purpose of enabling such Obligor to exercise the voting and
other consensual rights and powers it is entitled to exercise pursuant to
clause (i) above.

(iii)
Each of the U.S. Domiciled Obligors and the Canadian Domiciled Obligors shall be
entitled to receive and retain any and all dividends, interest, principal and
other distributions paid on or distributed in respect of its Pledged Collateral
to the extent and only to the extent that such dividends, interest, principal
and other distributions are permitted by, and otherwise paid or distributed in
accordance with, the terms and conditions of this Agreement, the other Loan
Documents and Applicable Laws; provided

106

--------------------------------------------------------------------------------



 that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity Interests or Pledged Debt, whether resulting
from a subdivision, combination or reclassification of the outstanding Equity
Interests of the issuer of any Pledged Collateral or received in exchange for
Pledged Collateral or any part thereof, or in redemption thereof, or as a result
of any merger, consolidation, acquisition or other exchange of assets to which
such issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral and, if received by such Obligor, shall be held in trust for the
benefit of Agent, shall be segregated from other Property or funds of such
Obligor and shall be forthwith delivered to Agent upon demand in the same form
as so received (with any necessary endorsement).
(b) Upon the occurrence and during the continuance of an Event of Default, after
Agent shall have notified Borrower Agent of the suspension of each of the U.S.
Domiciled Obligors' and Canadian Domiciled Obligors' rights under
clause (a)(iii) of this Section 7.3.6, all rights of each of the U.S. Domiciled
Obligors and Canadian Domiciled Obligors to dividends, interest, principal or
other distributions that such Obligor is authorized to receive pursuant to
clause (a)(iii) of this Section 7.3.6 shall cease, and all such rights shall
thereupon become vested in Agent, which shall have the sole and exclusive right
and authority to receive and retain such dividends, interest, principal or other
distributions.  All dividends, interest, principal or other distributions
received by any U.S. Domiciled Obligor or Canadian Domiciled Obligor contrary to
the provisions of this Section 7.3.6 shall be held in trust for the benefit of
Agent, shall be segregated from other Property or funds of such Obligor and
shall be forthwith delivered to Agent upon demand in the same form as so
received (with any necessary endorsement).  Any and all money and other Property
paid over to or received by Agent pursuant to the provisions of this paragraph
shall be retained by Agent in an account to be established by Agent upon receipt
of such money or other Property, shall be held as security for Obligations, in
the case of each U.S. Domiciled Obligor and, the Canadian Facility Obligations,
in the case of each Canadian Domiciled Obligor, and, in each case, shall be
applied in accordance with the provisions of Section 5.6.  After all Events of
Default giving rise to the suspension of the U.S. Domiciled Obligors' and
Canadian Domiciled Obligors' rights under paragraph (a)(iii) of this Section
7.3.6 have been cured or waived and Borrower Agent has delivered to Agent a
certificate of a Senior Officer of Borrower Agent to that effect, Agent shall
promptly remit to each U.S. Domiciled Obligor and Canadian Domiciled Obligor all
dividends, interest, principal or other distributions that such Obligor would
otherwise be permitted to retain pursuant to the terms of clause (a)(iii) of
this Section 7.3.6 and that are retained by Agent and not therefore otherwise
applied to the Obligations in accordance with the terms of this Agreement.
(c) Upon the occurrence and during the continuance of an Event of Default, after
Agent shall have notified Borrower Agent of the suspension of the U.S. Domiciled
Obligors' and Canadian Domiciled Obligors' rights under clause (a)(i) of this
Section 7.3.6, all rights of each of the U.S. Domiciled Obligors and Canadian
Domiciled Obligors to exercise the voting and other consensual rights and powers
it is entitled to exercise pursuant to clause (a)(i) of this Section 7.3.6, and
the obligations of Agent under clause (a)(ii) of this Section 7.3.6, shall
cease, and all such rights shall thereupon become vested in Agent, which shall
have the sole and exclusive right and authority to exercise such voting and
other consensual rights and powers; provided that, unless otherwise directed by
the Required Lenders, Agent shall have the right from time to, in its sole
discretion, notwithstanding the continuance of an Event of Default, to permit
such Obligor to exercise such rights and powers.  After all Events of Default
giving rise to the suspension of the U.S. Domiciled Obligors' and Canadian
Domiciled Obligors' rights under clause (a)(i) of this Section 7.3.6 have been
cured or waived and Borrower Agent has delivered to Agent a certificate of a
Senior Officer of Borrower Agent to that effect, all rights vested in Agent
pursuant to this
107

--------------------------------------------------------------------------------



 clause (c) shall cease, and U.S. Domiciled Obligors and Canadian Domiciled
Obligors shall have the exclusive right to exercise the voting and consensual
rights and powers they would otherwise be entitled to exercise pursuant to
paragraph (a)(i) of this Section 7.3.6.
7.3.7 Waiver of Transfer Restrictions.  Each Obligor (in its capacity as an
issuer, stockholder, member or other holder of Equity Interests) hereby waives
(a) any and all transfer restrictions applicable to any Pledged Equity Interests
set forth in the Organic Documents of the Person that is the issuer of such
Pledged Equity Interests (the "Transfer Restrictions"), and (b) the
enforceability of such Transfer Restrictions in connection with the exercise of
any rights and remedies under this Agreement by any Secured Party, and upon any
Secured Party's exercise of its rights and remedies under this Agreement, such
Secured Party, a purchaser at a foreclosure sale of Pledged Collateral or such
party's designee shall be immediately and automatically admitted as an owner of
the Person that is the issuer of the applicable Pledged Equity Interests with
all ownership rights accruing to it (including, without limitation, all rights
to distributions and voting) without the need to obtain the consent of the
Obligor that is the owner of such Pledged Equity Interests or to provide or
comply with any restrictions on transfer with respect to Pledged Collateral in
favor of such Obligor or any other Person, notwithstanding anything in the
Organic Documents of the Person that is the issuer of the applicable Pledged
Equity Interests, any other agreement to which such Obligor or such Person is a
party with respect to Pledged Collateral or otherwise to the contrary or in
conflict thereof.
7.3.8 ULC Pledged Shares.  Notwithstanding any provisions to the contrary
contained in this Agreement or any other Loan Document, or any other document or
agreement among all or some of the parties hereto, an Obligor is as of the date
of this Agreement the sole registered and beneficial owner of all ULC Pledged
Shares, if any, and will remain so until such time as such ULC Pledged Shares
are fully and effectively transferred into the name of Agent or any other Person
on the books and records of such ULC.  Nothing in this Agreement, any other Loan
Document or any other document or agreement delivered among all or some of the
parties hereto is intended to or shall constitute Agent or any Person other than
an Obligor to be a member or shareholder of any ULC until such time as written
notice is given to the applicable Obligor and all further steps are taken so as
to register Agent or other Person as holder of the ULC Pledged Shares.  The
granting of any pledge, security interest or Lien pursuant to this Agreement or
any other Loan Document does not make Agent or any other Secured Party a
successor to any Obligor as a member or shareholder of any ULC, and neither
Agent nor any other Secured Party nor any of their respective successors or
assigns hereunder shall be deemed to become a member or shareholder of any ULC
by accepting this Agreement or any other Loan Document or exercising any right
granted herein or therein unless and until such time, if any, when Agent or any
successor or assign expressly becomes a registered member or shareholder of any
such ULC.  Each Obligor shall be entitled to receive and retain for its own
account any dividends or other distributions if any, in respect of any ULC
Pledged Shares, and shall have the right to vote such ULC Pledged Shares and to
control the direction, management and policies of the ULC issuing such ULC
Pledged Shares to the same extent as such Obligor would if such ULC Pledged
Shares were not pledged to Agent or to any other Person pursuant hereto.  To the
extent any provision hereof or thereof would have the effect of constituting
Agent or any other Secured Party to be a member or shareholder of any ULC prior
to such time, such provision shall be severed herefrom and ineffective with
respect to the relevant ULC Pledged Shares without otherwise invalidating or
rendering unenforceable this Agreement or the other Loan Documents or
invalidating or rendering unenforceable such provision insofar as it relates to
Collateral other than ULC Pledged Shares.  Notwithstanding anything herein to
the contrary (except to the extent, if any, that Agent or any other Secured
Party or any of their successors or assigns hereafter expressly becomes a
registered member or shareholder of any ULC), neither Agent nor any other
Secured Party nor any of their respective successors or assigns shall be deemed
to have assumed or otherwise become liable for any debts or obligations of any
ULC.  Except upon the exercise by Agent or
108

--------------------------------------------------------------------------------



 any other Secured Party or other Persons of rights to sell or otherwise dispose
of ULC Pledged Shares or other remedies following the occurrence and during the
continuance of an Event of Default, each Obligor shall not cause or permit, or
enable any ULC in which it holds ULC Pledged Shares to cause or permit, Agent or
other Secured Party to:  (a) be registered as member or shareholder of such ULC;
(b) have any notation entered in its favor in the share register of such ULC;
(c) be held out as member or shareholder of such ULC; (d) receive, directly or
indirectly, any dividends, property or other distributions from such ULC by
reason of Agent or such Secured Party or other Person holding a security
interest in or Lien on the ULC Pledged Shares; or (e) act as a member or
shareholder of such ULC, or exercise any rights of a member or shareholder of
such ULC, including the right to attend a meeting of such ULC or vote the shares
of such ULC.
7.4 Other Collateral.
7.4.1 Commercial Tort Claims.  Except as shown on Schedule 7.4.1, as of the
Closing Date, no Obligor has a Commercial Tort Claim (other than a Commercial
Tort Claim for less than $1,000,000).  Obligors shall promptly notify Agent in
writing if any Obligor has a Commercial Tort Claim (other than a Commercial Tort
Claim for less than $1,000,000), shall promptly amend Schedule 7.4.1 to include
such claim, and shall take such actions as Agent deems appropriate to subject
such claim to a duly perfected, first priority (or, subject to the Intercreditor
Agreement, second priority) Lien in favor of Agent, subject in each case only to
Permitted Prior Liens.
7.4.2 Certain After-Acquired Collateral.  Obligors shall promptly notify Agent
in writing if, after the Closing Date, any Obligor obtains any interest in any
Collateral consisting of (a) Deposit Accounts (other than an Excluded Account),
(b) Securities Accounts (other than Excluded Accounts), (c) Intellectual
Property that is material to such Obligor's business or (d) Chattel Paper,
Documents, Instruments or Investment Property, in each case with an individual
value of  or face amount in excess of $1,000,000, and, upon Agent's request,
shall promptly take such actions as Agent deems appropriate to effect Agent's
duly perfected, first priority (or subject to the Intercreditor Agreement,
second priority) Lien upon such Collateral, subject only to Permitted Prior
Liens, including obtaining any appropriate possession, control agreement or Lien
Waiver.  If any Collateral is in the possession of a third party, at Agent's
request, Obligors shall use commercially reasonable efforts to obtain an
acknowledgment that such third party holds the Collateral for the benefit of
Agent.
7.5 Limitations.  The Lien on Collateral granted hereunder is given as security
only and shall not subject Agent or any other Secured Party to, or in any way
modify, any obligation or liability of Obligors relating to any Collateral.  In
no event shall the grant of any Lien under any Loan Document secure an Excluded
Swap Obligation of the granting Obligor.
7.6 Further Assurances.  All Liens granted to Agent under the Loan Documents by
(a) the U.S. Domiciled Obligors are for the benefit of the Secured Parties and
(b) the Canadian Domiciled Obligors are for the benefit of the Canadian Facility
Secured Parties.  Promptly upon request, Obligors shall deliver such instruments
and agreements, and shall take such actions, as Agent deems appropriate under
Applicable Law to evidence or perfect its Lien on any Collateral, or otherwise
to give effect to the intent of this Agreement.  Each Obligor authorizes Agent
to file any financing statement that describes the Collateral as "all assets" or
"all personal property" of such Obligor, or words to similar effect, and
ratifies any action taken by Agent before the Closing Date to effect or perfect
its Lien on any Collateral.
109

--------------------------------------------------------------------------------



7.7 Intercreditor Agreement.  Notwithstanding anything herein to the contrary,
the liens and security interests granted to Agent pursuant to this Agreement and
the exercise of any right or remedy by Agent hereunder are subject to the
provisions of the Intercreditor Agreement.  In the event of any conflict between
the terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern and control.
SECTION 8. COLLATERAL ADMINISTRATION
8.1 Borrowing Base Reports.
8.1.1 Delivery.  Borrowers shall deliver to Agent (and Agent shall promptly
deliver same to Lenders) a Borrowing Base Report (i) as of the close of business
of the previous month by the 25th day of each month, (ii) during any Collateral
Reporting Trigger Period, if requested by Agent, as of the close of business of
the previous week by Wednesday of each week and (iii) at such other times as
Agent may request after an Event of Default has occurred and is continuing.  All
information (including calculation of Availability) in a Borrowing Base Report
shall be certified by Borrower Agent.  The Borrowing Base shall be determined by
reference to the most recently delivered Borrowing Base Report as Agent may from
time to time adjust (a) to reflect Agent's reasonable estimate of declines in
value of Collateral, due to collections received in the Dominion Account or
otherwise; (b) to adjust advance rates to reflect changes in dilution, quality,
mix and other factors affecting Collateral; and (c) to the extent any
information or calculation does not comply with this Agreement.
8.1.2 Reserves; Eligibility.
8.1.3 The Agent shall have the right, at any time and from time to time after
the Closing Date in its Permitted Discretion to establish, modify or eliminate
Reserves upon three (3) Business Days' prior written notice to the Borrower
Agent (during which period the Agent shall be available to discuss in good faith
any such proposed Reserve with the Borrower Agent and the Loan Parties may take
such action as may be required so that the event, condition or matter that is
the basis for such Reserve or modification no longer exists); provided that no
such prior notice shall be required for (1) changes to any Reserves resulting
solely by virtue of mathematical calculations of the amount of the Reserve in
accordance with the methodology of calculation previously utilized, or (2)
changes to Reserves or establishment of additional Reserves if it would be
reasonably likely that a Material Adverse Effect would occur were such Reserve
not changed or established prior to the expiration of such three (3) Business
Day period, or (3) changes to Reserves when a Default or Event of Default
exists. Promptly after the Agent has knowledge that the event, condition or
matter which is the basis for the establishment of a Reserve no longer exists,
the Agent shall eliminate such Reserve.  The establishment or change of any
Reserve against the applicable Borrowing Base shall, in each case, be limited to
such Reserve as the Administrative Agent determines in its Permitted Discretion
to be necessary (i) to reflect items that could reasonably be expected to
adversely affect the value of the applicable Eligible Accounts or Eligible
Inventory or (ii) to reflect items that could reasonably be expected to
adversely affect the enforceability or priority of the Agent's Liens on the
applicable ABL Priority Collateral. Notwithstanding any other provision of this
Agreement to the contrary, (a) in no event shall any Reserve with respect to any
component of the Borrowing Base duplicate any Reserve or adjustment already
accounted for in determining eligibility criteria (including collection and/or
advance rates) and (b) the amount of any such Reserve (or change in Reserve) and
the scope of any change in eligibility standards shall be a reasonable
quantification of the incremental dilution of the Borrowing Base attributable to
the relevant contributing factor or shall have a reasonable relationship to the
event, condition or other matter that is the basis for such Reserve or change.
110

--------------------------------------------------------------------------------



8.2 Accounts.
8.2.1 Records and Schedules of Accounts.  Each Borrower shall keep accurate and
complete records, in all material respects, of its Accounts, including all
payments and collections thereon and, during any Collateral Reporting Trigger
Period, shall submit to Agent sales, collection, reconciliation and other
reports in form reasonably satisfactory to Agent, on such periodic basis as
Agent may request.  Each Borrower shall also provide to Agent, on or before the
25th day of each month and, during any Collateral Reporting Trigger Period, by
Wednesday of each week, a detailed aged trial balance of all Accounts as of the
end of the preceding month and, during any Collateral Reporting Trigger Period,
as of the end of the preceding week, specifying each Account's Account Debtor
name and address, amount, invoice date and due date, showing any discount,
allowance, credit, authorized return or dispute, and including such proof of
delivery, copies of invoices and invoice registers, copies of related documents,
repayment histories, status reports and other information as Agent may
reasonably request.  If any Account in an aggregate face amount of $5,000,000 or
more ceases to be an Eligible Account (other than as a result of the application
of clause (a) of the definition of "Canadian Eligible Account" or "U.S. Eligible
Account"), Borrowers shall notify Agent of such occurrence promptly (and in any
event, within five (5) Business Days or such longer period of time as Agent may
agree) after any Borrower has knowledge thereof.
8.2.2 Taxes.  If an Account of any Borrower includes a charge for any Taxes,
Agent is authorized, during the continuance of an Event of Default, in its
discretion, to pay the amount thereof to the proper taxing authority for the
account of such Borrower and to charge Borrowers therefor; provided, however,
that neither Agent nor Lenders shall be liable for any Taxes that may be due
from Borrowers or with respect to any Collateral.
8.2.3 Account Verification.  After an Event of Default has occurred and is
continuing, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or any Borrower, to verify the validity, amount or any other
matter relating to any Accounts of Borrowers by mail, telephone or otherwise. 
Borrowers shall cooperate fully with Agent in an effort to facilitate and
promptly conclude any such verification process.
8.2.4 Maintenance of Dominion Account.  Borrowers shall maintain Dominion
Accounts pursuant to lockbox or other arrangements reasonably acceptable to
Agent.  Borrowers shall obtain an agreement (in form and substance reasonably
satisfactory to Agent) from each lockbox servicer and Dominion Account bank,
establishing Agent's control over and Lien in the lockbox or Dominion Account,
which may be exercised by Agent during any Sweep Trigger Period, requiring
immediate deposit of all remittances received in the lockbox to a Dominion
Account.  If a Dominion Account is not maintained with Bank of America, Agent
may, during any Sweep Trigger Period, require immediate transfer of all funds in
such account to a Dominion Account maintained with Bank of America.  Agent and
Lenders assume no responsibility to Borrowers for any lockbox arrangement or
Dominion Account, including any claim of accord and satisfaction or release with
respect to any Payment Items accepted by any bank.
8.2.5 Proceeds of Collateral.  Borrowers shall request in writing and otherwise
take all reasonably necessary steps to ensure that all payments on Accounts or
otherwise relating to the ABL Priority Collateral are made directly to a
Dominion Account (or a lockbox relating to a Dominion Account).  If any Borrower
or Subsidiary receives cash or Payment Items with respect to any ABL Priority
Collateral, it shall hold the same in trust for Agent and promptly (not later
than the next Business Day) deposit the same into a Dominion Account.
111

--------------------------------------------------------------------------------



8.3 [Reserved].
8.4 Inventory.
8.4.1 Records and Reports of Inventory.  Each Borrower shall keep accurate and
complete records in all material respects of its Inventory, including costs and
daily withdrawals and additions and, during any Collateral Reporting Trigger
Period, shall submit to Agent inventory and reconciliation reports in form
satisfactory to Agent, on such periodic basis as Agent may request.  Each
Borrower shall conduct periodic cycle counts consistent with historical
practices, and shall provide to Agent a report based on such counts on an annual
basis, together with such supporting information as Agent may request.  Agent
may participate in and observe each physical count or periodic cycle count.
8.4.2 Returns of Inventory.  No Borrower shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Event of Default
or Overadvance exists or would result therefrom; (c) Agent is promptly notified
if the aggregate Value of all Inventory returned in any month exceeds
$10,000,000 (net of any purchase of Inventory from such supplier, vendor or
other Person contemporaneously with such return); and (d) during any Sweep
Trigger Period, any payment received by a Borrower for a return is promptly
remitted to Agent for application to the Obligations.
8.4.3 Acquisition, Sale and Maintenance.  Borrowers shall take all steps to
assure that all Inventory is produced in accordance with Applicable Law,
including the FLSA.  Borrowers shall use, store and maintain all Inventory with
reasonable care and caution, in accordance with applicable standards of any
insurance and in conformity with all Applicable Law (except where the failure to
so conform with Applicable Law would not reasonably be expected to result in a
Material Adverse Effect), and shall make current rent payments (within
applicable grace periods provided for in leases) at all locations where any
Collateral is located.
8.5 Equipment.
8.5.1 Records and Schedules of Equipment.  Each Obligor shall keep accurate and
complete records in all material respects of its Equipment, including kind,
quality, quantity, cost, acquisitions and dispositions thereof, and shall submit
to Agent, on such periodic basis as Agent may reasonably request, a current
schedule thereof, in form reasonably satisfactory to Agent.  Promptly upon
request, Obligors shall deliver to Agent evidence of their ownership or
interests in any Equipment.
8.5.2 [Reserved].
8.6 Deposit Accounts; Securities Accounts.
(a) Schedule 8.6 sets forth all Deposit Accounts and Securities Accounts
maintained by Borrowers and other Obligors, including all Dominion Accounts as
of the Closing Date.  Subject to the terms of the Intercreditor Agreement, each
Borrower and other Obligors shall take all actions necessary to establish
Agent's control of each such Deposit Account and Securities Account and each new
Deposit Account and Securities Account opened after the Closing Date (other than
(a) accounts exclusively used for payroll, withholding tax and other fiduciary
deposit accounts and (b) accounts containing not more than $1,000,000 for all
such accounts at any time (each an "Excluded Account" and collectively for all
such accounts in clauses (a) and (b) above, the "Excluded Accounts"); provided,
that, until U.S. Borrowers and the other U.S. Facility Obligors shall have
satisfied the requirements of Section 8.6(b), as long as (1) such
112

--------------------------------------------------------------------------------



 Obligors maintain a Dominion Account with Wells Fargo Bank, N.A. no. 4121872774
(the "Specified Wells Master Account") and (2) funds on deposit in the Deposit
Accounts set forth on Schedule 8.6(a) are swept and deposited in the Specified
Wells Master Account with the frequency shown for each such Deposit Account on
Schedule 8.6(a), such Deposit Accounts shall not be required to be subject to
Agent's control as provided in this Section 8.6(a).  One or more Obligors shall
be the sole account holders of each Deposit Account and Securities Account of
any Obligor and shall not allow any other Person (other than Agent and, subject
to the Intercreditor Agreement, the Term Loan Agent) to have control over a
Deposit Account or a Securities Account or any Property deposited therein.  Each
Borrower and each other Obligor shall promptly notify Agent of any opening or
closing of a Deposit Account or a Securities Account (other than an Excluded
Account).  Each Borrower shall (i) request in writing and otherwise take such
reasonable steps to ensure that all Account Debtors forward payment directly to
lockboxes and Dominion Accounts maintained pursuant to and in accordance with
Section 8.2.4, and (ii) deposit or cause to be deposited promptly, and in any
event no later than the first Business Day after the date of receipt thereof
(except with respect to up to $1,000,000 at any given time, the fifth Business
Day after the receipt thereof), all cash, checks, drafts or other similar items
of payment relating to or constituting payments made in respect of any and all
ABL Priority Collateral (whether or not otherwise delivered to a lockbox) into
one or more Dominion Accounts.  All Net Proceeds of the sale or other
disposition of any ABL Priority Collateral, shall be deposited directly into the
applicable Dominion Accounts.
(b) Commencing on the date that is one hundred and twenty (120) days after the
Closing Date (or such later date as may be agreed to by Agent in its sole
discretion) and continuing until Full Payment of the Obligations, each U.S.
Borrower and the other U.S. Facility Obligors shall cause all funds or other
property of such U.S. Borrower or U.S. Facility Obligor maintained in any
Deposit Accounts, (other than the TL Priority Collateral Account) to be solely
maintained in Deposit Accounts held with Bank of America, N.A. or any of its
Affiliates, except for Excluded Accounts.
8.7 General Provisions.
8.7.1 Location of Collateral.
(a) All tangible items of Collateral of U.S. Domiciled Obligors (and with
respect to tangible Collateral that is Inventory, if the aggregate Value of all
such Inventory exceeds $100,000), other than Inventory in transit or held on
location at customer sites in the ordinary course of business of the Obligors,
shall at all times be kept by U.S. Domiciled Obligors at the business locations
owned or leased by U.S. Domiciled Obligors set forth in Schedule 8.7.1(a),
except that the U.S. Domiciled Obligors may (i) make sales or other dispositions
of Collateral in accordance with Section 10.2.8 and (ii) move or keep tangible
Collateral to another location or locations in the United States, upon five (5)
Business Day days prior written notice to Agent (or such other period of time as
Agent may agree in its discretion in writing); provided, that no notice shall be
required for a location with respect to tangible Collateral that is Inventory if
the aggregate Value of all such Inventory is less than $100,000.
(b) All tangible items of Collateral of Canadian Domiciled Obligors (and with
respect to tangible Collateral that is Inventory, if the aggregate Value of all
such Inventory exceeds $100,000), other than Inventory in transit or held on
location at customer sites in the ordinary course of business of the Obligors,
shall at all times be kept by Canadian Domiciled Obligors at the business
locations owned or leased by Canadian Domiciled Obligors set forth in
Schedule 8.7.1(b), except that the Canadian Domiciled Obligors may (i) make
sales or other dispositions of Collateral in accordance with Section 10.2.8 and
(ii) move or keep tangible Collateral to another location or locations in
Canada, upon five (5) Business Days prior written notice to Agent (or such other
period of time as Agent may agree in its discretion in
113

--------------------------------------------------------------------------------



 writing); provided, that no notice shall be required for a location with
respect to tangible Collateral that is Inventory if the aggregate Value of all
such Inventory is less than $100,000.
8.7.2 Insurance of Collateral; Condemnation Proceeds.
(a) Each Obligor shall maintain insurance with respect to the Collateral in
accordance with Section 10.1.8.  From time to time upon request, the Borrowers
shall provide Agent with reasonably detailed information as to the insurance so
carried; provided, that if Real Estate secures any Obligations at any time,
flood hazard diligence, documentation and insurance shall comply with all
applicable Flood Laws or otherwise shall be reasonably satisfactory to all
Lenders.  Unless Agent shall agree otherwise, each policy shall include
satisfactory endorsements (i) showing Agent as lender loss payee in respect of
the property insurance policies relating to the Collateral; (ii) requiring 30
days prior written notice to Agent in the event of cancellation of the policy
for any reason whatsoever; and (iii) specifying that the interest of Agent shall
not be impaired or invalidated by any act or neglect of any Obligor or the owner
of the Property, nor by the occupation of the premises for purposes more
hazardous than are permitted by the policy.  If any Borrower fails to provide
and pay for any insurance, Agent may, at its option, but shall not be required
to, procure the insurance and charge Borrowers therefor.  While no Event of
Default exists, Borrowers may settle, adjust or compromise any insurance claim,
as long as the proceeds are, subject to the terms of the Intercreditor
Agreement, delivered to Agent.  If an Event of Default exists, subject to the
terms of the Intercreditor Agreement, only Agent shall be authorized to settle,
adjust and compromise such claims.
(b) During any Sweep Trigger Period, subject to the terms of the Intercreditor
Agreement, any proceeds of insurance (other than proceeds from workers'
compensation or D&O insurance) and any awards arising from condemnation of any
Collateral shall be deposited in a Dominion Account.
8.7.3 Protection of Collateral.  All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Obligors.  Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent's actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Obligors' sole risk.
8.7.4 Defense of Title.  Each Obligor shall defend its title to Collateral and
Agent's Liens therein against all Persons, claims and demands, except Permitted
Liens.
8.8 Power of Attorney.  Each Obligor hereby irrevocably constitutes and appoints
Agent (and all Persons designated by Agent) as such Obligor's true and lawful
attorney (and agent-in-fact) for the purposes provided in this Section.  Agent,
or Agent's designee, may, without notice and in either its or an Obligor 's
name, but at the cost and expense of Obligors and subject to the terms of the
Intercreditor Agreement:
(a) Endorse an Obligor's name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent's possession
or control; and
(b) During an Event of Default to the extent any of the following relate to the
114

--------------------------------------------------------------------------------



 ABL Priority Collateral, (i) notify any Account Debtors of the assignment of
their Accounts, demand and enforce payment of Accounts by legal proceedings or
otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as Agent deems advisable;
(iv) collect, liquidate and receive balances in Deposit Accounts, Securities
Accounts or investment accounts, and take control, in any manner, of proceeds of
Collateral; (v) prepare, file and sign an Obligor's name to a proof of claim or
other document in a bankruptcy of an Account Debtor, or to any notice,
assignment or satisfaction of Lien or similar document; (vi) receive, open and
dispose of mail addressed to an Obligor, and notify postal authorities to
deliver any such mail to an address designated by Agent; (vii) endorse any
Chattel Paper, Document, Instrument, bill of lading, or other document or
agreement relating to any Accounts, Inventory or other Collateral; (viii) use an
Obligor's stationery and sign its name to verifications of Accounts and notices
to Account Debtors; (ix) use information contained in any data processing,
electronic or information systems relating to Collateral; (x) make and adjust
claims under insurance policies; (xi) take any action as may be necessary or
appropriate to obtain payment under any letter of credit, banker's acceptance or
other instrument for which an Obligor is a beneficiary; and (xii) take all other
actions as Agent deems appropriate to fulfill any Obligor 's obligations under
the Loan Documents.
SECTION 9. REPRESENTATIONS AND WARRANTIES
9.1 General Representations and Warranties.  To induce Agent and Lenders to
enter into this Agreement and to make available the Commitments, Loans and
Letters of Credit, each Obligor represents and warrants that:
9.1.1 Organization; Powers.  Each Obligor and its Subsidiaries is a legal entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite corporate (or equivalent)
power and authority, and has all material governmental licenses, authorizations,
consents and approvals necessary, to own its assets and to carry on its business
as now conducted, and is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required, except where
failure to have such power, authority, licenses, authorizations, consents,
approvals and qualifications, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  No Obligor is an EEA
Financial Institution.
9.1.2 Authority; Enforceability.  The Transactions applicable to each Obligor
are within its corporate, limited liability company, or limited partnership
powers, as applicable, and have been duly authorized by all necessary corporate,
limited liability company or partnership, as applicable, and, if required,
equity holder action (including, without limitation, any action required to be
taken by any class of directors or other governing body of any Obligor or any
other Person, whether interested or disinterested, in order to ensure the due
authorization of the Transactions). Each Loan Document to which an Obligor is a
party has been duly executed and delivered by such Obligor and constitutes a
legal, valid and binding obligation of such Obligor, as applicable, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
9.1.3 Approvals; No Conflicts.  The Transactions (a) do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including shareholders or
other equity holders or any class of directors or other governing body, whether
interested or disinterested, of any Borrower or any other Person) to be made or
obtained by
115

--------------------------------------------------------------------------------



an Obligor, nor is any such consent, approval, registration, filing or other
action necessary for the validity or enforceability of any Loan Document against
an Obligor or the consummation of the transactions contemplated thereby by an
Obligor, except such as have been obtained or made and are in full force and
effect other than (i) the recording and filing of the Security Documents as
required by this Agreement and such Security Documents, and (ii) those third
party approvals or consents which, if not made or obtained, would not cause a
Default hereunder, or would, individually or in the aggregate, not reasonably be
expected to have a Material Adverse Effect, (b) will not violate (i) any
Sanctions or Applicable Law applicable to an Obligor, (ii) any Organic Documents
of any Obligor, or (iii) any order of any Governmental Authority binding on any
Obligor, (c) will not violate or result in a default under any Material
Contract, or give rise to a right thereunder to require any payment to be made
by any Obligor or any Subsidiary thereunder and (d) will not result in the
creation or imposition of any consensual Lien on any Property of any Obligor or
any Subsidiary (other than the Liens created by the Loan Documents).
9.1.4 Financial Condition; No Material Adverse Effect.
(a) The Borrower Agent has heretofore furnished to Agent and the Lenders the
consolidated balance sheet and statements of operations, stockholders' equity
and cash flows of the Company and its Consolidated Subsidiaries as of and for
the Fiscal Year ended December 31, 2016, reported on by Hein & Associates,
independent public accountants.  Such financial statements are prepared in
accordance with GAAP and present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
Consolidated Subsidiaries as of such date and for such period in accordance with
GAAP.
(b) Since December 31, 2016, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.
(c) Neither any Obligor nor any Subsidiary has, on the date hereof after giving
effect to the Transactions, any Material Debt (including Disqualified Capital
Stock) or any contingent liabilities, off-balance sheet liabilities or
partnerships, liabilities for taxes that are due and owing, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments, except for the outstanding Term Loans under the Term Loan Credit
Agreement or as reflected on Schedule 9.1.4.
9.1.5 Litigation.  There are no actions, suits, investigations or proceedings by
or before any arbitrator or Governmental Authority pending against or, to the
knowledge of any Obligor, threatened in writing, received by, and against or
affecting, any Obligor or any Subsidiary or any of their respective Properties
(i) that would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any Loan Document or
the Transactions.
9.1.6 Accounts.  Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers with respect
thereto.  Borrowers warrant, with respect to each Account shown as an Eligible
Account in a Borrowing Base Report.
(a) it is genuine and in all material respects what it purports to be;
(b) it is for a sum certain, maturing as stated in the applicable invoice, a
copy of which has been furnished or is available to Agent on request;
116

--------------------------------------------------------------------------------



(c) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
PPSA, the Civil Code of Quebec or other Applicable Law, the, the restriction is
ineffective), and the applicable Borrower is the sole payee or remittance party
shown on the invoice;
(d) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized or is in process with respect to the Account, except
discounts or allowances granted in the Ordinary Course of Business for prompt
payment that are reflected on the face of the invoice related thereto and in the
reports submitted to Agent hereunder; and
(e) to the Borrowers' knowledge, (i) there are no facts or circumstances that
are reasonably likely to impair the enforceability or collectability of such
Account; and (ii) the Account Debtor had the capacity to contract when the
Account arose, continues to meet the applicable Borrower's customary credit
standards.
9.1.7 Environmental Matters.  Except for such matters that, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect:
(a) Obligors and the Subsidiaries and each of their respective Properties and
operations thereon are, and within all applicable statute of limitation periods
have been, in compliance with applicable Environmental Laws;
(b) Obligors and the Subsidiaries have obtained all Environmental Permits
required for their respective operations and each of their Properties, with such
Environmental Permits being currently in full force and effect, and none of
Obligors nor the Subsidiaries has received any written notice or otherwise has
knowledge that any such existing Environmental Permit is likely to be revoked,
suspended or adversely modified or that any application for any new
Environmental Permit or renewal of any existing Environmental Permit will be
protested or denied;
(c) there are no claims, demands, suits, orders, inquiries, investigations,
written requests for information or proceedings concerning any violation of, or
any liability (including as a potentially responsible party) under, any
applicable Environmental Law that is pending or, to any Obligor's knowledge,
threatened against any Obligor or any Subsidiary or any of their respective
Properties or as a result of any operations at such Properties;
(d) none of the Properties of any Obligor or any Subsidiary contain or to any
Obligor's knowledge have contained any: (i) underground storage tanks;
(ii) asbestos-containing materials; (iii) landfills or dumps; (iv) hazardous
waste management units as defined pursuant to RCRA or any comparable state law;
or (v) sites on or nominated for the National Priority List promulgated pursuant
to CERCLA or any state remedial priority list promulgated or published pursuant
to any comparable state law;
(e) there has been no Release or, to Borrower's knowledge, threatened Release,
of Hazardous Materials at, on, under or from any Obligor's or any Subsidiary's
Properties, there are no investigations, remediations, abatements, removals, or
monitorings of Hazardous Materials required under applicable Environmental Laws
at such Properties and, to the knowledge of Borrower, none of such Properties
are adversely affected by any Release or threatened Release of a Hazardous
Material originating or emanating from any other real property in quantities or
concentrations that would require remediation;
117

--------------------------------------------------------------------------------



(f) neither any Obligor nor any Subsidiary has received any written notice
asserting an alleged liability or obligation under any applicable Environmental
Laws with respect to the investigation, remediation, abatement, removal, or
monitoring of any Hazardous Materials at, under, or Released or threatened to be
Released from any real properties offsite any Obligor's or any Subsidiary's
Properties and, to any Obligor's knowledge, there are no conditions or
circumstances that could reasonably be expected to result in the receipt of such
written notice; and
(g) there has been no exposure of any Person or Property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of Obligors' or the Subsidiaries' Properties that could reasonably be
expected to form the basis for a claim for damages or compensation and, to any
Obligor's knowledge, there are no conditions or circumstances that could
reasonably be expected to result in the receipt of notice regarding such
exposure.
9.1.8 Compliance with the Laws.  Each Obligor and each Subsidiary is in
compliance, and its Properties and business operations are in compliance, with
all Applicable Laws applicable to it (including ERISA, Environmental Laws, FLSA,
OSHA, Anti-Terrorism Laws, and laws regarding collection and payment of Taxes),
and all agreements and other instruments binding upon it or its Property, and
possesses all licenses, permits, franchises, exemptions, approvals and other
governmental authorizations necessary for the ownership of its Property and the
conduct of its business, except where the failure to do so (other than failure
to comply with Anti-Terrorism Laws applicable to it), individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.  There are no outstanding citations, notices or orders of material
noncompliance issued to any Obligor or any Subsidiary under any Applicable Law
applicable to it, except where alleged non-compliance would not reasonably be
expected to result in a Material Adverse Effect.  No Inventory has been produced
in violation of the FLSA.
9.1.9 Investment Company Act, etc.  No Obligor is (a) an "investment company" or
a company "controlled" by an "investment company," within the meaning of, or
subject to regulation under, the Investment Company Act of 1940, as amended or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.
9.1.10 Taxes.  Each Obligor and its Subsidiaries have timely filed or caused to
be filed all income, franchise and other material tax returns and reports
required to have been filed and have paid or caused to be paid all income,
franchise and other material Taxes required to have been paid by them, except to
the extent being Properly Contested. The charges, accruals and reserves on the
books of such Obligor and its Subsidiaries in respect of Taxes and other
governmental charges are, in the reasonable opinion of such Obligor, adequate. 
No Lien relating to Taxes described in the first sentence of this Section 9.1.10
has been filed and, to the knowledge of any Obligor, no claim is being asserted
with respect to any such Tax or other such governmental charge.
9.1.11 Employee Benefit Plans.
(a) Except for such matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:
(i)
ERISA. Obligors have complied with ERISA and, where applicable, the Code
regarding each Plan (as applicable).

118

--------------------------------------------------------------------------------



(ii)
No ERISA Event has occurred or is reasonably expected to occur and each Plan is,
and has been, established and maintained in compliance with its terms, ERISA
and, where applicable, the Code.

(iii)
No act, omission or transaction has occurred which could result in imposition on
any Obligor, any Subsidiary or any ERISA Affiliate (whether directly or
indirectly) of (i) either a civil penalty assessed pursuant to subsections (c),
(i), (l) or (m) of section 502 of ERISA or a tax imposed pursuant to Chapter 43
of Subtitle D of the Code or (ii) breach of fiduciary duty liability damages
under section 409 of ERISA.

(iv)
Full payment when due has been made of all amounts which Borrower, another
Obligor or any ERISA Affiliate is required under the terms of each Pension Plan
or applicable law to have paid as contributions to such Pension Plan as of the
date hereof.

(v)
Neither Obligors nor the sponsors, maintains, or contributes to an employee
welfare benefit plan, as defined in section 3(1) of ERISA, including, without
limitation, any such plan maintained to provide benefits to former employees of
such entities, that may not be terminated by an Obligor, a Subsidiary or any
ERISA Affiliate in its sole discretion at any time without any material
liability.

(b) Canadian Employee Plans.
(i)
No Canadian Employee Plan provides for medical, life or other welfare benefits
(through insurance or otherwise), with respect to any current or former employee
of any Canadian Domiciled Obligor or any Affiliate thereof after retirement or
other termination of service (other than coverage mandated by Applicable Law or
coverage provided through the end of the month containing the date of
termination from service or otherwise where part of a severance package or with
respect to injured or disabled employees).

(ii)
Obligors are in compliance in all material respects with the requirements of the
PBA and any binding FSCO requirements of general application with respect to
each Canadian Pension Plan and in material compliance with any FSCO directive or
order directed specifically at a Canadian Pension Plan.  No Canadian Pension
Plan has any unfunded liability, solvency deficiency or wind up deficiency or
otherwise has its present value benefit liabilities determined on a plan
termination basis in accordance with actuarial assumptions in excess of the
current value of its assets,.  No fact or situation that may reasonably be
expected to result in a Material Adverse Effect exists in connection with any
Canadian Pension Plan.  No Obligor or Subsidiary contributes to or participates
in a Canadian Multi-Employer Plan.  No Obligor or an Affiliate thereof
maintains, contributes or has any liability with respect to a Canadian Defined
Benefit Pension Plan.  No Termination Event has occurred.  All contributions
required to be made by any Obligor or Subsidiary to any Canadian Pension Plan
have been made in a timely fashion in accordance with the terms of such Canadian
Pension Plan and the PBA.  No Lien has arisen, choate or inchoate, in respect of
any Obligor or their property in connection with any Canadian Pension Plan (save
for contribution amounts not yet due).

119

--------------------------------------------------------------------------------



(c) Foreign Plans.  All Foreign Plans are in compliance with, and have been
established, administered and operated in accordance with, the terms of such
Foreign Plans and applicable law, except for any failure to so comply,
establish, administer or operate the Foreign Plans as would not reasonably be
expected to have a Material Adverse Effect.  All contributions or other payments
which are due with respect to each Foreign Plan have been made in full and there
are no funding deficiencies thereunder, except to the extent any such events
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
9.1.12 [Reserved].
9.1.13 Disclosure; No Material Misstatements.  The Borrowers have disclosed or
made available for disclosure to Agent and the Lenders all material agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect. None of the reports, financial statements, certificates or other
information furnished by or on behalf of the Borrowers or any Subsidiary to
Agent or any Lender or any of their Affiliates in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or under any other Loan Document (as modified or supplemented by other
information so furnished), when taken as a whole, contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that with respect to projected financial
information, each Obligor represents only that such information was prepared in
good faith based on assumptions believed by management of the Obligors to be
reasonable at the time prepared (it being recognized by the Administrative Agent
and the Lenders that such projections by their nature are not to be viewed as
fact and are subject to uncertainties and contingencies, many of which are
beyond the control of each obligor; that no assurances can be given that such
projections will be realized; and that actual results may differ in a material
manner from such projections).
9.1.14 [Reserved].
9.1.15 [Reserved].
9.1.16 [Reserved].
9.1.17 Capital Structure.  Schedule 9.1.17 shows, for each Obligor and each of
its Subsidiaries, its jurisdiction of organization, authorized and issued Equity
Interests and holders of its Equity Interests (other than the holders of the
Equity Interests in the Company), in each case as of the Closing Date.  Except
as disclosed on Schedule 9.1.17, in the five years preceding the Closing Date,
no Obligor or Subsidiary has acquired any substantial assets from any other
Person nor been the surviving entity in a merger or combination.  Each Obligor
has good title to its Equity Interests in its Subsidiaries, subject only to
Agent's and the Term Loan Agent's Lien and any Liens securing holders of secured
Incremental Notes to the extent permitted by 10.2.1(n) (or their
representative), and all such Equity Interests are, if applicable, duly issued,
fully paid and non-assessable.  There are no outstanding purchase options,
warrants, subscription rights, agreements to issue or sell, convertible
interests, phantom rights or powers of attorney relating to Equity Interests of
any Obligor or any Subsidiary (other than relating to Equity Interests in the
Company).
120

--------------------------------------------------------------------------------



9.1.18 Names and Location of Business and Offices.  Schedule 9.1.18 shows, as of
the Closing Date, the name of each Obligor as listed in the public records of
its jurisdiction of organization, such Obligor's organizational identification
number in its jurisdiction of organization, and the address for such Obligor's
principal place of business and chief executive office.
9.1.19 Trade Relations.  There exists no actual or threatened termination,
limitation or modification of any business relationship between the Obligors and
their Subsidiaries, taken as a whole on one hand, and any customer or supplier,
or any group of customers or suppliers, taken as a whole, on the other hand,
which individually or in the aggregate are material to the business of such
Obligor and its Subsidiaries, taken as a whole, except in each case, as would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.  To the knowledge of the Company, there exists no
condition or circumstance that would reasonably be expected to materially impair
the ability of any Obligor and its Subsidiaries, taken as a whole, to conduct
its business at any time hereafter in substantially the same manner as conducted
on the Closing Date.
9.1.20 Properties; Titles, Intellectual Property; Licenses; Etc.
(a) Each Obligor and each Subsidiary has good and valid title to, valid
leasehold interests in, or valid easements, rights of way or other property
interests in all of its material real and personal Property material to its
business free and clear of all Liens except Permitted Liens.
(b) All material leases, easements, rights of way and other agreements necessary
for the conduct of the business of the Obligors and the Subsidiaries are valid
and subsisting, in full force and effect, and there exists no default or event
or circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or leases, which would,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
(c) Each Obligor and each Subsidiary owns, or is licensed to use, all
Intellectual Property material to its business, and to the Obligors' knowledge,
the use thereof by such Obligor and such Subsidiary, as applicable, does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.  There is no pending or, to any Obligor's
knowledge, threatened Intellectual Property Claim with respect to any Obligor,
any Subsidiary or any of their Property (including any Intellectual Property)
that would reasonably be expected to result in a Material Adverse Effect.  All
Intellectual Property owned, used or licensed by, or otherwise subject to any
interests of, any Obligor as of the Closing Date is shown on Schedule 9.1.20.
9.1.21 Maintenance of Properties.  Except for such acts or failures to act as
could not be reasonably expected to have a Material Adverse Effect, the
Properties owned, leased or used by Obligors and their Subsidiaries that are
necessary to or useful in the conduct of their businesses are in good operating
condition and repair, subject to ordinary wear and tear.
9.1.22 [Reserved].
9.1.23 Security Documents.
(a) The provisions of this Agreement and any other Canadian Security Agreements
are effective to create, in favor of Agent for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in all of the
Collateral secured thereby (other than such Collateral in which
121

--------------------------------------------------------------------------------



a security interest cannot be created under the Uniform Commercial Code or PPSA
as in effect at the relevant time in the relevant jurisdiction), and (i) when
financing statements and other filings in appropriate form are filed in the
offices set forth on Schedule 9.1.23(a) and (ii) upon the taking of possession
or control by Agent (or by the Term Loan Agent subject to the terms of the
Intercreditor Agreement) of the Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to Agent (or the Term Loan Agent subject to the terms of
the Intercreditor Agreement) to the extent possession or control by Agent is
required by this Agreement), the security interest created by this Agreement and
any other Canadian Security Agreements shall constitute fully perfected first
priority (or, subject to the Intercreditor Agreement, second priority) security
interests in all right, title and interest of the Obligors in the Collateral
covered thereby (other than such Collateral in which a security interest cannot
be perfected under the Uniform Commercial Code or PPSA as in effect at the
relevant time in the relevant jurisdiction), in each case free of all Liens
other than Permitted Liens, and prior and superior to all other Liens other than
Permitted Prior Liens.
(b) Each Security Document delivered pursuant to Section 7.4, Section 7.6 or
Section 10.1.13, upon execution and delivery thereof, is effective to create in
favor of Agent, for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, all of the Collateral secured
thereby (other than such Collateral in which a security interest cannot be
created under the Uniform Commercial Code or PPSA as in effect at the relevant
time in the relevant jurisdiction), and when all appropriate filings or
recordings are made in the appropriate offices as may be required under
Applicable Law or possession or control is conferred to Agent, such Security
Document will constitute fully perfected first priority (or, subject to the
Intercreditor Agreement, second priority) Liens on, and security interests in,
all right, title and interest of the Obligors in the Collateral covered thereby
(other than such Collateral in which a security interest cannot be perfected
under the Uniform Commercial Code or PPSA as in effect at the relevant time in
the relevant jurisdiction), in each case free of all Liens other than Permitted
Liens, and prior and superior to all other Liens other than subject to the terms
of the Intercreditor Agreement, the Liens in favor of the Term Loan Agent.
9.1.24 Use of Loans and Letters of Credit.  The proceeds of the Loans and the
Letters of Credit shall be used to pay fees and transaction expenses in
connection with the Transactions, to refinance the existing Debt of the Obligors
and their Subsidiaries, to pay fees, expenses, premiums, breakage costs and
expenses, and prepayment penalties incurred in respect of the refinancing above,
to pay Obligations in accordance with this Agreement and for ongoing working
capital and for other lawful, general corporate, limited liability company or
partnership purposes of Obligors and their Subsidiaries, including without
limitation to finance permitted restricted payments, share repurchases,
acquisitions, permitted Capital Expenditures and other Investments of Obligors
and their Subsidiaries. Obligors and their Subsidiaries are not engaged
principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock. No part of the proceeds of any Loan or Letter
of Credit will be used, whether immediate, incidental or ultimate, to buy or
carry, or to reduce or refinance any Debt incurred to buy or carry, Margin Stock
or for any related purpose governed by Regulations T, U or X of the Board of
Governors.
9.1.25 Solvency.  The Company and its Subsidiaries, on a Consolidated basis, are
Solvent.  No Obligor is planning to take any action described in
Section 11.1(h).
9.1.26 Common Enterprise.  Each Obligor and Subsidiary and their business
operations are integrated with one another so that any benefit received by any
one of them from the financial accommodations provided under this Agreement will
be to the direct or indirect benefit of the others. Obligors and their
Subsidiaries intend to render services to or for the benefit of each other, to
purchase or
122

--------------------------------------------------------------------------------



sell and supply goods to or from or for the benefit of each other, to make
loans, advances and provide other financial accommodations to or for the benefit
of each other and to provide administrative, marketing, payroll and management
services to or for the benefit of each other (in each case, except as may be
prohibited by this Agreement).
9.1.27 Employee Matters.  As of the Closing Date, (a) neither any Obligor nor
any Subsidiary, nor any of their respective employees, is subject to any
collective bargaining agreement, (b) no petition for certification or union
election is pending or, to the knowledge of any Obligor or any Subsidiary,
contemplated with respect to the employees thereof and no union or collective
bargaining unit has sought such certification or recognition with respect to the
employees of any Obligor or any Subsidiary, and (c) there are no strikes,
slowdowns, work stoppages or controversies pending or, to the knowledge of any
Obligor, threatened between any Obligor or any Subsidiary and its respective
employees.
9.1.28 Anti-Corruption Laws.  Obligors have developed and implemented and
maintain in effect internal controls, policies and procedures, management
oversight, monitoring, audit and training designed to ensure compliance by
Obligors, their Subsidiaries and their respective directors, officers, employees
and agents with applicable Anti-Corruption Laws and applicable Sanctions. 
Obligors, their Subsidiaries and, to the knowledge of any Obligor, their
respective officers, employees, directors and agents are in compliance with
applicable Anti-Corruption Laws and applicable Sanctions.  None of (a) Obligors,
any Subsidiary or any of their respective directors or officers, or (b) to the
knowledge of any Obligor, any employee or agent of any Obligor or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person or otherwise subject to
Sanctions.  No Borrowing or Letter of Credit, use of proceeds or other
Transaction will violate Anti-Corruption Laws or applicable Sanctions.
9.1.29 OFAC.  None of Obligors or their Subsidiaries or, to the knowledge of any
Obligor or Subsidiary, any director, officer, employee, agent, affiliate or
representative thereof, is or is owned or controlled by any individual or entity
that is currently the subject or target of any Sanction or is located, organized
or resident in a Designated Jurisdiction.
9.2 Complete Disclosure.  No Loan Document or financial statement delivered to
Agent and the Lenders contains, with respect to Company or any of its
Subsidiaries, or its or their properties and operations (or, in all other
instances, to the knowledge of the Company), any untrue statement of a material
fact, nor fails to disclose any material fact necessary to make the statements
contained therein, in light of the circumstances under which they were made, not
materially misleading.  There is no fact or circumstance that any Obligor has
failed to disclose to Agent in writing that could reasonably be expected to have
a Material Adverse Effect.  The consolidated balance sheet and statements of
operations, stockholders' equity and cash flows of the Company and its
Consolidated Subsidiaries hereafter delivered to Agent and Lenders are prepared
in accordance with GAAP and present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
its Consolidated Subsidiaries as of the date and for the period set forth
therein in accordance with GAAP.  All projections delivered from time to time to
Agent and Lenders have been prepared in good faith, based on assumptions
believed by management of Obligors to be reasonable at the time prepared, it
being recognized by Agent and the Lenders that such
123

--------------------------------------------------------------------------------



 projections by their nature are not to be viewed as fact and are subject to
uncertainties and contingencies, many of which are beyond the control of the
Obligors, and no assurances can be given that such projections will be realized,
and that actual results may differ from such projections.
SECTION 10. COVENANTS AND CONTINUING AGREEMENTS
10.1 Affirmative Covenants.  Until Full Payment of all Obligations, each
Borrower (on behalf of itself and its Subsidiaries) and each Guarantor by its
execution of this Agreement, covenants and agrees with Agent, Issuing Banks and
the Lenders that:
10.1.1 Inspections; Appraisals.
(a) Each Obligor shall, and shall cause each Subsidiary to, permit Agent from
time to time but no more than one time per Loan Year (except when an Event of
Default exists), subject (except when an Event of Default exists) to reasonable
notice and normal business hours, to visit and inspect the Properties of any
Obligor or any Subsidiary, inspect, audit and make extracts from any Obligor's
or Subsidiary's books and records, and discuss with its officers, employees,
agents, advisors and independent accountants such Obligor's or Subsidiary's
business, financial condition, assets, prospects and results of operations. 
Lenders may participate in any such visit or inspection, at their own expense. 
Neither Agent nor any Lender shall have any duty to any Obligor to make any
inspection, nor to share any results of any inspection, appraisal or report with
any Obligor or any of its Subsidiaries.  Obligors acknowledge that all
inspections, appraisals and reports are prepared by Agent and Lenders for their
purposes, and Obligors shall not be entitled to rely upon them.
(b) Each Obligor shall, and shall cause each Subsidiary to, permit Agent to
examine any Obligor's books and records or any other financial or Collateral
matters as Agent deems appropriate, which examinations and appraisals of
Inventory shall be limited to (i) one time per Loan Year or (ii) two times per
Loan Year if the second examination is initiated on the day that Total
Availability is less than the greater of (A) $12,750,000 and (B) 15.0% of Line
Cap then in effect; provided, however, that none of the foregoing limits shall
apply if an examination or appraisal is initiated during an Event of Default;
provided, further, that none of the foregoing limits shall apply if an
examination or appraisal is initiated during a Default (but in the case of a
Default that is not an Event of Default, an examination or appraisal pursuant to
this proviso shall be at the Agent's expense).  Each Obligor shall, and shall
cause each Subsidiary to, reimburse Agent for all reasonable and documented
charges, costs and expenses of Agent in connection with foregoing examinations
and appraisals (including any inspections made pursuant to Section 10.1.1(a) but
excluding examinations and appraisals initiated during a Default to the extent
set forth in the proviso immediately above), and Obligors agree to pay Agent's
then standard charges for examination activities, including reasonable and
documented charges for Agent's internal examination and appraisal groups, as
well as the reasonable and documented charges of any third party used for such
purposes (except with respect to an examination or appraisal initiated during a
Default to the extent set forth in the proviso immediately above) .  No
Borrowing Base calculation shall include Collateral acquired in a Permitted
Acquisition or otherwise outside the Ordinary Course of Business until
completion of applicable field examinations and appraisals (which shall not be
included in the limits provided above) satisfactory to Agent, except as set
forth in the definition of "Borrowing Base".
10.1.2 Financial Statements; Other Information.  Obligors will furnish to Agent
(and Agent shall deliver to each Lender) (the documents required to be delivered
pursuant to clauses (a), (b) and
124

--------------------------------------------------------------------------------



 (i) below shall be deemed to have been delivered on the date on which such
documents are posted on the Securities and Exchange Commission's website at
www.sec.gov):
(a) Annual Financial Statements.  As soon as available, but in any event in
accordance with then Applicable Law applicable to the Company and not later than
ninety (90) days after the end of each Fiscal Year of the Company, its audited
consolidated balance sheet and related statements of operations, stockholders'
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all reported
on by Hein & Associates or other independent public accountants of recognized
national standing (without a "going concern" or like qualification or exception
and without any qualification or exception as to the scope of such audit (except
for any such qualification pertaining to the maturity of any Indebtedness
occurring within the four Fiscal Quarter period following the date of the
relevant audit opinion)) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Company and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied.
(b) Quarterly Financial Statements.  As soon as available, but in any event in
accordance with then Applicable Law applicable to the Company and not later than
forty-five (45) days after the end of each of the first three Fiscal Quarters of
each Fiscal Year of the Company, its consolidated balance sheet and related
statements of operations and cash flows as of the end of such Fiscal Quarter and
the then elapsed portion of the Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous Fiscal Year, all
certified by a Senior Officer of the Company as presenting fairly in all
material respects the financial condition and results of operations of the
Company and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied or as prepared in accordance with the
requirements of the SEC, subject to normal year-end audit adjustments and the
absence of footnotes.
(c) Monthly Financial Statements.  During the Financial Reporting Trigger
Period, as soon as available, but in any event not later than thirty (30) days
after the end of each of the first two months of each Fiscal Quarter, of the
Company, its consolidated balance sheet and related statements of operations and
cash flows as of the end of such month and the then elapsed portion of the
Fiscal Year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous Fiscal Year, all certified by a Senior Officer of the
Company as presenting fairly in all material respects the financial condition
and results of operations of the Company and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied or as prepared
in accordance with the requirements of the SEC, subject to normal year-end audit
adjustments and the absence of footnotes.
(d) Annual Financial Projections.  Concurrently with any delivery of financial
statements under Section 10.1.2(a) but in no event later than ninety (90) days
after the end of each Fiscal Year, annual budget and projections of Company's
consolidated balance sheets, related statements of operations, cash flow and
Availability for the next Fiscal Year, quarter by quarter.
(e) Certificate of Senior Officer – Compliance.  Concurrently with any delivery
of financial statements under Section 10.1.2(a), Section 10.1.2(b) and, if
applicable, Section 10.1.2(c), a Compliance Certificate.
(f) Certificate of Senior Officer – Hedging Agreements.  Concurrently with any
delivery of financial statements under Section 10.1.2(a), Section 10.1.2(b) and,
if applicable,
125

--------------------------------------------------------------------------------



Section 10.1.2(c), a certificate of a Senior Officer of Borrower Agent, in form
and substance reasonably satisfactory to Agent, setting forth as of the last
Business Day of such month, Fiscal Quarter or Fiscal Year, as applicable, a true
and complete list of all Hedging Agreements of each Obligor and each Subsidiary,
the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net mark-to-market value
therefor, any new credit support agreements relating thereto, any margin
required or supplied under any credit support document, the counterparty to each
such agreement and whether each Hedging Agreement is secured hereunder or under
the Term Loan Credit Agreement.
(g) Certificate of Insurer/Broker – Insurance Coverage.  Concurrently with any
delivery of financial statements under Section 10.1.2(a), a certificate of
insurance coverage from each insurer or insurance broker with respect to the
insurance required by Section 10.1.8, in form and substance reasonably
satisfactory to Agent.
(h) Other Accounting Reports.  Promptly upon receipt thereof, a copy of each
other report or letter (except standard and customary correspondence) submitted
to any Obligor or any Subsidiaries by independent accountants in connection with
any annual, interim or special audit made by them of the books of any such
Obligor or any such Subsidiary, and a copy of any response by any such Obligor
or any such Subsidiary, or the board of directors or other governing body, as
applicable, of any such Obligor or any such Subsidiary, to such letter or
report.
(i) SEC and Other Filings; Reports to Shareholders.  Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Company or any Subsidiary with the
SEC, or with any national or foreign securities exchange (except standard and
customary correspondence), or distributed by the Company to its shareholders
generally, as the case may be.
(j) Default Notices Under Material Contracts.  Promptly after the furnishing
thereof, copies of any notice of default furnished to or by any Person pursuant
to the terms of any Material Contract.
(k) Information Regarding Obligors.  Prompt written notice (and in any event at
least ten (10) Business Days prior thereto (or such other period of time as may
be agreed by Agent in its sole discretion)) of any change (i)  in any Obligor's
corporate name, (ii) in the location of any Obligor's chief executive office or
principal place of business, registered head office or domicile (within the
meaning of the Civil Code), (iii) in any Obligor's identity or corporate
structure, (iv) in any Obligor's jurisdiction of organization or such Person's
organizational identification number in such jurisdiction of organization, and
(v) in any Obligor's federal taxpayer identification number.
(l) Notices of Certain Changes.  Promptly, but in any event within ten (10)
Business Days after the execution thereof (or such other period of time as may
be agreed by Agent in its sole discretion), copies of any amendment,
modification or supplement to the certificate or articles of incorporation,
by-laws, any preferred stock designation or any other Organic Document of any
Obligor or any Subsidiary.
(m) Trade Payables.  At Agent's request, a listing of each Borrower's trade
payables specifying the trade creditor and balance due, and a detailed trade
payable aging, all in form reasonably satisfactory to Agent.
(n) Other Requested Information.  Promptly following any request therefor,
126

--------------------------------------------------------------------------------



 such other information regarding the operations, business affairs, Collateral
and financial condition of any Obligor or any Subsidiary thereof (including,
without limitation, any Plan and any reports or other information required to be
filed with respect thereto under the Code or under ERISA), or compliance with
the terms of this Agreement or any other Loan Document, as Agent may reasonably
request.
10.1.3 Notices of Material Events.  Obligors will promptly furnish to Agent (and
Agent shall deliver to each Lender), in any event, within ten (10) Business Days
after acquiring knowledge thereof, written notice of the following:
(a) the occurrence of any Default;
(b) (i) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting any Obligor or any Subsidiary not
previously disclosed in writing to Agent or (ii) any material adverse
development in any action, suit, proceeding, investigation or arbitration
against or affecting any Obligor or any Subsidiary (whether or not previously
disclosed to Agent) that, in either case, would reasonably be expected to result
in a Material Adverse Effect;
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of Obligors and their Subsidiaries in an aggregate amount exceeding
$10,000,000;
(d) any material change in account policies or financial reporting practices by
the Company and its Subsidiaries, on a Consolidated basis; and
(e) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section 10.1.3 shall be accompanied by a
statement of a Senior Officer of the Borrower Agent setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.
10.1.4 Existence; Conduct of Business.  Each Obligor will, and will cause each
Subsidiary to, do or cause to be done all things reasonably necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, consents, privileges and franchises material to the
conduct of its business and maintain, including, if necessary, its qualification
to do business in each other jurisdiction in which its Properties are located or
the ownership of its Properties requires such qualification, except where the
failure to so maintain such qualification to do business in each other
jurisdiction, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 10.2.7.
10.1.5 Payment of Tax Liabilities.  Each Obligor will, and will cause each
Subsidiary to, pay its material Tax liabilities before the same shall become
delinquent or in default, except where such Tax liabilities are being Properly
Contested.
10.1.6 [Reserved].
127

--------------------------------------------------------------------------------



10.1.7 Operation and Maintenance of Properties.  Each Obligor, at its own
expense, will, and will cause each Subsidiary to:
(a) operate its Properties or cause such Properties to be operated in a careful
and efficient manner in accordance with the practices of the industry and in
compliance with all applicable contracts and agreements and in compliance with
all Applicable Law, including, without limitation, applicable Environmental
Laws, except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect; and
(b) preserve, maintain and keep in good repair, condition and working order
(ordinary wear and tear and casualty or loss excepted) all Property material to
the conduct of its business, including, without limitation, all equipment,
machinery and facilities, except to the extent that any such failure to so
maintain and keep in good repair, condition and working order would not
reasonably be expected to have a Material Adverse Effect.
10.1.8 Insurance.
(a) Obligors will, and will cause each Subsidiary to, maintain, with financially
sound and reputable insurance companies (including self-insurance companies of
the Borrowers), insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations (including hazard insurance).  The
loss payable clauses or provisions in any insurance policy or policies insuring
any of the Collateral for the Loans shall be endorsed in favor of and made
payable to Agent as its interests may appear and such policies shall name Agent
"lender loss payee" and provide that the insurer will give at least thirty (30)
days' prior notice of any cancellation to Agent.
(b) If any building secures any Obligations and is located in an area designated
a "flood hazard area" in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), obtain flood insurance in
such reasonable total amount as Agent may from time to time reasonably require,
and otherwise to ensure compliance with Applicable Law (including any applicable
Flood Laws).
10.1.9 Books and Records.  Each Obligor will, and will cause each Subsidiary to,
keep proper books of record and account in which complete and correct entries in
all material respects are made of all dealings and transactions in relation to
its business and activities.
10.1.10  Compliance with Laws.  Each Obligor will, and will cause each
Subsidiary to, comply with all Applicable Laws, including FLSA, OSHA,
Environmental Laws, and laws regarding collection and payment of Taxes, and
maintain all Governmental Approvals necessary for the ownership or operation of
its Properties or conduct of its business, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.  Each Obligor will maintain in effect and enforce
policies and procedures designed to ensure compliance by Obligors, their
Subsidiaries and their respective directors, officers, employees and agents with
applicable Anti-Corruption Laws and applicable Sanctions.
10.1.11  Compliance with Material Contracts.  Each Obligor will, and will cause
each
128

--------------------------------------------------------------------------------



Subsidiary to, comply with all Material Contracts, except to the extent that
such noncompliance, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
10.1.12  Environmental Matters.
(a) Except for matters that individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, each Obligor shall at
its sole expense: (i) comply, and shall cause its Properties and operations and
each Subsidiary and each Subsidiary's Properties and operations to comply, with
applicable Environmental Laws; (ii) not Release or threaten to Release, and
shall cause each Subsidiary not to Release or threaten to Release, any Hazardous
Material on, under, about or from any of such Obligor's or its Subsidiaries'
Properties except in compliance with applicable Environmental Laws; (iii) timely
obtain or file and maintain in full force and effect, and shall cause each
Subsidiary to timely obtain or file and maintain in full force and effect, all
Environmental Permits required under applicable Environmental Laws in connection
with the operation or use of such Obligor's or its Subsidiaries' Properties or
business; (iv) promptly commence and diligently prosecute to completion, and
shall cause each Subsidiary to promptly commence and diligently prosecute to
completion, any assessment, evaluation, investigation, monitoring, containment,
cleanup, removal, repair, restoration, remediation or other remedial obligations
(collectively, the "Remedial Work") in the event any Remedial Work is required
under applicable Environmental Laws because of or in connection with the actual
or suspected past, present or future Release or threatened Release of any
Hazardous Material on, under, about or from any of such Obligor's or its
Subsidiaries' Properties; and (v) conduct, and cause each of its Subsidiaries to
conduct, their respective operations and businesses in a manner that will not
expose any Property or Person to Hazardous Materials that could reasonably be
expected to form the basis for a claim for damages or compensation under any
Environmental Law.
(b) Each Obligor will promptly, but in no event later than ten (10) Business
Days (or such later period of time as the Agent may agree in its sole
discretion) after the receipt of notice by any member of the executive
management team of the occurrence of a triggering event, notify Agent and the
Lenders in writing of any Release of Hazardous Materials, any threatened action,
investigation or inquiry by any Governmental Authority or any threatened demand
or lawsuit by any Person against any Obligor or any Subsidiary or their
Properties of which any Obligor has knowledge in connection with any
Environmental Laws if any Obligor could reasonably anticipate that such action,
investigation, inquiry, demand or lawsuit will result in liability (whether
individually or in the aggregate) in excess of $10,000,000, not fully covered by
insurance, subject to normal deductibles.
10.1.13  Future Subsidiaries; Subsidiaries No Longer Immaterial Subsidiaries. 
Obligors will promptly notify Agent upon any Person becoming a Subsidiary (and
upon any Subsidiary that is an Immaterial Subsidiary or otherwise an Excluded
Subsidiary ceasing to be an Immaterial Subsidiary or such Excluded Subsidiary,
as applicable) and, if it is not an Excluded Subsidiary, cause it (and cause any
Subsidiary that is an Immaterial Subsidiary or Excluded Subsidiary that ceased
to be an Immaterial Subsidiary or Excluded Subsidiary, as applicable) to either
become a Borrower hereunder or guaranty the Obligations, in either case in a
manner reasonably satisfactory to Agent, and to execute and deliver such
documents, instruments and agreements and to take such other actions as Agent
shall reasonably require to evidence and perfect a Lien in favor of Agent on the
Collateral of such Person, including delivery of such legal opinions, in form
and substance reasonably satisfactory to Agent, as it shall deem appropriate;
provided, that only Subsidiaries that are Wholly-Owned Subsidiaries of the
Company shall be Borrowers.
129

--------------------------------------------------------------------------------



 Notwithstanding anything in this Agreement to the contrary, Obligors shall not
permit any Subsidiary to guarantee the Term Loans unless such Subsidiary is a
Guarantor and provides a Guaranty with respect to the Obligations.
10.1.14  ERISA Compliance.
(a) Obligors will promptly furnish and will cause the Subsidiaries and any ERISA
Affiliate to promptly furnish to Agent immediately upon becoming aware of the
occurrence of any "prohibited transaction," as described in section 406 of ERISA
or in section 4975 of the Code, in connection with any Plan or any trust created
thereunder that would reasonably be expected to have a Material Adverse Effect,
a written notice signed by a Senior Officer of the Borrower Agent, such
Subsidiary or such ERISA Affiliate, as the case may be, specifying the nature
thereof, what action Obligors, such Subsidiary or such ERISA Affiliate is taking
or proposes to take with respect thereto, and, when known, any action taken or
proposed by the Internal Revenue Service or the Department of Labor with respect
thereto.
(b) Except for such matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, each Obligor will
ensure that neither it nor any of its Subsidiaries, at any time:
(i)
engages in, or permits any ERISA Affiliate to engage in, any transaction in
connection with which an Obligor, a Subsidiary or any ERISA Affiliate could be
subjected to either a civil penalty assessed pursuant to subsections (c), (i),
(l) or (m) of section 502 of ERISA or a tax imposed by Chapter 43 of Subtitle D
of the Code.

(ii)
fails to make, or permits any ERISA Affiliate to fail to make, full payment when
due of all amounts which, under the provisions of any Plan, agreement relating
thereto or applicable law, an Obligor, a Subsidiary or any ERISA Affiliate is
required to pay as contributions thereto.

(iii)
contributes to or assumes an obligation to contribute to, or permits any ERISA
Affiliate to contribute to or assume an obligation to contribute to (i) any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability, or (ii) any employee
pension benefit plan, as defined in section 3(2) of ERISA, that is subject to
Title IV of ERISA, section 302 of ERISA or section 412 of the Code.

10.1.15  Compliance with Terms of Leaseholds.  Each Obligor will, and will cause
all of its Subsidiaries to, make all payments and otherwise perform all
obligations in respect of all material leases of real property to which any
Obligor or any of its Subsidiaries is or is to be a party, keep such leases in
full force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify Agent of any
default by any party with respect to such leases and cooperate with Agent in all
respects to cure any such default, and cause each of its Subsidiaries to do so,
except, in any case, where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
10.1.16  Licenses Affecting Collateral.  Each Obligor will (a) keep each License
affecting any Collateral (including the manufacture, distribution or disposition
of Inventory) or any other material
130

--------------------------------------------------------------------------------



Property of each Obligor and its Subsidiaries in full force and effect, except
where  failure to have such License in full force and effect, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect; (b) pay all Royalties when due except to the extent they are being
Properly Contested; and (c) notify Agent of any default or breach by an Obligor
asserted by any Person to have occurred under any License.
10.1.17  Landlord and Storage Agreements.  Upon reasonable request by Agent,
Obligors shall, and shall cause each of their Subsidiaries to, provide to Agent
copies of all material lease, storage, and similar agreements and material
amendments and modifications thereto, between any Obligor or any Subsidiary and
any landlord, warehouseman, processor, shipper, bailee or other Person that owns
or operates any premises or facility where any Inventory that is included in the
Borrowing Base is located.
10.1.18 Post-Closing Undertakings.  The Borrowers will, and will cause each
other Obligor to comply with the requirements set forth on Schedule 10.1.18
within the time periods set forth therein (as any such period may be extended by
the Agent in its sole discretion).
10.2 Negative Covenants.  Until Full Payment of all Obligations, each Borrower
(on behalf of itself and its Subsidiaries) and each Guarantor by its execution
of this Agreement, covenants and agrees with Agent, Issuing Banks and the
Lenders that:
10.2.1 Debt.  It will not, and will not permit any Subsidiary to, directly or
indirectly, create, incur, guarantee or permit to exist any Debt, except:
(a) the Obligations arising under the Loan Documents or any guaranty of or
suretyship arrangement for the Obligations arising under the Loan Documents;
(b) accounts payable and all accrued expenses, liabilities or other obligations
to pay the deferred purchase price of Property or services, from time to time
incurred in the Ordinary Course of Business to the extent, in each case, not
past due for more than ninety (90) days after the date on which such accounts
payable, accrued expenses, liabilities or other obligations were created or
incurred unless being contested in good faith by appropriate action and for
which adequate reserves have been maintained in accordance with GAAP or such
past-due amounts, in the aggregate, are an inconsequential amount;
(c) Permitted Purchase Money Debt;
(d) Debt arising from bid, performance, stay, customs or appeal bonds or surety
obligations arising in the Ordinary Course of Business or required by Applicable
Law applicable to an Obligor, in each case in connection with the operation of
the Properties of any Obligor or any Subsidiary and in the Ordinary Course of
Business;
(e) (1) intercompany Debt owed (i) by any U.S. Facility Obligor or any Canadian
Domiciled Obligor to a U.S. Facility Obligor, provided, that all such Debt shall
be evidenced by a master intercompany note in form and substance reasonably
satisfactory to Agent (the "U.S. Intercompany Note"); provided, further, that
intercompany Debt owed by Canadian Domiciled Obligors to U.S. Facility Obligors
shall not exceed an aggregate principal amount at any one time outstanding equal
to $30,000,000 or (ii) by any U.S. Facility Obligor or any Canadian Domiciled
Obligor to a Canadian Domiciled Obligor, provided, that all such Debt shall be
evidenced by a master intercompany note in form and substance reasonably
satisfactory to Agent (the "Canadian Intercompany Note"), each of which shall be
subject to a first priority (or, subject to the Intercreditor Agreement, second
priority) perfected Lien in favor of Agent
131

--------------------------------------------------------------------------------



pursuant to the Loan Documents, and (B) unsecured and subordinated in right of
payment to the payment in full of the Obligations pursuant to the terms of such
Intercompany Notes, (2) intercompany Debt owing by any Obligor to any Excluded
Subsidiary, provided that such Debt is evidenced by an intercompany note in form
and substance substantially consistent with the U.S. Intercompany Note (or
subject to subordination terms in form and substance reasonably satisfactory to
Agent) to which such Excluded Subsidiary is a party and is unsecured and
subordinated in right of payment to the payment in full of the Obligations,
(3) intercompany Debt owing by Excluded Subsidiaries to Obligors, in an
aggregate principal amount at any one time outstanding, when taken together with
Investments made and outstanding pursuant to Section 10.2.4(d)(iv), not to
exceed $30,000,000 and (4) intercompany Debt between and among Excluded
Subsidiaries;
(f) Debt owing to insurance companies, or their affiliates, to finance insurance
premiums payable to such insurance companies in connection with insurance
policies purchased by a Obligor in the Ordinary Course of Business;
(g) Debt (i) with respect to (1) the Term Loans made on the Closing Date
pursuant to the Term Loan Credit Agreement in an aggregate principal amount not
to exceed $250,000,000 at any time outstanding plus (2) additional Incremental
Term Loans such that the aggregate principal amount of all outstanding Term
Loans after giving effect to such Incremental Term Loans does not exceed the
Incremental Debt Cap and (ii) incurred in connection with any financing from any
lender in respect of the Term Loans under Section 364 of the Bankruptcy Code to
the extent permitted pursuant to the Intercreditor Agreement;
(h) Seller Financing in an aggregate principal amount not to exceed $25,000,000
at any time outstanding;
(i) Borrowed Money set forth on Schedule 10.2.1(i), but only to the extent
outstanding on the Closing Date;
(j) Debt with respect to (i) Cash Management Services, (ii) commercial credit
card, purchase cards and merchant card services; and (iii) leases and other
banking products or services, other than letters of credit, in each case,
incurred in the Ordinary Course of Business;
(k) Debt that is in existence when a Person becomes a Subsidiary or that is
secured by an asset when acquired by an Obligor or a Subsidiary, as long as such
Debt was not incurred in contemplation of such Person becoming a Subsidiary or
such acquisition; provided that, (i) after giving pro forma effect to such
incurrence of Debt, acquisition of such Subsidiary or asset pursuant to this
clause (k) and Consolidated Secured Debt and Consolidated Total Debt, as
applicable, on the date such Person becomes a Subsidiary or such acquisition,
(A) if such Debt is secured, the Secured Leverage Ratio for the four-Fiscal
Quarter period ending on the last day of the most recent Fiscal Quarter for
which Agent has received financial statements in accordance with
Section 10.1.2(a), 10.1.2(b) or 10.1.2(c) (or, prior to the first date financial
statements have been delivered pursuant to Section 10.1.2(a) or 10.1.2(b), the
most recent quarterly financial statements publicly disclosed prior to the
Closing Date), is either (x) equal to or less than 3.60 to 1.00 or (y) no
greater than such Secured Leverage Ratio for the four-Fiscal Quarter period
ending on the last day of the most recent Fiscal Quarter for which Agent has
received financial statements in accordance with Section 10.1.2(a), 10.1.2(b) or
10.1.2(c) (or, prior to the first date financial statements have been delivered
pursuant to Section 10.1.2(a) or 10.1.2(b), the most recent quarterly financial
statements publicly disclosed prior to the Closing Date) immediately before
giving effect to the incurrence of such Debt, and (B) if such Debt is unsecured,
the Total Leverage Ratio for the four-Fiscal Quarter period
132

--------------------------------------------------------------------------------



ending on the last day of the most recent Fiscal Quarter for which Agent has
received financial statements in accordance with Section 10.1.2(a), 10.1.2(b) or
10.1.2(c) (or, prior to the first date financial statements have been delivered
pursuant to Section 10.1.2(a) or 10.1.2(b), the most recent quarterly financial
statements publicly disclosed prior to the Closing Date), is either (x) equal to
or less than 4.00 to 1.00 or (y) no greater than such Total Leverage Ratio for
the four-Fiscal Quarter period ending on the last day of the most recent Fiscal
Quarter for which Agent has received financial statements in accordance with
Section 10.1.2(a), 10.1.2(b) or 10.1.2(c) (or, prior to the first date financial
statements have been delivered pursuant to Section 10.1.2(a) or 10.1.2(b), the
most recent quarterly financial statements publicly disclosed prior to the
Closing Date) immediately before giving effect to the incurrence of such Debt,
and (ii) Agent receives a certificate of a Senior Officer, in form and substance
reasonably satisfactory to Agent, certifying and demonstrating in reasonable
detail that all of the applicable requirements set forth in clause (i) of this
clause (k) have been satisfied or will be satisfied on or prior to the
incurrence of such Debt;
(l) (i) Permitted Contingent Obligations and (ii) Contingent Obligations of (A)
any U.S. Facility Obligor in respect of Debt of other U.S. Facility Obligors,
and in respect of Debt of other Obligors in the ordinary course of business,
(B)  any Canadian Domiciled Obligor in respect of Debt of another Canadian
Domiciled Obligor and (C) of any Excluded Subsidiary in respect of Debt of
another Excluded Subsidiary, in each case, to the extent such Debt is permitted
hereunder;
(m) Refinancing Debt as long as each Refinancing Condition is satisfied;
(n) Debt of Obligors constituting (A) unsecured senior or senior subordinated
debt securities, (B) debt securities that are secured by a Lien (1) on the Term
Priority Collateral on a junior basis to both the Liens securing Term Loan
Obligations and the Liens securing Obligations and (2) on the ABL Priority
Collateral on a junior lien basis to both the Liens securing Obligations and the
Liens securing Term Loan Obligations or (C) debt securities that are secured by
a Lien (1) on the Term Priority Collateral on a pari passu basis with the Liens
securing Term Loan Obligations and (1) on the ABL Priority Collateral on a
junior basis to the Liens securing Obligations (but pari passu with the Liens on
the ABL Priority Collateral securing the Term Loan Obligations), in an aggregate
principal amount, which when all amounts under clauses (A), (B) and (C) above
are added to the aggregate principal amount of all the other Incremental Debt
outstanding does not exceed the Incremental Debt Cap (such Debt, the
"Incremental Notes"); provided that (1) with respect to Debt of Obligors
incurred under clause (n)(C) hereof, (x) the final stated maturity of such Debt
shall not be sooner than the maturity date of the Term Loans, (y) the weighted
average life to maturity of such Debt is greater than or equal to the weighted
average life to maturity of the Term Loans and any other Incremental Term Loans
and (z) such Debt shall not be subject to any mandatory prepayment, repurchase
or redemption provisions, unless the prepayment, repurchase or redemption of
such Debt is accompanied by the prepayment of a pro rata portion of the
outstanding principal of the Term Loans pursuant to the terms of the Term Loan
Credit Agreement; (2) with respect to Debt of Obligors incurred under
clause (n)(A) hereof, such Debt (x) meets the Permitted Junior Debt Conditions,
(y) has no financial maintenance covenants, and (z) does not contain any
provisions that cross-default to any Default hereunder; (3) with respect to Debt
of Obligors incurred under clause (n)(B) hereof, (x) such Debt meets the
Permitted Junior Debt Conditions and (y) such Debt has financial covenants that
are, taken as a whole, substantially identical to, or less favorable to the
investors of such Debt than, those set forth in this Agreement and the Term Loan
Credit Agreement; (4) upon giving effect to the incurrence of such Debt, no
Default exists; (5) to the extent secured, (x) such Debt is secured by the
Collateral under security documents substantially similar to either the Security
Documents or the Term Loan Security Documents, (y) such Debt shall not be
secured by a Lien on any asset of any Obligor or its Subsidiaries that does not
also secure either the Term Loan Obligations or Obligations, and (z) the holders
of such Debt (or their representative) and Agent and the Term Agent shall be
party to an intercreditor agreement in form and
133

--------------------------------------------------------------------------------



 substance reasonably satisfactory to Agent; (6) is not at any time guaranteed
by any Subsidiaries other than Subsidiaries that are Obligors and the terms of
such guarantee shall be no more favorable to the holders of such Debt than the
terms of the Guaranty; and (7) has covenants, default and remedy provisions and
other terms and conditions (other than interest, fees, premiums and funding
discounts) that are, taken as a whole, substantially identical to, or less
favorable to the investors providing such Debt than, those set forth in this
Agreement and the Term Loan Credit Agreement;
(o) Debt with respect to Hedging Agreements entered into in compliance with
Section 10.2.14;
(p) Debt with respect to Borrowed Money owing by Foreign Subsidiaries to
non-Affiliates in an aggregate principal amount not to exceed $15,000,000 at any
time outstanding as long as (a) no Obligor (other than a Canadian Domiciled
Obligor in respect of Debt owing by a Foreign Subsidiary incorporated or
organized under the laws of Canada or any province or territory of Canada)
(i) provides any guarantee or credit support of any kind (including any
undertaking, guarantee, indemnity, agreement or instrument that would constitute
Debt) or (ii) is directly or indirectly liable (as a guarantor or otherwise) for
such Debt; (b) the incurrence of which will not result in any recourse against
any of the assets of any Obligor (other than a Canadian Domiciled Obligor in
respect of Debt owing by a Foreign Subsidiary incorporated or organized under
the laws of Canada or any province or territory of Canada) and (c) no default
with respect to which would permit (upon notice, lapse of time or both) any
holder of any other Debt of any Obligor (other than a Canadian Domiciled Obligor
in respect of Debt owing by a Foreign Subsidiary incorporated or organized under
the laws of Canada or any province or territory of Canada) to declare pursuant
to the express terms governing such Debt a default on such other Debt or cause
the payment thereof to be accelerated or payable prior to its stated maturity;
and
(q) Debt of the Company and its Subsidiaries not otherwise permitted by any
other clause of this Section 10.2.1, in a principal amount not to exceed
$35,000,000 at any time outstanding ((as long as, in the case of such Debt that
is owing by Foreign Subsidiaries, (a) no Obligor (other than a Canadian
Domiciled Obligor in respect of Debt owing by a Foreign Subsidiary incorporated
or organized under the laws of Canada or any province or territory of Canada) 
(i) provides any guarantee or credit support of any kind (including any
undertaking, guarantee, indemnity, agreement or instrument that would constitute
Debt) or (ii) is directly or indirectly liable (as a guarantor or otherwise) for
such Debt; (b) the incurrence of which will not result in any recourse against
any of the assets of any Obligor (other than a Canadian Domiciled Obligor in
respect of Debt owing by a Foreign Subsidiary incorporated or organized under
the laws of Canada or any province or territory of Canada) and (c) no default
with respect to which would permit (upon notice, lapse of time or both) any
holder of any other Debt of any Obligor (other than a Canadian Domiciled Obligor
in respect of Debt owing by a Foreign Subsidiary incorporated or organized under
the laws of Canada or any province or territory of Canada) to declare pursuant
to the express terms governing such Debt a default on such other Debt or cause
the payment thereof to be accelerated or payable prior to its stated maturity).
10.2.2 Liens.  Each Obligor will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any of its Properties (now
owned or hereafter acquired), except the following (collectively, "Permitted
Liens"):
(a) Liens securing the payment of any Obligations pursuant to the Loan
Documents;
134

--------------------------------------------------------------------------------



(b) Excepted Liens;
(c) Purchase Money Liens securing Permitted Purchase Money Debt;
(d) (i) Liens described in Schedule 10.2.2(d) and (ii) Liens on property
existing at the time such property is acquired (whether directly, or indirectly
by the acquisition of a Person owning such property that, upon such acquisition,
becomes a Subsidiary) by an Obligor; provided that (A) such Liens were not
created in contemplation of such acquisition, and (B) such Liens do not extend
to any assets other than those being acquired by such Obligor, and provided
further with respect to the preceding clause (B), the applicable Debt secured by
such Lien is permitted under Section 10.2.1(k), and with respect to the Liens
referred to in clauses (i) and (ii) of this Section 10.2.2(d), any renewals,
extensions or refinancings (but not increases) thereof (so long as such Lien
does not cover additional property as a result of such renewal, extension or
refinancing);
(e) (i) any interest or title of a lessor, sublessor, licensor or sublicensor
under any lease or license entered into by any Obligor or any Subsidiary in the
Ordinary Course of Business and covering only the assets so leased or licensed
and (ii) leases, subleases, licenses or sublicenses granted in the ordinary
course of business and not interfering in any material respect with the business
of any Obligor or any Subsidiary;
(f) Liens on unearned premiums in respect of insurance policies securing
insurance premium financing permitted under Section 10.2.1(f);
(g) subject to the terms of the Intercreditor Agreement, Liens securing Debt
permitted by Section 10.2.1(g); and the Term Loan Secured Bank Product
Obligations;
(h) subject to the terms of the applicable intercreditor agreement referenced in
Section 10.2.1(n), Liens securing Incremental Notes to the extent permitted by
Section 10.2.1(n); and
(i) Liens not otherwise permitted by any other clause of this Section 10.2.2 so
long as securing obligations other than Borrowed Money and the aggregate
outstanding principal amount of the obligations secured thereby shall not exceed
(as to Obligors and all Subsidiaries) $12,500,000 in the aggregate at any one
time, provided that no such Lien shall extend to or cover any Collateral (other
than cash).
10.2.3 Distributions; Upstream Payments.  Obligors will not, and will not permit
any of their Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Distributions except Upstream Payments, and except:
(a) the Company may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock);
(b) each Obligor and each Subsidiary may purchase, redeem or otherwise acquire
its common Equity Interests with the proceeds received from the substantially
concurrent issue of new common Equity Interests;
(c) if no Event of Default then exists or would immediately result from the
making of such Distribution, the Company may repurchase or redeem its Equity
Interests owned by employees, officers or directors of the Company or its
Subsidiaries or make payments to employees, officers
135

--------------------------------------------------------------------------------



or directors of the Company or its Subsidiaries upon termination of employment
or service in connection with the exercise of stock options, stock appreciation
rights or similar equity incentives or equity based incentives pursuant to
management incentive plans or in connection with the death or disability of such
employees, officers or directors in an aggregate amount not to exceed $5,000,000
in any Fiscal Year (with any unused amount in a Fiscal Year being added to the
amount permitted in the immediately succeeding Fiscal Year);
(d) the Company may repurchase its Equity Interests in connection with the
administration of its equity-based compensation plans from time to time in
effect in connection with the repurchase of Equity Interests from employees,
directors and other such recipients to satisfy federal, state or local tax
withholding obligations of such employees, directors and other recipients with
respect to income deemed earned as the result of options, stock grants or other
awards made under such plans;
(e) to the extent constituting a Distribution, each Obligor and each Subsidiary
may prepay or repay Seller Financing permitted pursuant to Section 10.2.1(h);
and
(f) Distributions not otherwise permitted by any other clause of this Section
10.2.3 in an aggregate amount not to exceed (when made), when taken together
with any Investments made pursuant to Section 10.2.4(k), the sum of (x)
$20,000,000 (after giving effect to returns on, and repayments or discharges of,
any such Investments) plus (y) so long as at the time of, and immediately after
giving effect to such Distribution, the Secured Leverage Ratio is equal to or
less than 3.60 to 1.00 on a pro forma basis, an amount equal to Cumulative
Retained Excess Cash Flow.  Pro forma basis referred to in this Section
10.2.3(e) shall be made in reference to (i) Consolidated Secured Debt on the
date of such Distribution after giving effect to such Distribution (and any Debt
incurred in connection therewith) and (ii) EBITDA as of the four-Fiscal Quarter
period ending on the last day of the most recent Fiscal Quarter for which Agent
has received financial statements in accordance with Section 10.1.2(a) or
10.1.2(b), or, prior to the first date financial statements have been delivered
pursuant to Section 10.1.2(a) or 10.1.2(b), the most recent quarterly financial
statements publicly disclosed prior to the Closing Date.
10.2.4 Investments, Loans and Advances.  Obligors will not, and will not permit
any Subsidiary to, make or permit to remain outstanding any Investments in or to
any Person, except:
(a) (i) Investments in Subsidiaries and (ii) Investments disclosed on
Schedule 10.2.4, in each case to the extent existing on the Closing Date;
(b) (i) Accounts arising in the Ordinary Course of Business, (ii) Investments in
and obligations under Hedging Agreements to the extent entered into in
compliance with Section 10.2.13, and (iii) Investments resulting from the
receipt of non-cash consideration received in connection with an Asset
Disposition permitted by Section 10.2.8 (other than Section 10.2.8(h)(i));
(c) Cash Equivalents;
(d) Investments (i) made by any U.S. Facility Obligor in other U.S. Facility
Obligors and in other Obligors in the ordinary course of business, (ii) made by
any Canadian Domiciled Obligor in another Canadian Domiciled Obligor, (iii) made
by any Excluded Subsidiary in or to any Obligor, (iv) made by any Obligor in an
Excluded Subsidiary in an aggregate amount when taken together with the other
intercompany Debt made and outstanding pursuant to Section 10.2.1(e)(3) at any
time outstanding not to exceed $30,000,000; provided that to the extent such
Investment is in the form of
136

--------------------------------------------------------------------------------



intercompany Debt, such intercompany Debt is subordinated pursuant to and in
accordance with Section 10.2.1(e)(2) and (v) made by any Excluded Subsidiary in
another Excluded Subsidiary;
(e) Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under Section 10.2.4(b) owing to any
Obligor or any Subsidiary as a result of a bankruptcy or other insolvency
proceeding of the obligor in respect of such debts or upon the enforcement of
any Lien in favor of any Obligor or any of its Subsidiaries; provided that
Borrower Agent shall give Agent prompt written notice in the event that the
aggregate amount of all Investments held at any one time under this
Section 10.2.4(e) exceeds $10,000,000;
(f) Investments received in consideration for any Asset Disposition permitted
under Section 10.2.8; provided that Obligors shall take appropriate steps to
grant a first priority (or, subject to the Intercreditor Agreement, second
priority) perfected Lien in such Investments in favor of Agent for the benefit
of the Secured Parties;
(g) advances to officers, directors and employees of Obligors and their
Subsidiaries in an aggregate amount not to exceed $2,500,000 at any time
outstanding, for travel, entertainment, relocation and other ordinary business
purposes;
(h) (i) Contingent Obligations constituting Debt and permitted by Section 10.2.1
and other Contingent Obligations not in respect of Debt and incurred in the
ordinary course of business, (ii) pledges and deposits permitted under
Section 10.2.2 and (iii) any purchases of Equity Interests permitted under
Section 10.2.3;
(i) Permitted Acquisitions (or, if consideration therefor consists solely of the
proceeds of Equity Interests issued by the Company, Acquisitions for which
clauses (a), (c), (d), (e) and (f) of the definition of "Permitted Acquisitions"
are satisfied);
(j)  Investments (including Debt and other obligations) received in connection
with the bankruptcy or reorganization of suppliers or in settlement of
delinquent obligations of, and other disputes with, suppliers in the Ordinary
Course of Business; and
(k) Investments not otherwise permitted by any other clause of this Section
10.2.4 (including controlling interests in Persons in the same or a similar line
of business as Obligors) in an aggregate amount not to exceed (when made), when
taken together with any Distributions made pursuant to Section 10.2.3(e), (x)
$20,000,000 plus (y) so long as at the time of, and immediately after giving pro
forma effect to, such Investment, the Secured Leverage Ratio is equal to or less
than 3.60 to 1.00 on a pro forma basis, an amount equal to the Cumulative
Retained Excess Cash Flow.  Pro forma basis referred to in this Section
10.2.4(k) shall be made in reference to (i) Consolidated Secured Debt on the
date of such Investment after giving effect to such Investment (and any Debt
incurred in connection therewith) and (ii) EBITDA as of the four-Fiscal Quarter
period ending on the last day of the most recent Fiscal Quarter for which Agent
has received financial statements in accordance with Section 10.1.2(a) or
10.1.2(b), or, prior to the first date financial statements have been delivered
pursuant to Section 10.1.2(a) or 10.1.2(b), the most recent quarterly financial
statements publicly disclosed prior to the Closing Date.
10.2.5 Fundamental Changes.  Each Obligor will not, and will not permit any
Subsidiary to, (a) engage (directly or indirectly) in any business other than
those businesses in which Obligors and their Subsidiaries are engaged on the
Closing Date (or which are reasonably related thereto or are reasonable
extensions thereof but not any trading business or similar activities) or allow
any material change to be
137

--------------------------------------------------------------------------------



made in the character of its business; (b) change its name; (c) change its tax,
charter or organizational identification number; or (d) change its form or state
of organization; provided, in the case of clauses (b), (c), and (d), Obligors
may make such changes if they have (i) complied with Section 10.1.2(k) and given
written notice of such change in accordance therewith and (ii) taken all actions
necessary or advisable to maintain the continuous validity, perfection and the
same or better priority of Agent's security interest in the Collateral granted
or intended to be granted and agreed to hereby or as Agent may reasonably
request.
10.2.6 Proceeds of Loans.  Each Obligor will not permit the proceeds of the
Loans to be used for any purpose other than those permitted by Section 9.1.24. 
Neither any Obligor nor any Person acting on behalf of any Obligor has taken or
will take any action which might cause any of the Loan Documents to violate
Regulations T, U or X or any other regulation of the Board of Governors or to
violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect.  Obligors shall not, directly or indirectly, use any
Letter of Credit or Loan proceeds, nor use, lend, contribute or otherwise make
available any Letter of Credit or Loan proceeds to any Subsidiary, joint venture
partner or other Person, (i) to fund any activities of or business with any
Person, or in any Designated Jurisdiction, that, at the time of issuance of the
Letter of Credit or funding of the Loan, is known by an Obligor to be the
subject of any Sanction; (ii) in any manner that would result in a violation of
a Sanction by Company or any Subsidiary, or, to the knowledge of Company or any
Subsidiary, by any other Person; or (iii) for any purpose that would breach the
U.S. Foreign Corrupt Practices Act of 1977, the Corruption of Foreign Public
Officials Act (Canada), U.K. Bribery Act 2010 or similar law in any
jurisdiction.
10.2.7 Mergers, Etc.  Each Obligor will not, and will not permit any Subsidiary
to, merge into or with, or consolidate with, any other Person, or permit any
other Person to amalgamate, merge into, or consolidate with, it, or sell,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its Property to any other
Person (whether now owned or hereafter acquired) (any such transaction, a
"consolidation"), or liquidate or dissolve; except that (a) any U.S. Facility
Obligor may participate in a consolidation with any other U.S. Facility Obligor
(provided that (i) if the Company is consolidated with such U.S. Facility
Obligor, the Company shall be the continuing or surviving entity and (ii) if a
U.S. Borrower is consolidated with a U.S. Facility Guarantor that is not a U.S.
Borrower, such U.S. Borrower shall be the continuing or surviving entity), and,
if applicable, the non-surviving entity may liquidate or dissolve, (b) any
Canadian Domiciled Obligor may participate in a consolidation with any other
Canadian Domiciled Obligor (provided that if a Canadian Borrower is consolidated
with a Canadian Facility Guarantor that is not a Canadian Borrower, such
Canadian Borrower shall be the continuing or surviving entity), (c) any Obligor
may participate in a consolidation with an Excluded Subsidiary as long as such
Obligor shall be the continuing or surviving entity, (d) any Excluded Subsidiary
may participate in a consolidation with an Excluded Subsidiary, and (e) any
Obligor or any Subsidiary may participate in a consolidation the purpose of
which is to effect an Investment or an Asset Disposition permitted under
Section 10.2.4 or 10.2.8, respectively, so long as, in the case of any such
consolidation to which the Company is a party, the Company is the surviving
Person.
10.2.8 Sales of Properties.  Obligors will not, and will not permit any
Subsidiary to make any Asset Disposition except for:
(a) the sale of Inventory in the Ordinary Course of Business;
138

--------------------------------------------------------------------------------



(b) the sale or transfer of Equipment or other assets that are obsolete, worn
out or no longer necessary for, or used or useful in, the business of Obligors
or Subsidiaries or are replaced by other comparable Equipment or other goods;
(c) any Asset Disposition (other than an Asset Disposition of Accounts) the
consideration for which is at least equal to the fair market value thereof and
(i) at least 75% of such consideration received is in the form of cash or Cash
Equivalents and (ii) the fair market value of all forms of consideration other
than cash or Cash Equivalents received for such Asset Disposition (such fair
market value of each such consideration determined on the date of the receipt of
such consideration) does not exceed $10,000,000 in the aggregate for all such
dispositions;
(d) the transfer of Property by a Subsidiary to a Borrower or another Guarantor
or by U.S. Facility Obligor to another U.S. Facility Obligor or by a Canadian
Domiciled Obligor to another Canadian Domiciled Obligor;
(e) (i) the sale of Obligors' treasury stock and (ii) the sale or issuance of
any Subsidiary's Equity Interests to a Borrower or any Guarantor;
(f) an exchange or "swap" of assets of any Obligor or any Subsidiary for the
assets of a Person other than an Obligor or any Subsidiary in the Ordinary
Course of Business, provided that (i) the assets received will be used or useful
in its business, (ii) such Obligor or such Subsidiary, as applicable, shall have
received reasonably equivalent value for such assets, such value to be
demonstrated to the reasonable satisfaction of Agent;
(g) dispositions of Property as a result of condemnation, eminent domain or
similar proceedings;
(h) Asset Dispositions (i) constituting Investments permitted under
Section 10.2.4 or constituting Distributions permitted by Section 10.2.3 or
(ii) Cash Equivalents; and
(i) Asset Dispositions of Accounts obtained by any Obligor or any Subsidiary out
of the Ordinary Course of Business or discounts granted to settle collection of
Accounts or the sale of defaulted Accounts arising in the Ordinary Course of
Business in connection with the compromise or collection thereof and not in
connection with any financing transaction as long as (i) such Accounts are not
Eligible Accounts and (ii) the aggregate amount of all such Accounts so disposed
does not exceed $5,000,000 in any Fiscal Year.
Notwithstanding anything to the contrary, Obligors shall not, and shall not
permit any Subsidiary to make any Asset Disposition of (i) Inventory, except as
permitted by Section 10.2.8(a) or (ii) Accounts, except as permitted by
Section 10.2.8(i).
10.2.9 Transactions with Affiliates.  Obligors will not, and will not permit any
Subsidiary to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Company (other than the Company or another Subsidiary,
other than any Excluded Subsidiary) (each, an "Affiliate Transaction"),
(a) Unless (i) the Affiliate Transaction is on terms that taken as a whole are
139

--------------------------------------------------------------------------------



 not materially less favorable to the Company or the relevant Subsidiary than
those that would have been obtained in a comparable transaction by an Obligor or
such Subsidiary with an unrelated Person; and
(ii)
Borrower Agent delivers to Agent with respect to any Affiliate Transaction or
series of related Affiliate Transactions involving aggregate consideration in
excess of $20,000,000, a resolution of the board of directors of Borrower Agent
certifying that such Affiliate Transaction complies with this covenant and that
such Affiliate Transaction has been approved by a majority of the disinterested
members, if any, of the board of directors of Borrower Agent; and

(b) except for any Distributions permitted by Section 10.2.3 and any Investments
permitted by Section 10.2.4.
10.2.10   Subsidiaries.  Each Obligor will not, and will not permit any
Subsidiary to, create or acquire any additional Subsidiary unless such Obligor
gives prior written notice to Agent of such creation or acquisition and complies
with Section 10.1.13.
10.2.11   [Reserved].
10.2.12   Restrictive Agreements.  Each Obligor will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Restrictive
Agreement (other than this Agreement, the Security Documents, documents
governing Purchase Money Liens securing Permitted Purchase Money Debt, the Term
Loan Credit Agreement, documents governing secured Incremental Notes to the
extent permitted by Section 10.2.1(n)); provided, that  the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Person or asset pending such sale solely to the extent such
sale is permitted under Section 10.2.8 and customary provisions in leases,
sublease, licenses or sublicenses and other contracts restricting the assignment
thereof.
10.2.13   Hedging Agreements.  Each Obligor will not, and will not permit any
Subsidiary to, enter into any Hedging Agreements except to hedge risks arising
in the Ordinary Course of Business and not for speculative purposes.
10.2.14   Sale and Leaseback.  Each Obligor shall not, and shall not permit any
Subsidiary to, enter into any arrangement, directly or indirectly, with any
Person whereby it shall sell or transfer any Property, whether now owned or
hereafter acquired, and immediately thereafter rent or lease such Property which
it intends to use for substantially the same purpose or purposes as the Property
being sold or transferred, unless the sale meets the conditions set forth in
Section 10.2.8(c)(i) and any Liens arising in connection therewith are permitted
by Section 10.2.2 and such sales permitted hereunder do not exceed $15,000,000
in the aggregate.
10.2.15   Amendments to Organic Documents or Fiscal Year End; Prepayments of
Term Loans.
(a) Each Obligor shall not, and shall not permit any Subsidiary to, amend,
supplement or otherwise modify (or permit to be amended, supplemented or
modified) its Organic Documents in a manner that would, after giving effect to
all actions required to be taken pursuant to and in accordance with
Section 10.1.2(k) and (l), be adverse to the Lenders in any material respect.
(b) Each Obligor shall not, and shall not permit any Subsidiary to, (i) change
140

--------------------------------------------------------------------------------



the last day of its Fiscal Year from December 31 of each year, or the last days
of the first three Fiscal Quarters in each of its Fiscal Years from March 31,
June 30 and September 30 of each year, respectively or (ii) make any material
change in accounting treatment or reporting practices, except as required by
GAAP  or pursuant to Section 1.2.
(c) Each Obligor shall not, and shall not permit any Subsidiary to, prior to the
date that is ninety-one (91) days after the Maturity Date: (i) make any optional
or voluntary repayment of the Term Loans unless the Payment Conditions are
satisfied or (ii) amend, modify, waive or otherwise change, consent or agree to
any amendment, supplement, modification, waiver or other change to, any of the
terms of the Term Loan Credit Agreement to (1) shorten or hasten the maturity
date of the Term Loan Credit Agreement, (2) shorten or hasten the date scheduled
for any principal payment thereunder, or (3) increase the amount of any required
principal payment thereunder (or change the methodology by which any such
principal amount is determined, unless the same shall have in all cases the
effect of reducing the amount of any required principal payment thereunder or
extending the date on which such required principal payment becomes due).
10.2.16   [Reserved].
10.2.17   Plans.  Each Obligor shall not, and shall not permit any Subsidiary
to, become a party to any Multiemployer Plan or Foreign Plan, other than any in
existence on the Closing Date, except where becoming such a party would not
reasonably be expected to have a Material Adverse Effect.
10.2.18   Deposits in the TL Priority Collateral Account.  Each Obligor shall
not, and shall not permit any Subsidiary to, deposit any funds or other Property
in, or credit any funds or other Property to, the TL Priority Collateral Account
other than identifiable proceeds of Asset Dispositions of Term Priority
Collateral, and identifiable proceeds of insurance resulting from casualty of
the Term Priority Collateral and of awards arising from condemnation of the Term
Priority Collateral.
10.2.19   Canadian Pension Plans.  Obligors shall not become party to any
Canadian Defined Benefit Plan, other than any in existence on the Closing Date.
or maintain, contribute or have any liability in respect of, or acquire any
Person that maintains, contributes or has any liability in respect of, a
Canadian Pension Plan or Canadian Multi-Employer Plan or a Canadian Defined
Benefit Plan during the term of this Agreement, except where becoming such a
party would not reasonably be expected to have a Material Adverse Effect.
10.3 Financial Covenants.  As long as any Commitments or Obligations are
outstanding, Obligors shall:
10.3.1 Fixed Charge Coverage Ratio.  Have a Fixed Charge Coverage Ratio as of
the last day of each month for the 12-month period then ending of at least 1.00
to 1.00 while a Covenant Trigger Period is in effect, measured for the most
recent period for which financial statements were delivered hereunder prior to
the Covenant Trigger Period and as of the last day of each month for the
12-month period ending thereafter until the Covenant Trigger Period is no longer
in effect.
SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT
141

--------------------------------------------------------------------------------



11.1 Events of Default.  Each of the following shall be an "Event of Default" if
it occurs for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:
(a) Any Borrower fails to pay principal on any Loan when due (whether at stated
maturity, on demand, upon acceleration or otherwise), or any Borrower fails to
pay any interest, fee or any other Obligation, and such failure continues
unremedied for a period of three (3) Business Days;
(b) Any representation, warranty or other written statement of an Obligor made
in connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;
(c) An Obligor (i) breaches or fail to perform any covenant contained in
Section 7.2, 7.3, 7.4, 7.6, 8.1, 8.2.4, 8.2.5, 8.3, 10.1.3(a), 10.1.4, 10.2 or
10.3 or (ii) breaches or fail to perform any covenant contained in
Section 10.1.1 or 10.1.2 and such breach or failure is not cured within seven
Business Days after a Senior Officer of such Obligor has knowledge thereof or
receives notice thereof from Agent, whichever is sooner, 
(d) An Obligor breaches or fails to perform any other covenant contained in any
Loan Documents, and such breach or failure is not cured within 30 days after a
Senior Officer of such Obligor has knowledge thereof or receives notice thereof
from Agent, whichever is sooner; provided, however, that such notice and
opportunity to cure shall not apply if the breach or failure to perform is not
capable of being cured within such period;
(e) A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor denies or contests the validity or enforceability of any Loan Documents
(or any material provision thereof) or Obligations, or the perfection or
priority of any Lien granted to Agent; or any Loan Document ceases to be in full
force or effect for any reason (other than a waiver or release by Agent and
Lenders);
(f) Any (i) failure of any Obligor to make any payment or (ii) other breach or
default of an Obligor occurs under any instrument or agreement to which it is a
party or by which it or any of its Properties is bound, in each case relating to
any Material Debt, if, in the case of clause (ii), the maturity of, termination
of or any payment with respect to such Material Debt may be accelerated, caused
or demanded due to such breach;
(g) Any failure by any Obligor or any of its Subsidiaries to pay final judgments
aggregating in excess of $25,000,000 (excluding amounts covered by insurance),
which judgments are either (i) not paid within sixty (60) days after the date
payment is due or (ii) not discharged or stayed for a period of sixty (60) days
from the date of such judgment;
(h) An Insolvency Proceeding is commenced by an Obligor; an Obligor shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; an Obligor shall make a general assignment
for the benefit of creditors; an Obligor makes an offer of settlement, extension
or composition to its unsecured creditors generally; a trustee is appointed to
take possession of any substantial Property of or to operate any of the business
of an Obligor; or an Insolvency Proceeding is commenced against an Obligor and
the Obligor consents to institution of the proceeding, the petition commencing
the proceeding is not timely contested by the Obligor, the petition is not
dismissed within 30 days after filing, or an order for relief is entered in the
proceeding;
(i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
142

--------------------------------------------------------------------------------



Plan that, when taken together with all other ERISA Events that have occurred,
has resulted or could reasonably be expected to result in a Lien or liability of
an Obligor to a Pension Plan, Multiemployer Plan or PBGC in an amount exceeding
$10,000,000 in the aggregate, or that constitutes grounds for appointment of a
trustee for or termination by the PBGC of any Pension Plan or Multiemployer
Plan; or any event similar to the foregoing occurs or exists with respect to a
Foreign Plan;
(j) (i) A Termination Event shall occur or any Canadian Multi-Employer Plan
shall be terminated, in each case, in circumstances which would result or could
reasonably be expected to result in a Canadian Domiciled Obligor being required
to make a contribution to or in respect of a Canadian Pension Plan or a Canadian
Multi-Employer Plan or results in the appointment, by FSCO, of an administrator
to wind up a Canadian Pension Plan, or (ii) any Canadian Domiciled Obligor is in
default with respect to any required contributions to a Canadian Pension Plan,
provided the events set forth in clauses (a) and (b), individually or in the
aggregate, could reasonably be expected to result in liability to the Company
and its Subsidiaries in excess of $1,000,000; or
(k) A Change of Control occurs.
11.2 Remedies upon Default.  If an Event of Default described in Section 11.1(h)
occurs with respect to any Obligor, then to the extent permitted by Applicable
Law, all Obligations (other than Secured Bank Product Obligations) shall become
automatically due and payable and all Commitments shall terminate, without any
action by Agent or notice of any kind.  In addition, or if any other Event of
Default exists, Agent may in its discretion (and shall upon written direction of
Required Lenders) do any one or more of the following from time to time:
(a) declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Obligors to the fullest extent permitted by law;
(b) terminate, reduce or condition any Commitment, or make any adjustment to the
Borrowing Base;
(c) require Obligors to Cash Collateralize their LC Obligations, Secured Bank
Product Obligations and other Obligations that are contingent or not yet due and
payable, and if any Obligors fail to deposit such Cash Collateral, Agent may
(and shall upon the direction of Required Lenders) advance the required Cash
Collateral as Loans (whether or not an Overadvance exists or is created thereby,
or the conditions in Section 6 are satisfied); and
(d) exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC, the PPSA or the Civil Code of Quebec.  Such rights and remedies
include the rights to (i) take possession of any Collateral; (ii) require
Obligors to assemble Collateral, at Obligors' expense, and make it available to
Agent at a place designated by Agent; (iii) enter any premises where Collateral
is located and store Collateral on such premises until sold (and if the premises
are owned or leased by an Obligor, Obligors agree not to charge for such
storage); and (iv) sell or otherwise dispose of any Collateral in its then
condition, or after any further manufacturing or processing thereof, at public
or private sale, with such notice as may be required by Applicable Law, in lots
or in bulk, at such locations, all as Agent, in its discretion, deems
advisable.  Each Obligor agrees that 10 days' notice of any proposed sale or
other disposition of Collateral by Agent shall be reasonable, and that any sale
conducted on the internet or to a licensor of Intellectual
143

--------------------------------------------------------------------------------



Property shall be commercially reasonable.  Agent may conduct sales on any
Obligor's premises, without charge, and any sale may be adjourned from time to
time in accordance with Applicable Law.  Agent shall have the right to sell,
lease or otherwise dispose of any Collateral for cash, credit or any combination
thereof, and Agent may purchase any Collateral at public or, if permitted by
law, private sale and, in lieu of actual payment of the purchase price, may
credit bid and set off the amount of such price against the Obligations.
11.3 License.  Agent is hereby granted an irrevocable, non-exclusive license or
other right to use, license or sub-license (without payment of royalty or other
compensation to any Person) any or all Intellectual Property of Obligors,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property, in advertising for sale, marketing, selling, collecting, completing
manufacture of, or otherwise exercising any rights or remedies with respect to,
any Collateral.  Each Obligor's rights and interests under Intellectual Property
shall inure to Agent's benefit.
11.4 Setoff.  Subject to the terms of Section 12.5, at any time during an Event
of Default, Agent, Issuing Banks, Lenders, and any of their Affiliates are
authorized, to the fullest extent permitted by Applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by Agent, such Issuing Bank, such Lender or such
Affiliate to or for the credit or the account of an Obligor against the
Obligations, whether or not Agent, such Issuing Bank, such Lender or such
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or are
owed to a branch or office of Agent, such Issuing Bank, such Lender or such
Affiliate different from the branch or office holding such deposit or obligated
on such indebtedness.  The rights of Agent, each Issuing Bank, each Lender and
each such Affiliate under this Section  11.4 are in addition to other rights and
remedies (including other rights of setoff) that such Person may have. 
Notwithstanding the forgoing, no Agent, Issuing Bank, Lender, or any Affiliate
of the foregoing shall have a right of set off with respect to any debts or
expenses incurred by any of them, respectively, with respect to any obligations
which are U.S. Facility Obligations to the extent such debts or expenses are
owed to Canadian Borrower or any Canadian Facility Guarantor that is not a U.S.
Person.
11.5 Remedies Cumulative; No Waiver.
11.5.1 Cumulative Rights.  All agreements, warranties, guaranties, indemnities
and other undertakings of Obligors under the Loan Documents are cumulative and
not in derogation of each other.  The rights and remedies of Agent, any Issuing
Bank, the Lenders and any other Secured Party under the Loan Documents are
cumulative, may be exercised at any time and from time to time, concurrently or
in any order, and are not exclusive of any other rights or remedies available by
agreement, by law, at equity or otherwise.  All such rights and remedies shall
continue in full force and effect until Full Payment of all Obligations.
11.5.2 Waivers.  No waiver or course of dealing shall be established by (a) the
failure or delay of Agent or any Lender to require strict performance by any
Obligor under any Loan Document, or to exercise any rights or remedies with
respect to Collateral or otherwise; (b) the making of any Loan or issuance of
any Letter of Credit during a Default, Event of Default or other failure to
satisfy any conditions precedent; or (c) acceptance by Agent or any Lender of
any payment or performance by an Obligor under any Loan Documents in a manner
other than that specified therein.  Any failure to satisfy a financial
144

--------------------------------------------------------------------------------



covenant on a measurement date shall not be cured or remedied by satisfaction of
such covenant on a subsequent date.
SECTION 12. AGENT
12.1 Appointment, Authority and Duties of Agents.
12.1.1 Appointment and Authority.
(a) Each Secured Party appoints and designates Bank of America as Agent under
all Loan Documents.  Agent may, and each Secured Party authorizes Agent to,
enter into all Loan Documents to which Agent is intended to be a party and
accept all Security Documents.  Any action taken by Agent in accordance with the
provisions of the Loan Documents, and the exercise by Agent of any rights or
remedies set forth therein, together with all other powers reasonably incidental
thereto, shall be authorized by and binding upon all Secured Parties.  Without
limiting the generality of the foregoing, Agent shall have the sole and
exclusive authority to (a) act as the disbursing and collecting agent for
Lenders with respect to all payments and collections arising in connection with
the Loan Documents; (b) execute and deliver, as Agent, each Loan Document,
including the Intercreditor Agreement and any other intercreditor or
subordination agreement, and accept delivery of each Loan Document; (c) act as
collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral or under any Loan Documents, Applicable Law or otherwise. 
Agent alone shall be authorized to determine eligibility and applicable advance
rates under the Borrowing Base in accordance with the terms of this Agreement,
whether to impose or release any reserve, or whether any conditions to funding
or issuance of a Letter of Credit have been satisfied, which determinations and
judgments, if exercised in good faith, shall exonerate Agent from liability to
any Secured Party or other Person for any error in judgment.  In addition to the
foregoing, each Secured Party hereby irrevocably authorizes Agent, at Agent's
option and discretion, to enter into, or amend, the Intercreditor Agreement (or
similar agreements with the same or similar purpose) and any subordination or
intercreditor agreement to effect the subordination of Liens to the Secured
Obligations contemplated by Sections 10.2.1(e), (g), (h), (n) and, to the extent
arising in connection with Debt of the type permitted by Sections 10.2.1(g) and
(n), Section 10.2.1(m) as agent for and on its behalf in accordance with the
terms specified in this Agreement.  Any such Intercreditor Agreement or
subordination or intercreditor agreement entered into by Agent on behalf of the
Secured Parties shall be binding upon each Secured Party.  Each Lender (and each
Person that becomes a Lender hereunder pursuant to Section 13.3) and each other
Secured Party hereby authorizes and directs Agent to enter into the
Intercreditor Agreement and any such subordination and intercreditor agreement
on behalf of such Secured Party and agrees that Agent may take such actions on
its behalf as is contemplated by the terms of the Intercreditor Agreement and
any such subordination or intercreditor agreement.  Agent shall notify the
Secured Parties of the effectiveness of the Intercreditor Agreement and any such
subordination or intercreditor agreement when executed and shall provide a copy
of the executed Intercreditor Agreement and any such subordination or
intercreditor agreement to the Secured Parties as and when effective.
(b) Without limiting the powers of Agent, for the purposes of holding any
hypothec granted to the Attorney (as defined below) pursuant to the laws of the
Province of Québec to secure the prompt payment and performance of any and all
Obligations by any Obligor, each of the Secured Parties hereby irrevocably
appoints and authorizes Agent and, to the extent necessary, ratifies the
appointment and authorization of Agent, to act as the hypothecary representative
of the present and future creditors as contemplated under Article 2692 of the
Civil Code of Quebec (in such capacity, the
145

--------------------------------------------------------------------------------



 "Attorney"), and to enter into, to take and to hold on their behalf, and for
their benefit, any hypothec, and to exercise such powers and duties that are
conferred upon the Attorney under any related deed of hypothec. The Attorney
shall: (i) have the sole and exclusive right and authority to exercise, except
as may be otherwise specifically restricted by the terms hereof, all rights and
remedies given to the Attorney pursuant to any such deed of hypothec and
applicable law, and (ii) benefit from and be subject to all provisions hereof
with respect to Agent mutatis mutandis, including, without limitation, all such
provisions with respect to the liability or responsibility to and
indemnification by the Secured Parties and Obligors. Any person who becomes a
Secured Party shall, by its execution of an Assignment and Acceptance Agreement,
be deemed to have consented to and confirmed the Attorney as the person acting
as hypothecary representative holding the aforesaid hypothecs as aforesaid and
to have ratified, as of the date it becomes a Secured Party, all actions taken
by the Attorney in such capacity. The substitution of Agent pursuant to the
provisions of this Section 12 also constitute the substitution of the Attorney.
12.1.2 Duties.  The title of "Agent" is used solely as a matter of market custom
and the duties of Agents are administrative in nature only.  Agent has no duties
except those expressly set forth in the Loan Documents, and in no event does
Agent have any agency (except as expressly set forth herein or therein),
fiduciary or implied duty to or relationship with any Secured Party or other
Person by reason of any Loan Document or related transaction.  The conferral
upon Agent of any right shall not imply a duty to exercise such right, unless
instructed to do so by Required Lenders in accordance with this Agreement.
12.1.3 Agent Professionals.  Agent may perform its duties through agents and
employees.  Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by Agent Professional.  Agent shall not be
responsible for the negligence or misconduct of any agents, employees or Agent
Professionals selected by it with reasonable care.
12.1.4 Instructions of Required Lenders.  The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joining
any other party, unless required by Applicable Law.  In determining compliance
with a condition for any action hereunder, including satisfaction of any
condition in Section 6, Agent may presume that the condition is satisfactory to
a Secured Party unless Agent has received notice to the contrary from such
Secured Party before Agent takes the action.  Agent may request instructions
from Required Lenders, Required Borrower Group Lenders, all Lenders or other
Secured Parties with respect to any act (including the failure to act) in
connection with any Loan Documents or Collateral, and may seek assurances to its
satisfaction from Secured Parties of their indemnification obligations against
Claims that could be incurred by Agent.  Agent may refrain from any act until it
has received any necessary instructions, consents or assurances from the
Required Lenders or Required Borrower Group Lenders, as applicable, or to the
extent required under Section 14.1.1, all Lenders and shall not incur liability
to any Person by reason of so refraining.  Instructions of Required Lenders,
Required Borrower Group Lenders or all Lenders shall be binding upon all Secured
Parties, and no Secured Party shall have any right of action whatsoever against
Agent as a result of Agent acting or refraining from acting pursuant to
instructions of Required Lenders, Required Borrower Group Lenders or all
Lenders.  Notwithstanding the foregoing, instructions by and consent of specific
parties shall
146

--------------------------------------------------------------------------------



be required to the extent provided in Section 14.1.1.  In no event shall Agent
be required to take any action that it determines in its discretion is contrary
to Applicable Law or any Loan Documents or could subject  Agent Indemnitee to
liability.
12.2 Agreements Regarding Collateral, Guaranty and Borrower Materials.
12.2.1 Lien Releases; Care of Collateral.
(a) U.S. Facility Secured Parties authorize Agent to release any Lien with
respect to any U.S. Facility Collateral (i) upon Full Payment of the U.S.
Facility Obligations; (ii) that is the subject of a disposition or Lien that
Borrower Agent certifies in writing `is a disposition permitted pursuant to the
terms of this Agreement or a Permitted Lien entitled to priority over Agent's
Liens (and Agent may rely conclusively on any such certificate without further
inquiry); (iii) that does not constitute a material part of the U.S. Facility
Collateral; or (iv) subject to Section 14.1, with the consent of Required
Borrower Group Lenders.  U.S. Facility Secured Parties authorize Agent to
subordinate its Liens with respect to the U.S. Facility Collateral to any
Purchase Money Lien or other Lien entitled to priority hereunder.  Agent has no
obligation to assure that any U.S. Facility Collateral exists or is owned by a
U.S. Domiciled Obligor, or is cared for, protected or insured, nor to assure
that Agent's Liens have been properly created, perfected or enforced, or are
entitled to any particular priority, nor to exercise any duty of care with
respect to any U.S. Facility Collateral.
(b) Canadian Facility Secured Parties authorize Agent to release any Lien with
respect to any Canadian Facility Collateral (i) upon Full Payment of the
Canadian Facility Obligations; (ii) that is the subject of a disposition or Lien
that Borrower Agent certifies in writing is a disposition permitted pursuant to
the terms of this Agreement or a Permitted Lien entitled to priority over
Agent's Liens (and Agent may rely conclusively on any such certificate without
further inquiry); (iii) that does not constitute a material part of the Canadian
Facility Collateral; or (iv) subject to Section 14.1, with the consent of
Required Borrower Group Lenders.  Canadian Facility Secured Parties authorize
Agent to subordinate its Liens with respect to the Canadian Facility Collateral
to any Purchase Money Lien or other Lien entitled to priority hereunder.  Agent
has no obligation to assure that any Canadian Facility Collateral exists or is
owned by a Canadian Domiciled Obligor, or is cared for, protected or insured,
nor to assure that Agent's Liens have been properly created, perfected or
enforced, or are entitled to any particular priority, nor to exercise any duty
of care with respect to any Canadian Facility Collateral.
12.2.2 Possession of Collateral.
(a) Agent and U.S. Facility Secured Parties appoint each U.S. Lender as agent
(for the benefit of U.S. Facility Secured Parties) for the purpose of perfecting
Liens in any U.S. Facility Collateral held or controlled by such U.S. Lender, to
the extent such Liens are perfected by possession or control.  If any U.S.
Lender obtains possession or control of any U.S. Facility Collateral, it shall
notify Agent thereof and, promptly upon Agent's request, deliver such U.S.
Facility Collateral to Agent or otherwise deal with it in accordance with
Agent's instructions.
(b) Agent and Canadian Facility Secured Parties appoint each Canadian Lender as
agent (for the benefit of Canadian Facility Secured Parties) for the purpose of
perfecting Liens in any Canadian Facility Collateral held or controlled by such
Canadian Lender, to the extent such Liens are perfected by possession or
control.  If any Canadian Lender obtains possession or control of any
147

--------------------------------------------------------------------------------



 Canadian Facility Collateral, it shall notify Agent thereof and, promptly upon
Agent's request, deliver such Canadian Facility Collateral to Agent or otherwise
deal with it in accordance with Agent's instructions.
(c) If any Lender obtains possession or control of any Collateral, it shall
notify Agent thereof and, promptly upon Agent's request, deliver such Collateral
to Agent or otherwise deal with it in accordance with Agent's instructions.
12.2.3 Reports.  Agent shall promptly provide to Lenders, when complete, any
field examination, audit or appraisal report prepared for Agent with respect to
any Obligor or Collateral ("Report").  Reports and other Borrower Materials may
be made available to Lenders by providing access to them on the Platform, but
Agent shall not be responsible for system failures or access issues that may
occur from time to time.  Each Lender agrees (a) that Reports are not intended
to be comprehensive audits or examinations, and that Agent or any other Person
performing an audit or examination will inspect only limited information and
will rely significantly upon Borrowers' books, records and representations;
(b) that Agent makes no representation or warranty as to the accuracy or
completeness of any Borrower Materials and shall not be liable for any
information contained in or omitted from any Borrower Materials, including any
Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender's internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender's
Participants, attorneys and accountants), and to use all Borrower Materials
solely for administration of the Obligations.  Each Lender shall indemnify and
hold harmless Agent and any other Person preparing a Report from any action such
Lender may take as a result of or any conclusion it may draw from any Borrower
Materials, as well as from any Claims arising as a direct or indirect result of
Agent furnishing same to such Lender, via the Platform or otherwise.
12.2.4 Release of Collateral and Guarantees, Termination of Loan Documents. 
Notwithstanding anything to the contrary contained herein or any other Loan
Document, but subject to Section 4.6, when all Obligations (other than Secured
Bank Product Obligations) have been paid in full, and all Commitments have
terminated or expired, upon request of Company, Administrative Agent shall
(without notice to, or vote or consent of, any Lender, or any affiliate of any
Lender that is a party to any Bank Product) take such actions as shall be
required to release its security interest in all Collateral, and to release all
guarantee obligations provided for in any Loan Document, whether or not on the
date of such release there may be outstanding Obligations in respect of Bank
Products.  Any such release of guarantee obligations shall be deemed subject to
the provision that such guarantee obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.
12.3 Reliance By Agent.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person.  Agent shall have a reasonable and practicable amount of time to act
upon any instruction, notice or other communication under any Loan Document, and
shall not be liable for any delay in acting.
12.4 Action Upon Default.  Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from Borrower Agent, Required
Borrower Group Lenders or Required Lenders specifying the occurrence and nature
thereof.  If any Lender acquires knowledge of a Default, Event of Default or
failure
148

--------------------------------------------------------------------------------



of such conditions, it shall promptly notify Agent and the other Lenders thereof
in writing.  Each Secured Party (other than Agent) agrees that, except as
otherwise provided in any Loan Documents or with the written consent of Agent
and Required Lenders or Required Borrower Group Lenders, it will not take any
Enforcement Action, accelerate Obligations (other than Secured Bank Product
Obligations) or assert any rights relating to any Collateral.
12.5 Ratable Sharing.  If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its ratable share
of such Obligation, such Lender shall forthwith purchase from Secured Parties
participations in the affected Obligation as are necessary to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.6.2, as
applicable.  If any of such payment or reduction is thereafter recovered from
the purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest.  Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the full amount thereof to Agent for
application under Section 4.2.2 and it shall provide a written statement to
Agent describing the Obligation affected by such payment or reduction. 
Notwithstanding anything to the contrary set forth in any Loan Document, no
Lender shall set off against a Dominion Account without Agent's prior consent.
12.6 Indemnification.  EACH SECURED PARTY SHALL INDEMNIFY AND HOLD HARMLESS
AGENT INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY
OF AGENT).  In Agent's Permitted Discretion, it may reserve for any Claims made
against an Agent Indemnitee or an Issuing Bank Indemnitee, and may satisfy any
judgment, order or settlement relating thereto, from proceeds of Collateral
prior to making any distribution of Collateral proceeds to Secured Parties.  If
Agent is sued by any receiver, trustee or other Person for any alleged
preference or fraudulent transfer, then any monies paid by Agent in settlement
or satisfaction of such proceeding, together with all interest, costs and
expenses (including attorneys' fees) incurred in the defense of same, shall be
promptly reimbursed to Agent by each Secured Party to the extent of its Pro Rata
share.
12.7 Limitation on Responsibilities of Agent.  Agent shall not be liable to any
Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent's gross
negligence or willful misconduct.  Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents.  Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Liens, Loan Documents,
Borrower Materials or Obligors.  No Agent Indemnitee shall be responsible to
Secured Parties for any recitals, statements, information, representations or
warranties contained in any Loan Documents or Borrower Materials; the execution,
validity, genuineness, effectiveness or enforceability of any Loan Documents;
the genuineness, enforceability, collectability, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectability of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor.  No Agent Indemnitee shall have any obligation to any Secured Party to
ascertain or inquire into the existence of any Default or Event of Default, the
observance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.  Agent
shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating
149

--------------------------------------------------------------------------------



 to Disqualified Institutions.  Without limiting the generality of the
foregoing, Agent shall not (a) be obligated to ascertain, monitor or inquire as
to whether any Lender or Participant or prospective Lender or Participant is a
Disqualified Institution or (b) have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Institution.
12.8 Successor Agent.
12.8.1 Resignation; Successor Agent.  Agent may resign at any time by giving at
least 30 days written notice thereof to Lenders and Borrowers.  If Agent is a
Defaulting Lender under clause (d) of the definition thereof, Required Lenders
may, to the extent permitted by Applicable Law, remove such Agent by written
notice to Borrowers and Agent.  Required Lenders may appoint a successor to
replace the resigning or removed Agent, which successor shall be (a) a U.S.
Lender or an Affiliate of a U.S. Lender; or (b) a financial institution
reasonably acceptable to Required Lenders and (provided no Event of Default
exists) in the case of clauses (a) and (b), reasonably acceptable to Borrowers. 
If no successor agent is appointed prior to the effective date of Agent's
resignation or removal, then Agent may (in consultation with the Borrower Agent)
appoint a successor agent that is a financial institution acceptable to it
(which shall be a Lender unless no Lender accepts the role) or in the absence of
such appointment, Required Lenders shall automatically on such date assume all
rights and duties of Agent hereunder.  Upon acceptance by any successor Agent of
its appointment hereunder, such successor Agent shall thereupon succeed to and
become vested with all the powers and duties of the retiring Agent without
further act.  On the effective date of its resignation or removal, the retiring
or removed Agent shall be discharged from its duties and obligations hereunder
but shall continue to have all rights and protections under the Loan Documents
with respect to actions taken or omitted to be taken by it (i) while Agent and
(ii) after such resignation or removal for as long as the retiring or removed
Agent continues to act in any capacity hereunder or under the other Loan
Documents, including (A) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (B) in respect of any
actions taken in connection with transferring the agency to any successor Agent,
including the indemnification set forth in Sections 12.6 and 14.2, and all
rights and protections under this Section 12.  Any successor to Bank of America
by merger or acquisition of stock or this loan shall continue to be Agent
hereunder without further act on the part of any Secured Party or Obligor.
12.8.2 Co-Agent.  If appropriate under Applicable Law, Agent may appoint a
Person to serve as a co-collateral agent or separate collateral agent under any
Loan Document.  Each right, remedy and protection intended to be available to
Agent under the Loan Documents shall also be vested in such agent.  Secured
Parties shall execute and deliver any instrument or agreement that Agent may
request to effect such appointment.  If any such agent shall die, dissolve,
become incapable of acting, resign or be removed, then all the rights and
remedies of Agent, to the extent permitted by Applicable Law, shall vest in and
be exercised by Agent until appointment of a new agent.
12.9 Due Diligence and Non-Reliance.  Each Lender acknowledges and agrees that
it has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder.  Each Secured Party has made such inquiries as it feels necessary
concerning the Loan Documents, Collateral and Obligors.  Each Secured Party
acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations.  Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial
150

--------------------------------------------------------------------------------



statements, documents and information as it deems appropriate at the time,
continue to make and rely upon its own credit decisions in making Loans and
participating in LC Obligations, and in taking or refraining from any action
under any Loan Documents.  Except for notices, reports and other information
expressly requested by a Lender, Agent shall have no duty or responsibility to
provide any Secured Party with any notices, reports or certificates furnished to
Agent by any Obligor or any credit or other information concerning the affairs,
financial condition, business or Properties of any Obligor (or any of its
Affiliates) which may come into possession of Agent or its Affiliates.
12.10 Remittance of Payments and Collections.
12.10.1 Remittances Generally.  All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds.  If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 1:00 p.m. on a
Business Day, payment shall be made by Lender not later than 3:00 p.m. on such
day, and if request is made after 1:00 p.m., (Local Time)  then payment shall be
made by 11:00 a.m. (Local Time) on the next Business Day.  Payment by Agent to
any Secured Party shall be made by wire transfer, in the type of funds received
by Agent.  Any such payment shall be subject to Agent's right of offset for any
amounts due from such payee under the Loan Documents.
12.10.2 Failure to Pay.  If any Secured Party fails to pay any amount when due
by it to Agent pursuant to the terms hereof, such amount shall bear interest,
from the due date until paid in full, at the greater of the Federal Funds Rate
or the rate determined by Agent as customary for interbank compensation for two
Business Days and thereafter at the Default Rate for Base Rate Revolver Loans. 
In no event shall Borrowers be entitled to credit for any interest paid by a
Secured Party to Agent, nor shall a Defaulting Lender be entitled to interest on
amounts held by Agent pursuant to Section 4.2.
12.10.3 Recovery of Payments.  If Agent pays an amount to a Secured Party in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
the Secured Party.  If Agent determines that an amount received by it must be
returned or paid to an Obligor or other Person pursuant to Applicable Law or
otherwise, then Agent shall not be required to distribute such amount to any
Secured Party.  If any amounts received and applied by Agent to Obligations held
by a Secured Party are later required to be returned by Agent pursuant to
Applicable Law, such Secured Party shall pay to Agent, on demand, its share of
the amounts required to be returned.
12.11 Individual Capacities.  As a Lender, Bank of America shall have the same
rights and remedies under the Loan Documents as any other Lender, and the terms
"Lenders," "Required Lenders", "Required Borrower Group Lenders" or any similar
term shall include Bank of America in its capacity as a Lender.  Agent, Lenders
and their Affiliates may accept deposits from, lend money to, provide Bank
Products to, act as financial or other advisor to, and generally engage in any
kind of business with, Obligors and their Affiliates, as if they were not Agent
or Lenders hereunder, without any duty to account therefor to any Secured
Party.  In their individual capacities, Agent, Lenders and their Affiliates may
receive information regarding Obligors, their Affiliates and their Account
Debtors (including information subject to confidentiality obligations), and
shall have no obligation to provide such information to any Secured Party.
12.12 Titles.  Each Lender, other than Bank of America, that is designated in
connection with this credit facility as an "Arranger," "Bookrunner" or "Agent"
of any kind shall have no right or duty under
151

--------------------------------------------------------------------------------



any Loan Documents other than those applicable to all Lenders, and shall in no
event have any fiduciary duty to any Secured Party.
12.13 Bank Product Providers.  Each Secured Bank Product Provider, by delivery
of a notice to Agent of a Bank Product, agrees to be bound by the Loan
Documents, including Sections 5.6, 14.3.3 and 12.  Each Secured Bank Product
Provider shall indemnify and hold harmless Agent Indemnitees, to the extent not
reimbursed by Obligors, against all Claims that may be incurred by or asserted
against any Agent Indemnitee in connection with such provider's Secured Bank
Product Obligations.
12.14 No Third Party Beneficiaries.  This Section 12 is an agreement solely
among Secured Parties and Agent, and shall survive Full Payment of the
Obligations.  Except as set forth in Section 12.2.1, 12.2.4, and 12.8 with
respect to the Obligors, this Section 12 does not confer any rights or benefits
upon Obligors or any other Person.  As between Obligors and Agent, any action
that Agent may take under any Loan Documents or with respect to any Obligations
shall be conclusively presumed to have been authorized and directed by Secured
Parties.
SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS
13.1 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of Borrowers, Agent, Issuing Banks, Lenders, Secured Parties, and
their respective successors and permitted assigns, except that (a) no Obligor
shall have the right to assign its rights or delegate its obligations under any
Loan Documents; and (b) any assignment by a Lender must be made in compliance
with Section 13.3.  Agent may treat the Person which made any Loan as the owner
thereof for all purposes until such Person makes an assignment in accordance
with Section 13.3.  Any authorization or consent of a Lender shall be conclusive
and binding on any subsequent transferee or assignee of such Lender.
13.2 Participations.
13.2.1 Permitted Participants; Effect.  Subject to Section 13.3.3, any Lender
may sell to a financial institution ("Participant") a participating interest in
the rights and obligations of such Lender under any Loan Documents.  Despite any
sale by a Lender of participating interests to a Participant, such Lender's
obligations under the Loan Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrowers shall be determined as if it had not
sold such participating interests, and Borrowers and Agent shall continue to
deal solely and directly with such Lender in connection with the Loan
Documents.  Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent and the other
Lenders shall not have any obligation or liability to any such Participant.  The
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.7, 3.9 and 5.9 (subject to the requirements and limitations therein,
including the requirements under Section 5.10 (it being understood that the
documentation required under Section 5.10 shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 13.3; provided that a
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to receive any greater payment under Section 3.7, 3.9 or 5.9 than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.
13.2.2 Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than
152

--------------------------------------------------------------------------------



that which forgives principal, interest or fees, reduces the stated interest
rate or fees payable with respect to any Loan or Commitment in which such
Participant has an interest, postpones the Commitment Termination Date or any
date fixed for any regularly scheduled payment of principal, interest or fees on
such Loan or Commitment (except in connection with a waiver of applicability of
any post-default increase in interest rates), or releases any Borrower,
Guarantor or substantially all Collateral (it being understood that a waiver of
any Default or Event of Default shall not constitute a change in the terms of
such participation (unless such waiver would require the prior written consent
of all Lenders or each affected Lender under Section 14.1.1 and directly and
adversely affects such Participant), and that an increase in any Commitment or
Loan shall be permitted without the consent of any participant if the
participant's participation is not increased as a result thereof).
13.2.3 Participant Register.  Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Borrowers (solely for tax purposes), maintain
a register in which it enters the Participant's name, address and interest in
Commitments, Loans (including principal and stated interest) and LC
Obligations.  Entries in the register shall be conclusive, absent manifest
error, and such Lender shall treat each Person recorded in the register as the
owner of the participation for all purposes, notwithstanding any notice to the
contrary.  No Lender shall have an obligation to disclose any information in
such register except to the extent necessary to establish that a Participant's
interest is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.
13.2.4 Benefit of Setoff.  Obligors agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it.  By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with
Section 12.5 as if such Participant were a Lender.
13.3 Assignments.
13.3.1 Permitted Assignments.  A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender's rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $10,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender's rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $10,000,000 (unless
otherwise agreed by Agent in its discretion); (c) in the case of an assignment
or transfer by a Canadian Lender there is a corresponding assignment or transfer
by the related U.S. Lender (which may, in certain circumstances, be the same
institution) to an Eligible Assignee (U.S. Lender) related to the Canadian
assignee (Canadian Lender) (which may, in certain circumstances, be the same
institution) of an amount which bears the same proportion to the related U.S.
Lender's Commitment as the amount assigned or transferred by the Canadian Lender
bears to the Canadian Lender's Commitment, and vice versa in the case of an
assignment or transfer by a U.S. Lender) and (d) the parties to each such
assignment shall execute and deliver an Assignment to Agent for acceptance and
recording.  Nothing herein shall limit the right of a Lender to pledge or assign
any rights under the Loan Documents to secure obligations of such Lender,
including a pledge or assignment to a Federal Reserve Bank; provided, however,
that no such pledge or assignment shall release the Lender from its obligations
hereunder nor substitute the pledge or assignee for such Lender as a party
hereto.
13.3.2 Effect; Effective Date.  Upon delivery to Agent of a fully executed
Assignment
153

--------------------------------------------------------------------------------



in the form of Exhibit A and a processing fee of $3,500 (unless otherwise agreed
or waived by Agent in its discretion), the assignment shall become effective as
specified in the notice, if it complies with this Section 13.3.  From such
effective date, the Eligible Assignee shall for all purposes be a Lender under
the Loan Documents, and shall have all rights and obligations of a Lender
thereunder and (ii) the assigning Lender thereunder shall, to the extent that
the rights and obligations here under have been assigned to the Eligible
Assignee, relinquish its rights (other than any rights which survive the
termination hereof under Section 4.6) and be released from its obligations
hereunder (and, in the case of an assignment covering all or the remaining
portion of an assigning Lender's rights and obligations hereunder, such Lender
shall cease to be a party hereto upon the effectiveness of such assignment);
provided, anything contained in any of the Loan Documents to the contrary
notwithstanding, such assigning Lender shall continue to be entitled to the
benefit of all indemnities hereunder as specified herein with respect to matters
arising out of the prior involvement of such assigning Lender as a Lender
hereunder.  Upon consummation of an assignment, the transferor Lender, Agent and
Borrowers shall make appropriate arrangements for the surrender of any existing
notes for cancellation and issuance of replacement and/or new notes, if
applicable and requested.  The transferee Lender shall comply with Section 5.10
and deliver, upon request, an administrative questionnaire satisfactory to
Agent.
13.3.3 Certain Assignees.  No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person.  Agent
shall have no obligation to determine whether any assignment is permitted under
the Loan Documents.  Assignment by a Defaulting Lender shall be effective only
if there is concurrent satisfaction of all outstanding obligations of the
Defaulting Lender under the Loan Documents in a manner satisfactory to Agent,
including payment by the Eligible Assignee or Defaulting Lender to Agent of an
aggregate amount sufficient upon distribution (through direct payment, purchases
of participations or other methods acceptable to Agent) to satisfy all funding
and payment liabilities of the Defaulting Lender.  If assignment by a Defaulting
Lender occurs (by operation of law or otherwise) without compliance with the
foregoing sentence, the assignee shall be deemed a Defaulting Lender for all
purposes until compliance occurs.
13.3.4 Register.  Agent, acting as a non-fiduciary agent of Borrowers (solely
for tax purposes), shall maintain (a) a copy (or electronic equivalent) of each
Assignment delivered to it, and (b) a register for recordation of the names,
addresses and Commitments of, and the Loans, principal interest and LC
Obligations owing to, each Lender.  Entries in the register shall be conclusive,
absent manifest error, and Borrowers, Agent and Lenders shall treat each Person
recorded in such register as a Lender for all purposes under the Loan Documents,
notwithstanding any notice to the contrary.  Agent may choose to show only one
Borrower as the borrower in the register, without any effect on the liability of
any Obligor with respect to the Obligations.  The register shall be available
for inspection by Borrowers or any Lender, from time to time upon reasonable
notice.
13.4 Replacement of Certain Lenders.  If a Lender (a) within the last 120 days
failed to give its consent to any amendment, waiver or action for which consent
of all Lenders (or all Applicable Lenders) was required and Required Lenders (or
Required Borrower Group Lenders holding the applicable Borrower Group
Commitments) consented, (b) is a Defaulting Lender, or (c) within the last 120
days gave a notice under Section 3.5 or requested payment or compensation under
Section 3.7 or 5.9 (and has not designated a different Lending Office pursuant
to Section 3.8), then Agent or Borrower Agent may, upon 10 days' notice to such
Lender, require it to assign its rights and obligations under the Loan Documents
to Eligible Assignee(s), pursuant to appropriate Assignment(s), within 20 days
after such notice; provided, that in the case of any assignment pursuant to
clause (c) above, such assignment will result in a reduction in such
compensation or payments thereafter.  Agent is irrevocably appointed as
attorney-in-fact to execute any
154

--------------------------------------------------------------------------------



such Assignment if the Lender fails to execute it.  Such Lender shall be
entitled to receive, in cash, concurrently with such assignment, all amounts
owed to it under the Loan Documents through the date of assignment.
SECTION 14. MISCELLANEOUS
14.1 Consents, Amendments and Waivers.
14.1.1 Amendment.  Subject to terms of Section 2.1.7, 2.1.8 and 2.1.9 no
modification of any Loan Document, including any extension or amendment of a
Loan Document or any waiver of a Default or Event of Default, shall be effective
without the prior written agreement of Agent (with the consent of Required
Lenders) and each Obligor party to such Loan Document; provided, however, that
(a) without the prior written consent of Agent, no modification shall alter any
provision in a Loan Document that relates to any rights, duties or discretion of
Agent;
(b) without the prior written consent of each U.S. Issuing Bank, no modification
shall alter Section 2.2 or any other provision in a Loan Document that relates
to any U.S. Letters of Credit or any rights, duties or discretion of any U.S.
Issuing Bank and (ii) without the prior written consent of each Canadian
Issuing, no modification shall alter Section 2.3 or any other provision in a
Loan Document that relates to Canadian Letters of Credit or any rights, duties
or discretion of such Canadian Issuing Bank;
(c) without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall (i) increase the Commitment of such
Lender; (ii) reduce the amount of, or waive or delay payment of, any principal,
interest or fees payable to such Lender (except as provided in Section 4.2);
(iii) extend the U.S. Revolver Commitment Termination Date, the Canadian
Revolver Commitment Termination Date or the Maturity Date; or (iv) amend this
clause (c);
(d) without the prior written consent of (i) all Applicable Lenders (except any
Defaulting Lender), no modification shall (A) waive the conditions precedent
contained in Section 6.1; (B) alter Section 5.6.2 or 12.5; (C) change any
provision of this Section 14.1.1(d) or (D) the definition of "Required Lenders"
or "Required Borrower Group Lenders", or any other provision hereof specifying
the number or percentages of Lenders required to amend, waive or otherwise
modify any rights hereunder or any other Loan Document or make any determination
or grant any consent hereunder; (D) amend the definition of "U.S. Borrowing
Base" or "Canadian Borrowing Base" (or any defined term used in any such
definition) if the effect of such amendment is to increase borrowing
availability; (E) increase the advance rates in the U.S. Borrowing Base or
Canadian Borrowing Base or modify this Agreement in any way that would have the
effect of increasing the advance rates in the U.S. Borrowing Base or Canadian
Borrowing Base, in each case, beyond such advance rates then in effect; and
(ii) all Lenders (except any Defaulting Lender) no modification shall release
all or substantially all Collateral or all or substantially all of the value of
the Guaranty; and
(e) without the prior written consent of a Secured Bank Product Provider, no
modification shall affect its relative payment priority under Section 5.6.2.
14.1.2 Limitations.  Only the consent of the parties to any agreement relating
to fees or a Bank Product shall be required for modification of such agreement,
and no Bank Product provider (in such capacity) shall have any right to consent
to modification of any Loan Document other than its Bank
155

--------------------------------------------------------------------------------



 Product agreement.  Any waiver or consent granted by Agent, Issuing Banks or
Lenders hereunder shall be effective only if in writing and only for the matter
specified.
14.1.3 [Reserved].
14.2 Indemnity.  EACH OBLIGOR SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON AND, IN ALL CASES,
WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE OR
SOLE NEGLIGENCE OF AN INDEMNITEE.  In no event shall any party to a Loan
Document have any obligation thereunder to indemnify or hold harmless an
Indemnitee with respect to a Claim (a) that is determined in a final,
non-appealable judgment by a court of competent jurisdiction to result directly
from (x) the gross negligence or willful misconduct of such Indemnitee or (y) a
material breach of the obligations of such Indemnitee under this this Agreement
or (b) arises out of or is in connection with any claim, litigation, loss or
proceeding not involving an act or omission of any Borrower or any of its
Affiliates and that is brought by an Indemnitee against another Indemnitee
(other than against any Agent in its capacity as such); and Claims consisting of
attorneys' fees and expenses incurred by the Indemnitees will be limited to the
reasonable and documented fees, disbursements and other charges of one firm of
counsel to the Indemnitees taken as a whole, one Canadian firm of counsel to the
Indemnitees taken as a whole and one firm of local counsel to the Indemnitees
taken as a whole in each appropriate jurisdiction and, in the case of an actual
or potential conflict of interest as determined by the affected Indemnitee
Party, one additional counsel to such affected Indemnitee.
14.3 Notices and Communications.
14.3.1 Notice Address.  Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Borrower, at Borrower Agent's address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment), or at such other address as a party may
hereafter specify by notice in accordance with this Section 14.3.  Each
communication shall be effective only (a) if given by facsimile transmission,
when transmitted to the applicable facsimile number, if confirmation of receipt
is received; (b) if given by mail, three Business Days after deposit in the U.S.
mail, with first-class postage pre-paid, addressed to the applicable address; or
(c) if given by personal delivery, when duly delivered to the notice address
with receipt acknowledged.  Notwithstanding the foregoing, no notice to Agent
pursuant to Section 2.1.4, 2.2, 2.3, 3.1.2 or 4.1.1 shall be effective until
actually received by the individual to whose attention at Agent such notice is
required to be sent.  Any written communication that is not sent in conformity
with the foregoing provisions shall nevertheless be effective on the date
actually received by the noticed party.  Any notice received by Borrower Agent
shall be deemed received by all Obligors.
14.3.2 Communications.  Electronic communications (including e-mail, messaging
and websites) may be used only in a manner acceptable to Agent and only for
routine communications, such as delivery of Borrower Materials, administrative
matters, distribution of Loan Documents and matters permitted under
Section 4.1.4.  Secured Parties make no assurance as to the privacy or security
of electronic communications.  Telephone (except as expressly set forth in this
Agreement) and voice mail shall not be effective notices under the Loan
Documents.
14.3.3 Platform.  Borrower Materials shall be delivered pursuant to procedures
approved
156

--------------------------------------------------------------------------------



by Agent, including electronic delivery (if possible) upon request by Agent to
an electronic system maintained by Agent ("Platform").  Borrowers shall notify
Agent of each posting of Borrower Materials on the Platform and the materials
shall be deemed received by Agent only upon its receipt of such notice. 
Borrower Materials and other information relating to this credit facility may be
made available to Secured Parties on the Platform.  The Platform is provided "as
is" and "as available."  Agent does not warrant the accuracy or completeness of
any information on the Platform nor the adequacy or functioning of the Platform,
and expressly disclaims liability for any errors or omissions in the Borrower
Materials or any issues involving the Platform.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT WITH RESPECT TO
BORROWER MATERIALS OR THE PLATFORM.  No Agent Indemnitee shall have any
liability to Obligors, Secured Parties or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) relating to use by any Person of the Platform, including any
unintended recipient, nor for delivery of Borrower Materials and other
information via the Platform, internet, e-mail, or any other electronic platform
or messaging system.
14.3.4 Public Information.  Obligors and Secured Parties acknowledge that
"public" information may not be segregated from material non-public information
on the Platform.  Secured Parties acknowledge that Borrower Materials may
include Obligors' material non-public information, and should not be made
available to personnel who do not wish to receive such information or may be
engaged in investment or other market-related activities with respect to an
Obligor's securities.
14.3.5 Non-Conforming Communications.  Agent and Lenders may rely upon any
communications purportedly given by or on behalf of any Obligor even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation.  Each Obligor shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of a
Obligor.
14.4 Performance of Borrowers' Obligations.  Agent may, in its discretion at any
time and from time to time, at Borrowers' expense, pay any amount or, upon
notice to Borrower Agent unless an Event of Default exists, do any act required
of a Borrower under any Loan Documents or otherwise lawfully requested by Agent
to (a) if an Event of Default is then continuing, enforce any Loan Documents or
collect any Obligations; (b) if an Event of Default is then continuing, protect,
insure, maintain or realize upon any Collateral; or (c) defend or maintain the
validity or priority of Agent's Liens in any Collateral, including any payment
of a judgment, insurance premium, warehouse charge, finishing or processing
charge, or landlord claim, or any discharge of a Lien.  All reasonable and
documented payments, costs and expenses (including Extraordinary Expenses) of
Agent under this Section shall be reimbursed to Agent by Borrowers, on demand,
with interest from the date incurred until paid in full, at the Default Rate
applicable to Base Rate Loans.  Any payment made or action taken by Agent under
this Section shall be without prejudice to any right to assert an Event of
Default or to exercise any other rights or remedies under the Loan Documents.
14.5 Credit Inquiries.  Agent and Lenders may (but shall have no obligation) to
respond to usual and customary credit inquiries from third parties concerning
any Obligor or Subsidiary.
14.6 Severability.  Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law.  If any
provision is found to be invalid
157

--------------------------------------------------------------------------------



 under Applicable Law, it shall be ineffective only to the extent of such
invalidity and the remaining provisions of the Loan Documents shall remain in
full force and effect.
14.7 Cumulative Effect; Conflict of Terms.  The provisions of the Loan Documents
are cumulative.  The parties acknowledge that the Loan Documents may use several
limitations or measurements to regulate similar matters, and they agree that
these are cumulative and that each must be performed as provided.  Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.
14.8 Counterparts; Execution.  Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement shall become
effective when Agent has received counterparts bearing the signatures of all
parties hereto.  Delivery of a signature page of any Loan Document by telecopy
or other electronic means shall be effective as delivery of a manually executed
counterpart of such agreement. Any signature, contract formation or
record-keeping through electronic means shall have the same legal validity and
enforceability as manual or paper-based methods, to the fullest extent permitted
by Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any similar state law based on the Uniform Electronic Transactions Act.
14.9 Entire Agreement.  Time is of the essence with respect to all Loan
Documents and Obligations.  The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, among the parties
relating to the subject matter thereof.
14.10 Relationship with Lenders.  The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender.  Amounts payable hereunder to each Lender shall be a
separate and independent debt.  It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such purposes. 
Nothing in this Agreement and no action of Agent, Lenders or any other Secured
Party pursuant to the Loan Documents or otherwise shall be deemed to constitute
Agent and any Secured Party to be a partnership, joint venture or similar
arrangement, nor to constitute control of any Obligor.
14.11 No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated by any Loan Document, Obligors acknowledge and
agree that (a)(i) this credit facility and any arranging or other services by
Agent, any Lender, any of their Affiliates or any arranger are arm's-length
commercial transactions between Obligor and their Affiliates, on one hand, and
Agent, any Lender, any of their Affiliates or any arranger, on the other hand;
(ii) Obligors have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Obligors are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents; (b) each of
Agent, Lenders, their Affiliates and any arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Obligors, their Affiliates or any other Person, and has no
obligation with respect to the transactions contemplated by the Loan Documents
except as expressly set forth therein; and (c) Agent, Lenders, their Affiliates
and any arranger may be engaged in a broad range of transactions that involve
interests that differ from those of Borrowers and their Affiliates, and have no
obligation to disclose any of such interests to Obligors or their Affiliates. 
To the fullest extent permitted by Applicable Law, each Obligor hereby waives
and releases any claims that it may have against Agent, Lenders, their
Affiliates and any arranger with respect to any breach
158

--------------------------------------------------------------------------------



 of agency or fiduciary duty in connection with any transaction contemplated by
a Loan Document.  Each Obligor hereby agrees that it will not claim that Agent,
Lenders, their Affiliates or any arranger has rendered advisory services of any
nature or owes any agency or fiduciary or similar duty to it in connection with
any transaction contemplated by a Loan Document.
14.12 Confidentiality.  Each of Agent, Lenders and Issuing Banks shall maintain
the confidentiality of all Information (as defined below), except that
Information (including Information regarding Disqualified Institutions) may be
disclosed (a) to its Affiliates, and to its and their partners, directors,
officers, employees, agents, advisors and representatives (provided they are
informed of the confidential nature of the Information and instructed to keep it
confidential); (b) to the extent requested by any governmental, regulatory or
self-regulatory authority purporting to have jurisdiction over it or its
Affiliates; provided that unless specifically prohibited by Applicable Law, each
of Agent and each Lender shall endeavor to notify the Borrowers (without any
liability for a failure to so notify the Borrower) of any request made to such
Lender or Agent, as applicable, by any governmental, regulatory or
self-regulatory agency or representative thereof (other than any such request in
connection with an examination of the financial condition of such Lender by such
governmental agency) for disclosure of any such Information prior to disclosure
of such Information; (c) to the extent required by Applicable Law or by any
subpoena or other legal process; (d) to any other party hereto; (e) in
connection with any enforcement action or proceeding or exercise of remedies
relating to any Loan Documents or Obligations; (f) subject to an agreement
containing provisions substantially the same as this Section, to any Transferee
or any actual or prospective party (or its advisors) to any Bank Product or to
any swap, derivative or other transaction under which payments are to be made by
reference to an Obligor or Obligor's obligations; (g) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 14.12 or (ii) is available to Agent, any Lender, any Issuing Bank
or any of their Affiliates on a nonconfidential basis from a source other than
Borrowers; (h) on a confidential basis to a provider of a Platform; or (i) with
the consent of Borrower Agent.  Notwithstanding the foregoing, Agent and Lenders
may publish or disseminate general information concerning this credit facility
for league table, tombstone and advertising purposes, and may use Borrowers'
logos, trademarks or product photographs approved by Borrower Agent in
advertising materials; provided, however that such general information does not
include any Information required to be kept confidential pursuant to this
Section 14.12.  As used herein, "Information" means information received from an
Obligor or Subsidiary relating to it or its business.  A Person required to
maintain the confidentiality of Information pursuant to this Section 14.12 shall
be deemed to have complied if it exercises a degree of care similar to that
accorded its own confidential information.  Each of Agent, Lenders and Issuing
Bank acknowledges that (i) Information may include material non-public
information; (ii) it has developed compliance procedures regarding the use of
such information; and (iii) it will handle the material non-public information
in accordance with Applicable Law.
14.13 GOVERNING LAW.  UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.
14.14 Consent to Forum; Bail-In of EEA Financial Institutions.
14.14.1 Forum.  EACH OBLIGOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
ANY STATE COURT SITTING IN NEW YORK COUNTY OR THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION, LITIGATION OR
OTHER PROCEEDING RELATING IN ANY WAY TO
159

--------------------------------------------------------------------------------



ANY LOAN DOCUMENTS, AND AGREES THAT ANY DISPUTE, ACTION, LITIGATION OR OTHER
PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE EXTENT IT MAY LEGALLY DO SO ALL
CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT'S
PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM.  EACH
PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1.  A final judgment in any proceeding of any such court shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
any other manner provided by Applicable Law.
14.14.2 Other Jurisdictions.  Nothing herein shall limit the right of Agent or
any Lender to bring proceedings against any Obligor in any other court, nor
limit the right of any party to serve process in any other manner permitted by
Applicable Law.  Nothing in this Agreement shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.
14.14.3 Process Agent.
(a) Without prejudice to any other mode of service allowed under any Applicable
Law, each Canadian Domiciled Obligor hereby irrevocably designates, appoints and
empowers Dentons  Canada LLP, Attention: Bill Gilliland, with offices on the
date hereof at 1500, 850 – 2nd Street SW, Calgary AB T2P 0R8, as its designee,
appointee and agent (in such capacity "Process Agent") to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents that may be served in
any such action or proceeding arising out of or relating to this Agreement or
any other Loan Document.  Such service may be made by mailing or delivering a
copy of such process to the applicable Canadian Domiciled Obligor, in care of
the Process Agent (or any successor thereto, as the case may be) at such Process
Agent's above address (or the address of any successor thereto, as the case may
be), and each Canadian Domiciled Obligor hereby irrevocably authorizes and
directs the Process Agent (and any successor thereto) to accept such service on
its behalf.  If for any reason such designee, appointee and agent shall cease to
be available to act as such, each Canadian Domiciled Obligor agrees to designate
a new designee, appointee and agent in the State of New York on the terms and
for the purposes of this provision reasonably satisfactory to Agent, and further
shall at all times maintain an agent for service of process in the United States
of America, so long as there shall be outstanding any Obligations.  Borrower
Agent shall give notice to Agent of any such appointment of successor agents for
service of process, and shall obtain from each successor agent a letter of
acceptance of appointment and promptly deliver the same to Agent.
(b) Each Canadian Domiciled Obligor agrees that failure by the Process Agent to
notify such Canadian Domiciled Obligor of any process will not invalidate the
proceedings concerned.  Nothing in this Agreement or any other Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
14.14.4 Acknowledgement and Consent to Bail-In of EEA Financial Institutions. 
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the parties, each party hereto
(including each Secured Party) acknowledges that any liability arising under a
Loan Document of any Secured Party that is an EEA Financial Institution, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority, and agrees and consents to,
and acknowledges and agrees to be bound by, (a) the application of any
Write-Down and Conversion Powers by an EEA Resolution Authority to any such
160

--------------------------------------------------------------------------------



 liabilities arising under any Loan Documents which may be payable to it by any
Secured Party that is an EEA Financial Institution; and (b) the effects of any
Bail-in Action on any such liability, including (i) a reduction in full or in
part or cancellation of any such liability; (ii) a conversion of all, or a
portion of, such liability into shares or other instruments of ownership in such
EEA Financial Institution, its parent undertaking, or a bridge institution that
may be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under any Loan Document; or (iii) the variation of
the terms of such liability in connection with the exercise of the write-down
and conversion powers of any EEA Resolution Authority.
14.15 Waivers by Obligors.  To the fullest extent permitted by Applicable Law,
each Obligor waives (a) the right to trial by jury (which Agent, each Issuing
Bank and each Lender hereby also waives) in any proceeding or dispute of any
kind relating in any way to any Loan Documents, Obligations or Collateral;
(b) presentment, demand, protest, notice of presentment, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of any Loan
Document, Obligation or Collateral, and hereby ratifies anything Agent may do in
this regard; (c) notice prior to taking possession or control of any Collateral;
(d) any bond or security that might be required by a court prior to allowing
Agent to exercise any rights or remedies; (e) the benefit of all valuation,
appraisement and exemption laws; (f) any claim against any party hereto on any
theory of liability, for special, indirect, consequential, exemplary or punitive
damages (as opposed to direct or actual damages) in any way relating to any
Enforcement Action, Obligations, Loan Documents or transactions relating thereto
(which Agent, each Issuing Bank and each Lender hereby also waives); and
(g) notice of acceptance hereof.  Each Obligor acknowledges that the foregoing
waivers are a material inducement to Agent, Issuing Bank and Lenders entering
into this Agreement and that they are relying upon the foregoing in their
dealings with Obligors.  Each Obligor has reviewed the foregoing waivers with
its legal counsel and has knowingly and voluntarily waived its jury trial and
other rights following consultation with legal counsel.  In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.
14.16 Patriot Act Notice.  Agent and Lenders hereby notify Borrowers that
pursuant to the Patriot Act, Agent and Lenders are required to obtain, verify
and record information that identifies each Borrower, including its legal name,
address, tax ID number and other information that will allow Agent and Lenders
to identify it in accordance with the Patriot Act.  Agent and Lenders will also
require information regarding each personal guarantor, if any, and may require
information regarding Borrowers' management and owners, such as legal name,
address, social security number and date of birth.  Borrowers shall, promptly
upon request, provide all documentation and other information as Agent, any
Issuing Bank or any Lender may request from time to time in order to comply with
any obligations under any "know your customer," anti-money laundering or other
requirements of Applicable Law.
14.17 Canadian Anti-Money Laundering Legislation.  If Agent has ascertained the
identity of any Canadian Domiciled Obligor or any authorized signatories of any
Canadian Domiciled Obligor for the purposes of applicable Anti-Terrorism Law,
then Agent:
(a) shall be deemed to have done so as an agent for each Canadian Lender, and
this Agreement shall constitute a "written agreement" in such regard between
each Canadian Lender and Agent within the meaning of the applicable
Anti-Terrorism Law; and
(b) shall provide to each Canadian Lender copies of all information obtained in
such regard without any representation or warranty as to its accuracy or
completeness.
161

--------------------------------------------------------------------------------



Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Canadian Lenders agrees that Agent has no obligation to
ascertain the identity of the Canadian Domiciled Obligors or any authorized
signatories of the Canadian Domiciled Obligors on behalf of any Canadian Lender,
or to confirm the completeness or accuracy of any information it obtains from
any Canadian Domiciled Obligor or any such authorized signatory in doing so.
14.18 NO ORAL AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. 
THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
[Remainder of page intentionally left blank; signatures begin on following page]
162

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.
U.S. BORROWERS:


DXP ENTERPRISES, INC.


By: /s/ Kent Yee
Title: Chief Financial Officer




PUMP-PMI, LLC




By: /s/ Kent Yee
Title: Vice President and Assistant Secretary




PMI OPERATING COMPANY, LTD.


By: PUMP-PMI, LLC, as General Partner


By: /s/ Kent Yee
Title: Vice President and Assistant Secretary




PMI INVESTMENT, LLC




By:/s/ Kent Yee
Title: Vice President and Assistant Secretary




INTEGRATED FLOW SOLUTIONS, LLC


By: /s/ Kent Yee
Title: President




DXP HOLDINGS, INC.




By: /s/ Kent Yee
Title: Vice President and Assistant Secretary




BEST HOLDING, LLC


By: /s/ Kent Yee
Title: Senior Vice President and Secretary
163

--------------------------------------------------------------------------------



BEST EQUIPMENT SERVICE & SALES COMPANY, LLC




By: /s/ Kent Yee
Title: President




B27 HOLDINGS CORP.




By: /s/ Kent Yee
Title: President and Assistant Secretary




B27, LLC


By: /s/ Kent Yee
Title: Senior Vice President and Secretary




B27 RESOURCES, INC.


By: /s/ Kent Yee
Title: President and Assistant Secretary




PUMPWORKS 610, LLC




By: /s/ Kent Yee
Title: President




Address for Borrower Agent:


DXP Enterprises, Inc.
7272 Pinemont Dr.
Houston, TX 77040
Attn: Kent Yee
Fax: 713-996-6570


164

--------------------------------------------------------------------------------

CANADIAN BORROWERS:


DXP CANADA ENTERPRISES LTD.


By: /s/ Kent Yee
Title: Senior Vice President




INDUSTRIAL PARAMEDIC SERVICES LTD.




By: /s/ Kent Yee
Title: Senior Vice President




HSE INTEGRATED LTD.


By: /s/ Kent Yee
Title: Senior Vice President




NATIONAL PROCESS EQUIPMENT INC.




By: /s/ Kent Yee
Title: Senior Vice President








165

--------------------------------------------------------------------------------



AGENT AND LENDERS:


BANK OF AMERICA, N.A.,
as Agent and Lender




By: /s/ Susan Freed
Title: Senior Vice President
Address:
901 Main Street
Dallas, TX 75202


Attn: Lauren Trussell
Fax: 214-209-4766




166

--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.
(acting through its Canada Branch),
as a Lender




By: /s/ Medina Sales de Andrade
Title: Vice President


Address: 181 Bay Street
Toronto, Ontario
M5J 2V8
Canada
Attn:
Facsimile:  (312)453-4041




167

--------------------------------------------------------------------------------

Bank of Montreal – Chicago Branch ,
as a Lender




By: /s/ Mike Scolaro
Title: Managing Director
Address:
111 West Monroe Street
Chicago, IL 60603


Attn:
Fax:










168

--------------------------------------------------------------------------------

Bank of Montreal – Toronto Branch ,
as a Lender




By: /s/ Helen Alvarez-Hernandez
Title: Managing Director
Address:
First Canadian Place
100 King St W, 18th Fl
Toronto, Ontario M5X 1A1
Canada
Attn:
Fax:


169

--------------------------------------------------------------------------------





SCHEDULE 1.1(a)
to
Loan and Security Agreement
U.S. REVOLVER COMMITMENTS OF LENDERS
Lender
 
U.S. Revolver Commitment
 
Bank of America, N.A.
 
$
52,941,176.00
 
Bank of Montreal, Chicago Branch
 
$
22,058,824.00
 
TOTAL:
 
$
75,000,000.00
 





170

--------------------------------------------------------------------------------

SCHEDULE 1.1(b)
to
Loan and Security Agreement
CANADIAN REVOLVER COMMITMENTS OF LENDERS
Lender
 
Canadian Revolver Commitment
 
Bank of America, N.A. (acting through its Canada branch)
 
$
7,058,824
 
Bank of Montreal, Toronto Branch
 
$
2,941,176
 
TOTAL:
 
$
10,000,000.00
 



171

--------------------------------------------------------------------------------

SCHEDULE 1.1(d)
to
Loan and Security Agreement
U.S. ISSUING BANK'S SUBLINE
U.S. Issuing Bank
 
U.S. Issuing Bank's Subline
 
Bank of America, N.A.
 
$
50,000,000
           
TOTAL:
 
$
50,000,000.00
 





172

--------------------------------------------------------------------------------

SCHEDULE 1.1(e)
to
Loan and Security Agreement
CANADIAN ISSUING BANK'S SUBLINE
Canadian Issuing Bank
 
Canadian Issuing Bank's Subline
 
Bank of America, N.A. (acting through its Canada branch)
 
$
5,000,000
           
TOTAL:
 
$
5,000,000.00
 





173